Exhibit 10.1
EXECUTION VERSION
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of July 21, 2006
amended August 7, 2009
among
THE HILLMAN COMPANIES, INC.
HILLMAN INVESTMENT COMPANY
THE HILLMAN GROUP, INC.
THE LENDERS FROM TIME TO TIME PARTY HERETO,
GE BUSINESS FINANCIAL SERVICES INC.,
as Administrative Agent, Issuing Lender and Swingline Lender,
JPMORGAN CHASE BANK,
as Syndication Agent,
and
GE CAPITAL MARKETS, INC.
and J.P. MORGAN SECURITIES INC.
as Joint Lead Arrangers and Joint Lead Bookrunners
 

 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
 
        ARTICLE I
DEFINITIONS  
 
       
Section 1.01 Defined Terms
    1  
Section 1.02 Computation of Time Periods and Other Definitional Provisions
    44  
Section 1.03 Accounting Terms and Determinations
    45  
Section 1.04 Classes and Types of Borrowings
    45  
Section 1.05 Amended and Restated Agreement
    45  
 
       
ARTICLE II
THE CREDIT FACILITIES
 
 
       
Section 2.01 Commitments to Lend
    46  
Section 2.02 Notice of Borrowings
    50  
Section 2.03 Notice to Lenders; Funding of Loans
    51  
Section 2.04 Evidence of Loans
    52  
Section 2.05 Letters of Credit
    53  
Section 2.06 Interest
    62  
Section 2.07 Extension and Conversion
    63  
Section 2.08 Maturity of Loans
    64  
Section 2.09 Prepayments
    65  
Section 2.10 Adjustment of Commitments
    69  
Section 2.11 Fees
    71  
Section 2.12 Pro-Rata Treatment
    73  
Section 2.13 Sharing of Payments
    73  
Section 2.14 Payments; Computations
    74  
 
       
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
 
 
       
Section 3.01 Taxes
    75  
Section 3.02 Change in Law, Etc.
    77  
Section 3.03 Basis for Determining Interest Rate Inadequate or Unfair
    77  
Section 3.04 Increased Costs and Reduced Return
    78  
Section 3.05 Funding Losses
    79  
Section 3.06 Base Rate Loans Substituted for Affected Eurodollar Loans
    80  
 
       
ARTICLE IV
CONDITIONS
 
 
       
Section 4.01 Conditions to Closing
    80  
Section 4.02 Conditions to All Credit Extensions
    87  
Section 4.03 Effective Date
    88  
 
       
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 

 

- ii -



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 5.01 Organization and Good Standing
    89  
Section 5.02 Power; Authorization; Enforceable Obligations
    89  
Section 5.03 No Conflicts
    89  
Section 5.04 No Default
    90  
Section 5.05 Financial Condition
    90  
Section 5.06 No Material Change
    92  
Section 5.07 Title to Properties; Possession Under Leases
    92  
Section 5.08 Litigation
    92  
Section 5.09 Taxes
    92  
Section 5.10 Compliance with Law
    92  
Section 5.11 Employee Benefit Arrangements
    92  
Section 5.12 Subsidiaries
    94  
Section 5.13 Governmental Regulations, Etc.
    94  
Section 5.14 Purpose of Loans and Letters of Credit
    95  
Section 5.15 Labor Matters
    95  
Section 5.16 Environmental Matters
    95  
Section 5.17 Intellectual Property
    95  
Section 5.18 Solvency
    96  
Section 5.19 Disclosure
    96  
Section 5.20 Collateral Documents
    97  
Section 5.21 Ownership
    97  
Section 5.22 Certain Transactions
    98  
 
       
ARTICLE VI
AFFIRMATIVE COVENANTS
 
 
       
Section 6.01 Information
    98  
Section 6.02 Preservation of Existence and Franchises
    101  
Section 6.03 Books and Records; Lender Meeting
    102  
Section 6.04 Compliance with Law; Employee Benefit Arrangements
    102  
Section 6.05 Payment of Taxes
    102  
Section 6.06 Insurance; Certain Proceeds
    103  
Section 6.07 Maintenance of Property
    103  
Section 6.08 Use of Proceeds
    104  
Section 6.09 Audits/Inspections
    104  
Section 6.10 Additional Credit Parties; Additional Security
    104  
Section 6.11 Interest Rate Protection Agreements
    107  
Section 6.12 Contributions
    107  
 
       
ARTICLE VII
NEGATIVE COVENANTS
 
 
       
Section 7.01 Limitation on Debt
    107  
Section 7.02 Restriction on Liens
    110  
Section 7.03 Nature of Business
    112  
Section 7.04 Consolidation, Merger and Dissolution
    112  
Section 7.05 Asset Dispositions
    113  
Section 7.06 Investments
    116  
Section 7.07 Restricted Payments, etc.
    118  
Section 7.08 Prepayments of Debt, etc.
    120  
Section 7.09 Transactions with Affiliates
    121  

 

- iii -



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 7.10 Fiscal Year; Organizational and Other Documents
    122  
Section 7.11 Restrictions with Respect to Intercorporate Transfers
    122  
Section 7.12 Ownership of Subsidiaries; Limitations on Holdings and the Borrower
    123  
Section 7.13 Sale and Leaseback Transactions
    124  
Section 7.14 Capital Expenditures
    124  
Section 7.15 Additional Negative Pledges
    125  
Section 7.16 Impairment of Security Interests
    125  
Section 7.17 Financial Covenants
    125  
Section 7.18 No Other “Designated Senior Debt”
    126  
Section 7.19 Independence of Covenants
    126  
 
        ARTICLE VIII
DEFAULTS  
 
       
Section 8.01 Events of Default
    127  
Section 8.02 Acceleration; Remedies
    129  
Section 8.03 Allocation of Payments After Event of Default
    130  
 
       
ARTICLE IX
AGENCY PROVISIONS
 
 
       
Section 9.01 Appointment; Authorization
    132  
Section 9.02 Delegation of Duties
    133  
Section 9.03 Exculpatory Provisions
    133  
Section 9.04 Reliance on Communications
    134  
Section 9.05 Notice of Default
    134  
Section 9.06 Credit Decision; Disclosure of Information by Administrative Agent
    134  
Section 9.07 No Reliance on Arranger’s or Agent’s Customer Identification
Program
    135  
Section 9.08 Indemnification
    135  
Section 9.09 Agents in Their Individual Capacity
    136  
Section 9.10 Successor Agents
    136  
Section 9.11 Certain Other Agents
    136  
Section 9.12 Agents’ Fees; Arranger Fee
    137  
 
       
ARTICLE X
MISCELLANEOUS
 
 
       
Section 10.01 Notices and Other Communications
    137  
Section 10.02 No Waiver; Cumulative Remedies
    138  
Section 10.03 Amendments, Waivers and Consents
    138  
Section 10.04 Expenses
    140  
Section 10.05 Indemnification
    140  
Section 10.06 Successors and Assigns
    141  
Section 10.07 Confidentiality and Disclosure
    145  
Section 10.08 Set-off
    146  
Section 10.09 Interest Rate Limitation
    146  
Section 10.10 Counterparts
    146  
Section 10.11 Integration
    146  
Section 10.12 Survival of Representations and Warranties
    147  
Section 10.13 Severability
    147  
Section 10.14 Headings
    147  

 

- iv -



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 10.15 Defaulting Lenders
    147  
Section 10.16 Governing Law; Submission to Jurisdiction
    147  
Section 10.17 Waiver of Jury Trial
    148  
Section 10.18 Binding Effect
    148  
Section 10.19 Lenders’ U.S. Patriot Act Compliance Certification
    148  
Section 10.20 U.S. Patriot Act Notice
    149  
Section 10.21 Amendment and Restatement
    149  
Section 10.22 Reaffirmation and Grant of Security Interests
    149  

Schedules:

          Schedule 1.01B   —   Consolidated EBITDA; Non-Cash Accounting
Adjustments in Respect of the Acquisition Schedule 1.01C   —   Refinanced
Agreements Schedule 1.01D   —   Management Group Schedule 1.01E   —   Lender
Addresses Schedule 1.01F   —   Insignificant Subsidiaries Schedule 1.01G   —  
Historical Financial Covenant Information Schedule 2.05   —   Existing Letters
of Credit Schedule 4.01(k)(i)   —   Mortgaged Properties Schedule 5.02   —  
Required Consents, Authorizations, Notices and Filings Schedule 5.04   —  
Defaults, Etc. Schedule 5.05   —   Certain Liabilities Schedule 5.08   —  
Litigation Schedule 5.09   —   Taxes Schedule 5.10   —   Compliance with Law
Schedule 5.11   —   ERISA Schedule 5.12   —   Subsidiaries Schedule 5.16   —  
Environmental Matters Schedule 5.17   —   Intellectual Property Schedule 5.20(c)
  —   Mortgage Recordings Schedule 5.21   —   Ownership of Holdings
Schedule 5.22   —   Broker’s Fees Schedule 6.10(b)   —   Exceptions to
Additional Security Schedule 7.02   —   Existing Liens Schedule 7.05   —  
Scheduled Asset Dispositions Schedule 7.06   —   Existing Investments
Schedule 7.09   —   Transactions with Affiliates

Exhibits:

          Exhibit A-1   —   Form of Notice of Borrowing Exhibit A-2   —   Form
of Notice of Extension/Conversion Exhibit A-3   —   Form of Letter of Credit
Request Exhibit A-4   —   Form of Swingline Loan Request Exhibit B-1   —   Form
of Revolving Note Exhibit B-2   —   Form of Term B Note Exhibit B-3   —   Form
of Swingline Note Exhibit C   —   Form of Assignment and Acceptance

 

- v -



--------------------------------------------------------------------------------



 



          Exhibit D-1   —   Form of Opinion of Counsel for the Borrower and the
Other Credit Parties Exhibit D-2   —   Form of Opinion of Special Local Counsel
for the Borrower and the Other Credit Parties Exhibit D-3   —   Form of Opinion
of Special Local Counsel for the Borrower and the Other Credit Parties (Real
Property Collateral) Exhibit E   —   Intentionally omitted Exhibit F-3   —  
Form of Perfection Certificate Exhibit F-4   —   Form of Mortgage Exhibit G   —
  Form of Intercompany Note Exhibit H   —   Form of Intercompany Note
Subordination Provisions Exhibit I   —   Form of Credit Party Accession
Agreement Exhibit J   —   Form of OFAC/Anti-Terrorism Compliance Certificate
Exhibit K   —   Form of Solvency Certificate Exhibit L   —   Form of Secretary’s
Certificate Exhibit M   —   Form of Effective Date Certificate Exhibit N   —  
Form of Acknowledgment and Agreement Exhibit O   —   Form of Lender Consent

 

- vi -



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
This Amended and Restated Credit Agreement (this “Agreement”) is dated as of
July 21, 2006 and is among THE HILLMAN COMPANIES, INC. (“Holdings”), HILLMAN
INVESTMENT COMPANY (“Intermediate Holdings”), THE HILLMAN GROUP, INC., (the
“Borrower”), the banks and other financial institutions from time to time party
hereto (the “Lenders”), GE BUSINESS FINANCIAL SERVICES INC. (f/k/a Merrill Lynch
Business Financial Services Inc.), as Administrative Agent, Issuing Lender and
Swingline Lender, JPMORGAN CHASE BANK, as Syndication Agent, and GE CAPITAL
MARKETS, INC. and J.P. MORGAN SECURITIES INC., together as the Joint Lead
Arrangers and Joint Bookrunners.
WHEREAS, Holdings, Intermediate Holdings, the Borrower, the banks and other
financial institutions from time to time party thereto, Merrill Lynch Capital,
as Administrative Agent, Issuing Lender and Swingline Lender, JP Morgan Chase
Bank, as Syndication Agent and Merrill Lynch & Co., Merrill Lynch, Pierce,
Fenner & Smith Incorporated and J.P. Morgan Securities Inc., as the Joint Lead
Arrangers and Joint Bookrunners are parties to that certain $257,500,000 Credit
Agreement, dated as of March 31, 2004, as amended on March 31, 2006 (the
“Existing Credit Agreement”) pursuant to which the Lenders thereto made credit
extensions to the Borrower, including a Term B Loan in an aggregate principal
amount of $217,500,000 (the “Existing Term B Loans”);
WHEREAS, (i) the Existing Credit Agreement was amended and restated, without
constituting a novation, on July 21, 2006 pursuant to this Agreement and (ii) as
of the First Amendment Effective Date, this Agreement is being amended pursuant
to the First Amendment;
WHEREAS, the Borrower has agreed to secure all of its Finance Obligations under
the Existing Credit Agreement as amended and restated hereby by reaffirming its
grant to the Collateral Agent, for the benefit of the Secured Parties, of a Lien
on substantially all of its assets, including a pledge of all of the Equity
Interests of each of its Domestic Subsidiaries and 65% of all the Equity
Interests of each of its Foreign Subsidiaries;
WHEREAS, it is the intent of the parties hereto that (i) this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement and that this Agreement amend and restate in its
entirety the Existing Credit Agreement and re-evidence the Borrower’s
obligations outstanding on the Effective Date as contemplated hereby and
(ii) the First Amendment not constitute a novation of the obligations and
liabilities of the parties under this Agreement; and
WHEREAS, it is the intent of Credit Parties to confirm that all Finance
Obligations of the Credit Parties under the other Credit Documents, as amended
hereby, shall continue in full force and effect and that, from and after the
Effective Date, all references to the “Credit Agreement” contained therein shall
be deemed to refer to this Agreement.
ARTICLE I
DEFINITIONS
Section 1.01 Defined Terms. The following terms, as used herein, have the
following meanings:

 

 



--------------------------------------------------------------------------------



 



“Accession Agreement” means a Credit Party Accession Agreement, substantially in
the form of Exhibit I hereto, executed and delivered by an Additional Subsidiary
Guarantor at any time following the Closing Date in accordance with
Section 6.10(a).
“Acknowledgment and Agreement” means the Acknowledgment and Agreement
substantially in the form of Exhibit N hereto.
“Acquisition” means the acquisition contemplated by the Acquisition Agreement.
“Acquisition Agreement” means the Agreement and Plan of Merger dated as of
February 14, 2004 among AcquisitionCo, the Sellers and Target, as the same may
be amended, modified or supplemented from time to time in accordance with the
provisions thereof and of this Agreement.
“AcquisitionCo” means HCI Acquisition Corp., a Delaware incorporated company.
“Acquisition Documents” means the Acquisition Agreement, including all exhibits
and schedules thereto, and all other agreements, documents and instruments
relating to the Acquisition, in each case as the same may be amended, modified
or supplemented from time to time in accordance with the provisions thereof and
of this Agreement.
“Additional Collateral Documents” has the meaning set forth in Section 6.10(b).
“Additional Letter of Credit” means any letter of credit issued hereunder by an
Issuing Lender at any time following the Closing Date.
“Additional Subsidiary Guarantor” means each Person that becomes a Subsidiary
Guarantor at any time following the Closing Date by execution of an Accession
Agreement as provided in Section 6.10.
“Adjusted London Interbank Offered Rate” means, for the Interest Period for each
Eurodollar Loan comprising part of the same Group, the quotient obtained
(rounded upward, if necessary, to the next higher 1/100th of 1%) by dividing
(i) the applicable London Interbank Offered Rate for such Interest Period by
(ii) 1.00 minus the Eurodollar Reserve Percentage.
“Administrative Agent” means GE Business Financial Services Inc., in its
capacity as administrative agent for the Lenders hereunder and under the other
Senior Finance Documents, and its successor or successors in such capacity.
“Administrative Agent’s Office” means the Administrative Agent’s office located
at 500 W. Monroe St., Chicago, IL 60661, or such other office as may be
designated by the Administrative Agent by written notice to the Borrower and the
Lenders.
“Affiliate” means, with respect to any Person, (i) any Person that directly, or
indirectly through one or more intermediaries, controls such Person (a
“Controlling Person”) or (ii) any other Person which is controlled by or is
under common control with a Controlling Person. As used herein, the term
“control” means (i) with respect to any Person having voting shares or their
equivalent and elected directors, managers or Persons performing similar
functions, the possession, directly or indirectly, of the power to vote 10% or
more of the Equity Interests having ordinary voting power of such Person or
(ii) the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting shares or their equivalent, by contract or otherwise.

 

- 2 -



--------------------------------------------------------------------------------



 



“Agent” means the Administrative Agent, the Syndication Agent, or the Collateral
Agent and any successors and assigns in such capacity, and “Agents” means any
two or more of them.
“Agreement” means (i) with respect to the period prior to the Effective Date,
the Existing Credit Agreement and (ii) with respect to any period on or after
the Effective Date, this Amended and Restated Credit Agreement, as it may be
further amended, restated, modified or supplemented from time to time.
“Amended and Restated Fee Letter” means the fee letter dated on or about the
date hereof and between the Borrower and the Administrative Agent.
“Anti-Terrorism Laws” means any Laws relating to terrorism or money-laundering,
including, without limitation, (i) Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 and relating to Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism, (ii) the U.S. Patriot Act, (iii) the International Emergency Economic
Power Act, 50 U.S.C. §1701 et seq., (iv) the Bank Secrecy Act, (v) the Trading
with the Enemy Act, 50 U.S.C. App. 1 et seq. and (vi) any related rules and
regulations of the U.S. Treasury Department’s Office of Foreign Assets Control
or any other Governmental Authority, in each case as the same may be amended,
supplemented, modified, replaced or otherwise in effect from time to time.
“Applicable Lending Office” means (i) with respect to any Lender and for each
Type of Loan, the “Lending Office” of such Lender (or of an Affiliate of such
Lender) designated for such Type of Loan on Schedule 1.01E hereto or in any
applicable Assignment and Acceptance pursuant to which such Lender became a
Lender hereunder or such other office of such Lender (or of an Affiliate of such
Lender) as such Lender may from time to time (so long as no additional cost to
the Borrower results) specify to the Administrative Agent and the Borrower as
the office by which its Loans of such Type are to be made and maintained and
(ii) with respect to any Issuing Lender and for each Letter of Credit, the
“Lending Office” of such Issuing Lender (or of an Affiliate of such Issuing
Lender) designated on the signature pages hereto or such other office of such
Issuing Lender (or of an Affiliate of such Issuing Lender) as such Issuing
Lender may from time to time specify (so long as no additional cost to the
Borrower results) to the Administrative Agent and the Borrower as the office by
which its Letters of Credit are to be issued and maintained.
“Applicable Margin” means, (i) for purposes of calculating the applicable
interest rate for any day for any Term B-1 Loan, (x) 3.00% in the case of
Eurodollar Loans and 2.00% in the case of Base Rate Loans if the Senior Leverage
Ratio as of the applicable Calculation Date exceeds 2.75 to 1.0 and (the pricing
described in the foregoing clause (i)(x) constituting Pricing Level I with
respect to Term B-1 Loans for purposes of the next succeeding paragraph of this
definition), (y) 2.75% in the case of Eurodollar Loans and 1.75% in the case of
Base Rate Loans if the Senior Leverage Ratio as of the applicable Calculation
Date equals or is less than 2.75 to 1.0 (the pricing described in the foregoing
clause (i)(y) constituting Pricing Level II with respect to Term B-1 Loans for
purposes of the next succeeding paragraph), (ii) for purposes of calculating the
applicable interest rate for any day for any R-1 Revolving Loan or the
applicable rate of the Letter of Credit Fee for any day for purposes of
Section 2.11(b)(i), the appropriate applicable margin set forth below
corresponding to the Leverage Ratio as of the most recent Calculation Date:

                                                              Letter of Credit
Fees                               for purposes of               R-1 Revolving
Loans     Section 2.11(b)(i)                       Applicable Margin            
        Applicable Margin     For Base             Leverage   For     Rate    
Applicable Margin For Letter of   Pricing Level   Ratio   Eurodollar Loans    
Loans     Credit Fee  
I
  ³3.5 to 1.0     3.00 %     2.00 %     3.00 %
II
  <3.5 to 1.0 but     2.75 %     1.75 %     2.75 %
 
  ³2.5 to 1.0                        
III
  <2.5 to 1.0 but     2.50 %     1.50 %     2.50 %
 
  ³1.5 to 1.0                        
IV
  <1.5 to 1.0     2.25 %     1.25 %     2.25 %

 

- 3 -



--------------------------------------------------------------------------------



 



and (iii) for purposes of calculating the applicable interest rate for any day
for any R-2 Revolving Loan, Swingline Loan, Term B-2 Loan, Term B-3 Loan or the
applicable rate of the Letter of Credit Fee for any day for purposes of
Section 2.11(b)(v), (x) 4.50% in the case of Eurodollar Loans, (y) 3.50% in the
case of Base Rate Loans and (z) 4.50% in the case of the rate of the Letter of
Credit Fee for purposes of Section 2.11(b)(v).
Each Applicable Margin solely in respect of the Term B-1 Loans, R-1 Revolving
Loans and the applicable rate of the Letter of Credit Fee for purposes of
Section 2.11(b)(i) shall be determined and adjusted quarterly on the date (each
a “Calculation Date”) five Business Days after the date by which the Borrower is
required to provide the consolidated financial information required by
Section 6.01(a) or (b) and the officer’s certificate required by Section 6.01(d)
for the fiscal quarter or year of the Borrower most recently ended prior to the
Calculation Date; provided, however, that if the Borrower fails to provide the
consolidated financial information required by Section 6.01(a) or (b) or the
officer’s certificate required by Section 6.01(d) for the most recently ended
fiscal quarter or year of the Borrower preceding any applicable Calculation
Date, (A) each Applicable Margin for Term B-1 Loans, R-1 Revolving Loans and
Letter of Credit Fees for purposes of Section 2.11(b)(i) from such Calculation
Date shall be based on the Pricing Level (described in clause (i) (x) and (y) of
the preceding paragraph, in the case of the Term B-1 Loans and in the pricing
grid as shown above, in the case of R-1 Revolving Loans and Letter of Credit
Fees for purposes of Section 2.11(b)(i)) one level above that theretofore in
effect (with Pricing Level I being one level higher than Pricing Level II and so
on) and in each case until such time as such consolidated financial information
and the officer’s certificate is provided, whereupon each Applicable Margin for
Term B-1 Loans, R-1 Revolving Loans and Letter of Credit Fees for purposes of
Section 2.11(b)(i) shall be based on the Pricing Level (described in clause (i)
(x) and (y) of the foregoing paragraph, in the case of the Term B-1 Loans and in
the pricing grid as shown above, in the case of R-1 Revolving Loans and Letter
of Credit Fees for purposes of Section 2.11(b)(i)) corresponding to the Leverage
Ratio (or the Senior Leverage Ratio in the case of Term B-1 Loans) as of the
last day of the most recently ended fiscal quarter or year of the Borrower
preceding such Calculation Date. Each Applicable Margin for Term B-1 Loans, R-1
Revolving Loans and Letter of Credit Fees for purposes of Section 2.11(b)(i)
shall be effective from one Calculation Date until the next Calculation Date.
Any adjustment in the Applicable Margins for Term B-1 Loans, R-1 Revolving Loans
and Letter of Credit Fees for purposes of Section 2.11(b)(i) shall be applicable
to all Term B-1 Loans and R-1 Revolving Loans then existing or subsequently made
and to all Letter of Credit Fees for purposes of Section 2.11(b)(i) accruing on
and after such date of adjustment.
“Applicable Principal Amortization Payments” means the Principal Amortization
Payments for the Term B-1 Loan due and payable on each of June 30, 2010,
September 30, 2010, December 31, 2010 and March 31, 2011 (or on the applicable
Business Day on which the corresponding Term B-1 Loan Principal Amortization
Payment is due and payable in accordance with Section 2.14(a))
“Approved Fund” means (i) with respect to any Lender, an entity (whether a
corporation, partnership, limited liability company, trust or otherwise) that is
engaged in making, purchasing, holding

 

- 4 -



--------------------------------------------------------------------------------



 



or otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business and is managed by such Lender, its parent
holding company or any of their respective subsidiaries, (ii) with respect to
any Lender that is a fund that invests in bank loans and similar extensions of
credit, any other fund that invests in bank loans and similar extensions of
credit and is managed by the same investment advisor as such Lender or by any
parent company of such Lender or any of their respective Subsidiaries and
(iii) any special purpose funding vehicle described in Section 10.06(h).
“Asset Disposition” means any sale (including any Sale/Leaseback Transaction,
whether or not involving a Capital Lease), lease (as lessor), transfer or other
disposition (including any such transaction effected by way of merger or
consolidation and including any sale or other disposition of Equity Interests of
a Subsidiary, but excluding any sale or other disposition by way of Casualty or
Condemnation) by any Group Company of any asset.
“Assignment and Acceptance” means an Assignment and Acceptance, substantially in
the form of Exhibit C hereto, under which an interest of a Lender hereunder is
transferred to an Eligible Assignee pursuant to Section 10.06(b).
“Attributable Debt” means, at any date (i) in respect of any Capital Lease of
any Person, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP, (ii) in respect
of any Synthetic Lease Obligation of any Person, the capitalized or principal
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease or other agreement were accounted for as a Capital Lease
and (iii) in respect of any Sale/Leaseback Transaction described in
Section 7.13, the lesser of (A) the present value, discounted in accordance with
GAAP at the interest rate implicit in the related lease, of the obligations of
the lessee for net rental payments over the remaining term of such lease
(including any period for which such lease has been extended or may, at the
option of the lessor be extended) and (B) the fair market value of the assets
subject to such transaction.
“Availability Period” means (i) with respect to the obligation of Revolving
Lenders to make Revolving Loans under the R-1 Revolving Commitments, the period
from the Closing Date to the Original Revolving Termination Date and (ii) with
respect to the obligation of Revolving Lenders to make Revolving Loans under the
R-2 Revolving Commitments, the period from the First Amendment Effective Date to
the New Revolving Termination Date.
“Bank Secrecy Act” means the Financial Recordkeeping and Reporting of Currency
and Foreign Transactions Act of 1970, 31 U.S.C. 1051, et seq., as the same may
be amended, supplemented, modified, replaced or otherwise in effect from time to
time.
“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate for such day and (ii) the sum of 1/2 of 1% plus the Federal Funds
Rate for such day. Any change in the Base Rate due to a change in the Prime Rate
or the Federal Funds Rate shall be effective on the effective date of such
change in the Prime Rate or the Federal Funds Rate.
“Base Rate Loan” means at any date a Loan bearing interest at a rate determined
by reference to the Base Rate.
“Borrower” means The Hillman Group, Inc.
“Borrowing” has the meaning set forth in Section 1.04.

 

- 5 -



--------------------------------------------------------------------------------



 



“Business Acquisition” means the acquisition by the Borrower or one or more of
its Wholly-Owned Subsidiaries of all of the Equity Interests of, or all (or any
division, line of business or substantial part for which financial statements or
other financial information reasonably satisfactory to the Administrative Agent
is available) of the assets or property of, another Person.
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required to close,
except that (i) when used in Section 2.05 with respect to any action taken by or
with respect to any Issuing Lender, the term “Business Day” shall not include
any day on which commercial banks are authorized by law to close in the
jurisdiction where such Issuing Lender’s Applicable Lending Office is located;
and (ii) if such day relates to a borrowing of, a payment or prepayment of
principal of or interest on, or the Interest Period for, a Eurodollar Loan, or a
notice by the Borrower with respect to any such borrowing, payment, prepayment
or Interest Period, such day shall also be a day on which commercial banks are
open for international business (including dealings in Dollar deposits) in
London.
“Capital Lease” of any Person means any lease of (or other arrangement conveying
the right to use) property (whether real, personal or mixed) by such Person as
lessee which would, in accordance with GAAP, be required to be accounted for as
a capital lease on the balance sheet of such Person.
“Capital Lease Obligations” means, with respect to any Person, all obligations
of such Person as lessee under Capital Leases, in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.
“Capitalization Documents” has the meaning set forth in Section 4.01(f).
“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Issuing Lenders and the Revolving
Lenders, as collateral for the LC Obligations, cash or deposit balances pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Lenders.
“Cash Equivalents” means, at any date of determination:
(i) securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof (provided that the full faith
and credit of the United States is pledged in support thereof) or, with respect
to any Foreign Subsidiary, an equivalent obligation of the government of the
country in which such Foreign Subsidiary transacts business, in each case
maturing within one year after such date;
(ii) time deposits and certificates of deposit, including eurodollar time
deposits and, with respect to any Foreign Subsidiary, time deposits in the
currency of any country in which such Foreign Subsidiary transacts business, of
any commercial bank organized in the United States having capital and surplus in
excess of $100,000,000 or, with respect to any Foreign Subsidiary, a commercial
bank organized under the laws of any other country in which such Foreign
Subsidiary transacts business having total assets in excess of $100,000,000 (or
its foreign currency equivalent)with a maturity date not more than one year from
the date of acquisition;
(iii) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (i) above entered into
with any bank meeting the qualifications specified in clause (ii) above and
organized in the United States;

 

- 6 -



--------------------------------------------------------------------------------



 



(iv) direct obligations issued by any state of the United States or any
political subdivision of any state or any public instrumentality thereof
maturing within 90 days after the date of acquisition thereof and, at the time
of acquisition, having one of the two highest ratings obtainable from either S&P
or Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, then from such other nationally recognized rating service
reasonably acceptable to the Administrative Agent);
(v) commercial paper issued by the parent corporation of any commercial bank
organized in the United States having capital and surplus in excess of
$100,000,000, or, with respect to any Foreign Subsidiary, a commercial bank
organized under the laws of any other country in which such Foreign Subsidiary
transacts business having total assets in excess of $100,000,000 (or its foreign
currency equivalent), and commercial paper issued by others having one of the
two highest ratings obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from such other
nationally recognized rating services reasonably acceptable to the
Administrative Agent) and in each case maturing within one year after the date
of acquisition;
(vi) overnight bank deposits and bankers’ acceptances at any commercial bank
organized in the United States having capital and surplus in excess of
$100,000,000 or with respect to any Foreign Subsidiary, a commercial bank
organized under the laws of any other country in which such Foreign Subsidiary
transacts business having total assets in excess of $100,000,000 (or its foreign
currency equivalent);
(vii) deposits available for withdrawal on demand with commercial banks
organized in the United States having capital and surplus in excess of
$50,000,000 or, with respect to any Foreign Subsidiary, a commercial bank
organized under the laws of any other country in which such Foreign Subsidiary
transacts business having total assets in excess of $50,000,000 (or its foreign
currency equivalent); and
(viii) investments in money market funds substantially all of whose assets
comprise securities of the types described in clauses (i) through (vii).
“Casualty” means any casualty, loss, damage, destruction or other similar loss
with respect to real or personal property or improvements.
“Casualty Insurance Policy” means any insurance policy maintained by any Group
Company covering losses with respect to Casualties.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any applicable law, rule,
regulation or treaty, (ii) any change in any applicable law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.
“Change of Control” means the occurrence of any of the following events:
(ix) (A) Holdings shall cease to own directly or indirectly 100% of the Common
Stock Equity Interests of Intermediate Holdings, on a fully-diluted basis
assuming the conversion and exercise of all outstanding Equity Equivalents
(whether or not such securities are then currently convertible or exercisable),
(B) the Investor Group shall cease to own directly or indirectly 51% of the
outstanding Preferred Stock of Intermediate Holdings, (C) Intermediate

 

- 7 -



--------------------------------------------------------------------------------



 



Holdings shall cease to own directly or indirectly 100% of the Equity Interests
of the Borrower, on a fully-diluted basis assuming the conversion and exercise
of all outstanding Equity Equivalents (whether or not such securities are then
currently convertible or exercisable), (D) the Investor Group shall cease to own
beneficially (as defined in the Exchange Act), directly or indirectly, at least
51% of the outstanding voting Equity Interests of Holdings, (E) any “person” or
“group” (as each such term is defined in the Exchange Act), other than the
Sponsor Group, is or becomes the “beneficial owner” (as defined in the Exchange
Act, except that a Person will be deemed to have beneficial ownership of all
shares that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of a greater percentage of the voting Equity Interests of Holdings
and the Preferred Stock of Intermediate Holdings, than the percentage of the
voting Equity Interests of Holdings and Preferred Stock of Intermediate
Holdings, then owned beneficially, directly or indirectly, by the Sponsor Group
or (F) the failure at any time of the Investor Group to control, whether through
the ownership of voting securities or by contract, a majority of the seats on
the board of directors (or persons performing similar functions) of Holdings; or
(x) during any period of two consecutive calendar years, individuals who at the
beginning of such period constituted the board of directors (or persons
performing similar functions) of Holdings together with any new members of such
board of directors (A) whose elections by such board of directors or whose
nominations for election by the equityholders of Holdings was approved by a vote
of a majority of the members of such board of directors then still in office who
either were directors at the beginning of such period or whose election or
nomination for election was previously so approved or by any new directors who
were nominated to serve on behalf of the Investor Group or (B) elected or
appointed by the Investor Group, cease for any reason to constitute a majority
of the directors of Holdings still in office; or
(xi) a “change of control” or similar event (as defined in any debt instrument
in excess of $5,000,000) occurs.
“Class” has the meaning set forth in Section 1.04.
“Closing Date” means March 31, 2004.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time.
“Collateral” means all of the property which is subject or is purported to be
subject to the Liens granted by the Collateral Documents.
“Collateral Agent” means GE Business Financial Services Inc., in its capacity as
collateral agent for the Finance Parties under the Collateral Documents, and its
successor or successors in such capacity.
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Depositary Bank Agreements, each Mortgage, any Additional
Collateral Documents, any additional pledges, security agreements, patent,
trademark or copyright filings or mortgages required to be delivered pursuant to
the Finance Documents and any instruments of assignment, control agreements,
lockbox letters or other instruments or agreements executed pursuant to the
foregoing.

 

- 8 -



--------------------------------------------------------------------------------



 



“Commitment” means (i) with respect to each Lender, its Revolving Commitment
and/or its Delayed Draw Term B Commitment, as and to the extent applicable,
(ii) with respect to each Issuing Lender, its LC Commitment and (iii) with
respect to the Swingline Lender, the Swingline Commitment, in each case as set
forth on the Register or in the applicable Assignment and Acceptance as its
Commitment of the applicable Class, as any such amount may be increased or
decreased from time to time pursuant to this Agreement. The Register as amended
pursuant to the First Amendment sets forth the Commitments of the Lenders as of
the First Amendment Effective Date, subject to any amendment or modification of
such Schedule after such date due to changes in Commitments thereafter.
“Commitment Fee” has the meaning set forth in Section 2.11(a).
“Common Stock” means the common stock of any of Holdings, Intermediate Holdings,
the Borrower or any of its Subsidiaries.
“Computer Hardware” means all computer and other electronic data processing
hardware of a Credit Party, whether now or hereafter owned, licensed or leased
by such Credit Party, including, without limitation, all integrated computer
systems, central processing units, memory units, display terminals, printers,
features, computer elements, card readers, tape drives, hard and soft disk
drives, cables, electrical supply hardware, generators, power equalizers,
accessories, peripheral devices and other related computer hardware, all
documentation, flowcharts, logic diagrams, manuals, specifications, training
materials, charts and pseudo codes associated with any of the foregoing and all
options, warranties, services contracts, program services, test rights,
maintenance rights, support rights, renewal rights and indemnifications relating
to any of the foregoing.
“Condemnation” means any taking by a Governmental Authority of property or
assets, or any part thereof or interest therein, for public or quasi-public use
under the power of eminent domain, by reason of any public improvement or
condemnation.
“Condemnation Award” means all proceeds of any Condemnation or transfer in lieu
thereof.
“Consenting Lenders” shall mean Lenders existing as of August 7, 2009 that
executed and delivered, as of such date, signature pages to the First Amendment.
“Consolidated Adjusted Working Capital” means at any date the excess of (i)
Consolidated Current Assets (excluding (A) cash and Cash Equivalents classified
as such in accordance with GAAP and (B) deferred taxes calculated in accordance
with GAAP) over (ii) Consolidated Current Liabilities (excluding (A) the current
portion of any Consolidated Funded Debt, (B) the aggregate principal amount of
outstanding Revolving Loans, (C) accrued and unpaid interest on any Consolidated
Funded Debt and/or Revolving Loans and (D) deferred taxes calculated in
accordance with GAAP).
“Consolidated Capital Expenditures” means for any period the aggregate amount of
all expenditures (whether paid in cash or other consideration or accrued as a
liability) that would, in accordance with GAAP, be included as additions to
property, plant and equipment and other capital expenditures of Holdings and its
Consolidated Subsidiaries for such period, as the same are or would be set forth
in a consolidated statement of cash flows of Holdings and its Consolidated
Subsidiaries for such period (including the amount of assets leased under any
Capital Lease), but excluding (to the extent that they would otherwise be
included) (i) any such expenditures made for the replacement or restoration of
assets in amounts not exceeding the aggregate amount of Insurance Proceeds or
Condemnation Award with respect to the asset or assets being replaced or
restored, (ii) for purposes of Section 7.14 only, capital expenditures for
Permitted Business Acquisitions, (iii) any such expenditures made with proceeds
of a

 

- 9 -



--------------------------------------------------------------------------------



 



Qualifying Equity Issuance, (iv) any such expenditures to the extent Holdings or
any of its Consolidated Subsidiaries has received reimbursement in cash from a
third party other than Holdings or one or more of its Consolidated Subsidiaries
and (v) capitalized interest; provided, however, that Consolidated Capital
Expenditures for any fiscal quarter shown on Schedule 1.01G hereto shall be
deemed to equal the applicable amount set forth opposite such fiscal quarter on
Schedule 1.01G.
“Consolidated Cash Interest Expense” means for any period Consolidated Interest
Expense that has been paid in cash for such period, or any cash interest that is
paid in such period for which the interest expense was accrued in a prior period
in accordance with GAAP, other than (to the extent, but only to the extent,
included in the determination of Consolidated Interest Expense for such period
in accordance with GAAP and paid in cash for such period), (i) amortization of
debt discount and debt issuance fees, (ii) any fees (including underwriting fees
and expenses) paid in connection with the consummation of the Transaction or
Permitted Business Acquisitions, (iii) any payments made to obtain Derivatives
Agreements, (iv) any agent or collateral monitoring fees paid or required to be
paid pursuant to any Finance Document, (v) the actual or implied interest
component of any consulting payments and (vi) annual agency fees, unused line
fees and letter of credit fees and expenses paid hereunder; provided, however,
that Consolidated Cash Interest Expense for any fiscal quarter shown on
Schedule 1.01G hereto shall be deemed to equal the applicable amount set forth
opposite such fiscal quarter on Schedule 1.01G.
“Consolidated Cash Tax Expense” means for any period the aggregate Federal,
state, local and foreign income, franchise, state single business unitary and
similar taxes that have been paid in cash by Holdings and its Consolidated
Subsidiaries for such period; provided, however, that Consolidated Cash Tax
Expense for any fiscal quarter shown on Schedule 1.01G hereto shall be deemed to
equal the applicable amount set forth opposite such fiscal quarter on
Schedule 1.01G.
“Consolidated Current Assets” means at any date the consolidated current assets
of Holdings and its Consolidated Subsidiaries determined as of such date.
“Consolidated Current Liabilities” means at any date the consolidated current
liabilities of Holdings and its Consolidated Subsidiaries determined as of such
date.
“Consolidated Debt” means at any date the Debt of Holdings and its Consolidated
Subsidiaries, determined on a consolidated basis as of such date.
“Consolidated EBITDA” means for any period the sum of (i) Consolidated Net
Income for such period (excluding therefrom (x) any extraordinary, or non-cash
unusual or non recurring items of gain or loss, (y) any gain or loss from
discontinued operations and (z) any gain or loss attributable to Asset
Dispositions made other than in the ordinary course of business), plus (ii) to
the extent not otherwise included in the determination of Consolidated Net
Income for such period, all proceeds of business interruption insurance
policies, if any, received during such period plus (iii) (without duplication)
an amount which, in the determination of Consolidated Net Income for such
period, has been deducted for (A) Consolidated Interest Expense, (B) provisions
for Federal, state, local and foreign income, franchise, state single business
unitary and similar taxes, (C) depreciation, amortization (including, without
limitation, amortization of goodwill and other intangible assets), impairment of
goodwill and other non-cash charges or expenses (excluding any such non-cash
charge to the extent that it represents amortization of a prepaid cash expense
that was paid in a prior period), (D) non-cash compensation expense, or other
non-cash expenses or charges, arising from the sale of stock, the granting of
stock options, the granting of stock appreciation rights and similar
arrangements (including any repricing, amendment, modification, substitution or
change of any such stock, stock option, stock appreciation rights or similar
arrangements), (E) non-cash rent expense, (F) any financial advisory fees,
accounting fees, legal fees and other similar advisory and consulting fees and
related out-of-pocket

 

- 10 -



--------------------------------------------------------------------------------



 



expenses of the Borrower incurred as a result of the Transaction, all determined
in accordance with GAAP, eliminating any increase or decrease in income
resulting from non-cash accounting adjustments made in connection with the
Acquisition, (G) Transaction related expenditures (including cash charges in
respect of strategic market reviews, management bonuses, including payments
under the sale bonus program, of up to $1,510,000.00 in aggregate, early
retirement of Debt, restructuring, consolidation, severance or discontinuance of
any portion of operations, employees and/or management) described on
Schedule 1.01B, (H) expenses incurred by Holdings or any Consolidated Subsidiary
to the extent reimbursed in cash by a third party other than Holdings or one or
more of its Consolidated Subsidiaries, (I) fees and expenses in connection with
the exchange of the Subordinated Debentures, (J) unrealized losses on
Derivatives Agreements, (K) losses from foreign currency adjustments, (L) losses
in respect of pension or other post-retirement benefits or pension assets,
(M) write-offs of deferred financing costs, (N) expenses in respect of earn-out
obligations (O) any financial advisory fees, accounting fees, legal fees and
similar advisory and consulting fees and related out-of-pocket expenses of the
Borrower and its Consolidated Subsidiaries incurred as a result of Permitted
Business Acquisitions, all determined in accordance with GAAP and in each case
eliminating any increase or decrease in income resulting from non-cash
accounting adjustments made in connection with the related Permitted Business
Acquisition, (P) expenses relating to the granting and exercising of management
options on or prior to the Closing Date, (Q) fees, costs and expenses related to
the consummation of the First Amendment and the transactions contemplated
thereby (including, but not limited to, the amendment to the Subordinated
Debentures Indenture and each other Subordinated Debentures Document
contemplated thereby) incurred no later than one (1) month following the First
Amendment Effective Date, not to exceed $3,200,000 in the aggregate and (R) fees
paid in connection with the funding of Term B-3 Loans pursuant to any fee letter
between Borrower and Administrative Agent minus (iv) any amount which, in the
determination of Consolidated Net Income for such period, has been added for any
non-cash income or non-cash gains, all as determined in accordance with GAAP
minus (v) the aggregate amount of cash payments made during such period in
respect of any non-cash accrual, reserve or other non-cash charge or expense
accounted for in a prior period and not otherwise reducing Consolidated Net
Income for such period, provided, however, that Consolidated EBITDA for any
fiscal quarter shown on Schedule 1.01G hereto shall be deemed to equal the
applicable amount set forth opposite such fiscal quarter on Schedule 1.01G; and
provided, further, that Consolidated EBITDA for the fiscal quarter during which
the Closing Date occurs shall be calculated on a Pro-Forma Basis by reducing
Consolidated Net Income for such quarter by the aggregate amount of management
fees payable to the Sponsor in respect of such quarter or which would have been
payable in respect of such quarter if the Closing Date had occurred on the first
day of such quarter, each such pro-forma reduction to be in the applicable
amount shown therefor for such quarter on Schedule 1.01G.
For purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Leverage Ratio, the Interest Coverage Ratio and the Fixed
Charge Coverage Ratio, if during such Reference Period (or in the case of
pro-forma calculations, during the period from the last day of such Reference
Period to and including the date as of which such calculation is made) any Group
Company shall have made an Asset Disposition or a series of Asset Dispositions
involving assets comprising all or substantially all of an operating unit of a
business or constituting all or substantially all of the common stock of a
Subsidiary or made a Permitted Business Acquisition, Consolidated EBITDA for
such Reference Period shall be calculated after giving effect thereto on a
Pro-Forma Basis, giving effect to projected or anticipated cost savings
permitted or required by regulations S-X or S-K under the Securities Act or
otherwise agreed to by the Administrative Agent in its reasonable discretion
after consultation with the Borrower.
“Consolidated Fixed Charges” means, for any period, the sum of (i) Consolidated
Cash Interest Expense for such period plus (ii) Consolidated Scheduled Debt
Payments for such period plus (iii) Consolidated Cash Tax Expense for such
period.

 

- 11 -



--------------------------------------------------------------------------------



 



“Consolidated Funded Debt” means at any date the Funded Debt of Holdings and its
Consolidated Subsidiaries as of such date, determined on a consolidated basis in
accordance with GAAP.
“Consolidated Interest Expense” means, for any period, the total interest
expense, whether paid or accrued in such period and whether or not capitalized
in such period, (including, without limitation, amortization of debt issuance
costs and original issue discount, non-cash interest payments, the interest
component of any deferred payment obligations, the interest component of all
payments under Capital Leases (regardless of whether accounted for as interest
expense under GAAP), all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptances and net costs in
respect of Derivatives Obligations constituting interest rate swaps, collars,
caps or other arrangements requiring payments contingent upon interest rates of
Holdings and its Consolidated Subsidiaries), net of interest income, in each
case determined on a consolidated basis for such period.
“Consolidated Net Income” means, for any period, the net income (or net loss)
after taxes of Holdings and its Consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded from the calculation of Consolidated Net Income for any period
(i) the income (or loss) of any Person in which any other Person (other than
Holdings or any of its Wholly-Owned Consolidated Subsidiaries) has an ownership
interest, except to the extent that any such income is actually received in cash
by Holdings or such Wholly-Owned Consolidated Subsidiary in the form of
Restricted Payments during such period, (ii) the income (or loss) of any Person
accrued prior to the date it becomes a Consolidated Subsidiary of Holdings or is
merged with or into or consolidated with Holdings or any of its Consolidated
Subsidiaries or that Person’s assets are acquired by Holdings or any of its
Consolidated Subsidiaries, except as provided in the definitions of Consolidated
EBITDA and “Pro-Forma Basis” herein and (iii) the income of any Subsidiary of
Holdings to the extent that the declaration or payment of Restricted Payments or
similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary.
“Consolidated Scheduled Debt Payments” means, for any period, the sum of all
scheduled payments of principal on the Loans and all other Consolidated Funded
Debt (including, without limitation, the principal component of Capital Lease
Obligations and Purchase Money Debt) paid or payable during such period, but
excluding payments due on Revolving Loans and Swingline Loans during such period
and Principal Amortization Payments on account of Term B-1 Loans to the extent
funded with the proceeds of Term B-3 Loans; provided that Consolidated Scheduled
Debt Payments for any period shall not include voluntary prepayments of
Consolidated Funded Debt, mandatory prepayments of the Term B Loans pursuant to
Section 2.09(b) or other mandatory prepayments (other than by virtue of
scheduled amortization (exclusive of Applicable Principal Amortization Payments
to the extent funded with the proceeds of Term B-3 Loans)) of Consolidated
Funded Debt (but Consolidated Scheduled Debt Payments for a period shall be
adjusted to reflect the effect on scheduled payments of principal for such
period of the application of any prepayments of Consolidated Funded Debt during
or preceding such period); provided, however, that Consolidated Scheduled Debt
Payments for any fiscal quarter shown on Schedule 1.01G hereto shall be deemed
to equal the applicable amount set forth opposite such fiscal quarter on
Schedule 1.01G.
“Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.
“Consolidated Total Assets” means at any date the total consolidated assets of
Holdings and its Consolidated Subsidiaries determined as of such date.

 

- 12 -



--------------------------------------------------------------------------------



 



“Copyright” means any of the following, whether now existing or hereafter
arising, created or acquired: (i) all common law and/or statutory rights in all
copyrightable subject matter under the laws of the United States or any other
country (whether or not the underlying works of authorship have been published);
(ii) all registrations and applications for registration of any such copyright
in the United States or any other country, including registrations, recordings,
supplemental, derivative or collective work registrations and pending
applications for registrations in the United States Copyright Office or any
other country; (iii) all computer programs, web pages, computer data bases and
computer program flow diagrams, including all source codes and object codes
related to any or all of the foregoing; (iv) all tangible property embodying or
incorporating any or all of the foregoing, whether in completed form or in some
lesser state of completion, and all masters, duplicates, drafts, versions,
variations and copies thereof, in all formats; (v) all claims for, and rights to
sue for, past, present and future infringement of any of the foregoing; (vi) all
income, royalties, damages and payments now or hereafter due or payable with
respect to any of the foregoing, including, without limitation, damages and
payments for past, present or future infringements thereof and payments and
damages under all Copyright Licenses in connection therewith; (vii) all rights
in any of the foregoing, whether arising under the laws of the United States or
any foreign country or otherwise, to copy, record, synchronize, broadcast,
transmit, perform and/or display any of the foregoing or any matter which is the
subject of any of the foregoing in any manner and by any process now known or
hereafter devised; and (viii) the name and title of each Copyright item and all
rights of any Credit Party to the use thereof, including, without limitation,
rights protected pursuant to trademark, service mark, unfair competition,
anti-cybersquatting and/or the rules and principles of any other applicable
statute, common law or other rule or principle of law now existing or hereafter
arising.
“Copyright License” means any agreement now or hereafter in existence granting
to any Credit Party any rights, whether exclusive or non-exclusive, to use
another Person’s copyrights or copyright applications, or pursuant to which any
Credit Party has granted to any other Person, any right, whether exclusive or
non-exclusive, with respect to any Copyright, whether or not registered.
“Credit Exposure” has the meaning set forth in the definition of “Required
Lenders” in this Section 1.01.
“Credit Extension” means a Borrowing or the issuance, renewal or extension of a
Letter of Credit.
“Credit Party” means each of Holdings, Intermediate Holdings, the Borrower and
each Subsidiary Guarantor, and “Credit Parties” means any combination of the
foregoing.
“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person under conditional sale or other title retention agreements
relating to property purchased by such Person to the extent of the value of such
property (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business),
(iv) all obligations, other than intercompany items, of such Person to pay the
deferred purchase price of property or services (other than trade accounts and
accrued expenses arising in the ordinary course of business), (v) the
Attributable Debt of such Person in respect of Capital Lease Obligations, (vi)
(other than the Management Put Rights up to a maximum aggregate amount of
$8,000,000) all obligations of such Person to purchase securities or other
property which arise out of or in connection with the sale of the same or
substantially similar securities or property and which mature or otherwise
become non-contingent on or prior to the later of 90 days after the New
Revolving Termination Date and the latest Term B Maturity Date, (vii) all
non-contingent obligations (and, solely for purposes of Section 7.01 and
Section 8.01(e), all contingent obligations) of such Person to reimburse any
bank or

 

- 13 -



--------------------------------------------------------------------------------



 



other Person in respect of amounts paid under a letter of credit, bankers’
acceptance or similar instrument, (viii) all obligations of others secured by
(or for which the holder of such obligations has an existing right, contingent
or otherwise, to be secured by) a Lien on, or payable out of the proceeds of
production from, any property or asset of such Person, whether or not such
obligation is assumed by such Person; provided that the amount of any Debt of
others that constitutes Debt of such Person solely by reason of this clause
(viii) shall not for purposes of this Agreement exceed the greater of the book
value or the fair market value of the properties or assets subject to such Lien,
(ix) all Guaranty Obligations of such Person in respect of Debt of another
Person, (x) all Debt Equivalents of such Person, (xi) all Derivatives
Obligations of such Person (determined at their then respective Derivatives
Termination Values) and (xii) the Debt of any other Person (including any
partnership in which such Person is a general partner and any unincorporated
joint venture in which such Person is a joint venturer) to the extent such
Person would be liable therefor under applicable law or any agreement or
instrument by virtue of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such Debt
provide that such person shall not be liable therefore; provided (i) Debt shall
not include (x) earn out obligations until matured or earned or employee
consulting agreements and (y) for the purposes only of Section 7.17, the
Derivatives Termination Value, and (ii) that the amount of any Limited Recourse
Debt of any Person shall be equal to the lesser of (A) the aggregate principal
amount of such Limited Recourse Debt for which such Person provides credit
support of any kind (including any undertaking agreement or instrument that
would constitute Debt), is directly or indirectly liable as a guarantor or
otherwise or is the lender and (B) the fair market value of any assets securing
such Debt or to which such Debt is otherwise recourse.
“Debt Equivalents” of any Person means any Equity Interest of such Person which
by its terms (or by the terms of any security for which it is convertible or for
which it is exchangeable or exercisable), or upon the happening of any event or
otherwise (including an event which would constitute a Change of Control but
only to the extent such an event occurs), (A) matures or is mandatorily
redeemable or subject to any mandatory repurchase requirement, pursuant to a
sinking fund or otherwise, (B) is convertible into or exchangeable for Debt or
Debt Equivalents or (C) is redeemable or subject to any repurchase requirement
arising at the option of the holder thereof, in each case, in whole or in part,
on or prior to the first anniversary of the latest of the New Revolving
Termination Date or the latest Term B Maturity Date.
“Debt Issuance” means the issuance by any Group Company of any Debt.
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
“Defaulting Lender” means at any time any Lender that, within one Business Day
of when due, (i) has failed to make a Loan or purchase a Participation Interest
in a Swingline Loan or an LC Obligation required pursuant to the terms of this
Agreement, (ii) other than as set forth in clause (i) above, has failed to pay
to any Agent or any Lender an amount owed by such Lender pursuant to the terms
of the Agreement or any other Senior Finance Document unless such amount is
subject to a good faith dispute or (iii) has been deemed insolvent or has become
subject to a receivership or insolvency event.
“Delayed Draw Term B Commitment” means, with respect to any Lender, the
commitment of such Lender, in an aggregate principal amount at any time
outstanding of up to such Lender’s Delayed Draw Term B Commitment Percentage of
$30,000,000 (less amounts funded thereunder as Term B-3 Loans from time to time
and less reductions in the Delayed Draw Term B Commitments pursuant to the
following sentence), to make Term B-3 Loans in accordance with the provisions of
Section 2.01(d). If at any time the aggregate unfunded Delayed Draw Term B

 

- 14 -



--------------------------------------------------------------------------------



 



Commitments exceed the aggregate outstanding amount of the then remaining
Applicable Principal Amortization Payments, then the unfunded portion of each
Lender’s Delayed Draw Term B Commitment shall be automatically and irrevocably
reduced by its Delayed Draw Term B Commitment Percentage of the amount of such
excess.
“Delayed Draw Term B Commitment Percentage” means, for each Lender, the
percentage identified as its Delayed Draw Term B Commitment Percentage in the
Register or in the applicable Assignment and Acceptance, as such percentage may
be modified in connection with any assignment made in accordance with the
provisions of Section 10.06(b).
“Delayed Draw Term B Commitment Termination Date” means March 31, 2011 after
giving effect to any funding of a Term B-3 Loan on such date.
“Depositary Bank Agreement” means an agreement between a Credit Party and any
bank or other depositary institution, substantially in the form of Exhibit D to
the Security Agreement, as the same may be amended, modified or supplemented
from time to time including, without limitation, those Depositary Bank
Agreements entered into on or about the Closing Date.
“Derivatives Agreement” means (i) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement and (ii) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement or any other master agreement.
“Derivatives Creditor” means any Lender or any Affiliate of any Lender from time
to time party to one or more Derivatives Agreements permitted hereunder with a
Credit Party (even if any such Lender for any reason ceases after the execution
of such agreement to be a Lender hereunder), and its successors and assigns, and
“Derivatives Creditors” means any two or more of them, collectively.
“Derivatives Obligations” of any Person means all obligations (including,
without limitation, any amounts which accrue after the commencement of any
bankruptcy or insolvency proceeding with respect to such Person, whether or not
allowed or allowable as a claim under any bankruptcy or insolvency proceeding)
of such Person in respect of any Derivatives Agreement, excluding any amounts
which such Person is entitled to set-off against its obligations under
applicable law.
“Derivatives Termination Value” means, at any date and in respect of any one or
more Derivatives Agreements, after taking into account the effect of any legally
enforceable netting agreements relating to such Derivatives Agreements, (i) for
any date on or after the date such Derivatives Agreements have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and (ii) for any date prior to the date referenced in clause (i), the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Agreements, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Agreements (which may include any Lender).

 

- 15 -



--------------------------------------------------------------------------------



 



“Dollars” and the sign “$” means lawful money of the United States of America.
“Domestic Subsidiary” means with respect to any Person each Subsidiary of such
Person which is incorporated under the laws of the United States or any state
thereof, and the District of Columbia, and “Domestic Subsidiaries” means any two
or more of them.
“Effective Date” means the date this Agreement becomes effective in accordance
with Section 10.18.
“Effective Date Certificate” means an Effective Date Certificate substantially
in the form of Exhibit M.
“Eligible Assignee” means (i) any Lender, (ii) any Affiliate of a Lender,
(iii) any Approved Fund and (iv) any other commercial bank, finance company,
insurance company or other financial institution or fund (other than a natural
Person) approved by (A) the Administrative Agent, (B) in the case of any
assignment of a Revolving Commitment, the Issuing Lenders and the Swingline
Lender and (C) unless a Default or an Event of Default has occurred and is
continuing at the time any assignment is effected pursuant to Section 10.06(b),
the Borrower (each such approval not to be unreasonably withheld, conditioned or
delayed and any such approval required of the Borrower to be deemed given by the
Borrower if no objection from the Borrower is received by the assigning Lender
and the Administrative Agent within five Business Days after notice of such
proposed assignment has been provided by the assigning Lender to the Borrower);
provided, however, that (i) Holdings and its Affiliates shall not qualify as
Eligible Assignees; and (ii) that no Person shall be an Eligible Assignee if
such Person appears on the list of Specially Designated Nationals and Blocked
Persons prepared by the U.S. Treasury Department’s Office of Foreign Assets
Control or the purchase by such Person of an assignment or the performance by
any Agent of its duties under the Senior Finance Documents with respect to such
Person violates or would violate any Anti-Terrorism Law.
“Employee Benefit Arrangements” means, in any jurisdiction, the benefit schemes
or arrangements in respect of any employees or past employees operated by any
Group Company or in which any Group Company participates and which provide
benefits on retirement, ill-health, injury, death or voluntary withdrawal from
or termination of employment, including termination indemnity payments and life
assurance and post-retirement medical benefits.
“Environmental Laws” means all Laws relating in any way to the protection of the
environment, the preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of any Group Company directly or indirectly resulting from or
based on (i) violation of any Environmental Law, (ii) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Material, (iii) exposure to any Hazardous Material, (iv) the release or
threatened release of any Hazardous Material into the environment or (v) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Equivalents” means with respect to any Person any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible or exchangeable into,
directly or indirectly, Equity Interests of such Person or securities
exercisable for or convertible or exchangeable into Equity Interests of such
Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.

 

- 16 -



--------------------------------------------------------------------------------



 



“Equity Interests” means all shares of capital stock, partnership interests
(whether general or limited), limited liability company membership interests,
beneficial interests in a trust and any other interest or participation that
confers on a Person the right to receive a share of profits or losses, or
distributions of assets, of an issuing Person, but excluding any debt securities
convertible into such Equity Interests.
“Equity Issuance” means (i) any sale or issuance by any Group Company to any
Person other than Holdings or a Subsidiary of Holdings of any Equity Interests
or any Equity Equivalents (other than any such Equity Equivalents that
constitute Debt) and (ii) the receipt by any Group Company of any cash capital
contributions, whether or not paid in connection with any issuance of Equity
Interests of any Group Company, from any Person other than Holdings or a
Subsidiary of Holdings.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any rule or regulation issued thereunder.
“ERISA Affiliate” means each business or entity which is or was a member of a
“controlled group of corporations”, under “common control” or a member of an
“affiliated service group” with a Group Company within the meaning of
Section 414(b), (c) or (m) of the Code, or required or was required to be
aggregated with a Group Company under Section 414(o) of the Code or is or was
under “common control” with a Group Company, within the meaning of
Section 4001(a)(14) of ERISA.
“ERISA Event” means:
(i) a reportable event as defined in Section 4043 of ERISA and the regulations
issued under such Section with respect to a Plan, excluding, however, such
events as to which the PBGC by regulation has waived the requirement of Section
4043(a) of ERISA that it be notified within 30 days of the occurrence of such
event;
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of any Plan,
and an event described in paragraph (9), (10), (11), (12) or (13) of Section
4043(c) of ERISA is reasonably expected to occur with respect to such Plan
within the following 30 days;
(iii) (x) the failure to meet the minimum funding standard of Section 412 of the
Code with respect to any Plan (whether or not waived in accordance with Section
412(d) of the Code), the application for a minimum funding waiver under
Section 303 of ERISA with respect to any Plan, or the failure to make by its due
date a required installment under Section 412(m) of the Code with respect to any
Plan; or (y) the failure to make any required contribution to a Multiemployer
Plan;
(iv) the incurrence of any material liability by a Group Company or any ERISA
Affiliate pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans (as defined in
Section 3 of ERISA), or the occurrence or existence of any event, transaction or
condition that could reasonably be expected to result in the incurrence of any
such material liability by a Group Company or any ERISA Affiliate, or in the
imposition of any lien on any of the rights, properties or assets of a Group
Company or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to such penalty or excise tax provisions of the Code or to
Section 401(a)(29) or 412 of the Code;
(v) the provision by the administrator of any Plan pursuant to
Section 4041(a)(2) of ERISA of a notice (or the reasonable expectation of such
provision of notice) of

 

- 17 -



--------------------------------------------------------------------------------



 



intent to terminate such Plan in a distress termination described in Section
4041(c) of ERISA, the institution by the PBGC of proceedings to terminate any
Plan or the occurrence of any event or condition which could reasonably be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee by the PBGC to administer, any Plan;
(vi) the withdrawal of a Group Company or ERISA Affiliate in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any material liability therefor, or the
receipt by a Group Company or ERISA Affiliate of notice from any Multiemployer
Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245
of ERISA, or that it intends to terminate or has terminated under Section 4041A
or 4042 of ERISA;
(vii) the imposition of material liability (or the reasonable expectation
thereof) on a Group Company or ERISA Affiliate pursuant to Section 4062, 4063,
4064 or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA;
(viii) the assertion of a material claim (other than routine claims for
benefits) against any Plan or the assets thereof, or against a Group Company in
connection with any Plan;
(ix) the receipt from the United States Internal Revenue Service of notice of
the failure of any Plan (or any Employee Benefit Arrangement intended to be
qualified under Section 401(a) of the Code) to qualify under Section 401(a) of
the Code, or the failure of any trust forming part of any Plan to qualify for
exemption from taxation under Section 501(a) of the Code, and, with respect to
Multiemployer Plans, notice thereof to any Group Company; or
(x) the establishment or amendment by a Group Company of any Welfare Plan that
provides post-employment welfare benefits in a manner that would increase the
liability of a Group Company.
“Eurodollar Loan” means at any date a Loan which bears interest at a rate
determined by reference to the Adjusted London Interbank Offered Rate.
“Eurodollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any other entity succeeding to the
functions currently performed thereby) for determining the maximum reserve
requirement for a member bank of the Federal Reserve System in New York City
with deposits exceeding five billion Dollars in respect of “Eurocurrency
liabilities” (or in respect of any other category of liabilities which includes
deposits by reference to which the interest rate on Eurodollar Loans is
determined or any category of extensions of credit or other assets which
includes loans by a non-United States office of any Lender to United States
residents), whether or not a Lender has any Eurocurrency liabilities subject to
such reserve requirement at that time. Eurodollar Loans shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credits for prorations, exceptions or
offsets that may be available from time to time to a Lender. The Adjusted London
Interbank Offered Rate shall be adjusted automatically on and as of the
effective date of any change in the Eurodollar Reserve Percentage.
“Event of Default” has the meaning set forth in Section 8.01.
“Evergreen Letter of Credit” has the meaning set forth in Section 2.05(c).

 

- 18 -



--------------------------------------------------------------------------------



 



“Excess Cash Flow” means for any period an amount equal to (i) Consolidated
EBITDA for such period plus (ii) all cash extraordinary, unusual or non
recurring gains, if any, during such period (whether or not accrued in such
period), plus (iii) (x) the decrease, if any, in Consolidated Adjusted Working
Capital less (y) the decrease, if any, in the principal amount of Revolving
Loans and Swingline Loans, in each case from the first day to the last day of
such period, minus (iv) the amount, if any, which, in the determination of
Consolidated Net Income for such period, has been included in respect of income
or gain from Asset Dispositions of Holdings and its Consolidated Subsidiaries to
the extent utilized or repay or prepay Loans pursuant to Section 2.09(b)(iv),
minus (v) the aggregate amount (without duplication and in each case except to
the extent paid, directly or indirectly, with proceeds of any Equity Issuance or
Debt Issuance (other than Revolving Loans) by any Group Company) of (A) the sum
of (x) cash payments during such period in respect of Consolidated Capital
Expenditures allowed under Section 7.14 plus (y) to the extent amounts permitted
to be paid during such period in respect of Consolidated Capital Expenditures
are carried forward to the next succeeding period in accordance with Section
7.14(b), the aggregate amounts of all cash payments (not to exceed such
permitted carryforward amount) in respect of such Consolidated Capital
Expenditures made during the first 90 days of such next succeeding period (it
being understood and agreed that any cash payments in respect of Consolidated
Capital Expenditures deducted from Excess Cash Flow pursuant to this clause
(v)(A)(y) shall not thereafter be deducted pursuant to clause (v)(A)(x) above in
the determination of Excess Cash Flow for the period during which such payments
were actually paid), (B) cash payments during such period in respect of
Permitted Business Acquisitions allowed under Section 7.06(a)(xiii), other
permitted Investments allowed under Section 7.06(a)(xxi) and Permitted Joint
Ventures allowed under Section 7.06(a)(xvii), (C) permitted optional prepayments
of Debt (other than Subordinated Debt) during such period, (D) to the extent not
included in clause (v) above, repayments or prepayments of the Revolving Loans
and Swingline Loans to the extent the Revolving Commitments and the Swingline
Commitment are permanently reduced at the time of such payment, (E) earn-out
payments paid in cash during such period, (F) the aggregate amount of all
Restricted Payments actually paid in cash in accordance with this agreement by
Holdings during such period, (G) the aggregate amount of all financial advisory
fees, accounting fees, legal fees and other similar advisory and consulting fees
and related out-of-pocket expenses incurred as a result of the Transaction or
any Permitted Business Acquisition and actually paid in cash by Holdings and its
Consolidated Subsidiaries during such period, in each case to the extent added
to Consolidated Net Income in the determination of Consolidated EBITDA for such
period, (H) Transaction related expenditures (including cash charges arising out
of strategic market reviews, early extinguishment of Debt, management bonuses,
restructuring, consolidation, severance or discontinuance of any portion of
operations, employees and/or management) described on Schedule 1.01B and
actually paid in cash by Holdings and its Consolidated Subsidiaries during such
period, in each case to the extent added to Consolidated Net Income in the
determination of Consolidated EBITDA for such period, (I) Consolidated Cash
Interest Expense and, without duplication and only to the extent included in
Consolidated Interest Expense for such period, any expenses identified in
clauses (i) through (vi) of the definition of Consolidated Cash Interest Expense
actually paid in cash by Holdings and its Consolidated Subsidiaries during such
period, (J) Consolidated Cash Tax Expense actually paid by Holdings and its
Consolidated Subsidiaries during such period, (K) Consolidated Scheduled Debt
Payments actually paid by Holdings and its Consolidated Subsidiaries during such
period, (L) fees, costs and expenses related to the First Amendment and the
transactions contemplated thereby (including, but not limited to, the amendment
to the Subordinated Debentures Indenture and each other Subordinated Debentures
Document contemplated thereby) to the extent paid in cash and added back to
Consolidated Net Income in the determination of Consolidated EBITDA during such
period and (M) fees paid in cash in connection with the funding of Term B-3
Loans pursuant to any fee letter between Borrower and the Administrative Agent
to the extent added back to Consolidated Net Income in the determination of
Consolidated EBITDA during such period, minus (vi) all cash extraordinary,
unusual or non-recurring losses, if any, during such period (whether or not
accrued in such period), minus (vii) (x) the increase, if any, in Consolidated
Adjusted Working Capital less (y) the increase, if any, in the principal amount
of Revolving Loans and

 

- 19 -



--------------------------------------------------------------------------------



 



Swingline Loans, in each case from the first day to the last day of such period,
minus (viii) to the extent included in the determination of Consolidated EBITDA
for such period, amounts (whether positive or negative) derived from changes in
foreign currency exchange rates during such period.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Excluded Asset Disposition” means an Asset Disposition permitted pursuant to
Section 7.05 other than Asset Dispositions pursuant to Sections 7.05(vii),
(xiii), and (xv).
“Excluded Equity Issuance” means (i) any issuance by any Subsidiary of the
Borrower of its Equity Interests to the Borrower or any other Subsidiary of the
Borrower, (ii) the receipt by any Subsidiary of the Borrower of a capital
contribution from the Borrower or a Subsidiary of the Borrower, (iii) any
Qualifying Equity Issuance and (iv) any issuance of Equity Interests to qualify
directors where required by applicable Law or to satisfy other requirements of
applicable Law with respect to the ownership of Equity Interests of Foreign
Subsidiaries.
“Excluded Taxes” means with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (i) income or franchise taxes imposed on (or measured by)
its net income by the United States or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its Applicable Lending Office is
located, (ii) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
and (iii) in the case of any Borrowing with respect to any Lender (other than an
Eligible Assignee pursuant to a request by a Borrower under Section 2.10(d)),
any withholding tax imposed by the jurisdiction in which the Borrower is located
that is (A) imposed on amounts payable to such Lender at the time such Lender
becomes a party to this Agreement or (B) is attributable to such Lender’s
failure to comply (other than as a result of a Change in Law) with
Section 3.01(d) and Section 10.06(c), except to the extent that such Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Sections 3.01(a).
“Existing Credit Agreement” has the meaning set forth in the recitals hereto.
“Existing Letters of Credit” means the letters of credit that were issued before
the Closing Date and described by date of issuance, letter of credit number,
undrawn amount, names of beneficiary and date of expiry on Schedule 2.05, and
“Existing Letter of Credit” means any one of them.
“Existing Term B Loans” has the meaning set forth in the recitals hereto.
“Failed Loan” has the meaning set forth in Section 2.03(e).
“Federal Funds Rate” means for any day the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (i) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (ii) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate quoted to
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

- 20 -



--------------------------------------------------------------------------------



 



“Finance Document” means each Senior Finance Document and each Derivatives
Agreement between one or more Credit Parties and a Derivatives Creditor
evidencing Derivatives Obligations permitted hereunder, and “Finance Documents”
means all of them, collectively.
“Finance Obligations” means, at any date, (i) all Senior Obligations and
(ii) all Derivatives Obligations of a Credit Party permitted hereunder owed or
owing to any Derivatives Creditor.
“Finance Party” means each Lender, the Swingline Lender, each Issuing Lender,
each Derivatives Creditor, each Agent and each Indemnitee and their respective
successors and assigns, and “Finance Parties” means any two or more of them,
collectively.
“First Amendment” means that certain First Amendment to Amended and Restated
Credit Agreement dated as of the First Amendment Effective Date by and among
Holdings, Intermediate Holdings, Borrower, Administrative Agent, Issuing Lender,
Swingline Lender and the Lenders party thereto.
“First Amendment Effective Date” means August 7, 2009.
“Fixed Charge Coverage Ratio” means, for any period, the ratio of
(i) Consolidated EBITDA to (ii) Consolidated Fixed Charges for such period plus
the aggregate amount of Consolidated Capital Expenditures for such period
(exclusive of the portion thereof financed with (A) Capital Leases, Purchase
Money Debt or other Debt (exclusive of Loans) permitted by Section 7.01 incurred
during such period or any Qualifying Equity Issuance or (B) Net Cash Proceeds of
Asset Dispositions received during such period and not required to be applied to
repay Loans or Cash Collateralize Letter of Credit Liabilities pursuant to
Section 2.09(b)(iv)).
“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained or
formerly established or maintained outside the United States by any Group
Company primarily for the benefit of employees of any Group Company residing
outside the United States, which plan, fund or other similar program provides or
provided, or results or resulted in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
“Foreign Subsidiary” means with respect to any Person any Subsidiary of such
Person that is not a Domestic Subsidiary of such Person.
“Funded Debt” means, with respect to any Person, all Debt (including current
maturities) of such Person (including, in respect of the Credit Parties, the
Senior Obligations) that by its terms matures more than one year after the date
of its creation or matures within one year from such date but is renewable or
extendible, at the option of such Person, to a date more than one year after
such date or arises under a revolving credit or similar agreement that obligates
the lender or lenders to extend credit during a period of more than one year
after such date.
“GAAP” means at any time generally accepted accounting principles as then in
effect in the United States, applied on a basis consistent (except for changes
with which Holdings’s independent public accountants have concurred) with the
most recent audited consolidated financial statements of Holdings and its
Consolidated Subsidiaries previously delivered to the Lenders.
“Government Acts” has the meaning set forth in Section 2.05(o)(i).

 

- 21 -



--------------------------------------------------------------------------------



 



“Governmental Authority” means any federal, state, local, provincial or foreign
government, authority, agency, central bank, quasi-governmental or regulatory
authority, court or other body or entity, and any arbitrator with authority to
bind a party at law.
“Group Company” means any of Holdings, Intermediate Holdings, the Borrower or
their respective Subsidiaries (regardless of whether or not consolidated with
Holdings or the Borrower for purposes of GAAP), and “Group Companies” means all
of them, collectively.
“Group of Loans” means at any time a group of Loans of the same Class consisting
of (i) all Loans of such Class which are Base Rate Loans at such time or
(ii) all Loans of such Class which are Eurodollar Loans having the same Interest
Period at such time; provided that, if a Loan of any particular Lender is
converted to or made as a Base Rate Loan pursuant to Article III, such Loan
shall be included in the same Group or Group of Loans from time to time as it
would have been had it not been so converted or made.
“Guarantor” means each of Holdings and each Subsidiary Guarantor.
“Guaranty” means the Guaranty dated as of the Closing Date by Holdings,
Intermediate Holdings, the Borrower and the Subsidiary Guarantors in favor of
the Administrative Agent, as amended, modified or supplemented from time to
time.
“Guaranty Obligation” means, with respect to any Person, without duplication,
any obligation (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guarantying, intended to
guaranty, or having the economic effect of guarantying, any Debt or other
obligation of any other Person in any manner, whether direct or indirect, and
including, without limitation, any obligation, whether or not contingent, (i) to
purchase any such Debt or other obligation or any property constituting security
therefor, (ii) to advance or provide funds or other support for the payment or
purchase of such indebtedness or obligation or to maintain working capital,
solvency or other balance sheet condition of such other Person (including,
without limitation, maintenance agreements, comfort letters, take or pay
arrangements, put agreements or similar agreements or arrangements) for the
benefit of the holder of Debt or other obligation of such other Person, (iii) to
lease or purchase property, securities or services primarily for the purpose of
assuring the owner of such Debt or other obligation or (iv) to otherwise assure
or hold harmless the owner of such Debt or obligation against loss in respect
thereof, it being understood and agreed that indemnification and similar
reimbursement obligations entered into in the ordinary course of business in
favor of the obligor on any such Debt or other obligation which are not
enforceable by any holder of such Debt or other obligation and which do not
otherwise constitute Debt hereunder shall not be deemed to constitute Guaranty
Obligations for purposes of this Agreement and the other Senior Finance
Documents. The amount of any Guaranty Obligation hereunder shall (subject to any
limitations set forth therein) be deemed to be an amount equal to the lesser of
the outstanding principal amount or maximum principal amount of the Debt or
other obligation in respect of which such Guaranty Obligation is made.
“Harbour Vest” means Harbour Vest Partners VI – Direct Fund, L.P., a Delaware
limited partnership.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, or
environmental contaminants, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environment Law.

 

- 22 -



--------------------------------------------------------------------------------



 



“Holdings” means The Hillman Companies, Inc., a Delaware corporation, and its
successors.
“Holdings Stockholder Agreement” means the stockholders’ agreement dated as of
the date of this Agreement, among Holdings and the Investor Group as the same
may be amended, modified or supplemented from time to time in accordance with
the provisions thereof and this Agreement.
“Indemnified Liabilities” has the meaning set forth in Section 10.05.
“Indemnitee” has the meaning set forth in Section 10.05.
“Insignificant Subsidiaries” means (i) as of the Effective Date, the
Subsidiaries of Holdings listed on Schedule 1.01F hereto and, thereafter,
(ii) any Subsidiary of Holdings which is formed or acquired after the Effective
Date and designated as such by the Borrower; provided, however, that no
Subsidiary of Holdings may remain, or be designated, as an Insignificant
Subsidiary if the assets of such Subsidiary, when taken together with the assets
of the other Insignificant Subsidiaries at such time exceed the lesser of (i) 3%
Consolidated Total Assets or (ii) $7,500,000 in asset value.
“Insurance Proceeds” means all insurance proceeds (other than business
interruption insurance proceeds), damages, awards, claims and rights of action
with respect to any Casualty.
“Intellectual Property” means all Patents, Trademarks, Copyrights, Software,
Licenses, rights in intellectual property, goodwill, trade names, service marks,
trade secrets, confidential or proprietary technical and business information,
know-how, show-how, domain names, mask works, customer lists, vendor lists,
subscription lists, data bases and related documentation, registrations,
franchises and all other intellectual or other similar property rights.
“Intercompany Note” means a promissory note contemplated by Section 7.06(a)(ix),
substantially in the form of Exhibit G hereto, and “Intercompany Notes” means
any two or more of them.
“Interest Coverage Ratio” means for any period the ratio of (i) Consolidated
EBITDA to (ii) Consolidated Cash Interest Expense for such period, provided
however, that any interest expense under the Junior Debentures for any such
period, shall be excluded from Consolidated Cash Interest Expense for the
purpose of calculating the Interest Coverage Ratio.
“Interest Payment Date” means (i) as to Base Rate Loans, the last day of each
March, June, September and December and the Maturity Date for Loans of the
applicable Class and (ii) as to Eurodollar Loans, the last day of each
applicable Interest Period and the Maturity Date for Loans of the applicable
Class, and in addition where the applicable Interest Period for a Eurodollar
Loan is greater than three months, then also the date three months from the
beginning of the Interest Period and each three months thereafter unless a
Default or Event of Default is then in existence, in which case, such dates
shall be the date one month from the beginning of the Interest Period and each
month thereafter. With respect to the R-2 Revolving Loans, Term B-2 Loans and
Term B-3 Loans, if a Default or Event of Default is then in existence, then,
with respect to such Loans that are Eurodollar Loans, the Interest Payment Dates
shall be (y) one month from the beginning of the applicable Interest Period and
each date that is one month thereafter and (z) the last day of the each
applicable Interest Period.
“Interest Period” means with respect to each Eurodollar Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of
Extension/Conversion and ending one, two, three, six or, if available to all of
the Lenders having Commitments or Loans of the applicable Class, and such
Lenders give their prior written

 

- 23 -



--------------------------------------------------------------------------------



 



consent, nine or twelve months thereafter, as the Borrower may elect in the
applicable notice; provided that:
(i) any Interest Period which would otherwise end on a day which is not a
Business Day shall, subject to clause (v) below, be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(ii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;
(iii) no Interest Period in respect of Term B Loans may be selected which
extends beyond a Principal Amortization Payment Date for Loans of the applicable
Class unless, after giving effect to the selection of such Interest Period, the
aggregate principal amount of Term B Loans of the applicable Class which are
comprised of Base Rate Loans together with such Term B Loans comprised of
Eurodollar Loans with Interest Periods expiring on or prior to such Principal
Amortization Payment Date are at least equal to the aggregate principal amount
of Term B Loans of the applicable Class due on such date;
(iv) with respect to (A) R-1 Revolving Loans and Term B-1 Loans, no Interest
Period in excess of one month may be elected at any time when a Default or an
Event of Default is then in existence and (B) R-2 Revolving Loans, Term B-2
Loans and Term B-3 Loans, no Interest period in excess of three months may be
elected at any time when a Default or an Event of Default is then in existence;
(v) no Interest Period shall be elected which would end after the Maturity Date
for Loans of the applicable Class; and
(vi) one and two month Interest Periods shall not be available with respect to
R-2 Revolving Loans, Term B-2 Loans and Term B-3 Loans.
“Intermediate Holdings” means Hillman Investment Company, a Delaware
incorporated company.
“Intermediate Holdings Stockholder Agreement” means the stockholders’ agreement
dated as of the date of this Agreement, among Intermediate Holdings, Holdings
and the Investor Group as the same may be amended, modified or supplemented from
time to time in accordance with the provisions thereof and this Agreement.
“Investment” in any Person means (i) the acquisition (whether for cash,
property, services, assumption of Debt, securities or otherwise) of assets,
shares of Capital Stock, bonds, notes, debentures, time deposits or other
securities of such Person, (ii) any deposit with, or advance, loan or other
extension of credit to or for the benefit of such Person (other than deposits
made in connection with the purchase of equipment or inventory in the ordinary
course of business) or (iii) any other capital contribution to or investment in
such Person, including by way of Guaranty Obligations of any Debt or other
obligation of such Person, any support for a letter of credit issued on behalf
of such Person incurred for the benefit of such Person or any release,
cancellation, compromise or forgiveness in whole or in part of any Debt owing by
such Person. The outstanding amount of any Investment shall be deemed to equal
the difference of (i) the aggregate initial amount of such Investment less
(ii) all returns of principal thereof or capital with respect thereto and all
dividends and other distributions of income received in

 

- 24 -



--------------------------------------------------------------------------------



 



respect thereof and all liabilities expressly assumed by another Person (and
with respect to which Holdings and its Subsidiaries, as applicable, shall have
received a novation) in connection with the sale of such Investment.
“Investor Group” means the Sponsor Group, the OTPP, Harbour Vest, the Management
Group and certain other investors identified to the Lead Arrangers prior to the
Closing Date.
“Investor Preferred Equity Issuance” means the $60,000,000 non-convertible
accreting preferred stock of Intermediate Holdings issued to the Investors
Group.
“Issuing Lender” means (i) GE Business Financial Services Inc. or a bank or
trust company acceptable to Administrative Agent, as issuer of Letters of Credit
under Section 2.05(b), and their respective successor or successors in such
capacity; and (ii) each Lender listed in Schedule 2.05 hereto as the issuer of
an Existing Letter of Credit;
“Junior Debentures” mean the junior subordinated debentures issued by Holdings
to The Hillman Group Capital Trust (the “Junior Debentures Holders”) pursuant to
the Junior Debentures Indenture, as such Junior Debentures may be amended,
modified or supplemented from time to time in accordance with the provisions
thereof and the limitations set forth herein.
“Junior Debentures Documents” means the Junior Debentures Indenture, in each
case including all exhibits and schedules thereto, and all other agreements,
documents and instruments relating to the Junior Debentures, in each case as the
same may be amended, modified or supplemented from time to time in accordance
with the provisions thereof and of this Agreement.
“Junior Debentures Indenture” means the indenture dated September 5, 1997
between Holdings and The Bank of New York as the trustee, as such Junior
Debentures Indenture may be amended, modified or supplemented from time to time.
“Landlord Consent and Estoppel” means with respect to any Leased Mortgaged
Property, a Landlord Consent and Estoppel with respect to such Leased Mortgaged
Property, or similar letter, certificate or other instrument in writing from the
lessor under the related lease, reasonably satisfactory in form and substance to
the Lead Arrangers.
“Law” means any international, foreign, Federal, state or local statute, treaty,
rule, guideline, regulation, ordinance, code, or administrative or judicial
precedent or authority, including the interpretation or administration thereof
by any Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
“LC Cash Collateral Account” has the meaning set forth in the Security
Agreement.
“LC Commitment” means the commitment of one or more Issuing Lenders to issue
Letters of Credit in an aggregate face amount at any one time outstanding
(together with the amounts of any unreimbursed drawings thereon) of up to the LC
Committed Amount.
“LC Committed Amount” has the meaning set forth in Section 2.05(b).

 

- 25 -



--------------------------------------------------------------------------------



 



“LC Disbursement” means (i) a payment or disbursement made by an Issuing Lender
pursuant to an Existing Letter of Credit, and/or (ii) a payment made by the
Administrative Agent pursuant to an LC Support Agreement.
“LC Documents” means, with respect to any Letter of Credit or LC Support
Agreement, such Letter of Credit or LC Support Agreement, any amendments
thereto, any documents delivered in connection therewith, any application
therefor and any agreements, instruments, guaranties or other documents (whether
general in application or applicable only to such Letter of Credit or LC Support
Agreement) governing or providing for (i) the rights and obligations of the
parties concerned or at risk or (ii) any collateral security for such
obligations.
“LC Obligations” means at any time, the sum of (i) the maximum amount which is,
or at any time thereafter may become, available to be drawn under (A) Existing
Letters of Credit then outstanding, and (B) Additional Letters of Credit to the
extent subject to an LC Support Agreement, in each case assuming compliance with
all requirements for drawings referred to in such Letters of Credit plus,
without duplication (ii) the aggregate amount of all LC Disbursements not yet
reimbursed by the Borrower as provided in Section 2.05(g) to the applicable
Issuing Lenders or the Administrative Agent in respect of drawings under Letters
of Credit or payments under LC Support Agreements, respectively, including any
portion of any such obligation to which a Lender has become subrogated pursuant
to Section 2.05(h).
“LC Support Agreement” has the meaning given to it in Section 2.05(b).
“Lead Arrangers” means GE Capital Markets, Inc. and J.P. Morgan Securities Inc.
in their capacities as joint-lead arrangers and joint bookrunners.
“Leased Mortgaged Property” and “Leased Mortgaged Properties” have the
respective meanings set forth in Section 4.01(k).
“Leaseholds” means with respect to any Person all of the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.
“Lender” means each bank or other lending institution listed in the Register,
each Eligible Assignee that becomes a Lender pursuant to Section 10.06(b) and
their respective successors and shall include, as the context may require, the
Swingline Lender in such capacity and each Issuing Lender in such capacity.
“Lender Consent” means the Lender Consent to the Amendment and Restatement of
the Credit Agreement in the form of Exhibit O hereto.
“Letter of Credit” means an Existing Letter of Credit or an Additional Letter of
Credit, and “Letters of Credit” means any combination of the foregoing.
“Letter of Credit Fee” means the fees charged under Section 2.11(b)(i) and
Section 2.11(b)(v), as applicable.
“Letter of Credit Request” has the meaning set forth in Section 2.05(c).
“Leverage Ratio” means on any day the ratio of (i) Consolidated Funded Debt as
of such date, less the aggregate amount outstanding under the Junior Debentures
and Subordinated Seller Paper,

 

- 26 -



--------------------------------------------------------------------------------



 



to (ii) Consolidated EBITDA for the four consecutive fiscal quarters of Holdings
ended on, or most recently preceding, such day.
“License” means any Patent License, Trademark License, Copyright License
Software License or other license or sub-license of rights in intellectual
property.
“Lien” means, with respect to any asset, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, lien (statutory or other) or other security
interest or preferential arrangement of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any financing lease
having substantially the same economic effect as any of the foregoing, and the
filing of any financing statement under the Uniform Commercial Code or
comparable Laws of any jurisdiction). Solely for the avoidance of doubt, neither
the filing of a Uniform Commercial Code financing statement that is a protective
lease filing in respect of an operating lease that does not constitute a
security interest in the leased property or otherwise give rise to a Lien nor
the filing of a Uniform Commercial Code financing statement in respect of
consigned goods that does not constitute a security interest in the consigned
goods or otherwise give rise to a Lien shall constitute a Lien solely on account
of being filed in a public office.
“Limited Recourse Debt” means with respect to any Persons, Debt to the extent:
(i) such Person (A) provides no credit support of any kind (including any
undertaking, agreement or instrument that would constitute Debt), (B) is not
directly or indirectly liable as a guarantor or otherwise or (C) does not
constitute the lender; and (ii) no default with respect thereto would permit
upon notice, lapse of time or both any holder of any other Debt (other than the
Loans or the Notes) of such Person to declare a default on such other Debt or
cause the payment thereof to be accelerated or payable prior to its stated
maturity.
“Loan” means a Revolving Loan (as further subdivided into R-1 Revolving Loans
and R-2 Revolving Loans), a Term B Loan (as further subdivided into Term B-1
Loans, Term B-2 Loans and Term B-3 Loans) or a Swingline Loan (or a portion of
any Revolving Loans (including all or any portion of R-1 Revolving Loans and R-2
Revolving Loans), Term B Loan (including all or any portion of Term B-1 Loans,
Term B-2 Loans and Term B-3 Loans) or Swingline Loans), individually or
collectively as appropriate; provided that, if any such loan or loans (or
portions thereof) are combined or subdivided pursuant to a Notice of
Extension/Conversion, the term “Loan” shall refer to the combined principal
amount resulting from such combination or to each of the separate principal
amounts resulting from such subdivision, as the case may be.
“London Interbank Offered Rate” means, for any Eurodollar Loan for the Interest
Period applicable thereto:
(i) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) for a period of time comparable to such Interest Period,
determined as of approximately 11:00 A.M. (London time) two Business Days prior
to the first day of such Interest Period; or
(ii) if the rate referred to in clause (i) above does not appear on such
Telerate page or service on such page or service shall cease to be available,
the rate per annum equal to the rate determined by the Administrative Agent to
be the offered rate or such other page or service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) for a period of time
comparable to

 

- 27 -



--------------------------------------------------------------------------------



 



such Interest Period, determined as of approximately 11:00 A.M. two Business
Days prior to the first day of such Interest Period; or
(iii) if the rates referenced in the preceding clauses (i) and (ii) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest (rounded upwards to the next 1/16th of 1%) at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by major financial institutions reasonably satisfactory to the
Administrative Agent and with a term equivalent to such Interest Period as would
be offered by such financial institutions’ London branches to major banks in the
offshore Dollar market at their request at approximately 11:00 A.M. (London
time) two Business Days prior to the first day of such Interest Period.
Notwithstanding the foregoing, in the event the “London Interbank Offered Rate”
as defined in this Agreement is less than the “London Interbank Offered Rate” as
defined in this Agreement as in effect immediately prior to the First Amendment
Effective Date, then the “London Interbank Offered Rate” as defined in this
Agreement as in effect immediately prior to the First Amendment Effective Date
shall be deemed to be the effective rate.
“Management Agreement” means the Management Service Agreement dated as of the
Closing Date, between CHS Management IV, L.P. and The Hillman Group, Inc. as the
same may be amended, supplemented or modified from time to time in accordance
with the terms thereof and of this Agreement
“Management Group” means the Persons identified on Schedule 1.01D.
“Management Put Rights” means the rights of certain members of management of
Holdings or its Subsidiaries to put Equity Interests of Holdings and
Intermediate Holdings to Holdings pursuant to the Executive Securities
Agreements dated as of the date of this Agreement, between HCI Acquisition Corp.
and each such member of management.
“Margin Stock” means “margin stock” as such term is defined in Regulation U.
“Material Adverse Effect” means (i) any material adverse effect upon the
business, operations, assets, condition (financial or otherwise) liabilities
(contingent or otherwise) or prospects of Holdings and its Consolidated
Subsidiaries, taken as a whole, (ii) a material adverse effect on the ability of
a Credit Party to consummate the transactions contemplated hereby to occur on
the Effective Date or (iii) a material impairment of the rights and remedies of
the Lenders in the aggregate under any Senior Finance Document.
“Maturity Date” means (i) as to R-1 Revolving Loans, the Original Revolving
Termination Date, (ii) as to R-2 Revolving Loans and Swingline Loans, the New
Revolving Termination Date and (iii) as to Term B Loans, the applicable Term B
Maturity Date.
“Merger” means the merger of HCI Acquisition Corp. with and into Holdings
pursuant to, and in accordance with the terms of, the Acquisition Documents,
with Holdings as the surviving entity of said merger.
“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as the Borrower and the Administrative Agent may select.

 

- 28 -



--------------------------------------------------------------------------------



 



“Mortgage” means (i) in the case of owned real property interests, a mortgage or
deed of trust, substantially in the form of, or otherwise substantially
identical in substance to the provisions of, Exhibit F-4 hereto, among any
Credit Party, the Collateral Agent and one or more trustees, as the same may be
amended, modified or supplemented from time to time, or (ii) in the case of a
Leasehold, a leasehold mortgage or leasehold deed of trust, substantially in the
form of, or otherwise substantially identical in substance to the provisions of,
Exhibit F-4 hereto, among any Credit Party, the Collateral Agent and one or more
trustees, as the same may be amended, modified or supplemented from time to
time.
“Mortgage Policies” has the meaning set forth in Section 4.01(k) hereto.
“Mortgaged Properties” means the real property interests of Holdings and its
Subsidiaries described in Schedule 4.01(k) hereto.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) or
4001(a)(3) of ERISA.
“Net Cash Proceeds” means:
(i) with respect to any Asset Disposition, (other than an Asset Disposition
consisting of a lease where one or more Group Companies is acting as lessor,
entered into in the ordinary course of business), Casualty or Condemnation,
(A) the gross amount of all cash proceeds (including Insurance Proceeds and
Condemnation Awards in the case of any Casualty or Condemnation, except to the
extent and for so long as such Insurance Proceeds or Condemnation Awards
constitute Reinvestment Funds or unless such Insurance Proceeds or Condemnation
Awards are to be used for repair, restoration or replacement pursuant to plans
approved by the Required Lenders) actually paid to or actually received by any
Group Company in respect of such Asset Disposition, Casualty or Condemnation
(including any cash proceeds received as income or other proceeds of any noncash
proceeds of any Asset Disposition, Casualty or Condemnation as and when
received), less (B) the sum of (w) the amount, if any, of all taxes (other than
income taxes) and all income taxes (as estimated in good faith by the applicable
financial or accounting officer of Holdings giving effect to the overall tax
position of Holdings and its Subsidiaries), and customary fees, brokerage fees,
commissions, costs and other expenses (other than those payable to any Group
Company or to Affiliates of any Group Company other than pursuant to the
Management Agreement as in effect on the Closing Date) that are incurred in
connection with such Asset Disposition, Casualty or Condemnation and are payable
by any Group Company, but only to the extent not already deducted in arriving at
the amount referred to in clause (i)(A) above, (x) all appropriate amounts that
must be set aside as a reserve in accordance with GAAP against any liabilities
associated with such Asset Disposition, Casualty or Condemnation, (y) if
applicable, the amount of any Debt secured by a Permitted Lien that has been
repaid or refinanced in accordance with its terms with the proceeds of such
Asset Disposition, Casualty or Condemnation; and (z) any payments to be made by
any Group Company as agreed between such Group Company and the purchaser of any
assets subject to an Asset Disposition, Casualty or Condemnation in connection
therewith; and
(ii) with respect to any Equity Issuance or Debt Issuance, the gross amount of
cash proceeds paid to or received by any Group Company in respect of such Equity
Issuance or Debt Issuance as the case may be (including cash proceeds
subsequently as and when received at any time in respect of such Equity Issuance
or Debt Issuance from non-cash consideration initially received or otherwise),
net of underwriting discounts and commissions or placement fees, investment
banking fees, legal fees, consulting fees, accounting fees and other customary
fees and

 

- 29 -



--------------------------------------------------------------------------------



 



expenses incurred by any Group Company in connection therewith (other than those
payable to any Group Company or to any Affiliate of any Group Company) other
than pursuant to the Management Agreement as in effect on the Closing Date.
“New Revolving Termination Date” means March 31, 2012 (or, if such day is not a
Business Day, the next preceding Business Day) or such earlier date upon which
the Revolving Commitments shall have been terminated in their entirety in
accordance with this Agreement.
“Non-Consenting Lenders” shall mean Lenders existing as of August 7, 2009 that
did not, as of such date, execute and deliver signature pages to the First
Amendment.
“Non-Renewal Notice Date” has the meaning set forth in Section 2.05(c).
“Note” means a Revolving Note, a Term B Note or a Swingline Note, and “Notes”
means any combination of the foregoing.
“Notice of Borrowing” means a request by the Borrower for a Borrowing,
substantially in the form of Exhibit A-1 hereto.
“Notice of Extension/Conversion” has the meaning set forth in Section 2.07(a).
“Operating Lease” means, as applied to any Person, a lease (including leases
which may be terminated by the lessee at any time) of any property (whether
real, personal or mixed) by such Person as lessee which is not a Capital Lease.
“Original Revolving Termination Date” means the sixth anniversary of the Closing
Date (or, if such day is not a Business Day, the next preceding Business Day) or
such earlier date upon which the Revolving Commitments shall have been
terminated in their entirety in accordance with this Agreement.
“Other Taxes” has the meaning set forth in Section 3.01(b).
“OTPP” means the Ontario Teachers’ Pension Plan Board.
“OTPP Side Letters” means, collectively, (i) that certain side letter dated as
of the Closing Date and among Code Hennessy & Simmons IV LP (“CHS”), Holdings,
the Borrower and Teabar Capital Corporation, and (ii) that certain side letter
dated as of the Closing Date hereof by and among CHS, the Borrower and OTPP.
“Owned Mortgaged Property” and “Owned Mortgaged Properties” have the respective
meanings set forth in Section 4.01(k).
“Participation Interest” means a Credit Extension by a Lender by way of a
purchase of a participation interest in an LC Support Agreement or LC
Obligations as provided in Section 2.05(e), in Swingline Loans as provided in
Section 2.01(c)(vi) or in any Loans as provided in Section 2.13.
“Patent” means any of the following: (i) all letters patent and design letters
patent of the United States or any other country; (ii) all applications filed or
in preparation for filing for letters patent and design letters patent of the
United States or any other country including, without limitation, applications
in the United States Patent and Trademark Office or in any similar office or
agency of the United States or any other country or political subdivision
thereof; (iii) all reissues, divisions,

 

- 30 -



--------------------------------------------------------------------------------



 



continuations, continuations-in-part, revisions, renewals or extensions thereof;
(iv) all claims for, and rights to sue for, past, present or future infringement
of any of the foregoing; (v) all income, royalties, damages and payments now or
hereafter due or payable with respect to any of the foregoing, including,
without limitation, damages and payments for past, present or future
infringements thereof and payments and damages under all Patent Licenses in
connection therewith; and (vi) all rights corresponding to any of the foregoing
whether arising under the laws of the United States or any foreign country or
otherwise.
“Patent License” means any agreement now or hereafter in existence granting to
any Credit Party any right, whether exclusive or non-exclusive, with respect to
any Person’s patent or any invention now or hereafter in existence, whether or
not patentable, or pursuant to which any Credit Party has granted to any other
Person, any right, whether exclusive or non-exclusive, with respect to any
Patent or any invention now or hereafter in existence, whether or not patentable
and whether or not a Patent or application for Patent is in or hereafter comes
into existence on such invention.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any entity succeeding to any or all of its
functions under ERISA.
“Perfection Certificate” means with respect to any Credit Party a certificate,
substantially in the form of Exhibit F-3 to this Agreement, completed and
supplemented with the schedules and attachments contemplated thereby and duly
executed by a Responsible Officer of such Credit Party.
“Permit” means any license, permit, franchise, right or privilege, certificate
of authority or order, or any waiver of the foregoing, issued or issuable by any
Governmental Authority.
“Permitted Business Acquisition” means a Business Acquisition; provided that:
(i) the Equity Interests or property or assets acquired in such acquisition
relate to a line of business similar to the business of the Borrower or any of
its Subsidiaries engaged in on the Closing Date or reasonably related or
ancillary or complimentary thereto;
(ii) the representations and warranties made by the Credit Parties in each
Senior Finance Document shall be true and correct in all material respects at
and as of the date of such acquisition (as if made on such date after giving
effect to such acquisition), except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects at and as of such earlier date);
(iii) the Administrative Agent or the Collateral Agent, as applicable, shall
have received all items in respect of the Equity Interests or property or assets
acquired in such acquisition (and/or the seller thereof) required to be
delivered by Section 6.10;
(iv) in the case of an acquisition of the Equity Interests of another Person,
(A) except in the case of the incorporation of a new Subsidiary, the board of
directors (or other comparable governing body) of such other Person shall have
duly approved such acquisition and (B) the Equity Interests so acquired shall
constitute 100% of the total Equity Interests of the issuer thereof (it being
understood that, subject to the limitations set forth in Section 7.06(a)(x) and
other provisions of this Agreement, the foregoing restriction shall not prohibit
the acquisition of a Person which itself has non-Wholly-Owned Subsidiaries);
(v) no Default or Event of Default shall have occurred and be continuing
immediately before or immediately after giving effect to such acquisition, and
Holdings shall

 

- 31 -



--------------------------------------------------------------------------------



 



have delivered to the Administrative Agent a Pro-Forma Compliance Certificate
demonstrating that, upon giving effect to such acquisition on a Pro-Forma Basis
(with pro-forma adjustments reasonably satisfactory to the Lead Arrangers),
(A) Holdings shall be in compliance with all of the financial covenants set
forth in Section 7.17 hereof as of the last day of the most recent period of
four consecutive fiscal quarters of Holdings which precedes or ends on the date
of such acquisition and with respect to which the Administrative Agent has
received the consolidated financial information required under Section 6.01(a)
and (b) and the certificate required by Section 6.01(c) and (B) the Leverage
Ratio as of the last day of such period shall not be greater than the ratio set
forth below opposite the period during which such period ends:

          Fiscal Quarters Ended During   Ratio  
Effective Date through 9/30/06
    4.25 to 1.0  
10/01/06 through 6/30/07
    4.00 to 1.0  
7/01/07 through 6/30/08
    3.75 to 1.0  
7/01/08 through 9/30/08
    3.50 to 1.0  
10/01/08 through 12/31/08
    3.25 to 1.0  
1/01/09 through 12/31/09
    3.00 to 1.0  
1/01/10 through 12/31/10
    2.75 to 1.0  
1/01/11 through 3/31/11
    2.50 to 1.0  
4/01/11 through 3/31/12
    2.25 to 1.0  

(vi) after giving effect to such acquisition, the lesser of the Revolving
Committed Amount and $20,000,000 shall be at least $7,500,000 greater than the
aggregate Revolving Outstandings; and
(vii) the aggregate consideration (including cash, earn-out payments (to the
extent required to be reserved for under GAAP), assumption and/or incurrence of
Debt and non-cash consideration for all such acquisitions occurring after the
Closing Date shall not exceed $60,000,000; provided that (A) the aggregate
amount of Debt incurred and assumed in connection with all such acquisitions
shall not exceed $40,000,000 plus $10,000,000 permitted to be incurred under
Section 7.01(xvii), and (B) any incurrence of Debt in connection with such
acquisitions shall be permitted under Section 7.01(xi) or (xvii) and any
assumption of Debt in connection with such acquisitions shall be permitted under
Section 7.01(iv).
“Permitted Encumbrances” means (i) those liens, encumbrances and other matters
affecting title to any Mortgaged Property listed in the Mortgage Policies in
respect thereof and found, on the date of delivery of such Mortgage Policies to
the Collateral Agent in accordance with the terms hereof, reasonably acceptable
by the Collateral Agent, (ii) zoning, building codes, land use and other similar
laws and municipal ordinances which are not violated in any material respect by
the existing improvements and the present use by the mortgagor of the Premises
(as defined in the respective Mortgage), (iii) such other items to which the
Collateral Agent may consent (such consent not to be unreasonably withheld) and
(iv) encumbrances, right of way and other matters affecting title to any
Mortgaged Property that would not have a Material Adverse Effect.
“Permitted Joint Venture” means a joint venture, in the form of a corporation,
limited liability company, business trust, joint venture, association, company
or partnership, entered into by the Borrower or any of its Subsidiaries which
(i) is engaged in a line of business related, ancillary or complementary to
those engaged in by the Borrower and its Subsidiaries and (ii) is formed or
organized in a manner that limits the exposure of the Borrower and its
Subsidiaries for the liabilities thereof to (A) the Investments of the Borrower
and its Subsidiaries therein permitted under Section 7.06(a)(xvii) and (B) any
Debt of any Permitted Joint Venture or any Guaranty Obligations by the Borrower
or any of its

 

- 32 -



--------------------------------------------------------------------------------



 



Subsidiaries in respect of such Debt, which Debt or Guaranty Obligations are
permitted at the time under Section 7.01.
“Permitted Liens” has the meaning set forth in Section 7.02.
“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a trust or an unincorporated association or any other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
maintained or formerly maintained by or contributed or formerly contributed to
by any Group Company or any ERISA Affiliate, including a Multiemployer Plan.
“Pledge Agreement” means the Pledge Agreement dated as of the Closing Date among
Holdings, Intermediate Holdings, the Borrower, the Subsidiary Guarantors and the
Collateral Agent, as amended, supplemented or modified from time to time.
“Pledged Collateral” means the “Collateral” as defined in the Pledge Agreement.
“Pre-Commitment Information” means, taken as an entirety, (i) information with
respect to Holdings and its Subsidiaries contained in the Confidential
Information Memorandum dated November 2003 Holdings or the Acquisition provided
to any Agent or Lender by or on behalf of Holdings prior to the Closing Date.
“Preferred Stock” means, as applied to the Equity Interests of a Person, Equity
Interests of any class or classes (however designated) which is preferred as to
the payment of dividends or distributions, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over the Equity Interests of any other class of such Person.
“Prepayment Account” has the meaning set forth in Section 2.09(b)(x).
“Prime Rate” means, for any day, a rate per annum equal to the rate last quoted
by The Wall Street Journal as the “Prime Rate” in the United States or, if The
Wall Street Journal ceases to quote such rate, the highest per annum interest
rate published by the Federal Reserve Board in Federal Reserve Statistical
Release H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or,
if such rate is no longer quoted therein, any similar rate quoted therein (as
determined by Administrative Agent) or any similar release by the Federal
Reserve Board (as determined by Administrative Agent). Notwithstanding the
foregoing, in the event the “Prime Rate” as defined in this Agreement is less
than the “Prime Rate” as defined in this Agreement as in effect immediately
prior to the First Amendment Effective Date, then the “Prime Rate” as defined in
this Agreement as in effect immediately prior to the First Amendment Effective
Date shall be deemed to be the effective rate.
“Principal Amortization Payment” means a scheduled principal payment on the Term
B Loan (whether in the aggregate or in respect of the Term B-1 Loan, Term B-2
Loan or Term B-3 Loan or any combination thereof, as the context may require)
pursuant to Section 2.08(b).
“Principal Amortization Payment Date” means (i) the last Business Day of each
calendar quarter, commencing with the first such date occurring at least three
months after the Closing Date and, with respect to each Class of Term B Loan,
ending on the applicable Term B Maturity Date for the

 

- 33 -



--------------------------------------------------------------------------------



 



particular Class of Term B Loan and (ii) with respect to each Class of Term B
Loan, the Term B Maturity Date for the particular Class of Term B Loan.
“Pro-Forma Basis” means, for purposes of calculating compliance of any
transaction with any provision hereof, that the transaction in question shall be
deemed to have occurred as of the first day of the most recent period of four
consecutive fiscal quarters of Holdings which precedes or ends on the date of
such transaction and with respect to which the Administrative Agent has received
the financial information for Holdings and its Consolidated Subsidiaries
required under Section 6.01(a) and (b), as applicable, and the certificate
required by Section 6.01(c) for such period. As used in this definition,
“transaction” means (i) any incurrence or assumption by a Group Company of
Attributable Debt in respect of a Sale/Leaseback Transaction under Section 7.13,
(ii) any Permitted Business Acquisition referred to in Section 7.06(a)(xiii) or
in clause (v) of the definition of “Permitted Business Acquisition” set forth in
Section 1.01, (iii) any Asset Disposition referred to in Section 7.05(xiv), or
(iv) any computation of Consolidated EBITDA under the circumstances contemplated
by the second sentence of the definition thereof, or (v) Equity Issuances
requiring prepayment under Section 2.09(b)(v), and any related repayment of
Debt. In connection with any calculation of the financial covenants set forth in
Section 7.17 upon giving effect to a transaction on a “Pro-Forma Basis”, (i) any
Debt incurred or any Equity Interests issued, and any related repayment of Debt,
by Holdings or any of its Subsidiaries in connection with such transaction (or
any other transaction which occurred during the relevant four fiscal quarter
period) shall be deemed to have been incurred as of the first day of the
relevant four fiscal-quarter period, (ii) if such Debt has a floating or formula
rate, then the rate of interest for such Debt for the applicable period for
purposes of the calculations contemplated by this definition shall be determined
by utilizing the rate which is or would be in effect with respect to such Debt
as at the relevant date of such calculations, (iii) income statement items
(whether positive or negative) attributable to all property acquired in such
transaction or to the Investment comprising such transaction, as applicable,
shall be included as if such transaction has occurred as of the first day of the
relevant four-fiscal-quarter period, (iv) such other pro forma adjustments which
would be permitted or required by Regulation S-X or S-K under the Securities Act
shall be taken into account, and (v) such other adjustments as may be reasonably
agreed between the Borrower and the Administrative Agent shall be taken into
account.
“Pro-Forma Compliance Certificate” means a certificate of the chief financial
officer or chief accounting officer of Holdings delivered to the Administrative
Agent in connection with any “transaction” as defined in the definition of
“Pro-Forma Basis” above and containing reasonably detailed calculations, upon
giving effect to the applicable transaction on a Pro-Forma Basis, of the
Interest Coverage Ratio and the Leverage Ratio as of the last day of the most
recent period of four consecutive fiscal quarters of Holdings which precedes or
ends on the date of the applicable transaction and with respect to which the
Administrative Agent shall have received the consolidated financial information
for Holdings and its Consolidated Subsidiaries required under Section 6.01(a) or
(b), as applicable, and the certificate required by Section 6.01(c) for such
period.
“Purchase Money Debt” means Debt of Holdings or any of its Subsidiaries incurred
for the purpose of financing all or any part of the purchase price or cost of
construction or improvement of property used in the business of Holdings or such
Subsidiary; provided that such Debt is incurred within 120 days after such
property is acquired or, in the case of improvements, constructed.
“Qualifying Equity Issuance” means (i) any Equity Issuance by Holdings or
Intermediate Holdings to, or any receipt by Holdings or Intermediate Holdings of
a capital contribution from, the Investor Group and any other Person holding
Equity Interests, directly or indirectly, of Holdings or Intermediate Holdings
on the Closing Date and any subsequent holders of preemptive rights in respect
of Equity Interests of Holdings or Intermediate Holdings, the Net Cash Proceeds
of which are contributed immediately, directly or indirectly, to the common
equity of the Borrower, (ii) grants of stock of Holdings

 

- 34 -



--------------------------------------------------------------------------------



 



or Preferred Stock of Intermediate Holdings, or options to acquire stock of
Holdings or Preferred Stock of Intermediate Holdings, to the management of
Holdings and its Subsidiaries, and (iii) the issuance by Holdings or
Intermediate Holdings for cash of its common Equity Interests to the Sponsor
Group or any other Person if: (A) 100% of the proceeds of such issuance shall be
immediately contributed, directly or indirectly, by Holdings or Intermediate
Holdings (as the case may be) to the Borrower; (B) after giving effect thereto,
no Change of Control shall have occurred; (C) such stock shall be issued in a
private placement exempt from registration under the Securities Act; (D) the
proceeds thereof shall be used (without duplication) only (w) to make
Consolidated Capital Expenditures, (x) to make Permitted Business Acquisitions
pursuant to Section 7.06(a)(xiii), Investments in Permitted Joint Ventures
pursuant to Section 7.06(a)(xvii) and other Investments pursuant to
Section 7.06(a)(xxi), (y) to repay Debt of the Borrower and its Subsidiaries or
(z) to make Restricted Payments pursuant to Section 7.07(viii), and in any event
the proceeds thereof shall not be used to repay any Subordinated Debt or to make
any Restricted Payment other than Restricted Payments expressly permitted
pursuant to Section 7.07(viii); (E) within five Business Days after such
issuance, Holdings or Intermediate Holdings (as the case may be) shall have
delivered to the Administrative Agent a certificate of the chief financial
officer or chief accounting officer of Holdings (in each case) attesting to the
satisfaction of the foregoing conditions, describing the uses of the proceeds of
such issuance and attesting that such use shall not constitute a Default or an
Event of Default; and (F) such proceeds shall be used within 30 days after such
issuance as described in such certificate.
“Real Property” means, with respect to any Person, all of the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.
“Recorded Leasehold Interest” means a Leased Mortgaged Property with respect to
which a Recorded Document has been recorded in all places necessary or
desirable, in the reasonable judgment of the Lead Arrangers, to give
constructive notice of such Leased Mortgaged Property to third-party purchasers
and encumbrancers of the affected real property. For purposes of this
definition, the term “Recorded Document” means, with respect to any Leased
Mortgaged Property, (i) the lease evidencing such Leased Mortgaged Property or a
memorandum thereof, executed and acknowledged by the owner of the affected real
property, as lessor, or (ii) if such Leased Mortgaged Property was acquired or
subleased from the holder of a Recorded Leasehold Interest, the applicable
assignment or sublease document, executed and acknowledged by such holder, in
each case in form and sufficient to give such constructive notice upon
recordation and otherwise in form reasonably satisfactory to the Lead Arrangers.
“Refinanced Agreements” means those instruments, documents and agreements listed
on Schedule 1.01C.
“Refunded Swingline Loan” has the meaning set forth in Section 2.01(c).
“Register” has the meaning set forth in Section 10.06(d).
“Regulation D, T, U or X” means Regulation D, T, U or X, respectively, of the
Board of Governors of the Federal Reserve System as amended, or any successor
regulation.
“Regulation S-X” means Regulation S-X under the Securities Act, as amended, or
any successor regulation.
“Reinvestment Funds” means, with respect to any Insurance Proceeds or any
Condemnation Award, that portion of such funds as shall, according to a
certificate of a Responsible Officer of Holdings delivered to the Administrative
Agent within 30 days after an executive officer of Holdings becoming aware of
the occurrence of the Casualty or Condemnation giving rise thereto, be

 

- 35 -



--------------------------------------------------------------------------------



 



reinvested or contractually committed to be reinvested within one year after the
date of receipt of such Insurance Proceeds or Condemnation Award in the repair,
restoration or replacement of the properties that were the subject of such
Casualty or Condemnation or in other tangible assets of a like nature used or
useful in the ordinary course of business of the Borrower and its Subsidiaries;
provided that (i) the aggregate amount of such proceeds with respect to any such
event or series of related events shall not exceed $15,000,000 without the prior
written consent of the Required Lenders, (ii) such certificate shall be
accompanied by evidence reasonably satisfactory to the Administrative Agent that
any property subject to such Casualty or Condemnation has been or will be
repaired, restored or replaced to, or better than, its condition immediately
prior to such Casualty or Condemnation, or that such Insurance Proceeds or
Condemnation Awards have otherwise been reinvested in tangible assets of a like
nature used or useful in the ordinary course of business of Holdings and its
Subsidiaries, (iii) at the request of the Collateral Agent or the Administrative
Agent, pending such reinvestment in the case of Insurance Proceeds or
Condemnation Awards in excess of $5,000,000, the entire amount of such proceeds
shall be deposited in an account with respect to which an Account Control
Agreement (as defined in the Security Agreement) is in full force and effect,
and (iv) from and after the date of delivery of such certificate, Holdings or
one or more of its Subsidiaries shall diligently proceed, in a commercially
reasonable manner, to complete the repair, restoration or replacement of the
properties that were the subject of such Casualty or Condemnation or otherwise
reinvest such Insurance Proceeds or Condemnation Awards as described in such
certificate; and provided, further, that, if any of the foregoing conditions
shall cease to be satisfied at any time, such funds shall no longer be deemed
Reinvestment Funds and such funds shall immediately be applied to prepayment of
the Loans in accordance with Section 2.09(b); and provided, further, that any
funds not so reinvested within such one year period shall immediately be applied
to the payment of the Loans in accordance with Section 2.09(b).
“Replacement Date” has the meaning set forth in Section 2.10(d).
“Required Lenders” means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 50% of the Credit Exposure of all Lenders at such
time; provided, however, that if any Lender shall be a Defaulting Lender at such
time then there shall be excluded from the determination of Required Lenders
such Lender and the aggregate principal amount of Credit Exposure of such Lender
at such time. For purposes of the preceding sentence, the term “Credit Exposure”
as applied to each Lender shall mean (i) at any time prior to the termination of
the Commitments, the sum of (A) the Revolving Commitment Percentage of such
Lender multiplied by the Revolving Committed Amount plus (B) the Term B
Commitment Percentage of such Lender multiplied by the aggregate principal
amount of the Term B Loans outstanding at such time, and (ii) at any time after
the termination of the Commitments, the sum of (A) the aggregate amount of the
outstanding Loans of such Lender plus (B) such Lender’s Participation Interests
in all LC Obligations and Swingline Loans.
“Reset Date” has the meaning set forth in Section 1.05.
“Required Revolving Lenders” means Lenders whose aggregate Revolving Credit
Exposure (as hereinafter defined) constitutes more than 50% of the Revolving
Credit Exposure of all Lenders at such time; provided, however, that if any
Lender shall be a Defaulting Lender at such time then there shall be excluded
from the determination of Required Revolving Lenders such Lender and the
aggregate principal amount of Revolving Credit Exposure of such Lender at such
time. For purposes of the preceding sentence, the term “Revolving Credit
Exposure” as applied to each Lender shall mean (i) at any time prior to the
termination of the Revolving Commitments, the Revolving Commitment Percentage of
such Lender multiplied by the Revolving Committed Amount, and (ii) at any time
after the termination of the Revolving Commitments, the sum of (A) the principal
balance of the outstanding Revolving Loans of such Lender plus (B) such Lender’s
Participation Interests in all LC Obligations.

 

- 36 -



--------------------------------------------------------------------------------



 



“Required Term B-3 Lenders” means Lenders whose aggregate unfunded Delayed Draw
Term B Commitments constitutes more than 50% of the aggregate unfunded Delayed
Draw Term B Commitments of all Lenders at such time; provided, however, that if
any Lender shall be a Defaulting Lender at such time then there shall be
excluded from the determination of Required Term B-3 Lenders such Lender and
such Lender’s unfunded Delayed Draw Term B Commitment at such time.
“Responsible Officer” means the chief executive officer, president, senior vice
president, vice president, chief financial officer, treasurer or assistant
treasurer, secretary or assistant secretary of a Credit Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Credit Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.
“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any class of Equity Interests or Equity Equivalents of
any Group Company, now or hereafter outstanding, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any class of Equity Interests or Equity
Equivalents of any Group Company, now or hereafter outstanding and (iii) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any class of Equity Interests or Equity
Equivalents of any Group Company, now or hereafter outstanding.
“Revolving Borrowing” means a Borrowing comprised of Revolving Loans and
identified as such in the Notice of Borrowing with respect thereto.
“Revolving Commitment” means, with respect to any Lender, the commitment of such
Lender, in an aggregate principal amount at any time outstanding of up to such
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount,
(i) to make Revolving Loans in accordance with the provisions of
Section 2.01(a), (ii) to purchase Participation Interests in Swingline Loans in
accordance with the provisions of Section 2.01(c) and (iii) to purchase
Participation Interests in Letters of Credit in accordance with the provisions
of Section 2.05(e). On and after the First Amendment Effective Date, the
Revolving Commitment shall be further subdivided into the “R-1 Revolving
Commitment” and the “R-2 Revolving Commitment,” with the R-1 Revolving
Commitment being comprised of the Revolving Commitments of the Non-Consenting
Lenders and the R-2 Revolving Commitment being comprised of the Revolving
Commitments of the Consenting Lenders, in each case as of such date. Once
designated an R-1 Revolving Commitment or R-2 Revolving Commitment, as
applicable, the portion of the Revolving Commitment so designated shall maintain
such designation until the applicable Revolving Commitment expires or is
terminated in accordance with the terms of this Agreement regardless of the
holder thereof. Notwithstanding anything herein to the contrary, Revolving Loans
shall be made (and, where applicable hereunder, deemed made), and Participation
Interests in Swingline Loans and Letters of Credit purchased (and, where
applicable hereunder, deemed purchased), under R-1 Revolving Commitments and R-2
Revolving Commitments on a pro rata basis based on the then aggregate amounts
thereof, it being agreed to and understood that neither Borrower nor any
Revolving Lender shall have the right to specifically allocate Revolving Loans
or purchases of Participation Interests in Swingline Loans and Letters of Credit
to a particular subdivision of the Revolving Commitment.
“Revolving Commitment Percentage” means, for each Lender, the percentage
identified as its Revolving Commitment Percentage in the Register, as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 10.06(b). On the Original Revolving Termination
Date, after giving effect to the termination of the R-1 Revolving Commitments,
the Revolving Commitment Percentage of each Revolving Lender shall be
automatically

 

- 37 -



--------------------------------------------------------------------------------



 



adjusted to equal the percentage by which such Revolving Lender’s R-2 Revolving
Commitment bears to the aggregate R-2 Revolving Commitments of all Revolving
Lenders.
“Revolving Committed Amount” means (i) prior to the Original Revolving
Termination Date, $21,300,000 and (ii) on and after the Original Revolving
Termination Date, $20,000,000, or, in each case, such lesser amount to which the
Revolving Committed Amount may be reduced pursuant to Section 2.10.
“Revolving Credit Exposure” has the meaning set forth in the definition of
“Required Revolving Lenders” contained in this Section 1.01.
“Revolving Lender” means each Lender identified in the Register as having a
Revolving Commitment and each Eligible Assignee which acquires a Revolving
Commitment or Revolving Loan pursuant to Section 10.06(b) and their respective
successors.
“Revolving Loan” means a Loan made under Section 2.01(a). On and after the First
Amendment Effective Date, Revolving Loans shall be further subdivided into R-1
Revolving Loans and R-2 Revolving Loans, with “R-1 Revolving Loans” being
Revolving Loans made under R-1 Revolving Commitments and “R-2 Revolving Loans”
being Revolving Loans made under R-2 Revolving Commitments.
“Revolving Note” means a promissory note, substantially in the form of Exhibit
B-1 hereto, evidencing the obligation of the Borrower to repay outstanding
Revolving Loans, as such note may be amended, supplemented, extended, renewed or
replaced from time to time.
“Revolving Outstandings” means at any date the aggregate outstanding principal
amount of all Revolving Loans and Swingline Loans plus the aggregate outstanding
amount of all LC Obligations.
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., a
New York corporation, and its successor or, absent any such successor, such
nationally recognized statistical rating organization as the Borrower and the
Administrative Agent may select.
“Sale/Leaseback Transaction” means any direct or indirect arrangement with any
Person or to which any such Person is a party providing for the leasing to
Holdings or any of its Subsidiaries of any property, whether owned by Holdings
or any of its Subsidiaries as of the Effective Date or later acquired, which has
been or is to be sold or transferred by Holdings or any of its Subsidiaries to
such Person or to any other Person from whom funds have been, or are to be,
advanced by such Person on the security of such property.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Security Agreement” means the Security Agreement dated as of the Closing Date
among Holdings, Intermediate Holdings, the Borrower, the Subsidiary Guarantors
and the Collateral Agent, as amended, modified or supplemented from time to
time.
“Sellers” means the Optionholders and Stockholders, each as defined under the
Acquisition Agreement.

 

- 38 -



--------------------------------------------------------------------------------



 



“Senior Finance Documents” means the Existing Credit Agreement, this Agreement,
the Notes, the Guaranty, the Collateral Documents, each Perfection Certificate,
the Intercompany Notes, each Accession Agreement and each LC Document,
collectively, and all other related agreements and documents issued or delivered
hereunder or thereunder or pursuant hereto or thereto, in each case as the same
may be amended, modified or supplemented from time to time.
“Senior Leverage Ratio” means on any day the ratio of (i) Consolidated Funded
Debt as of such date, less the aggregate amount outstanding under the
Subordinated Debentures, the Junior Debentures and Subordinated Seller Paper as
of such date, to (ii) Consolidated EBITDA for the four consecutive fiscal
quarters of Holdings ended on, or most recently preceding, such date.
“Senior Obligations” means with respect to each Credit Party, without
duplication:
(i) in the case of Borrower, all principal of and interest (including, without
limitation, any interest which accrues after the commencement of any bankruptcy
or insolvency proceeding with respect to the Borrower, whether or not allowed or
allowable as a claim under any bankruptcy or insolvency proceeding) on any Loan
made or LC Obligation issued under, or any Note issued pursuant to, this
Agreement or any other Senior Finance Document;
(ii) all fees, expenses, indemnification obligations, foreign currency exchange
obligations and other amounts of whatever nature now or hereafter payable by
such Credit Party (including, without limitation, any amounts which accrue after
the commencement of any bankruptcy or insolvency proceeding with respect to such
Credit Party, whether or not allowed or allowable as a claim under any
bankruptcy or insolvency proceeding) pursuant to this Agreement or any other
Senior Finance Document;
(iii) all expenses of the Agents as to which one or more of the Agents have a
right to reimbursement by such Credit Party under Section 10.04 of this
Agreement or under any other similar provision of any other Senior Finance
Document, including, without limitation, any and all sums advanced by the
Collateral Agent to preserve the Collateral or preserve its security interests
in the Collateral to the extent permitted hereunder or under any Senior Finance
Document;
(iv) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement by such Credit Party under Section 10.05 of this
Agreement or under any other similar provision of any other Senior Finance
Document; and
(v) in the case of each Subsidiary Guarantor, all amounts now or hereafter
payable by such Subsidiary Guarantor and all other obligations or liabilities
now existing or hereafter arising or incurred (including, without limitation,
any amounts which accrue after the commencement of any bankruptcy or insolvency
proceeding with respect to the Borrower, Holdings or such Subsidiary Guarantor,
whether or not allowed or allowable as a claim under any bankruptcy or
insolvency proceeding) on the part of such Subsidiary Guarantor pursuant to this
Agreement, the Guaranty or any other Senior Finance Document;
together in each case with all renewals, modifications, consolidations or
extensions thereof.
“Software” means all “software” (as defined in the UCC), and also means and
includes all software programs, whether now or hereafter owned, licensed or
leased by a Credit Party, designed for use on Computer Hardware, including,
without limitation, all operating system software, utilities and application
programs in whatever form and whether or not embedded in goods, all source code
and object

 

- 39 -



--------------------------------------------------------------------------------



 



code in magnetic tape, disk or hard copy format or any other listings
whatsoever, all firmware associated with any of the foregoing all documentation,
flowcharts, logic diagrams, manuals, specifications, training materials, charts
and pseudo codes associated with any of the foregoing, and all options,
warranties, services contracts, program services, test rights, maintenance
rights, support rights, renewal rights and indemnifications relating to any of
the foregoing.
“Software License” means any agreement (including any agreement constituting a
Copyright License, Patent License and/or Trademark License) now or hereafter in
existence granting to any Credit Party any right, whether exclusive or
non-exclusive, to use another Person’s Software, or pursuant to which any Credit
Party has granted to any other Person, any right, whether exclusive or
non-exclusive, to use any Software, whether or not subject to any registration.
“Solvent” means, with respect to any Person as of a particular date, that on
such date (i) such Person is able generally to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (ii) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to pay as such
debts mature, (iii) such Person is not engaged in a business or a transaction,
and is not about to engage in a business or a transaction, for which such
Person’s assets would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged or is to engage, (iv) the fair value (determined in accordance with the
United States Bankruptcy Code) of the assets of such Person is greater than the
total amount of liabilities, including, without limitation, probable
liabilities, of such Person and (v) the present fair value (i.e., the amount
that may be realized within a commercially reasonable time either through
collection or sale at the regular market value, conceiving the latter as the
amount that could be obtained for the assets in question within such period by a
capable and diligent businessman from a buyer who is willing to purchase under
ordinary selling conditions) of the assets of such Person will exceed the amount
that will be required to pay the probable liability on such Person’s existing
debts as they become absolute and matured. For purposes of this definition,
“debt” means any legal liability, whether matured, unmatured, liquidated or
unliquidated, absolute, fixed or contingent, or (ii) a right to an equitable
remedy for breach of performance if such breach gives rise to a payment, whether
or not such right is an equitable remedy, is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
secured or unsecured.
“Sponsor” means Code Hennessy & Simmons LLC and Code Hennessy & Simmons IV, LP,
collectively, and their respective successors.
“Sponsor Group” means the Sponsor and any of its Subsidiaries or Affiliates.
“Standby Letter of Credit” has the meaning set forth in Section 2.05(b).
“Stockholder Agreements” means the Holdings Stockholder Agreement and the
Intermediate Holdings Stockholder Agreement.
“Subordinated Debentures” means the subordinated debentures issued by the
Borrower in favor of each of AEA Mezzanine (Unleveraged) Fund LP, AEA Mezzanine
Fund II, LP, AEA Mezzanine Fund II LLC, Dick & Betsy Devos Foundation,
Vanderweide Family Foundation, Douglas & Maria Devos Foundation, The Jerry and
Marcia Thubergen Foundation, Connecticut General Life Insurance Company and Life
Insurance Company of North America, in each case, as assignees of and purchasers
from Allied Capital Corporation, and GE Business Financial Services Inc.
(collectively, the “Subordinated Debentures Holder”) pursuant to the
Subordinated Debentures Indenture, as such Subordinated Debentures may be
amended, modified or supplemented from time to time in accordance with the
limitations set forth herein.

 

- 40 -



--------------------------------------------------------------------------------



 



“Subordinated Debentures Documents” means the Subordinated Debentures Indenture,
in each case including all exhibits and schedules thereto, the Subordination
Agreement and all other agreements, documents and instruments relating to the
Subordinated Debentures, in each case as the same may be amended, modified or
supplemented from time to time in accordance with the provisions thereof and of
this Agreement.
“Subordinated Debentures Indenture” means the $47,500,000 loan agreement dated
as of the Closing Date between among others the Borrower and the Subordinated
Debentures Holder, as such Subordinated Debentures Indenture may be amended,
modified or supplemented from time to time.
“Subordinated Debt” of any Person means (i) the Subordinated Debentures,
(ii) the Junior Debentures, and (iii) all other Debt (A) the principal of which
by its terms is not required to be repaid, in whole or in part, before the first
anniversary of the later of the New Revolving Termination Date and the latest
Term B Maturity Date, (B) is contractually or structurally subordinated in right
of payment to such Person’s indebtedness, obligations and liabilities to the
Finance Parties under the Senior Finance Documents pursuant to payment and
subordination provisions reasonably satisfactory in form and substance to the
Lead Arrangers and (C) is issued pursuant to credit documents having covenants,
subordination provisions and events of default that in no event are less
favorable, including with respect to rights of acceleration, to such Person than
the terms hereof or are otherwise reasonably satisfactory in form and substance
to the Lead Arrangers.
“Subordinated Seller Paper” means unsecured Subordinated Debt of Holdings which
(i) is issued to a seller of assets or a Person the subject of a Permitted
Business Acquisition in a transaction permitted by this Agreement, (ii) by its
terms does not require the payment of interest in cash or Cash Equivalents until
a date on or after the first anniversary of the later of the New Revolving
Termination Date and the latest Term B Maturity Date, and (iii) is issued on
terms, covenants and conditions satisfactory in all respects to the Lead
Arrangers. For the avoidance of doubt Subordinated Seller Paper shall not
include the Subordinated Debentures.
“Subordination Agreement” means the subordination and intercreditor agreement
dated the Closing Date and made between the Credit Parties, the Administrative
Agent and the Subordinated Debentures Holder, as the same may be amended,
modified or supplemented from time to time in accordance with the provisions
thereof and of this Agreement.
“Subsidiary” means with respect to any Person any corporation, partnership,
limited liability company, association or other business entity of which (i) if
a corporation, more than 50% of the total voting power of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a partnership, limited
liability company, association or business entity other than a corporation, more
than 50% of the partnership or other similar ownership interests thereof is at
the time owned or controlled, directly or indirectly, by that Person or one or
more Subsidiaries of that Person or a combination thereof. For purposes hereof,
a Person or Persons shall be deemed to have more than 50% ownership interest in
a partnership, limited liability company, association or other business entity
if such Person or Persons shall be allocated more than 50% of partnership,
association or other business entity gains or losses or shall be or control the
managing director, manager or a general partner of such partnership, association
or other business entity.
“Subsidiary Guarantor” means each Subsidiary of Holdings existing on the
Effective Date (other than a Foreign Subsidiary) and each Subsidiary of Holdings
(other than a Foreign Subsidiary), except to the extent otherwise provided in
Section 6.10(d), that becomes a party to the Guaranty after the

 

- 41 -



--------------------------------------------------------------------------------



 



Effective Date by execution of an Accession Agreement referring to the Guaranty
or otherwise, and “Subsidiary Guarantors” means any two or more of them.
“Swingline Commitment” means the agreement of the Swingline Lender to make Loans
pursuant to Section 2.01(c).
“Swingline Committed Amount” means $5,000,000, as such Swingline Committed
Amount may be reduced pursuant to Section 2.10.
“Swingline Lender” means GE Business Financial Services Inc., in its capacity as
the Swingline Lender under Section 2.01(c), and its successor or successors in
such capacity.
“Swingline Loan” means a Base Rate Loan made by the Swingline Lender pursuant to
Section 2.01(c), and “Swingline Loans” means any two or more of such Base Rate
Loans.
“Swingline Loan Request” has the meaning set forth in Section 2.02(b).
“Swingline Note” means a promissory note, substantially in the form of Exhibit
B-3 hereto, evidencing the obligation of the Borrower to repay outstanding
Swingline Loans, as such note may be amended, modified, supplemented, extended,
renewed or replaced from time to time.
“Swingline Termination Date” means the earlier of (i) the New Revolving
Termination Date and (ii) the date on which the Swingline Commitment is
terminated in its entirety in accordance with this Agreement.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(i) a so-called synthetic, off-balance sheet or tax retention lease or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
person (without regard to accounting treatment).
“Target” means The Hillman Companies, Inc., a Delaware corporation (prior to the
consummation of the Merger).
“Taxes” has the meaning set forth in Section 3.01.
“Term B-1 Loan” has the meaning set forth in Section 2.01(b).
“Term B-2 Loan” has the meaning set forth in Section 2.01(b).
“Term B-3 Loan” has the meaning set forth in Section 2.01(d).
“Term B Commitment Percentage” means, for each Term B Lender, the percentage
obtained by taking the outstanding principal balance of the Term B Loans held by
such Lender and dividing same by the aggregate outstanding principal balance of
the Term B Loans of all Lenders, as such percentage is identified for each
Lender as its Term B Commitment Percentage in the Register, or in the applicable
Assignment and Acceptance, as such percentage may be modified in connection with
any assignment made in accordance with the provisions of Section 10.06(b) or the
funding of Term B-3 Loans pursuant to Section 2.01(d).

 

- 42 -



--------------------------------------------------------------------------------



 



“Term B Lender” means each Lender holding all or any portion of the Term B Loan
and/or Delayed Draw Term B Commitments, as the context may require.
“Term B Loan” means a Term B-1 Loan, a Term B-2 Loan and/or a Term B-3 Loan, as
the context may require.
“Term B Maturity Date” means (i) with respect to Term B-1 Loans, the seventh
anniversary of the Closing Date (or if such day is not a Business Day, the next
preceding Business Day) and (ii) with respect to Term B-2 Loans and Term B-3
Loans, March 31, 2012 (or if such day is not a Business Day, the next preceding
Business Day).
“Term B Note” means a promissory note, substantially in the form of Exhibit B-2
hereto, evidencing the obligation of the Borrower to repay outstanding Term B
Loans, as such note may be amended, modified or supplemented from time to time.
“Title Insurance Company” has the meaning set forth in Section 4.01(k).
“Trade Letter of Credit” has the meaning set forth in Section 2.05(b).
“Trademark” means any of the following: (i) all trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos, certification marks, collective marks, brand names
and trade dress which are or have been used in the United States or in any
state, territory or possession thereof, or in any other place, nation or
jurisdiction, along with all prints and labels on which any of the foregoing
have appeared or appear, package and other designs, and any other source or
business identifiers, and general intangibles of like nature, and the rights in
any of the foregoing which arise under applicable law; (ii) the goodwill of the
business symbolized thereby or associated with each of the foregoing; (iii) all
registrations and applications in connection therewith, including, without
limitation, registrations and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state thereof or any other country or any political subdivision thereof,
(iv) all reissues, extensions and renewals thereof; (v) all claims for, and
rights to sue for, past, present or future infringements of any of the
foregoing; (vi) all income, royalties, damages and payments now or hereafter due
or payable with respect to any of the foregoing, including, without limitation,
damages and payments for past, present or future infringements thereof and
payments and damages under all Trademark Licenses in connection therewith; and
(vii) all rights corresponding to any of the foregoing whether arising under the
laws of the United States or any foreign country or otherwise.
“Trademark License” means any agreement now or hereafter in existence granting
to any Credit Party any right, whether exclusive or non-exclusive, to use
another Person’s trademarks or trademark applications, or pursuant to which any
Credit Party has granted to any other Person, any right, whether exclusive or
non-exclusive, to use any Trademark, whether or not registered, and the rights
to prepare for sale, sell and advertise for sale, all of the inventory now or
hereafter owned by any Credit Party and now or hereafter covered by such license
agreements.
“Transaction” means the events contemplated by the Transaction Documents to
occur on the Closing Date or the Effective Date, as the case may be.
“Transaction Documents” means the Acquisition Documents, the Capitalization
Documents, the Subordinated Debenture Documents, and the Senior Finance
Documents, collectively, and “Transaction Document” means any one of them.

 

- 43 -



--------------------------------------------------------------------------------



 



“Trust Common Securities” means the 11.6% trust common securities of The Hillman
Group Capital Trust held by The Hillman Companies, Inc.
“Trust Preferred Securities” means the 11.6% trust preferred securities issued
by Hillman Group Capital Trust pursuant to an amended and restated declaration
of trust dated September 5, 1997 as amended, revised or modified.
“Type” has the meaning set forth in Section 1.04.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if by reason of mandatory provisions of law,
the perfection, the effect of perfection or non-perfection or the priority of
the security interests of the Collateral Agent in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than New York,
“UCC” means the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.
“Unfunded Liabilities” means with respect to each Plan, the amount (if any) by
which the present value of all nonforfeitable benefits under each Plan exceeds
the current value of such Plan’s assets allocable to such benefits, all
determined in accordance with the respective most recent valuations for such
Plan using applicable PBGC plan termination actuarial assumptions (the terms
“present value” and “current value” shall have the same meanings specified in
Section 3 of ERISA).
“United States” means the United States of America, including each of the States
and the District of Columbia, but excluding its territories and possessions.
“Unused Delayed Draw Term B Committed Amount” means, as at any date of
determination, the unfunded portion of the aggregate Delayed Draw Term B
Commitments then in effect held by all non-Defaulting Lenders.
“Unused Revolving Committed Amount” means, for any period, the amount by which
(i) the then applicable aggregate Revolving Committed Amount of all
non-Defaulting Lenders exceeds (ii) the daily average sum for such period of
(A) the aggregate amount of all outstanding Revolving Loans plus (B) the
aggregate amount of all outstanding LC Obligations.
“U.S. Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), as the same
may be amended, supplemented, modified, replaced or otherwise in effect from
time to time.
“Welfare Plan” means a “welfare plan” as such term is defined in Section 3(1) of
ERISA.
“Wholly-Owned Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person all of the shares of capital stock or other ownership
interests of which (except directors’ qualifying shares are at the time directly
or indirectly owned by such Person and for the purposes of this Agreement,
Intermediate Holdings and the Borrower shall be deemed to be wholly-owned
Subsidiaries of Holdings, notwithstanding the Investor Preferred Equity
Issuance.)
Section 1.02 Computation of Time Periods and Other Definitional Provisions. For
purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. All references to time herein shall be references to Eastern
Standard time or Eastern Daylight time, as the case may be, unless specified

 

- 44 -



--------------------------------------------------------------------------------



 



otherwise. References in this Agreement to Articles, Sections, Schedules,
Appendices or Exhibits shall be to Articles, Sections, Schedules, Appendices or
Exhibits of or to this Agreement unless otherwise specifically provided. The
definitions in Section 1.01 shall apply equally to both the singular and plural
forms of the terms defined.
Section 1.03 Accounting Terms and Determinations. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Lenders hereunder shall be prepared, in
accordance with GAAP applied on a consistent basis. All financial statements
delivered to the Lenders hereunder shall be accompanied by a statement from
Holdings that GAAP has not changed since the most recent financial statements
delivered by Holdings to the Lenders or if GAAP has changed describing such
changes in detail and explaining how such changes affect the financial
statements. All calculations made for the purposes of determining compliance
with this Agreement shall (except as otherwise expressly provided herein) be
made by application of GAAP applied on a basis consistent with the most recent
annual or quarterly financial statements delivered pursuant to Section 6.01 (or,
prior to the delivery of the first financial statements pursuant to
Section 6.01, consistent with the financial statements described in
Section 5.05(a)); provided, however, if (i) Holdings shall object to determining
such compliance on such basis at the time of delivery of such financial
statements due to any change in GAAP or the rules promulgated with respect
thereto or (ii) either the Administrative Agent or the Required Lenders shall so
object in writing within 60 days after delivery of such financial statements (or
after the Lenders have been informed of the change in GAAP affecting such
financial statements, if later), then such calculations shall be made on a basis
consistent with the most recent financial statements delivered by Holdings to
the Lenders as to which no such objection shall have been made. Any financial
ratios required to be maintained by any Group Company pursuant to this Agreement
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election made under Statement of Financial Accounting Standards 159 (or any
other Financial Accounting Standard having a similar result or effect) to value
any Debt or other liabilities of any Credit Party or any of its Subsidiaries at
“fair value”, as defined therein.
Section 1.04 Classes and Types of Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Lenders made to the Borrower pursuant to
Article II on the same date, all of which Loans are of the same Class and Type
(subject to Article III) and, except in the case of Base Rate Loans, have the
same initial Interest Period. Loans hereunder are distinguished by “Class” and
“Type”. The “Class” of a Loan (or of a Commitment to make such a Loan or of a
Borrowing comprised of such Loans) refers, as applicable, to whether such Loan
is a Revolving Loan in the nature of an R-1 Revolving Loan or R-2 Revolving Loan
or a Term B Loan in the nature of a Term B-1 Loan, Term B-2 Loan or a Term B-3
Loan or to whether such Commitment is a Commitment in the nature of an R-1
Revolving Commitment, R-2 Revolving Commitment or Delayed Draw Term B
Commitment. The “Type” of a Loan refers to whether such Loan is a Eurodollar
Loan or a Base Rate Loan. Identification of a Loan (or a Borrowing) by both
Class and Type (e.g., a “Term B-1 Eurodollar Loan”) indicates that such Loan is
a Loan of both such Class and such Type (e.g., both a Term B-1 Loan and a
Eurodollar Loan) or that such Borrowing is comprised of such Loans.
Section 1.05 Amended and Restated Agreement. This Agreement amends and restates
and replaces in its entirety, the Existing Credit Agreement; any reference in
any of the other Credit Documents to the Existing Credit Agreement (however
defined) shall mean this Agreement and such other Credit Documents are deemed
amended hereby.

 

- 45 -



--------------------------------------------------------------------------------



 



ARTICLE II
THE CREDIT FACILITIES
Section 2.01 Commitments to Lend.
(a) Revolving Loans. Each Revolving Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Revolving Loans to the Borrower
pursuant to this Section 2.01(a) from time to time during the Availability
Period (which Revolving Loans shall be R-1 Revolving Loans to the extent funded,
or deemed funded, under R-1 Revolving Commitments and R-2 Revolving Loans to the
extent funded, or deemed funded, under R-2 Revolving Commitments) in amounts
such that its Revolving Outstandings shall not exceed (after giving effect to
all Revolving Loans repaid, all reimbursements of LC Disbursements made, and all
Refunded Swingline Loans paid concurrently with the making of any Revolving
Loans) its Revolving Commitment; provided that, immediately after giving effect
to each such Revolving Loan, (i) the aggregate Revolving Outstandings shall not
exceed the lesser of the Revolving Committed Amount and $20,000,000, and
(ii) with respect to each Revolving Lender individually, such Lender’s
outstanding Revolving Loans plus its (other than the Swingline Lender’s in its
capacity as such) Participation Interests in outstanding Swingline Loans plus
its Participation Interests in outstanding LC Obligations shall not exceed such
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount. Each
Revolving Borrowing shall be in an aggregate principal amount of $1,000,000 or
any larger multiple of $100,000 (except that any such Borrowing may be in the
aggregate amount of the unused Revolving Commitments) and shall be made from the
several Revolving Lenders ratably in proportion to their respective Revolving
Commitments (and pro rata under their R-1 Revolving Commitments and R-2
Revolving Commitments based on the respective amounts thereof). Within the
foregoing limits, the Borrower may borrow under this Section 2.01(a), repay, or,
to the extent permitted by Section 2.09, prepay, Revolving Loans and reborrow
under this Section 2.01(a).
(b) Term B Loans. As of the First Amendment Effective Date, the aggregate
outstanding principal balance of the Term B Loan is $188,849,373.40 (the
“Existing Term B Loan”). Each Consenting Lender agrees that its Existing Term B
Loan shall be designated a “Term B-2 Loan” for all purposes of this Agreement
and the other Finance Documents. The outstanding principal balance of the
Existing Term B Loan held by Non-Consenting Lenders as of the First Amendment
Effective Date shall be designated “Term B-1 Loans” for all purposes of this
Agreement and the other Finance Documents. As of the First Amendment Effective
Date, after giving effect to the foregoing, the aggregate outstanding principal
balance of Term B-1 Loans is $39,277,052.91 and the aggregate outstanding
principal balance of Term B-2 Loans is $149,572,320.49, each of which is held by
the Lenders as designated in the Register. Loans from time to time made under
the Delayed Draw Term B Commitments shall be designated Term B-3 Loans for all
purposes of this Agreement and the other Finance Documents. Term B-3 Loans shall
be made from the several Term B Lenders holding Delayed Draw Term B Commitments
ratably in proportion to their respective Delayed Draw Term B Commitments in
accordance with Section 2.01(d). Once designated a Term B-1 Loan, Term B-2 Loan
or Term B-3 Loan or Delayed Draw Term B Commitment, as applicable, the portion
of the Term B Loan or Commitment, as applicable, so designated shall maintain
such designation until the applicable Term B Loan has been repaid in full or the
applicable Commitment expires or is terminated, in each case, in accordance with
the terms of this Agreement regardless of the holder thereof. Term B Loans are
not revolving in nature, and amounts repaid or prepaid in respect thereof may
not be reborrowed.
(c) Swingline Loans.
(i) The Swingline Lender agrees, on the terms and subject to the conditions set
forth herein and in the other Senior Finance Documents, to make a portion of the
Revolving Commitments available to the Borrower from time to time prior to the
expiration or termination of the

 

- 46 -



--------------------------------------------------------------------------------



 



Revolving Commitments in full by making Swingline Loans to the Borrower in
Dollars (each such loan, a “Swingline Loan” and, collectively, the “Swingline
Loans”); provided that (A) the aggregate principal amount of the Swingline Loans
outstanding at any one time shall not exceed the Swingline Committed Amount,
(B) with regard to each Lender individually (other than the Swingline Lender in
its capacity as such), such Lender’s outstanding Revolving Loans plus its
Participation Interests in outstanding Swingline Loans plus its Participation
Interests in outstanding LC Obligations shall not at any time exceed such
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount,
(C) with regard to the Revolving Lenders collectively, the sum of the aggregate
principal amount of Swingline Loans outstanding plus the aggregate amount of
Revolving Loans outstanding plus the aggregate amount of LC Obligations
outstanding shall not exceed the lesser of the Revolving Committed Amount and
$20,000,000 and (D) the Swingline Committed Amount shall not exceed the
aggregate of the Revolving Commitments then in effect. Swingline Loans shall be
made and maintained as Base Rate Loans and may be repaid and reborrowed in
accordance with the provisions hereof prior to the Swingline Termination Date.
Swingline Loans may be made notwithstanding the fact that such Swingline Loans,
when aggregated with the Swingline Lender’s other Revolving Outstandings,
exceeds its Revolving Commitment. The proceeds of a Swingline Borrowing may not
be used, in whole or in part, to refund any prior Swingline Borrowing.
(ii) The principal amount of all Swingline Loans shall be due and payable on the
earliest of (A) the Swingline Termination Date, (B) the occurrence of a
bankruptcy or similar proceeding with respect to the Borrower or (C) the
acceleration of any Loan or the termination of the Revolving Commitments
pursuant to Section 8.02.
(iii) With respect to any Swingline Loans that have not been voluntarily prepaid
by the Borrower or paid by the Borrower when due under clause (ii) above, the
Swingline Lender (by request to the Administrative Agent) or the Administrative
Agent at any time may, on one Business Day’s notice, require each Revolving
Lender, including the Swingline Lender, and each such Lender hereby agrees,
subject to the provisions of this Section 2.01(c), to make a Revolving Loan
(which shall be initially funded as a Base Rate Loan) in an amount equal to such
Lender’s Revolving Commitment Percentage of the amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date notice is given.
(iv) In the case of Revolving Loans made by Lenders other than the Swingline
Lender under clause (iii) above, each such Revolving Lender shall make the
amount of its Revolving Loan available to the Administrative Agent, in same day
funds, at the Administrative Agent’s Office, not later than 1:00 P.M. on the
Business Day next succeeding the date such notice is given. The proceeds of such
Revolving Loans shall be immediately delivered to the Swingline Lender (and not
to the Borrower) and applied to repay the Refunded Swingline Loans. On the day
such Revolving Loans are made, the Swingline Lender’s Revolving Commitment
Percentage of the Refunded Swingline Loans shall be deemed to be paid with the
proceeds of a Revolving Loan made by the Swingline Lender and such portion of
the Swingline Loans deemed to be so paid shall no longer be outstanding as
Swingline Loans and shall instead be outstanding as Revolving Loans. The
Borrower authorizes the Administrative Agent and the Swingline Lender to charge
the Borrower’s account with the Administrative Agent (up to the amount available
in such account) in order to pay immediately to the Swingline Lender the amount
of such Refunded Swingline Loans to the extent amounts received from the
Revolving Lenders, including amounts deemed to be received from the Swingline
Lender, are not sufficient to repay in full such Refunded Swingline Loans. If
any portion of any such amount paid (or deemed to be paid) to the Swingline
Lender should be recovered by or on behalf of the Borrower from the Swingline
Lender in bankruptcy, by assignment for the benefit of creditors or otherwise,
the loss of the amount so recovered shall be ratably shared among all Revolving
Lenders in the manner contemplated by Section 2.13.

 

- 47 -



--------------------------------------------------------------------------------



 



(v) A copy of each notice given by the Swingline Lender pursuant to this Section
2.01(c) shall be promptly delivered by the Swingline Lender to the
Administrative Agent and the Borrower. Upon the making of a Revolving Loan by a
Revolving Lender pursuant to this Section 2.01(c), the amount so funded shall no
longer be owed in respect of its Participation Interest in the related Refunded
Swingline Loans.
(vi) If as a result of any bankruptcy or similar proceeding, Revolving Loans are
not made pursuant to this Section 2.01(c) sufficient to repay any amounts owed
to the Swingline Lender as a result of a nonpayment of outstanding Swingline
Loans, each Revolving Lender agrees to purchase, and shall be deemed to have
purchased, a participation in such outstanding Swingline Loans in an amount
equal to its Revolving Commitment Percentage of the unpaid amount together with
accrued interest thereon. Upon one Business Day’s notice from the Swingline
Lender, each Revolving Lender shall deliver to the Swingline Lender an amount
equal to its respective Participation Interest in such Swingline Loans in same
day funds at the office of the Swingline Lender specified or referred to in
Section 10.01. In order to evidence such Participation Interest each Revolving
Lender agrees to enter into a participation agreement at the request of the
Swingline Lender in form and substance reasonably satisfactory to all parties.
In the event any Revolving Lender fails to make available to the Swingline
Lender the amount of such Revolving Lender’s Participation Interest as provided
in this Section 2.01(c)(vi), the Swingline Lender shall be entitled to recover
such amount on demand from such Revolving Lender together with interest at the
customary rate set by the Swingline Lender for correction of errors among banks
in New York City for one Business Day and thereafter at the Base Rate plus the
then Applicable Margin for R-2 Revolving Loans that are Base Rate Loans.
(vii) Each Revolving Lender’s obligation to make Revolving Loans pursuant to
clause (iv) above and to purchase Participation Interests in outstanding
Swingline Loans pursuant to clause (vi) above shall be absolute and
unconditional and shall not be affected by any circumstance, including (without
limitation) (i) any set-off, counterclaim, recoupment, defense or other right
which such Revolving Lender or any other Person may have against the Swingline
Lender, the Borrower, Holdings or any other Credit Party, (ii) the occurrence or
continuance of a Default or an Event of Default or the termination or reduction
in the amount of the Revolving Commitments after any such Swingline Loans were
made, (iii) any adverse change in the condition (financial or otherwise) of the
Borrower, Holdings or any other Person, (iv) any breach of this Agreement or any
other Senior Finance Document by the Borrower or any other Lender, (v) whether
any condition specified in Article IV is then satisfied or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the forgoing. If such Lender does not pay such amount forthwith upon the
Swingline Lender’s demand therefor, and until such time as such Lender makes the
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of such unpaid Participation Interest
for all purposes of the Senior Finance Documents other than those provisions
requiring the other Lenders to purchase a participation therein. Further, such
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Loans, and any other amounts due to it hereunder to the
Swingline Lender to fund Swingline Loans in the amount of the Participation
Interest in Swingline Loans that such Lender failed to purchase pursuant to this
Section 2.01(c)(vii) until such amount has been purchased (as a result of such
assignment or otherwise).
(d) Term B-3 Loans. On the terms and subject to the conditions set forth herein,
each Term B Lender with a Delayed Draw Term B Commitment severally agrees to
make loans to Borrower from time to time after the First Amendment Effective
Date but prior to the Delayed Draw Term B Commitment Termination Date as set
forth herein (each a “Term B-3 Loan”) equal to such Term B Lender’s Delayed Draw
Term B Commitment Percentage of Term B-3 Loans requested by Borrower hereunder,
provided that after giving effect thereto, the aggregate principal balance of
Term B-3 Loans that have been funded pursuant to this Section 2.01(d) shall not
exceed $30,000,000 (as such amount may

 

- 48 -



--------------------------------------------------------------------------------



 



be reduced, if at all, by reductions in the Delayed Draw Term B Commitments in
accordance with the last sentence of the definition thereof). Each Term B Lender
with a Delayed Draw Term B Commitment shall, on a several basis and not jointly
with any other Lender, fund its portion of Term B-3 Loans requested by Borrower
in accordance with the terms of this Agreement directly to Administrative Agent
for application to the Principal Amortization Payment on account of the Term B-1
Loans required to be satisfied with the proceeds of such Term B-3 Loan in
accordance with the conditions precedent to funding Term B-3 Loans set forth
below; provided that (i) notwithstanding the funding of Term B-3 Loans directly
to Administrative Agent, such Term B-3 Loans shall be deemed borrowed by and
made to Borrower for all purposes hereunder and Borrower hereby directs
Administrative Agent to so apply the proceeds of such Term B-3 Loan to each
Applicable Principal Amortization Payment and (ii) such funding shall only be
required to be made prior to the Delayed Draw Term B Commitment Termination
Date. On the Delayed Draw Term B Commitment Termination Date, one hundred
percent of the unfunded portion of the Delayed Draw Term B Commitments shall
immediately and irrevocably terminate. Notwithstanding anything to the contrary
contained in this Agreement or any other Financing Document, both before and
after the Delayed Draw Term B Commitment Termination Date, all amounts repaid or
prepaid on account of Term B-3 Loans may not be reborrowed. No provision of this
Section 2.01(d) or the definitions of “Applicable Principal Amortization
Payments,” “Delayed Draw Term B Commitment,” “Delayed Draw Term B Commitment
Percentage,” “Delayed Draw Term B Commitment Termination Date” or “Required Term
B-3 Lenders” shall be amended or otherwise modified without the written consent
of Borrower, Administrative Agent and Required Term B-3 Lenders. Term B-3 Loans
shall only be available in four (4) draws on each of June 30, 2010,
September 30, 2010, December 31, 2010 and March 31, 2011 (or on the applicable
Business Day on which the corresponding Applicable Principal Amortization
Payment is due and payable in accordance with Section 2.14(a)). The proceeds of
each Term B-3 Loan shall be used solely to satisfy the Applicable Principal
Amortization Payment due and payable on the proposed date of funding.
The obligation of the Lenders holding unfunded Delayed Draw Term B Commitments
to Borrower to fund a Term B-3 Loan is subject to the satisfaction of all of the
following conditions precedent (unless waived by Administrative Agent and
Required Term B-3 Lenders):
(i) the amount of each funding of a Term B-3 Loan shall not exceed, the
Applicable Principal Amortization Payment due and payable on the proposed date
of funding;
(ii) Administrative Agent shall have received a Notice of Borrowing requesting
the making of the applicable Term B-3 Loan, duly executed and completed, no
later than three (3) Business Days prior to the proposed date of funding such
Term B-3 Loan;
(iii) no Default or Event of Default that has not otherwise been waived by
Required Lenders and Required Term B-3 Lenders has occurred and is continuing or
would result from such funding;
(iv) the representations and warranties made by the Credit Parties in any Senior
Financing Document are true and correct in all material respects at and as if
made as of the applicable date of funding such Term B-3 Loan except to the
extent they expressly relate to an earlier date; and
(v) Borrower shall have delivered to Administrative Agent no later than three
(3) Business Days prior to the proposed date of funding such Term B-3 Loan a
certificate signed by the chief financial officer or other appropriate
Responsible Officer of the Borrower certifying that all of the conditions set
forth in this Section 2.01(d) have been satisfied and correctly and accurately
demonstrating, pursuant to calculations in form and detail reasonably acceptable
to

 

- 49 -



--------------------------------------------------------------------------------



 



Administrative Agent, pro forma compliance with the financial covenants
contained in Section 7.17, as in effect on the First Amendment Effective Date or
as otherwise modified or amended with the consent of Required Lenders and
Required Term B-3 Lenders (based on the covenant testing levels at the end of
the fiscal quarter immediately preceding the proposed date of funding) after
giving effect to the making of such Term B-3 Loan (it being agreed that, in
calculating such pro forma financial covenant compliance, (x) Consolidated
EBITDA, Consolidated Fixed Charges, Consolidated Capital Expenditures and
Consolidated Cash Interest Expense shall be calculated for the twelve (12) month
period ending on the last day of the most recent month for which financial
statements pursuant to Section 6.01(c) have been delivered to Administrative
Agent and Lenders, (y) the amount of Debt constituting Consolidated Funded Debt,
Junior Debentures and Subordinated Seller Paper shall be determined as of the
proposed date of funding such Term B-3 Loan and (z) Consolidated Cash Interest
Expense shall be determined as if all fundings of Term B-3 Loans on and prior to
the proposed date of funding such Term B-3 Loan had been funded on the first day
of the 12-month period described in the preceding clause (x) in lieu of (and not
in addition to) the Term B-1 Loan Principal Amortization Payments satisfied with
the proceeds of such Term B-3 Loan fundings.
The delivery of each Notice of Borrowing with respect to the making of Term B-3
Loans shall constitute a representation and warranty by the Credit Parties of
the correctness of the matters specified in clauses (i), (iii), (iv) and
(v) above.
Section 2.02 Notice of Borrowings.
(a) Borrowings Other Than Swingline Loans. Except in the case of Swingline
Loans, the Borrower shall give the Administrative Agent a Notice of Borrowing
(or telephone notice promptly confirmed by a Notice of Borrowing) not later than
12 noon on (i) the Business Day of each Base Rate Borrowing and (ii) the third
Business Day before each Eurodollar Borrowing (and in any event, with respect to
Term B-3 Loans, within the time periods prescribed by Section 2.01(d)). Each
such Notice of Borrowing shall be irrevocable and shall specify:
(A) the date of such Borrowing, which shall be a Business Day;
(B) the aggregate principal amount of such Borrowing;
(C) the Class and initial Type of the Loans comprising such Borrowing;
(D) in the case of a Eurodollar Borrowing, the duration of the initial Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period and to Section 2.06(a); and
(E) except with respect to Term B-3 Loans which are applied to the Applicable
Principal Amortization Payments in accordance herewith, the location and number
of the Borrower’s account to which funds are to be disbursed, which shall comply
with the requirements of Section 2.03.
If the duration of the initial Interest Period is not specified with respect to
any requested Eurodollar Borrowing, then the Borrower shall be deemed to have
selected an initial Interest Period of one month (three months in the case of an
R-2 Revolving Loan, Term B-2 Loan or Term B-3 Loan), subject to the provisions
of the definition of Interest Period and to Section 2.06(a).

 

- 50 -



--------------------------------------------------------------------------------



 



(b) Swingline Borrowings. The Borrower shall request a Swingline Loan by written
notice (or telephone notice promptly confirmed in writing) substantially in the
form of Exhibit A-4 hereto (a “Swingline Loan Request”) to the Swingline Lender
and the Administrative Agent not later than 12 Noon on the Business Day of the
requested Swingline Loan. Each such notice shall be irrevocable and shall
specify (i) that a Swingline Loan is requested, (ii) the date of the requested
Swingline Loan (which shall be a Business Day) and (iii) the principal amount of
the Swingline Loan requested and, (iv) the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.03. Each Swingline Loan shall be made as a Base Rate
Loan.
Section 2.03 Notice to Lenders; Funding of Loans.
(a) Notice to Lenders. Upon receipt of a Notice of Borrowing, the Administrative
Agent shall promptly notify each Lender of such Lender’s ratable share (if any)
of the Borrowing referred to therein.
(b) Funding of Loans.
(i) On the date of each Borrowing (other than a Swingline Borrowing), each
Lender participating therein shall make available its share of such Borrowing,
in Federal or other immediately available funds, to the Administrative Agent at
the Administrative Agent’s Office. Unless the Administrative Agent determines
that any applicable condition specified in Article IV has not been satisfied,
the Administrative Agent shall promptly distribute the proceeds to an account
designated by the Borrower from time to time in the Applicable Notice of
Borrowing (provided such account is the subject of an Account Control Agreement
(as defined in the Security Agreement) and is in full force and effect at the
date thereof), or if not so identified, credit the amounts so received to the
general deposit account of the Borrower with the Administrative Agent or, if a
Borrowing shall not occur on such date because any condition precedent herein
shall not have been met, promptly return the amounts received from the Lenders
in like funds; provided, however, that, notwithstanding anything to the contrary
contained in the foregoing, proceeds of Term B-3 Loans shall be retained by
Administrative Agent and used by Administrative Agent to satisfy, on behalf of
Borrower (and Borrower hereby so directs), the Term B-1 Loan Principal
Amortization Payment required to be satisfied with the proceeds of such funding
of Term B-3 Loans in accordance with the conditions precedent to funding Term
B-3 Loans set forth in Section 2.01(d).
(ii) Not later than 3:00 P.M. on the date of each Swingline Borrowing, the
Swingline Lender shall, unless the Administrative Agent shall have notified the
Swingline Lender that any applicable condition specified in Article IV has not
been satisfied, make available the amount of such Swingline Borrowing, in
Dollars in Federal or other immediately available funds, to the Borrower at an
account designated by the Borrower from time to time in the Swingline Loan
Request (provided such account is the subject of an Account Control Agreement
(as defined in the Security Agreement) and is in full force and effect at the
date thereof), or if not so identified, to the Borrower at the Swingline
Lender’s address referred to in Section 10.01.
(c) Funding by the Administrative Agent in Anticipation of Amounts Due from the
Lenders. Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (b) of this Section 2.03, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so

 

- 51 -



--------------------------------------------------------------------------------



 



made such share available to the Administrative Agent, such Lender and the
Borrower severally agree to repay to the Administrative Agent forthwith within
two Business Days of such corresponding amount, together with interest thereon
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent at (i) a rate per
annum equal to the higher of the Federal Funds Rate and the interest rate
applicable thereto pursuant to Section 2.06, in the case of the Borrower, and
(ii) the Federal Funds Rate, in the case of such Lender. If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount so
repaid shall constitute such Lender’s Loan included in such Borrowing for
purposes of this Agreement.
(d) Obligations of Lenders Several. The failure of any Lender to make a Loan
required to be made by it as part of any Borrowing hereunder shall not relieve
any other Lender of its obligation, if any, hereunder to make any Loan on the
date of such Borrowing, but no Lender shall be responsible for the failure of
any other Lender to make the Loan to be made by such other Lender on such date
of Borrowing.
(e) Failed Loans. If any Lender shall fail to make any Loan (a “Failed Loan”)
which such Lender is otherwise obligated hereunder to make to the Borrower on
the date of Borrowing thereof, and the Administrative Agent shall not have
received notice from the Borrower or such Lender that any condition precedent to
the making of the Failed Loan has not been satisfied, then, until such Lender
shall have made or be deemed to have made (pursuant to the last sentence of this
subsection (e)) the Failed Loan in full or the Administrative Agent shall have
received notice from the Borrower or such Lender that any condition precedent to
the making of the Failed Loan was not satisfied at the time the Failed Loan was
to have been made, whenever the Administrative Agent shall receive any amount
from the Borrower for the account of such Lender, (i) the amount so received (up
to the amount of such Failed Loan) will, upon receipt by the Administrative
Agent, be deemed to have been paid to the Lender in satisfaction of the
obligation for which paid, without actual disbursement of such amount to the
Lender, (ii) the Lender will be deemed to have made the same amount available to
the Administrative Agent for disbursement as a Loan to the Borrower (up to the
amount of such Failed Loan) and (iii) the Administrative Agent will disburse
such amount (up to the amount of the Failed Loan) to the Borrower or, if the
Administrative Agent has previously made such amount available to the Borrower
on behalf of such Lender pursuant to the provisions hereof, reimburse itself (up
to the amount of the amount made available to the Borrower); provided, however,
that the Administrative Agent shall have no obligation to disburse any such
amount to the Borrower or otherwise apply it or deem it applied as provided
herein unless the Administrative Agent shall have determined in its sole
discretion that to so disburse such amount will not violate any law, rule,
regulation or requirement applicable to the Administrative Agent. Upon any such
disbursement by the Administrative Agent, such Lender shall be deemed to have
made a Base Rate Loan of the same Class as the Failed Loan to the Borrower in
satisfaction, to the extent thereof, of such Lender’s obligation to make the
Failed Loan.
Section 2.04 Evidence of Loans.
(a) Lender Accounts. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
(b) Administrative Agent Records. The Administrative Agent shall maintain
accounts in which it will record (i) the amount of each Loan made hereunder, the
Class and Type of each Loan made and the Interest Period, if any, applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the

 

- 52 -



--------------------------------------------------------------------------------



 



amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.
(c) Evidence of Debt. The entries made in the accounts maintained pursuant to
subsections (a) and (b) of this Section 2.04 shall be prima facie evidence of
the existence and amounts of the obligations therein recorded; provided,
however, that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans made to it in accordance with
their terms.
(d) Notes. Notwithstanding any other provision of this Agreement, if any Lender
shall request and receive a Note or Notes as provided in Section 10.06 or
otherwise, then the Loans of such Lender shall be evidenced by one or more
Revolving Notes or Term B Notes, as applicable, in each case, substantially in
the form of Exhibit B-1 or B-2 as applicable, payable to the order of such
Lender for the account of its Applicable Lending Office in an amount equal to
the aggregate unpaid principal amount of such Lender’s Revolving Loan or Term B
Loan, as applicable. If requested by the Swingline Lender, the Swingline Loans
shall be evidenced by a single Swingline Note, substantially in the form of
Exhibit B-3, payable to the order of the Swingline Lender in an amount equal to
the aggregate unpaid principal amount of the Swingline Loans.
(e) Note Endorsements. Each Lender having one or more Notes issued by the
Borrower shall record the date, amount, Class and Type of each Loan made by it
to the Borrower evidenced by such Note and the date and amount of each payment
of principal made by the Borrower with respect thereto, and may, if such Lender
so elects in connection with any transfer or enforcement of any Note, endorse on
the reverse side or on the schedule, if any, forming a part thereof appropriate
notations to evidence the foregoing information with respect to each outstanding
Loan evidenced thereby; provided that the failure of any Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under any such Note. Each Lender is hereby irrevocably authorized
by the Borrower so to endorse each of its Notes and to attach to and make a part
of each of its Notes a continuation of any such schedule as and when required.
All Notes outstanding as of the First Amendment Effective Date shall be deemed
automatically updated to reflect whether the Loans and Commitments evidenced
thereby are R-1 Revolving Loans, R-2 Revolving Loans, R-1 Revolving Commitments,
R-2 Revolving Commitments, Term B-1 Loans or Term B-2 Loans based on whether the
Lender holding such Notes is a Consenting Lender or Non-Consenting Lender as of
such date.
Section 2.05 Letters of Credit.
(a) Existing Letters of Credit. On the Closing Date, each Issuing Lender that
had issued an Existing Letter of Credit was deemed, without further action by
any party hereto, to have sold to each Revolving Lender, and each such Revolving
Lender was deemed, without further action by any party hereto, to have purchased
from each such Issuing Lender, without recourse or warranty, an undivided
participation interest in such Existing Letter of Credit and the related LC
Obligations in the proportion its Revolving Commitment Percentage borne to the
Revolving Committed Amount as in effect at such time (although any fronting fee
payable under Section 2.11 was payable directly to the Administrative Agent for
the accounting of each applicable Issuing Lender, and the Lenders (other than
the applicable Issuing Lender) had no right to receive any portion of such
fronting fee) and any security therefore or guaranty pertaining thereto. On and
after the Closing Date, each Existing Letter of Credit constituted a Letter of
Credit for all purposes hereof.
(b) Additional Letters of Credit. The Administrative Agent agrees, on the terms
and conditions set forth in this Agreement, to issue letters of credit or
guarantees (each an “LC Support Agreement”) to an Issuing Lender to induce such
Issuing Lender to issue Letters of Credit denominated in

 

- 53 -



--------------------------------------------------------------------------------



 



Dollars from time to time before the 30th day prior to the New Revolving
Termination Date for the account, and upon the request, of the Borrower and in
support of (i) trade obligations of the Borrower and/or its Subsidiaries, which
shall be payable at sight (each such letter of credit, a “Trade Letter of
Credit” and, collectively, the “Trade Letters of Credit”) and (ii) such other
obligations of the Borrower that are acceptable to the Administrative Agent
(each such letter of credit, a “Standby Letter of Credit” and, collectively, the
“Standby Letters of Credit”); provided that, immediately after each Letter of
Credit is issued, (i) the aggregate LC Obligations shall not exceed $15,000,000
(the “LC Committed Amount”), (ii) the Revolving Outstandings shall not exceed
the lesser of the Revolving Committed Amount and $20,000,000, and (iii) with
respect to each individual Revolving Lender, the aggregate outstanding principal
amount of the Revolving Lender’s Revolving Loans plus its Participation
Interests in outstanding LC Obligations plus its (other than the Swingline
Lender’s) Participation Interests in outstanding Swingline Loans shall not
exceed such Revolving Lender’s Revolving Commitment Percentage of the Revolving
Committed Amount. Notwithstanding the foregoing, the account party for each
Additional Letter of Credit shall be the Borrower.
(c) Method of Issuance of Letters of Credit. The Borrower shall give the
Administrative Agent notice substantially in the form of Exhibit A-3 hereto (a
“Letter of Credit Request”) of the requested issuance or amendment of a Letter
of Credit prior to 1:00 P.M. (Chicago time) on the proposed date of the issuance
or amendment of Trade Letters of Credit (which shall be a Business Day) and at
least three Business Days before the proposed date of issuance or extension of
Standby Letters of Credit (which shall be a Business Day) (or such shorter
period as may be agreed by the applicable Issuing Lender in any particular
instance). In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Request shall specify in form and detail
reasonably satisfactory to the Administrative Agent: (i) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (ii) the
amount thereof; (iii) the expiry date thereof; (iv) the name and address of the
beneficiary thereof; (v) the documents to be presented by such beneficiary in
case of any drawing thereunder; (vi) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (vii) such
other matters as the Administrative Agent may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Request shall specify in form and detail reasonably satisfactory to the
Administrative Agent: (i) the Letter of Credit to be amended; (ii) the proposed
date of amendment thereof (which shall be a Business Day); (iii) the nature of
the proposed amendment; and (iv) such other matters as the Administrative Agent
may require. If requested by the Administrative Agent, the Borrower shall also
submit a letter of credit application on the Administrative Agent’s standard
form in connection with any request for a letter of credit. The extension or
renewal of any Letter of Credit shall be deemed to be an issuance of such Letter
of Credit. Subject to the provisions of the following paragraph with respect to
Evergreen Letters of Credit, no Letter of Credit shall have a term of more than
one year or shall have a term extending or be extendible beyond the fifth
Business Day before the New Revolving Termination Date.
If the Borrower so requests in any applicable Letter of Credit Request, the
Administrative Agent may, in its sole and absolute discretion, agree to induce
an Issuing Lender to issue a Letter of Credit that has automatic renewal
provisions (each, an “Evergreen Letter of Credit”); provided that any such
Evergreen Letter of Credit must permit the Issuing Lender to prevent any such
renewal at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Nonrenewal Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the Administrative Agent, the Borrower
shall not be required to make a specific request to the Administrative Agent for
any such renewal. Once an Evergreen Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
Issuing Lender to permit the renewal of such Letter of Credit at any time to a
date not later than the New Revolving Termination Date; provided, however, that
the Administrative Agent shall not permit any such renewal if (i) the

 

- 54 -



--------------------------------------------------------------------------------



 



Issuing Lender would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof or (ii) it has received notice
(which may be by telephone or in writing) on or before the Business Day
immediately preceding the Nonrenewal Notice Date (A) from the Administrative
Agent that the Required Revolving Lenders have elected not to permit such
renewal or (B) from the Administrative Agent, any Revolving Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied. Notwithstanding anything to the contrary contained
herein, the Issuing Lender shall have no obligation to permit the renewal of any
Evergreen Letter of Credit at any time.
Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Lender will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(d) Conditions to Issuance of Additional Letters of Credit. The issuance by the
Administrative Agent of an LC Support Agreement to induce an Issuing Lender to
issue each Additional Letter of Credit shall, in addition to the conditions
precedent set forth in Section 4.02, be subject to the conditions precedent that
(i) such Letter of Credit shall be reasonably satisfactory in form and substance
to the Administrative Agent, (ii) the Borrower shall have executed and delivered
such other instruments and agreements relating to such Letter of Credit as the
Administrative Agent shall have reasonably requested, (iii) on the date of (and
after giving effect to) such issuance that (A) the aggregate amount of all LC
Obligations will not exceed the LC Committed Amount and (B) the aggregate
Revolving Outstandings will not exceed the lesser of the aggregate amount of the
Revolving Commitments and $20,000,000 and (iv) the Issuing Lender shall not have
been notified by the Administrative Agent that any condition specified in
Section 4.02(b) or (c) is not satisfied on the date such Additional Letter of
Credit is to be issued. Notwithstanding any other provision of this
Section 2.05, the Administrative Agent shall not be under any obligation
hereunder to issue any LC Support Agreement if: (i) any order, judgment or
decree of any Governmental Authority shall by its terms purport to enjoin or
restrain the Administrative Agent from issuing such LC Support Agreement, or any
requirement of Law applicable to the Administrative Agent or any request or
directive (whether or not having a force of Law) from any Governmental Authority
with jurisdiction over the Administrative Agent shall prohibit, or request that
the Administrative Agent refrain from, the issuance of letters of credit
generally or such LC Support Agreement in particular or shall impose upon the
Administrative Agent with respect to such LC Support Agreement any restriction,
reserve or capital requirement (for which the Administrative Agent is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Administrative Agent any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Administrative Agent
in good faith deems material to it; or (ii) the issuance of such LC Support
Agreement shall violate any applicable general policies of the Administrative
Agent.
(e) Purchase and Sale of Letter of Credit Participations. Upon the issuance by
an Issuing Lender of an Additional Letter of Credit, the Administrative Agent
shall be deemed, without further action by any party hereto, to have sold to
each Revolving Lender, and each Revolving Lender shall be deemed, without
further action by any party hereto, to have purchased from the Administrative
Agent, without recourse or warranty, an undivided Participation Interest in the
LC Support Agreement obligations in respect of such Additional Letter of Credit
and the related LC Obligations in the proportion its Revolving Commitment
Percentage bears to the Revolving Committed Amount (although any fronting fee
payable under Section 2.11 shall be payable directly to the Administrative Agent
for the account of the applicable Issuing Lender, and the Lenders (other than
such Issuing Lender) shall have no right to receive any portion of any such
fronting fee) and any security therefor or guaranty pertaining thereto. Upon any
change in the Revolving Commitments pursuant to Section 10.06 and upon the
Original Revolving Termination Date after giving effect to the termination of
the R-1 Revolving Commitments on

 

- 55 -



--------------------------------------------------------------------------------



 



such date, there shall be an automatic adjustment to the Participation Interests
in all outstanding LC Support Agreements to reflect the adjusted Revolving
Commitments of the assigning and assignee Lenders or of all Lenders having
Revolving Commitments, as the case may be and/or in connection with such
termination of the R-1 Revolving Commitments.
(f) Duties of Issuing Lenders and the Administrative Agent to Revolving Lenders;
Reliance. In determining whether to pay under any Letter of Credit or LC Support
Agreement, the relevant Issuing Lender or Administrative Agent as applicable
shall not have any obligation relative to the Revolving Lenders participating in
such Letter of Credit or any LC Support Agreement other than to determine that
any document or documents required to be delivered under a Letter of Credit have
been delivered and that they substantially comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by the Administrative Agent as applicable under or in connection with any LC
Support Agreement or Letter of Credit shall not create for the Issuing Lender or
Administrative Agent as applicable any resulting liability if taken or omitted
in the absence of bad faith, gross negligence or willful misconduct. Each
Issuing Lender or the Administrative Agent as applicable shall be entitled (but
not obligated) to rely, and shall be fully protected in relying, on the
representation and warranty by the Borrower set forth in the last sentence of
Section 4.02 to establish whether the conditions specified in paragraphs (b) and
(c) of Section 4.02 are met in connection with any issuance or extension of an
LC Support Agreement or a Letter of Credit. Each Issuing Lender or the
Administrative Agent as applicable shall be entitled to rely, and shall be fully
protected in relying, upon advice and statements of legal counsel, independent
accountants and other experts selected by such Issuing Lender or Administrative
Agent as applicable and upon any Letter of Credit, LC support Agreement draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopier, telex or teletype message, statement, order or other
document believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons, and may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary unless
the beneficiary and the Borrower shall have notified such Issuing Lender or the
Administrative Agent as applicable that such documents do not comply with the
terms and conditions of the Letter of Credit. Each Issuing Lender and the
Administrative Agent shall be fully justified in refusing to take any action
requested of it under this Section 2.05 in respect of any Letter of Credit or
any LC Support Agreement unless it shall first have received such advice or
concurrence of the Required Revolving Lenders as it reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Revolving
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take, or omitting or continuing to omit, any
such action. Notwithstanding any other provision of this Section 2.05, each
Issuing Lender and the Administrative Agent and shall in all cases be fully
protected in acting, or in refraining from acting, under this Section 2.05 in
respect of any LC Support Agreement or Letter of Credit or in accordance with a
request of the Required Revolving Lenders, and such request and any action taken
or failure to act pursuant hereto shall be binding upon all Revolving Lenders
and all future holders of participations in such LC Support Agreement or Letter
of Credit.
(g) Reimbursement Obligations. The Borrower shall be irrevocably and
unconditionally obligated forthwith to reimburse each Issuing Lender for any
amounts paid by such Issuing Lender upon any drawing under any Existing Letter
of Credit and reimburse the Administrative Agent upon any payment made by the
Administrative Agent pursuant to an LC Support Agreement, together with any and
all reasonable charges and expenses which the Issuing Lender or Administrative
Agent respectively may pay or incur relative to such drawing or payment and
interest on the amount drawn or paid at the rate applicable to R-2 Revolving
Loans that are Base Rate Loans for each day from and including the date such
amount is drawn or paid to but excluding the date such reimbursement payment is
due and payable. Such reimbursement payment shall be due and payable (i) at or
before 2:00 P.M. (Chicago time or the relevant local time, as applicable) on the
third Business Day after the date the

 

- 56 -



--------------------------------------------------------------------------------



 



Issuing Lender or Administrative Agent (as the case may be) notifies the
Borrower of such drawing or payment; provided that no payment otherwise required
by this sentence to be made by the Borrower at or before 2:00 P.M. (Chicago time
or the relevant local time, as applicable) on any day shall be overdue hereunder
if arrangements for such payment satisfactory to the applicable Issuing Lender
or the Administrative Agent, in its reasonable discretion, shall have been made
by the Borrower at or before 2:00 P.M. (Chicago time or the relevant local time,
as applicable) on such day and such payment is actually made at or before 3:00
P.M. (Chicago time or the relevant local time, as applicable) on such day. In
addition to the foregoing, the Borrower agrees to pay to the Issuing Lender and
Administrative Agent interest, payable on demand, on any and all amounts not
paid by the Borrower to the Issuing Lender or the Administrative Agent (as
applicable) when due under this subsection (g), for each day from and including
the date when such amount becomes due to but excluding the date such amount is
paid in full, whether before or after judgment, at a rate per annum equal to the
sum of 2.00% plus the rate applicable to R-2 Revolving Loans that are Base Rate
Loans for such day. Subject to the satisfaction of all applicable conditions set
forth in Article IV, the Borrower may, at its option, utilize the Swingline
Commitment or the Revolving Commitments, or make other arrangements for payment
satisfactory to the Issuing Lender or the Administrative Agent, (as applicable)
for the reimbursement of all LC Disbursements as required by this subsection
(g). Each reimbursement payment to be made by the Borrower pursuant to this
subsection (g) shall be made to the Issuing Lender or the Administrative Agent
(as applicable) in Federal or other funds immediately available to it at its
address referred to in Section 10.01.
(h) Obligations of Revolving Lenders to Reimburse Issuing Lender and the
Administrative Agent for Unpaid LC Disbursements. If the Borrower shall not have
reimbursed an Issuing Lender or the Administrative Agent (as the case may be) in
full for any LC Disbursement as required pursuant to subsection (g) of this
Section 2.05, the Issuing Lender shall promptly notify the Administrative Agent,
and the Administrative Agent shall promptly notify each Revolving Lender, (other
than the relevant Issuing Lender), and each such Revolving Lender shall promptly
and unconditionally pay to the Administrative Agent, for the account of such
Issuing Lender; or for itself as the case may be, such Revolving Lender’s
pro-rata share of such unreimbursed LC Disbursement (each such Lender’s pro rata
share of such LC Disbursement determined by the proportion its Revolving
Commitment Percentage bears to the aggregate Revolving Committed Amount) in
Dollars in Federal or other immediately available funds. Such payment from the
Revolving Lender shall be due (i) at or before 1:00 P.M. (Chicago time) on the
date the Administrative Agent so notifies a Revolving Lender, if such notice is
given at or before 10:00 A.M. (Chicago time) on such date or (ii) at or before
10:00 A.M. (Chicago time) on the next succeeding Business Day, together with
interest on such amount for each day from and including the date of such drawing
to but excluding the day such payment is due from such Revolving Lender at the
Federal Funds Rate for such day (which funds, in the case of a failure to
reimburse an Issuing Lender under an Existing Letter of Credit, the
Administrative Agent shall promptly remit to the applicable Issuing Lender). The
failure of any Revolving Lender to make available to the Administrative Agent
its pro-rata share of any unreimbursed LC Disbursement shall not relieve any
other Revolving Lender of its obligation hereunder to make available to the
Administrative Agent its pro-rata share of any payment made under any Letter of
Credit or LC Support Agreement (as applicable) on the date required, as
specified above, but no such Lender shall be responsible for the failure of any
other Lender to make available to the Administrative Agent such other Lender’s
pro-rata share of any such payment. Upon payment in full of all amounts payable
by a Lender under this subsection (h), such Lender shall be subrogated to the
rights of the Issuing Lender or the Administrative Agent as applicable against
the Borrower to the extent of such Lender’s pro-rata share of the related LC
Obligation so paid (including interest accrued thereon). If any Revolving Lender
fails to pay any amount required to be paid by it pursuant to this subsection
(h) on the date on which such payment is due, interest shall accrue on such
Lender’s obligation to make such payment, for each day from and including the
date such payment became due to but excluding the date such Lender makes such
payment, whether before or after

 

- 57 -



--------------------------------------------------------------------------------



 



judgment, at a rate per annum equal to (i) for each day from the date such
payment is due to the third succeeding Business Day, inclusive, the Federal
Funds Rate for such day as determined by the relevant Issuing Lender and
(ii) for each day thereafter, the sum of 2.00% plus the rate applicable to R-2
Revolving Loans that are Base Rate Loans for such day. Any payment made by any
Lender after 3:00 P.M. on any Business Day shall be deemed for purposes of the
preceding sentence to have been made on the next succeeding Business Day.
(i) Obligations in Respect of Letters of Credit Unconditional. The obligations
of the Borrower under Section 2.05(g) above shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, under all circumstances whatsoever, including, without
limitation, the following circumstances:
(i) any lack of validity or enforceability of this Agreement any LC Support
Agreement, or any Letter of Credit or any document related hereto or thereto;
(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of this Agreement, any LC Support Agreement, or any Letter of
Credit or any document related hereto or thereto, in each case consented to by
the Borrower;
(iii) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);
(iv) the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), the Administrative Agent,
any Issuing Lender or any other Person, whether in connection with this
Agreement, any LC Support Agreement or any Letter of Credit or any document
related hereto or thereto or any unrelated transaction;
(v) any statement or any other document presented under an LC Support Agreement
or a Letter of Credit proving to be forged, fraudulent or invalid in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;
(vi) payment under a Letter of Credit against presentation to an Issuing Lender
of a draft or certificate that does not comply with the terms of such Letter of
Credit; provided that the relevant Issuing Lender’s determination that documents
presented under such Letter of Credit comply with the terms thereof shall not
have constituted gross negligence or willful misconduct of such Issuing Lender;
or
(vii) any other act or omission to act or delay of any kind by the
Administrative Agent, any Issuing Lender or any other Person or any other event
or circumstance whatsoever that might, but for the provisions of this subsection
(vii), constitute a legal or equitable discharge of the Borrower’s obligations
hereunder.
(j) Designation of Subsidiaries as Account Parties. Notwithstanding anything to
the contrary set forth in this Agreement, an LC Support Agreement or Letter of
Credit issued hereunder may contain a statement to the effect that such Letter
of Credit is issued for the account of a Subsidiary of the Borrower; provided
that notwithstanding such statement, the Borrower shall be the actual account
party for all purposes of this Agreement for such Letter of Credit and such
statement shall not affect the Borrower’s reimbursement obligations hereunder
with respect to such Letter of Credit.

 

- 58 -



--------------------------------------------------------------------------------



 



(k) Modification and Extension. The issuance of any supplement, restatement,
modification, amendment, renewal, or extensions to any LC Support Agreement or
Letter of Credit shall, for purposes hereof, be treated in all respects the same
as a Credit Extension hereunder.
(l) Uniform Customs and Practices. Unless otherwise expressly agreed by the
Administrative Agent and the Borrower when an LC Support Agreement is issued in
support of a Letter of Credit (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each Standby Letter of Credit, and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce (the “ICC”) at the time of
issuance (including the ICC decision published by the Commission on Banking
Technique and Practice on April 6, 1998 regarding the European single currency
(euro)) shall apply to each Trade Letter of Credit.
(m) Responsibility of Issuing Lenders. It is expressly understood and agreed
that the obligations of the Issuing Lenders and Administrative Agent hereunder
to the Revolving Lenders are only those expressly set forth in this Agreement
and that each Issuing Lender and the Administrative Agent shall be entitled to
assume that the conditions precedent set forth in Section 4.02 have been
satisfied unless it shall have acquired actual knowledge that any such condition
precedent has not been satisfied; provided, however, that nothing set forth in
this Section 2.05 shall be deemed to prejudice the right of any Revolving Lender
to recover from any Issuing Lender and the Administrative Agent any amounts made
available by such Revolving Lender to such Issuing Lender and the Administrative
Agent pursuant to this Section 2.05 in the event that it is determined by a
court of competent jurisdiction that the payment with respect to a Letter of
Credit or an LC Support Agreement constituted gross negligence or willful
misconduct on the part of the Issuing Lender or Administrative Agent (as
applicable).
(n) Conflict with LC Documents. In the event of any conflict between this
Agreement and any LC Document, this Agreement shall govern.
(o) Indemnification of Issuing Lenders and the Administrative Agent.
(i) In addition to its other obligations under this Agreement, the Borrower
hereby agrees to protect, indemnify, pay and save the Administrative Agent and
each Issuing Lender harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) that the Administrative Agent and Issuing Lender may incur or
be subject to as a consequence, direct or indirect, of (A) the issuance of any
LC Support Agreement or Letter of Credit as applicable or (B) the failure of the
Administrative Agent or such Issuing Lender to honor a drawing under an LC
Support Agreement or Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority (all such acts or omissions, herein called
“Government Acts”).
(ii) As between the Borrower and the Administrative Agent or each Issuing
Lender, the Borrower shall assume all risks of the acts or omissions of or the
misuse of any Letter of Credit by the beneficiary thereof. The Administrative
Agent or Issuing Lender shall not be responsible for: (A) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any LC Support
Agreement or Letter of Credit, even if it should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (B) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid

 

- 59 -



--------------------------------------------------------------------------------



 



or ineffective for any reason; (C) failure of the beneficiary of a Letter of
Credit to comply fully with conditions required in order to draw upon a Letter
of Credit; (D) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (E) errors in interpretation of technical terms;
(F) any loss or delay in the transmission or otherwise of any documents required
in order to make a drawing under a Letter of Credit or of the proceeds thereof;
and (G) any consequences arising from causes beyond the control of the
Administrative Agent or Issuing Lender, including, without limitation, any
Government Acts. None of the above shall affect, impair, or prevent the vesting
of the Administrative Agent or Issuing Lender’s rights or powers hereunder.
(iii) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the
Administrative Agent or an Issuing Lender, under or in connection with any LC
Support Agreement or Letter of Credit or the related certificates, if taken or
omitted in good faith, shall not put the Administrative Agent or Issuing Lender
under any resulting liability to the Borrower or any other Credit Party other
than for gross negligence, bad faith or willful misconduct. It is the intention
of the parties that this Agreement shall be construed and applied to protect and
indemnify the Administrative Agent or Issuing Lenders against any and all risks
involved in the issuance of any LC Support Agreement or Letter of Credit, all of
which risks are hereby assumed by the Credit Parties, including, without
limitation, any and all risks, whether rightful or wrongful, of any present or
future Government Acts. The Administrative Agent or Issuing Lenders shall not,
in any way, be liable for any failure by the Administrative Agent or Issuing
Lenders or anyone else to pay any drawing under any LC Support Agreement or
Letter of Credit as a result of any Government Acts or any other cause beyond
the control of the Issuing Lenders.
(iv) Nothing in this subsection (o) is intended to limit the reimbursement
obligation of the Borrower contained in this Section 2.05. The obligations of
the Borrower under this subsection (o) shall survive the termination of this
Agreement. No act or omission of any current or prior beneficiary of a Letter of
Credit shall in any way affect or impair the rights of the Administrative Agent
or any Issuing Lender to enforce any right, power or benefit under this
Agreement.
(v) Notwithstanding anything to the contrary contained in this subsection (o),
the Borrower shall not have any obligation to indemnify the Administrative Agent
or any Issuing Lender in respect of any liability to the extent incurred by the
Administrative Agent or such Issuing Lender arising solely out of the gross
negligence, bad faith, or willful misconduct of the Administrative Agent or
Issuing Lender, respectively, as determined by a court of competent
jurisdiction. Nothing in this Agreement shall relieve Administrative Agent or
any Issuing Lender of any liability to the Borrower in respect of any action
taken by the Administrative Agent or such Issuing Lender which action
constitutes gross negligence, bad faith or willful misconduct of the
Administrative Agent or such Issuing Lender or a violation of the UCP or Uniform
Commercial Code, as applicable, as determined by a court of competent
jurisdiction.
(p) Cash Collateral. If the Borrower is required pursuant to the terms of this
Agreement to Cash Collateralize any LC Obligations, the Borrower shall deposit
in an account (which may be an LC Cash Collateral Account under the Security
Agreement) with the Collateral Agent an amount in Dollars in cash equal to 105%
of such LC Obligations. Such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the LC Obligations. The Collateral
Agent shall have exclusive control, including the exclusive right of withdrawal,
over each collateral account referred to in this subsection (p). The Collateral
Agent will, at the request of the Borrower, invest amounts deposited in such
account in Cash Equivalents; provided, however, that (i) the Collateral Agent

 

- 60 -



--------------------------------------------------------------------------------



 



shall not be required to make any investment that, in its sole judgment, would
require or cause the Collateral Agent to be in, or would result in any,
violation of any Law, (ii) such Cash Equivalents shall be subjected to a first
priority perfected security interest in favor of the Collateral Agent and
(iii) if an Event of Default shall have occurred and be continuing, the
selection of such Cash Equivalents shall be in the sole discretion of the
Collateral Agent. The Borrower shall indemnify the Collateral Agent for any
losses relating to such investments in Cash Equivalents. Other than any interest
or profits earned on such investments, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Collateral Agent to
reimburse the Issuing Lenders immediately for drawings under the applicable
Letters of Credit and reimburse the Administrative Agent immediately for
payments under the applicable LC Support Agreement and, if the maturity of the
Loans has been accelerated, to satisfy the LC Obligations of the Borrower. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of an Event of Default, such amount together with any interest or profits
earned thereon (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived. If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.08(a) or 2.09(b)(i), such amount together with
any interest or profits earned thereon (to the extent not applied as aforesaid)
shall be returned to the Borrower upon demand; provided that, after giving
effect to the return, (i) the aggregate Revolving Outstandings would not exceed
the lesser of the Revolving Committed Amount and $20,000,000 and (ii) no Default
or Event of Default shall have occurred and be continuing. If the Borrower is
required to deposit an amount of cash collateral hereunder pursuant to
Section 2.09(b) (iii), (iv), (v), (vi), or (vii), interest or profits thereon
(to the extent not applied as aforesaid) shall be returned to the Borrower after
the full amount of such deposit has been applied by the Collateral Agent to
reimburse the Issuing Lender for drawings under Letters of Credit and the
Administrative Agent for payments under LC Support Agreements. The Borrower
hereby pledges and assigns to the Collateral Agent, for its benefit and the
benefit of the Finance Parties, each cash collateral account established by it
hereunder (and all monies and investments held therein) to secure its Finance
Obligations.
(q) Resignation or Removal of an Issuing Lender. An Issuing Lender may resign at
any time by giving 60 days’ notice to the Administrative Agent, the Revolving
Lenders and the Borrower; provided, however, that such resignation shall not
affect the status of any outstanding Letters of Credit issued by such resigning
Issuing Lender as set forth in subsection (r) below. Upon any such resignation,
the Borrower shall (within 60 days after such notice of resignation) either
appoint a successor, or terminate the unutilized LC Commitment of such Issuing
Lender; provided, however, that, if the Borrower elects to terminate such
unutilized LC Commitment, the Borrower may at any time thereafter that the
Revolving Commitments are in effect reinstate such LC Commitment in connection
with the appointment of another Issuing Lender. Subject to subsection (r) below,
upon the acceptance of any appointment as an Issuing Lender hereunder by a
successor Issuing Lender, such successor shall succeed to and become vested with
all the interests, rights and obligations of the retiring Issuing Lender and the
retiring Issuing Lender shall be discharged from its obligations to issue
Additional Letters of Credit hereunder. The acceptance of any appointment as
Issuing Lender hereunder by a successor Issuing Lender shall be evidenced by an
agreement entered into by such successor, in a form reasonably satisfactory to
the Borrower and the Administrative Agent, and, from and after the effective
date of such agreement, (i) such successor shall be a party hereto and have all
the rights and obligations of an Issuing Lender under this Agreement and the
other Senior Finance Documents, and (ii) references herein and in the other
Senior Finance Documents to the “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require.
(r) Rights with Respect to Outstanding Letters of Credit. After the resignation
of an Issuing Lender hereunder the retiring Issuing Lender shall remain a party
hereto and shall continue to

 

- 61 -



--------------------------------------------------------------------------------



 



have all the rights and obligations of an Issuing Lender under this Agreement
and the other Senior Finance Documents with respect to Letters of Credit issued
by it prior to such resignation, but shall not be required to issue Additional
Letters of Credit.
(s) Reporting. Each Issuing Lender will report in writing to the Administrative
Agent (i) on the first Business Day of each week, the aggregate amount of the
face amount of Letters of Credit issued by it and outstanding as of the last
Business Day of the preceding week, (ii) on or prior to each Business Day on
which such Issuing Lender expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment, and the aggregate amount of the
face amount of Letters of Credit to be issued, amended, renewed or extended by
it and outstanding after giving effect to such issuance, amendment, renewal or
extension (and such Issuing Lender shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which such
Issuing Lender makes any LC Disbursement, the date of such LC Disbursement and
the amount of such LC Disbursement and (iv) on any Business Day on which the
Borrower fails to reimburse an LC Disbursement required to be reimbursed to such
Issuing Lender on such day, the date of such failure, the Borrower and the
amount, of such LC Disbursement.
Section 2.06 Interest.
(a) Rate Options Applicable to Loans. Each Borrowing shall be comprised of Base
Rate Loans or (except in the case of Swingline Loans, which shall be made and
maintained as Base Rate Loans only) Eurodollar Loans, as the Borrower may
request pursuant to Section 2.02. Borrowings of more than one Type may be
outstanding at the same time; provided, however, that the Borrower may not
request any Borrowing that, if made, would result in an aggregate of more than
15 separate Groups of Eurodollar Loans being outstanding hereunder at any one
time. For this purpose, Loans having different Interest Periods, regardless of
whether commencing on the same date, shall be considered separate Groups.
(b) Base Rate Loans. Each Loan of a Class which is made as, or converted into, a
Base Rate Loan shall bear interest on the outstanding principal amount thereof,
for each day from the date such Loan is made as, or converted into, a Base Rate
Loan until it becomes due or is converted into a Loan of any other Type, at a
rate per annum equal to the Base Rate for such day plus the then Applicable
Margin. Such interest shall be payable in arrears on each Interest Payment Date
and, with respect to the principal amount of any Base Rate Loan converted to a
Eurodollar Loan, on the date such Base Rate Loan is so converted.
(c) Eurodollar Loans. Each Eurodollar Loan of a Class shall bear interest on the
outstanding principal amount thereof, for each day during the Interest Period
applicable thereto, at a rate per annum equal to the sum of the applicable
Adjusted London Interbank Offered Rate for such Interest Period plus the then
Applicable Margin. Such interest shall be payable for each Interest Period on
each Interest Payment Date.
(d) Determination and Notice of Interest Rates. The Administrative Agent shall
determine each interest rate applicable to the Loans hereunder. The
Administrative Agent shall give prompt notice to the Borrower and the
participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error. Any
such notice shall, without the necessity of the Administrative Agent so stating
in such notice, be subject to the provisions of the definition of “Applicable
Margin” providing for adjustments in the Applicable Margin from time to time.
When during an Interest Period any event occurs that causes an adjustment in the
Applicable Margin applicable to Loans to which such Interest Period is
applicable, the Administrative Agent shall give

 

- 62 -



--------------------------------------------------------------------------------



 



prompt notice to the Borrower and the applicable Lenders affected thereby of
such event and the adjusted rate of interest so determined for such Loans, and
its determination thereof shall be conclusive in the absence of manifest error.
(e) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 8.01(a) and/or (f), the overdue principal of and, to
the extent permitted by law, overdue interest on the Loans and any other overdue
amounts owing herein or under the other Senior Finance Documents shall bear
interest, payable on demand, at a per annum rate equal to (i) in the case of
principal of any Loan, the rate otherwise applicable to such Loan during such
period pursuant to this Section 2.06 plus 2.00%, (ii) in the case of interest on
any Loan the Base Rate plus the Applicable Margin for Loans that are Base Rate
Loans of such Class on such day plus 2.00% and (iii) in the case of any other
amount, if expressly provided for herein, at the rate so provided and otherwise
at the Base Rate plus the Applicable Margin for R-2 Revolving Loans that are
Base Rate Loans plus 2.00%.
Section 2.07 Extension and Conversion.
(a) Continuation and Conversion Options. The Loans included in each Borrowing
shall bear interest initially at the type of rate allowed by Section 2.06 and as
specified by the Borrower in the applicable Notice of Borrowing. Thereafter, the
Borrower shall have the option to elect to change or continue the type of
interest rate borne by each Group of Loans (subject in each case to the
provisions of Article III and subsection 2.07(d)), as follows:
(i) if such Loans are Base Rate Loans, the Borrower may elect pursuant to a
Notice of Extension/Conversion to convert such Loans to Eurodollar Loans as of
any Business Day; and
(ii) if such Loans are Eurodollar Loans, the Borrower may elect to convert such
Loans to Base Rate Loans or elect to continue such Loans as Eurodollar Loans for
an additional Interest Period, subject to Section 3.05 in the case of any such
conversion or continuation effective on any day other than the last day of the
then current Interest Period applicable to such Loans.
Each such election shall be made by delivering a notice, substantially in the
form of Exhibit A-2 hereto (a “Notice of Extension/Conversion”) or by telephone
promptly confirmed by a Notice of Extension/Conversion, which notice shall not
thereafter be revocable by the Borrower, to the Administrative Agent not later
than 12:00 Noon on the second Business Day before the conversion or continuation
selected in such notice is to be effective. A Notice of Extension/Conversion
may, if it so specifies, apply to only a portion of the aggregate principal
amount of the relevant Group of Loans; provided that (i) such portion is
allocated ratably among the Loans comprising such Group and (ii) the portion to
which such Notice applies, and the remaining portion to which it does not apply,
are each $1,000,000 or any larger multiple of $100,000.
(b) Contents of Notice of Extension/Conversion. Each Notice of
Extension/Conversion shall specify:
(i) the Group of Loans (or portion thereof) to which such notice applies;
(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection
2.07(a) above;

 

- 63 -



--------------------------------------------------------------------------------



 



(iii) if the Loans comprising such Group are to be converted, the new Type of
Loans and, if the Loans being converted are to be Eurodollar Loans, the duration
of the next succeeding Interest Period applicable thereto; and
(iv) if such Loans are to be continued as Eurodollar Loans for an additional
Interest Period, the duration of such additional Interest Period.
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definitions of the term “Interest Period”. If
no Notice of Extension/Conversion is timely received prior to the end of an
Interest Period for any Group of Eurodollar Loans, the Borrower shall be deemed
to have elected that such Group be converted to Base Rate Loans as of the last
day of such Interest Period.
(c) Notification to Lenders. Upon receipt of a Notice of Extension/Conversion
(written or telephonic as set forth above) from the Borrower pursuant to
subsection 2.07(a) above, the Administrative Agent shall promptly notify each
applicable Lender affected thereby of the contents thereof.
(d) Limitation on Conversion/Continuation Options. The Borrower shall not be
entitled to elect to convert any Loans to, or continue any Loans for an
additional Interest Period as, Eurodollar Loans if (i) the aggregate principal
amount of any Group of Eurodollar Loans created or continued as a result of such
election would be less than $1,000,000 or (ii) an Event of Default shall have
occurred and be continuing when the Borrower delivers notice of such election to
the Administrative Agent. In the case of (y) R-1 Revolving Loans and Term B-1
Loans, the Borrower shall not be entitled to elect to continue any Eurodollar
Loans for an Interest Period in excess of one month and (z) R-2 Revolving Loans,
Term B-2 Loans and Term B-3 Loans, the Borrower shall not be entitled to elect
to continue any Eurodollar Loans for an Interest Period in excess of three
months, in either case, if a Default shall have occurred and be continuing when
the Borrower delivers notice of such election to the Administrative Agent.
(e) Accrued Interest. Accrued interest on a Loan (or portion thereof) being
extended or converted shall be paid by the Borrower (i) with respect to any Base
Rate Loan being converted to a Eurodollar Loan, on the last day of the first
fiscal quarter of the Borrower ending on or after the date of conversion and
(ii) otherwise, on the date of extension or conversion.
Section 2.08 Maturity of Loans.
(a) Maturity of Revolving Loans. The R-1 Revolving Loans shall mature on the
Original Revolving Termination Date, and any R-1 Revolving Loans then
outstanding (together with accrued interest thereon and fees in respect thereof)
shall be due and payable on such date. In addition, on the Original Revolving
Termination Date the Borrower shall repay in full all outstanding Swingline
Loans (together with accrued interest thereon) other than with proceeds of a
Revolving Loan. The R-2 Revolving Loans shall mature on the New Revolving
Termination Date, and any R-2 Revolving Loans then outstanding (together with
accrued interest thereon and fees in respect thereof), Swingline Loans then
outstanding (together with accrued interest thereon) and LC Obligations shall be
due and payable in full on such date.
(b) Scheduled Amortization of Term B Loans. The Borrower shall repay, and there
shall become due and payable (together with accrued interest thereon) on each
Principal Amortization Payment Date set forth below, the principal amount of
each Class of Term B Loan set forth opposite each such Principal Amortization
Payment Date as follows (and in each case the Term B Loans of each Class of each
Lender shall be ratably repaid):

 

- 64 -



--------------------------------------------------------------------------------



 



                              Principal Amortization Payment   Principal
Amortization Payment Date   Term B-1 Loan     Term B-2 Loan     Term B-3 Loan  
 
                       
September 30, 2009
  $ 0     $ 1,869,654.01     $ 0  
December 31, 2009
  $ 0     $ 1,869,654.01     $ 0  
 
                       
March 31, 2010
  $ 0     $ 1,869,654.01     $ 0  
June 30, 2010
  $ 9,350,262.75     $ 1,869,654.01     $ 0  
September 30, 2010
  $ 9,975,596.72     $ 1,869,654.01     $ 0  
December 31, 2010
  $ 9,975,596.72     $ 1,869,654.01     $ 0  
 
                       
March 31, 2011
  $ 9,975,596.72     $ 1,869,654.01     $ 0  
June 30, 2011
          $ 1,869,654.01     $ 0  
September 30, 2011
          $ 1,869,654.01     $ 0  
December 31, 2011
          $ 1,869,654.01     $ 0  
 
                       
March 31, 2012
          $ 130,875,780.39     the aggregate
 
                  outstanding
 
                  principal balance
 
                  thereof as of such date

With respect to each Class of Term B Loans, the aggregate unpaid principal
balance of such Class of Term B Loans then outstanding shall be due and payable
in full on the applicable Term B Maturity Date. For the avoidance of doubt, the
Principal Amortization Payments set forth above for the Term B-1 Loans reflect
the application of prior prepayments of the Term B Loan (as in effect
immediately prior to the First Amendment Effective Date) by the Borrower
pursuant to this Agreement.
Section 2.09 Prepayments.
(a) Voluntary Prepayments. The Borrower shall have the right voluntarily to
prepay Loans in whole or in part from time to time, subject to Section 3.05 but
otherwise without premium or penalty; provided, however, that (i) each partial
prepayment of the Loans shall be in a minimum principal amount of $1,000,000 and
integral multiples of $100,000 in excess thereof, (ii) the Borrower shall have
given prior written or telecopy notice (or telephone notice promptly confirmed
by written or telecopy notice) to the Administrative Agent, (A) in the case of
any Revolving Loan which is a Base Rate Loan or any Swingline Loan, by 12 Noon
on the date of prepayment and (B), in the case of any other Loan, by 12 Noon at
least two Business Days prior to the date of prepayment, (iii) each such
voluntary prepayment of Revolving Loans shall be applied ratably to each Class
of Revolving Loans based on the outstanding principal balances thereof and
(iv) except as otherwise provided in the last sentence of this Section 2.09(a),
voluntary prepayments of Term B Loans under this Section 2.09(a) shall be
applied ratably to each Class of Term B Loans based on the outstanding principal
balances thereof and, within each Class, ratably to the remaining Principal
Amortization Payments thereof based on the outstanding principal balances
thereof. Each notice of prepayment shall specify the prepayment date, the
principal amount remaining and amount to be prepaid, whether the Loan to be
prepaid is a Revolving Loan, Term B Loan or Swingline Loan, whether the Loan to
be prepaid is a Eurodollar Loan or a Base Rate Loan and, in the case of a
Eurodollar Loan, the Interest Period of such Loan. Each notice of prepayment
shall be irrevocable and shall commit the Borrower to prepay such Loan by the
amount, and on the date stated therein. Subject to the foregoing, amounts
prepaid under this Section 2.09(a) shall be applied as the Borrower may elect;
provided that if the Borrower fails to specify the application of a voluntary
prepayment, then such prepayment shall be applied first to Revolving Loans
(applied ratably to each

 

- 65 -



--------------------------------------------------------------------------------



 



Class of Revolving Loans based on the outstanding principal balances thereof) to
the full extent thereof (without a permanent reduction in the Revolving
Committed Amount), then to Swingline Loans to the full extent thereof (without a
permanent reduction in the Revolving Committed Amount), then to Term B Loans
(ratably to each Class and then ratably to the remaining Principal Amortization
Payments of each Class), in each case first to Base Rate Loans and then to
Eurodollar Loans of the applicable Class in direct order of Interest Period
maturity. All prepayments under this Section 2.09(a) shall be accompanied by
accrued interest on the principal amount being prepaid to the date of payment.
Notwithstanding the foregoing, the Borrower may elect to cause all or a portion
of any such prepayment of Term B Loans to be applied to the remaining Principal
Amortization Payments thereof in direct order of maturity, in which case such
prepayment shall be applied to the Principal Amortization Payments of all
Classes of Term B Loans in the order in which their Principal Amortization
Payment Dates occur (with such prepayment being applied ratably to multiple
Principal Amortization Payments due on the same Principal Amortization Payment
Date based on the outstanding principal balances of such Principal Amortization
Payments).
(b) Mandatory Prepayments.
(i) Revolving Committed Amount. If on any date the aggregate Revolving
Outstandings exceed the lesser of the Revolving Committed Amount and
$20,000,000, the Borrower shall repay, and there shall become due and payable
(together with accrued interest thereon), on such date an aggregate principal
amount of Swingline Loans equal to such excess. If the outstanding Swingline
Loans have been repaid in full, the Borrower shall prepay, and there shall
become due and payable (together with accrued interest thereon), Revolving Loans
in such amounts as are necessary so that, after giving effect to the repayment
of the Swingline Loans and the repayment of Revolving Loans, the aggregate
Revolving Outstandings do not exceed the lesser of the Revolving Committed
Amount and $20,000,000. If the outstanding Revolving Loans and Swingline Loans
have been repaid in full, the Borrower shall Cash Collateralize LC Obligations
so that, after giving effect to the repayment of Swingline Loans and Revolving
Loans and the Cash Collateralization of LC Obligations pursuant to this
subsection (i), the aggregate Revolving Outstandings do not exceed the lesser of
the Revolving Committed Amount and $20,000,000. In determining the aggregate
Revolving Outstandings for purposes of this subsection (i), LC Obligations shall
be reduced to the extent that they are Cash Collateralized as contemplated by
this subsection (i). Each prepayment of Revolving Loans required pursuant to
this subsection (i) shall be applied ratably among outstanding Revolving Loans
(including ratably across Classes of Revolving Loans) based on the respective
amounts of principal then outstanding. Each Cash Collateralization of LC
Obligations required by this subsection (i) shall be applied ratably among LC
Obligations based on the respective amounts thereof then outstanding.
(ii) Excess Cash Flow. Within 125 days after the end of each fiscal year of the
Borrower (commencing with the fiscal year ending December 31, 2006), the
Borrower shall prepay the Loans and/or Cash Collateralize or pay the LC
Obligations in an aggregate amount equal to (A) 75% of the Excess Cash Flow for
such prior fiscal year if the Leverage Ratio as of the last day of such prior
fiscal year was equal to or greater than 3.0 to 1.0, (B) 50% of the Excess Cash
Flow for such prior fiscal year, if the Leverage Ratio as of the last day of
such prior fiscal year was less than 3.0 to 1.0 but equal to or greater than 2.0
to 1.0 or (C) 25% of the Excess Cash Flow for the prior fiscal year, if the
Leverage Ratio as of the last day of such prior fiscal year was less than 2.0 to
1.0. Notwithstanding the foregoing, if on the date of such prepayment, a payment
in respect of the Junior Debentures would not be permitted pursuant to
Section 7.08 (d) below, the Borrower shall prepay the Loans and/or Cash
Collateralize or pay the LC Obligations in an aggregate amount equal to 75% of
the Excess Cash Flow for such prior fiscal year.

 

- 66 -



--------------------------------------------------------------------------------



 



(iii) Asset Dispositions, Casualties and Condemnations, etc. Within five
Business Days after receipt by any Group Company of proceeds from any Asset
Disposition (other than any Excluded Asset Disposition), Casualty or
Condemnation, the Borrower shall prepay the Loans and/or Cash Collateralize or
pay the LC Obligations in an aggregate amount equal to 100% of the Net Cash
Proceeds of such Asset Disposition, Casualty or Condemnation, as applicable.
(iv) Debt Issuances. Within five Business Days after receipt by any Group
Company of proceeds from any Debt Issuance (other than such Debt Issuance
permitted pursuant to Section 7.01 of this Agreement), the Borrower shall prepay
the Loans and/or Cash Collateralize the LC Obligations in an aggregate amount
equal to 100% of the Net Cash Proceeds of such Debt Issuance.
(v) Equity Issuances. Within five Business Days after receipt by any Group
Company of proceeds from any Equity Issuance (other than any Excluded Equity
Issuance), the Borrower shall prepay the Loans and/or Cash Collateralize the LC
Obligations in an aggregate amount equal to (A) 75% of the Net Cash Proceeds of
such Equity Issuance if the Leverage Ratio as of the last day of the fiscal
quarter on a Pro-Forma Basis (as confirmed by the delivery of the Pro-Forma
Compliance Certificate) of the Borrower ending on or most recently preceding the
date of the receipt of such proceeds was equal to or greater than 3.5 to 1.0,
(B) 50% of the Net Cash Proceeds of such Equity Issuance, if the Leverage Ratio
as of the last day of the fiscal quarter on a Pro-Forma Basis (as confirmed by
the delivery of the Pro-Forma Compliance Certificate) of the Borrower ending on
or most recently preceding the date of the receipt of such proceeds was less
than 3.5 to 1.0 but equal to or greater than 2.5 to 1.0, and (C) 25% of the Net
Cash Proceeds of such Equity Issuance, if the Leverage Ratio as of the last day
of the fiscal year of the Borrower ending on or most recently preceding the date
of the receipt of such proceeds was less than 2.5 to 1.0, and in each case,
Holdings shall have delivered to the Administrative Agent a Pro-Forma Compliance
Certificate in connection therewith.
(vi) Payments in Respect of Subordinated Debt. Immediately upon receipt by the
Administrative Agent or any Lender of any amount pursuant to the subordination
provision of any Debt of Holdings or any of its Subsidiaries that is subordinate
to the Senior Obligations, all proceeds thereof shall be applied as set forth in
subsection (vii)(B) below.
(vii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.09(b) shall be applied as follows:
(A) with respect to all amounts paid pursuant to Section 2.09(b)(i) in the order
provided in such Section; and
(B) with respect to all amounts paid pursuant to Section 2.09(b)(ii), (iii),
(iv), (v) or (vi) (1) first, to the Term B Loans (ratably to the remaining
Principal Amortization Payments of all Classes thereof, provided that the
Borrower may elect to cause all or a portion of such prepayment of Term B Loans
to be applied to the remaining Principal Amortization Payments of all Classes
thereof in direct order of maturity, due in the twelve month period commencing
on the date of prepayment, in which case such prepayment shall be applied
ratably to multiple Principal Amortization Payments due on the same Principal
Amortization Payment Date based on the outstanding principal balances of such
Principal Amortization Payments) and (2) second, (x) to the Revolving Loans
ratably between Classes of Revolving Loans (with a corresponding reduction in
the Revolving Committed Amount (applied to the R-1 Revolving Commitments and R-2

 

- 67 -



--------------------------------------------------------------------------------



 



Revolving Commitments based on the amounts of the applicable Classes of
Revolving Loans so prepaid) pursuant to Section 2.10(b)), (y) then to Swingline
Loans (with a corresponding reduction in the Revolving Committed Amount (applied
ratably to R-1 Revolving Commitments and R-2 Revolving Commitments) and the
Swingline Committed Amount pursuant to Section 2.10(b)), and (z) then to Cash
Collateralize LC Obligations.
(viii) Order of Applications. All amounts allocated to Revolving Outstandings as
provided in this Section 2.09(b) shall be applied, first, to Swingline Loans,
second, after all Swingline Loans have been repaid, to Revolving Loans (ratably
to R-1 Revolving Loans and R-2 Revolving Loans), and third, after all Revolving
Loans have been repaid, to Cash Collateralize or pay the LC Obligations;
provided that any balance of such amounts remaining after all Revolving Loans
have been repaid and, if applicable, all LC Obligations have been Cash
Collateralized shall be applied to the Term B Loans in each case ratably to the
remaining Principal Amortization Payments of all Classes of Term B Loans. Within
the parameters of the applications set forth above, prepayments of Revolving
Loans and Term B Loans shall be applied first to Base Rate Loans and then,
subject to subsection (ix) below, to Eurodollar Loans in direct order of
Interest Period maturities. All prepayments under this Section 2.09(b) shall be
subject to Section 3.05. All prepayments under this Section 2.09(b) shall be
accompanied by accrued interest on the principal amount being prepaid to the
date of payment.
(ix) Prepayment Accounts. Amounts to be applied as provided in subsection (vii)
above to the prepayment of Revolving Loans or Term B Loans shall be applied
first to reduce outstanding Base Rate Loans of the applicable Class. Any amounts
remaining after each such application shall, at the option of the Borrower, be
applied to prepay Eurodollar Loans of the applicable Class immediately and/or
shall be deposited in a separate Prepayment Account (as defined below) for the
Loans of the applicable Class. The Administrative Agent shall apply any cash
deposited in the Prepayment Account for any Class of Loans, upon withdrawal by
the Collateral Agent, to prepay Eurodollar Loans of such Class on the last day
of their respective Interest Periods (or, at the direction of the Borrower, on
any earlier date) until all outstanding Loans of such Class have been prepaid or
until all the allocable cash on deposit in the Prepayment Account for such Class
has been exhausted. Concurrently with such application, the aggregate amount of
any interest or profits earned on the amount so applied shall be withdrawn by
the Collateral Agent and paid to the order of the Borrower. For purposes of this
Agreement, the term “Prepayment Account” for any Class of Loans shall mean an
account (which may include the Prepayment Account established under the Security
Agreement) established by the Borrower with the Collateral Agent and over which
the Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal for application in accordance with this subsection
(ix). The Collateral Agent will, at the request of the Borrower, invest amounts
on deposit in the Prepayment Account for any Class of Loans in Cash Equivalents
that mature prior to the last day of the applicable Interest Periods of the
Eurodollar Loans of such Class to be prepaid; provided, however, that (i) the
Collateral Agent shall not be required to make any investment that, in its sole
judgment, would require or cause the Collateral Agent to be in, or would result
in any, violation of any Law, (ii) such Cash Equivalents shall be subjected to a
first priority perfected security interest in favor of the Collateral Agent and
(iii) if any Event of Default shall have occurred and be continuing, the
selection of such Cash Equivalents shall be in the sole discretion of the
Collateral Agent. The Borrower shall indemnify the Collateral Agent for any
losses relating to such investments in Cash Equivalents so that the amount
available to prepay Eurodollar Loans on the last day of the applicable Interest
Periods is not less than the amount that would have been available had no
investments been made pursuant thereto. Other than any interest or profits
earned on such investments, the Prepayment Accounts shall not bear

 

- 68 -



--------------------------------------------------------------------------------



 



interest. Interest or profits, if any, on the investments in any Prepayment
Account shall accumulate in such Prepayment Account and be paid to the Borrower
as provided above. If the maturity of the Loans has been accelerated pursuant to
Section 8.02, the Administrative Agent may, in its sole discretion, cause the
Collateral Agent to withdraw amounts on deposit in the Prepayment Account for
any Class of Loans and apply such funds to satisfy any of the Senior Obligations
related to such Class of Loans.
(x) Payments Cumulative. Except as otherwise expressly provided in this
Section 2.09, payments required under any subsection or clause of this Section
2.09 are in addition to payments made or required under any other subsection or
clause of this Section 2.09.
(xi) Notice. The Borrower shall give to the Administrative Agent and the Lenders
at least five Business Days’ prior written or telecopy notice of each and every
event or occurrence requiring a prepayment under Section 2.09(b)(iii), (iv), (v)
or (vi), including the amount of Net Cash Proceeds expected to be received
therefrom and the expected schedule for receiving such proceeds; provided,
however, that in the case of any prepayment event consisting of a Casualty or
Condemnation, the Borrower shall give such notice within five Business Days
after the occurrence of such event.
Section 2.10 Adjustment of Commitments.
(a) Optional Termination or Reduction of Commitments (Pro-Rata). The Borrower
may from time to time permanently reduce or terminate the Revolving Committed
Amount in whole or in part (in minimum aggregate amounts of $1,000,000 or in
integral multiples of $100,000 in excess thereof (or, if less, the full
remaining amount of the then applicable Revolving Committed Amount)) upon two
Business Days’ prior written or telecopy notice to the Administrative Agent;
provided, however, that no such termination or reduction shall be made which
would cause the Revolving Outstandings to exceed the Revolving Committed Amount
as so reduced unless, concurrently with such termination or reduction, the
Revolving Loans are repaid or, if no Revolving Loans are outstanding, the
Swingline Loans are repaid and, after the Swingline Loans have been paid in
full, the LC Obligations are Cash Collateralized to the extent necessary to
eliminate such excess. The Administrative Agent shall promptly notify each
affected Lender of the receipt by the Administrative Agent of any notice from
the Borrower pursuant to this Section 2.10(a). Any partial reduction of the
Revolving Committed Amount pursuant to this Section 2.10(a) shall be applied to
the Revolving Commitments of the Lenders pro-rata based upon their respective
Revolving Commitment Percentages (and pro rata to the R-1 Revolving Commitments
and R-2 Revolving Commitments of Revolving Lenders based on the respective
amounts thereof, it being understood that in no event shall Borrower be
permitted to voluntarily reduce or terminate one Class of Revolving Commitments
versus another Class of Revolving Commitments). The Borrower shall pay to the
Administrative Agent for the account of the Lenders in accordance with the terms
of Section 2.11, on the date of each termination or reduction of the Revolving
Committed Amount, any fees accrued through the date of such termination or
reduction on the amount of the Revolving Committed Amount so terminated or
reduced.

 

- 69 -



--------------------------------------------------------------------------------



 



(b) Mandatory Reductions.
On any date that any Revolving Loans are required to be prepaid, Swingline Loans
are required to be prepaid and/or LC Obligations are required to be Cash
Collateralized pursuant to the terms of Section 2.09(b), (iv), (v) or (vi) (or
would be so required if any Revolving Loans, Swingline Loans or LC Obligations
were outstanding), the Revolving Committed Amount shall be automatically and
permanently reduced by the total amount of such required prepayments (applied
ratably to the R-1 Revolving Commitments and R-2 Revolving Commitments based on
the respective amounts thereof) and cash collateral (and, in the event that the
amount of any payment referred to in Section 2.09(b), (iv), (v) or (vi) which is
allocable to the Revolving Outstandings exceeds the amount of all outstanding
Revolving Outstandings, the Revolving Committed Amount shall be further reduced
by 100% of such excess (applied ratably to the R-1 Revolving Commitments and R-2
Revolving Commitments based on the respective amounts thereof)).
(c) Termination. The R-1 Revolving Commitments of the Lenders shall terminate
automatically on the Original Revolving Termination Date. The R-2 Revolving
Commitments of the Lenders and the LC Commitments of the Issuing Lenders shall
terminate automatically on the New Revolving Termination Date. The Swingline
Commitment of the Swingline Lender shall terminate automatically on the
Swingline Termination Date. The Delayed Draw Term B Commitment of the applicable
Term B Lenders shall terminate automatically on the Delayed Draw Term B
Commitment Termination Date.
(d) Optional Termination of Commitments (Non-Pro-Rata). If (i) any Lender has
demanded compensation or indemnification pursuant to Section 3.01 or
Section 3.04, (ii) the obligation of any Lender to make Eurodollar Loans has
been suspended pursuant to Section 3.02, (iii) any Lender is a Defaulting Lender
or (iv) any Lender has failed to consent to a proposed amendment, waiver,
discharge or termination which pursuant to the terms of Section 10.03 or any
other provision of any Senior Finance Document requires the consent of more than
the Required Lenders and with respect to which the Required Lenders shall have
granted their consent, the Borrower shall have the right, if no Default or Event
of Default then exists, to (i) remove such Lender by terminating such Lender’s
Commitment in full or (ii) replace such Lender by causing such Lender to assign
its Commitment to one or more existing Lenders or Eligible Assignees pursuant to
Section 10.06; provided, however, that if the Borrower elects to exercise such
right with respect to any Lender pursuant to clause (i) or (ii) above, it shall
be obligated to remove or replace, as the case may be, all Lenders that have
similar requests then outstanding for compensation pursuant to Section 3.01 or
3.04 or whose obligation to make Eurodollar Loans has been similarly suspended.
The replacement of a Lender pursuant to this Section 2.10(d) shall be effective
on the date of notice of such replacement to the Lenders through the
Administrative Agent (the “Replacement Date”), subject to the satisfaction of
the following conditions:
(i) each replacement Lender and/or Eligible Assignee, and the Administrative
Agent acting on behalf of each Lender subject to replacement, shall have
satisfied the conditions to an Assignment and Acceptance set forth in
Section 10.06(b) and, in connection therewith, the replacement Lender(s) and/or
Eligible Assignee(s) shall pay:
(A) to each Lender subject to replacement an amount equal in the aggregate to
the sum of (x) the principal of, and all accrued but unpaid interest on, its
outstanding Loans, (y) the amount of all LC Disbursements that have been funded
by (and not reimbursed to) it under Section 2.05, together with all accrued but
unpaid interest with respect thereto, and (z) all accrued but unpaid fees owing
to it pursuant to Section 2.11; and

 

- 70 -



--------------------------------------------------------------------------------



 



(B) to the Issuing Lenders an amount equal to the aggregate amount owing by the
replaced Lenders to the Issuing Lenders as reimbursement pursuant to Section
2.05, to the extent such amount was not theretofore funded by such replaced
Lenders; and
(ii) the Borrower shall have paid to the Administrative Agent for the account of
each replaced Lender an amount equal to all obligations owing to such replaced
Lenders by the Borrower pursuant to this Agreement and the other Senior Finance
Documents (other than those obligations of the Borrower referred to in clause
(i)(A) above).
In the case of the removal of a Lender pursuant to this Section 2.10(d), upon
(i) payment by the Borrower to the Administrative Agent for the account of the
Lender subject to such removal of an amount equal to the sum of (A) the
aggregate principal amount of all Loans and LC Obligations held by such Lender
and (B) all accrued interest, fees and other amounts owing to such Lender
hereunder, including, without limitation, all amounts payable by the Borrower to
such Lender under Article III or Sections 10.04 and 10.05, and (ii) provision by
the Borrower to the Swingline Lender and each Issuing Lender of appropriate
assurances and indemnities (which may include letters of credit) as each may
reasonably require with respect to any continuing obligation of such removed
Lender to purchase Participation Interests in any LC Obligations or Swingline
Loans then outstanding, such Lender shall, without any further consent or other
action by it, cease to constitute a Lender hereunder; provided that the
provisions of this Agreement (including, without limitation, the provisions of
Article III and Sections 10.04 and 10.05) shall continue to govern the rights
and obligations of a removed Lender with respect to any Loans made, any Letters
of Credit issued or any other actions taken by such removed Lender while it was
a Lender.
(e) General. The Borrower shall pay to the Administrative Agent for the account
of the Lenders in accordance with the terms of Section 2.11, on the date of each
termination or reduction of the Revolving Committed Amount, the Commitment Fee
accrued through the date of such termination or reduction on the amount of the
Revolving Committed Amount (as allocated between R-1 Revolving Commitments and
R-2 Revolving Commitments) so terminated or reduced.
Section 2.11 Fees.
(a) Revolving Commitment Fee. At all times the Unused Revolving Committed Amount
shall be allocated to the R-1 Revolving Commitments and R-2 Revolving
Commitments on a pro rata basis based on the respective amounts thereof. The
Borrower shall pay to the Administrative Agent for the account of each Revolving
Lender a fee (the “Commitment Fee”) on such Lender’s pro rata share of the daily
Unused Revolving Committed Amount allocated to the R-1 Revolving Commitments and
R-2 Revolving Commitments (based on the percentage that its applicable Class of
Commitment bears to the aggregate Class of Commitment), computed at a per annum
rate for each day equal to (i) 0.50% of such Unused Revolving Committed Amount
allocated to the R-1 Revolving Commitments and (ii) 0.75% of such Unused
Revolving Committed Amount allocated to the R-2 Revolving Commitments. The
Commitment Fee shall commence to accrue on the Effective Date and shall be due
and payable in arrears on the last Business Day of each March, June, September
and December (and any date that the Revolving Committed Amount is reduced as
provided in Section 2.10(a) or (b) and the Original Revolving Termination Date
and New Revolving Termination Date) for the quarter or portion thereof ending on
each such date, beginning with the first of such dates to occur after the
Effective Date; provided that, the Commitment Fees to be paid by the Borrower on
the first of such dates to occur after the Effective Date shall include all
Commitment Fees accrued under (and as defined in) the Existing Credit Agreement
to the extent such Commitment Fees remain unpaid as of the Effective Date.

 

- 71 -



--------------------------------------------------------------------------------



 



(b) Letter of Credit Fees.
(i) R-1 Revolving Commitment Letter of Credit Fee. The Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender with an R-1
Revolving Commitment a fee on such Revolving Lender’s pro rata share (based on
the percentage that its R-1 Revolving Commitment bears to the aggregate R-1
Revolving Commitments) of the average daily maximum amount of Participation
Interests in Letters of Credit deemed purchased by Revolving Lenders under their
R-1 Revolving Commitments in accordance with Section 2.05(e) and the definition
of Revolving Commitment, computed at a per annum rate for each day from the date
of issuance to the date of expiration of the applicable Letters of Credit equal
to the Applicable Margin for Letter of Credit Fees in effect from time to time.
All Letter of Credit Fees described in this Section 2.11(b)(i) will be payable
quarterly in arrears on the last Business Day of each March, June, September and
December for the immediately preceding quarter (or portion thereof), beginning
with the first of such dates to occur after the date of issuance of such Letter
of Credit, and on the Original Revolving Termination Date.
(ii) Fronting Fees. The Borrower shall pay directly to each Issuing Lender for
its own account a fronting fee with respect to each Letter of Credit, in an
amount to be agreed between the Borrower and the relevant Issuing Lender, such
fronting fee to be due and payable quarterly in arrears on the last Business Day
of each March, June, September and December, commencing with the first such date
after the issuance of such Letter of Credit, and on the New Revolving
Termination Date.
(iii) Issuing Lender Fees. In addition to the Letter of Credit Fee payable
pursuant to clause (i) above and any fronting fees payable pursuant to clause
(ii) above, the Borrower promises to pay to the Issuing Lender for its own
account without sharing by the other Lenders the letter of credit fronting and
negotiation fees agreed to by the Borrower and the Issuing Lender from time to
time and the customary charges from time to time of the Issuing Lender with
respect to the issuance, amendment, transfer, administration, cancellation and
conversion of, and drawings under, each Letter of Credit (collectively, the
“Issuing Lender Fees”).
(iv) Computation of Certain Fees after Default. Upon the occurrence and during
the continuance of a payment or insolvency Event of Default under
Section 8.01(a) and/or (f) any overdue Letter of Credit Fee payable under
subsection (i) above or subsection (v) below shall be computed at a rate per
annum equal to the relevant “Applicable Margin for Letter of Credit Fee” as set
forth in the definition of “Applicable Margin” in Section 1.01 hereof plus
2.00%.
(v) R-2 Revolving Commitment Letter of Credit Fee. The Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender with an R-2
Revolving Commitment a fee on such Revolving Lender’s pro rata share (based on
the percentage that its R-2 Revolving Commitment bears to the aggregate R-2
Revolving Commitments) of the average daily maximum amount of Participation
Interests in Letters of Credit deemed purchased by Revolving Lenders under their
R-2 Revolving Commitments in accordance with Section 2.05(e) and the definition
of Revolving Commitment, computed at a per annum rate for each day from the date
of issuance to the date of expiration of the applicable Letters of Credit equal
to the Applicable Margin for Letter of Credit Fees in effect from time to time.
All Letter of Credit Fees described in this Section 2.11(b)(v) will be payable
quarterly in arrears on the last Business Day of each March, June, September and
December for the immediately preceding quarter (or portion

 

- 72 -



--------------------------------------------------------------------------------



 



thereof), beginning with the first of such dates to occur after the date of
issuance of such Letter of Credit, and on the New Revolving Termination Date.
(c) Delayed Draw Term B Commitment Fees. The Borrower shall pay to the
Administrative Agent for the account of each Term B Lender with a Delayed Draw
Term B Commitment a fee on such Term B Lender’s Delayed Draw Term B Commitment
Percentage of the daily Unused Delayed Draw Term B Committed Amount, computed at
a per annum rate for each day equal to 1.50% of such Unused Delayed Draw Term B
Committed Amount. Such fee shall accrue from the First Amendment Effective Date
through the Delayed Draw Term B Commitment Termination Date and shall be due and
payable in arrears on the last Business Day of each March, June, September and
December for the quarter or portion thereof ending on each such date, beginning
with the first of such dates to occur after the First Amendment Effective Date.
Section 2.12 Pro-Rata Treatment. Except to the extent otherwise provided herein
(including, without limitation, Section 2.08(a)):
(a) Loans. Each Borrowing, each payment or prepayment of principal of or
interest on any Loan, each payment of fees (other than the Issuing Lender Fees
retained by an Issuing Lender for its own account and the administrative fees
retained by the Agents for their own account), each reduction of the Revolving
Committed Amount and each conversion or continuation of any Loan, shall be
allocated ratably amongst the relevant Lenders; provided that, in the event any
amount paid to any Lender pursuant to this subsection (a) is rescinded or must
otherwise be returned by the Administrative Agent, each Lender shall, upon the
request of the Administrative Agent, repay to the Administrative Agent the
amount so paid to such Lender, with interest for the period commencing on the
date such payment is returned by the Administrative Agent until the date the
Administrative Agent receives such repayment at a rate per annum equal to,
during the period to but excluding the date two Business Days after such
request, the Federal Funds Rate, and thereafter, the Base Rate plus 2.00% per
annum.
(b) Letters of Credit. Each payment of LC Obligations shall be allocated to each
Revolving Lender pro-rata in accordance with its Revolving Commitment
Percentage; provided that, if any Revolving Lender shall have failed to pay its
applicable pro-rata share of any LC Disbursement, then any amount to which such
Revolving Lender would otherwise be entitled pursuant to this subsection (b)
shall instead be payable to the Issuing Lender; provided, further, that in the
event any amount paid to any Revolving Lender pursuant to this subsection (b) is
rescinded or must otherwise be returned by the Issuing Lender, each Revolving
Lender shall, upon the request of the Issuing Lender, repay to the
Administrative Agent for the account of the Issuing Lender the amount so paid to
such Revolving Lender, with interest for the period commencing on the date such
payment is returned by the Issuing Lender until the date the Issuing Lender
receives such repayment at a rate per annum equal to, during the period to but
excluding the date two Business Days after such request, the Federal Funds Rate,
and thereafter, the Base Rate plus 2.00% per annum.
Section 2.13 Sharing of Payments. The Lenders agree among themselves that,
except to the extent otherwise provided herein, if any Lender shall obtain
payment in respect of any Loan, unreimbursed LC Disbursements or any other
obligation owing to such Lender under this Agreement through the exercise of a
right of setoff, banker’s lien or counterclaim, or pursuant to a secured claim
under Section 506 of the Bankruptcy Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, in excess of its pro-rata share of such payment as provided for in
this Agreement, such Lender shall promptly pay in cash or purchase from the
other Lenders a participation in such Loans, unreimbursed LC Disbursements, and
other obligations in such amounts, and make such other adjustments from time to
time, as shall be equitable to the end that all Lenders share such payment

 

- 73 -



--------------------------------------------------------------------------------



 



in accordance with their respective ratable shares as provided for in this
Agreement; provided that nothing in this Section 2.13 shall impair the right of
any Lender to exercise any right of set-off or counterclaim it may have for
payment of indebtedness of the Borrower other than its indebtedness hereunder.
The Lenders further agree among themselves that if payment to a Lender obtained
by such Lender through the exercise of a right of setoff, banker’s lien,
counterclaim or other event as aforesaid shall be rescinded or must otherwise be
restored, each Lender which shall have shared the benefit of such payment shall,
by payment in cash or a repurchase of a participation theretofore sold, return
its share of that benefit (together with its share of any accrued interest
payable with respect thereto) to each Lender whose payment shall have been
rescinded or otherwise restored. Holdings and the Borrower agree that any Lender
so purchasing such a participation may, to the fullest extent permitted by law,
exercise all rights of payment, including setoff, banker’s lien or counterclaim,
with respect to such participation as fully as if such Lender were a holder of
such Loan, LC Obligation or other obligation in the amount of such
participation. If under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section 2.13 applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders under this Section 2.13 to share in the benefits of any recovery
on such secured claim.
Section 2.14 Payments; Computations.
(a) Payments by the Borrower. Each payment of principal of and interest on
Loans, LC Obligations and fees hereunder (other than fees payable directly to
the Issuing Lenders) shall be paid not later than 2:00 P.M. on the date when
due, in Federal or other funds immediately available to the Administrative Agent
at the account designated by it by notice to the Borrower. Each such payment
shall be made irrespective of any set-off, counterclaim or defense to payment
which might in the absence of this provision be asserted by the Borrower or any
Affiliate against any Agent or any Lender. Payments received after 2:00 P.M.
shall be deemed to have been received on the next Business Day. The Borrower
shall, at the time it makes any payments under this Agreement, specify to the
Administrative Agent the Loan, Letters of Credit, fees or other amounts payable
by the Borrower hereunder to which such payment is to be applied (and if any
such specified application would be inconsistent with the terms hereof, the
Administrative Agent shall, subject to Section 2.12, distribute such payment to
the Lenders in such manner as the Administrative Agent may deem reasonably
appropriate). The Administrative Agent will distribute such payments to the
applicable Lenders on the date of receipt thereof, if such payment is received
prior to 2:00 P.M.; otherwise the Administrative Agent may, in its sole
discretion distribute such payment to the applicable Lenders on the date of
receipt thereof or on the immediately succeeding Business Day. Whenever any
payment hereunder shall be due on a day which is not a Business Day, the date
for payment thereof shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case the date for
payment thereof shall be the next preceding Business Day. If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time. The Borrower hereby authorizes
and directs each Agent to debit any account maintained by the Borrower for such
purpose with such Agent to pay when due any amounts required to be paid from
time to time under this Agreement as directed at such time(s) by the Borrower.
(b) Distributions by the Administrative Agent. Unless the Administrative Agent
shall have received notice (written or telephonic) from the Borrower prior to
the date on which any payment is due to the Lenders hereunder that the Borrower
will not make such payment in full, the Administrative Agent may assume that the
Borrower has made such payment in full to the Administrative Agent on such date,
and the Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent that the Borrower shall not have so made
such payment, each Lender shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day

 

- 74 -



--------------------------------------------------------------------------------



 



from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent, at the Federal Funds
Rate. To the extent that any Lender has failed, in whole or in part, to fund any
Loan or the purchase of any participations hereunder or to make any other
payment, in each case, required to be funded or made by such Lender pursuant to
this Agreement, the Administrative Agent shall be entitled to set off the
funding shortfall against such Lender’s pro rata share of all payments received
from or on behalf of the Borrower or any Guarantor or on account of the
Collateral.
(c) Computations. Except for interest on Base Rate Loans which shall be computed
on the basis of a 365 or 366 day year as the case may be (unless the Base Rate
is determined by reference to the Federal Funds Rate), all computations of
interest and fees hereunder shall be made on the basis of the actual number of
days elapsed over a year of 360 days. Interest shall accrue from and including
the date of borrowing (or continuation or conversion) but excluding the date of
payment.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01 Taxes.
(a) Payments Net of Certain Taxes. Any and all payments by any Credit Party to
or for the account of any Lender or any Agent hereunder or under any other
Senior Finance Document shall be made free and clear of and without deduction
for any and all present or future taxes, duties, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding any
and all Excluded Taxes (all such non-Excluded Taxes being hereinafter referred
to as “Taxes”). If any Credit Party shall be required by law to deduct or
withhold any Taxes from or in respect of any sum payable under this Agreement or
any other Senior Finance Document to any Lender or any Agent, (i) the sum
payable shall be increased as necessary so that after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section 3.01) such Lender or such Agent
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) such Credit Party shall make such
deductions and withholdings, (ii) such Credit Party shall pay the full amount
deducted or withheld to the relevant taxation authority or other authority in
accordance with applicable law and (iv) such Credit Party shall furnish to the
Administrative Agent, at the Administrative Agent’s Office, the original or a
certified copy of a receipt, if any, evidencing payment thereof or other
documentation evidencing such payment.
(b) Other Taxes. In addition, the Borrower agrees to pay any and all present or
future stamp or documentary, excise or property taxes or similar charges or
levies (including mortgage recording taxes) which arise from any payment made by
it under this Agreement or any other Senior Finance Document or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, this Agreement or any other Senior Finance Document (hereinafter referred to
as “Other Taxes”).
(c) Additional Taxes. The Borrower agrees to indemnify each Lender and each
Agent for the full amount of Taxes and Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 3.01), as applicable, whether or not
correctly or legally asserted, paid by such Lender or such Agent (as the case
may be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto; provided, however, that if the Borrower
reasonably believes that such Taxes or Other Taxes were not correctly or legally
asserted, the Administrative Agent or the Lender, as the case may be, will use
reasonable efforts to cooperate with the Borrower to obtain a refund of such
Taxes or other Taxes so long

 

- 75 -



--------------------------------------------------------------------------------



 



as such efforts would not, in the sole discretion of the Administrative Agent or
the Lender, as the case may be, result in any additional costs, expenses or
risks or be otherwise disadvantageous to it.
(d) U.S. Tax Forms and Certificates. Each Lender organized under the laws of a
jurisdiction outside the United States (a “Non-U.S. Lender”), on or prior to the
date of its execution and delivery of this Agreement in the case of each Lender
listed on the signature pages hereof and on or prior to the date on which it
becomes a Lender in the case of each other Lender, and from time to time
thereafter as required by law, shall provide the Borrower and the Administrative
Agent with (i) Internal Revenue Service Form W-8 BEN, W-8 IMY or W-8 ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
certifying that such Lender is entitled to benefits under an income tax treaty
to which the United States is a party which reduces the rate of withholding tax
on payments of interest or certifying that the income receivable pursuant to
this Agreement is effectively connected with the conduct of a trade or business
in the United States, and (ii) any other form or certificate required by any
taxing authority (including any certificate required by Sections 871(h) and
881(c) of the Internal Revenue Code), certifying that such Lender is entitled to
an exemption from or a reduced rate of tax on payments pursuant to this
Agreement or any of the other Senior Finance Documents. Should a Lender, which
is otherwise exempt from or subject to a reduced rate of withholding tax, become
subject to Taxes because of its failure to deliver a form required to be
delivered hereunder, the Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such Taxes.
(e) Obligations in Respect of Non-U.S. Lenders. The Borrower shall not be
required to indemnify any Non-U.S. Lender or to pay any additional amounts to
any Non-U.S. Lender, in respect of Taxes (other than Other Taxes) pursuant to
subsection (a) above to the extent that the obligation to withhold amounts with
respect to Taxes (other than Other Taxes) existed on the date such Non-U.S.
Lender became a party to this Agreement (or, in the case of a participant, on
the date such participant acquired its participation interest) or, with respect
to payments to a new Applicable Lending Office, the date such Non-U.S. Lender
designated such new Applicable Lending Office with respect to a Loan; provided,
however, that this subsection (e) shall not apply (i) to any participant or new
Applicable Lending Office that becomes a participant or new Applicable Lending
Office as a result of an assignment, participation, transfer or designation made
at the request of the Borrower and (ii) to the extent the indemnity payment or
additional amounts any participant, or any Lender acting through a new
Applicable Lending Office, would be entitled to receive (without regard to this
subsection (e)) do not exceed the indemnity payment or additional amounts that
the Person making the assignment, participation or transfer to such participant,
or Lender (or participant) making the designation of such new Applicable Lending
Office, would have been entitled to receive in the absence of such assignment,
participation, transfer or designation.
(f) Mitigation. If any Credit Party is required to pay additional amounts to or
for the account of any Lender pursuant to this Section 3.01, then such Lender
will agree to use reasonable efforts to change the jurisdiction of its
Applicable Lending Office or to file or deliver to the Borrower any certificate
or document so as to eliminate or reduce any such additional payment which may
thereafter accrue if such change, filing or delivery, in the judgment of such
Lender, is not otherwise disadvantageous to such Lender.
(g) Tax Receipts. Within thirty days after the date of any payment of Taxes, the
Borrower shall furnish to the Administrative Agent the original or a certified
copy of a receipt evidencing such payment (to the extent the Borrower receives a
receipt for such payment).
(h) Refunds or Credits. If any Lender or Agent (i) receives a refund from a
taxation authority in respect of any tax for which it has been indemnified by a
Credit Party or with respect to

 

- 76 -



--------------------------------------------------------------------------------



 



which a Credit Party has paid additional amounts pursuant to this Section 3.01
or (ii) claims any credit or other tax benefit (such credit to include any
increase in any foreign tax credit) with respect to any tax for which it has
been indemnified by a Credit Party or with respect to which a Credit Party has
paid additional amounts pursuant to this Section 3.01, which refund, credit or
other tax benefit in the sole judgment of such Lender or Agent is directly
attributable to any such indemnified tax or additional amounts, such Lender or
Agent shall (within 30 days from the date of such receipt) pay over to such
Credit Party the amount of such refund, credit or other tax benefit (but only to
the extent of indemnity payments made, or additional amounts paid, by such
Credit Party with respect to the tax giving rise to such refund or credit), net
of all out-of-pocket expenses (including any taxes on a refund or on interest
received or credited) which such Lender or Agent certifies that it has
reasonably determined to have been incurred in connection with obtaining such
refund, credit or other tax benefit; provided, however, that (i) each Credit
Party shall repay, upon the request of such Lender or Agent, the amount paid
over to such Credit Party (plus penalties, interest or other charges) to such
Lender or Agent in the event such Lender or Agent is required to repay such
refund or credit to such tax authority, (ii) such Lender or Agent, as the case
may be, shall have no obligation to cooperate with respect to any contest (or
continue to cooperate with respect to any contest), or to seek or claim any
refund, credit or other tax benefit if such Lender or Agent determines that its
interest would be adversely affected by so cooperating (or continuing to
cooperate) or by seeking or claiming any such refund, credit or other tax
benefit and (iii) no Credit Party shall have any right to examine the tax
returns or other records of any Lender or Agent or to obtain any information
with respect thereto by reason of the provisions of this Section 3.01 or any
judgment or determination made by any Lender or Agent pursuant to this
Section 3.01.
Section 3.02 Change in Law, Etc. If, on or after the date of this Agreement, the
adoption of any applicable Law, or any change in any applicable Law, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Applicable Lending
Office) with any request or directive (whether or not having the force of Law)
of any such authority, central bank or comparable agency shall make it unlawful
or impossible for any Lender (or its Applicable Lending Office) to make,
maintain or fund any of its Eurodollar Loans and, in each such case, the
affected Lender shall so notify the Administrative Agent, the Administrative
Agent shall forthwith give notice thereof to the other Lenders and the Borrower,
whereupon, until each affected Lender notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, (i) the obligation of each affected Lender to make Eurodollar
Loans, or to convert outstanding Loans into Eurodollar Loans, shall be
suspended. Before giving any notice to the Administrative Agent pursuant to this
Section 3.02, such Lender shall designate a different Applicable Lending Office
if such designation will avoid the need for giving such notice and will not, in
the judgment of such Lender, be otherwise disadvantageous to such Lender. If
such notice is given, each Eurodollar Loan of such Lender then outstanding shall
be converted to a Base Rate Loan either (i) on the last day of the then current
Interest Period applicable to such Eurodollar Loan, if such Lender may lawfully
continue to maintain and fund such Loan to such day or (ii) immediately, if such
Lender shall determine that it may not lawfully continue to maintain and fund
such Loan to such day.
Section 3.03 Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any Eurodollar Loan:
(i) the Administrative Agent determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the applicable
Eurodollar Rate for such Interest Period; or

 

- 77 -



--------------------------------------------------------------------------------



 



(ii) Lenders having 50% or more of the aggregate amount of the Revolving
Commitments, Delayed Draw Term B Commitments, or Class of Term B Loans, as
applicable (or the aggregate outstanding principal balance of the Revolving
Loans if the Revolving Commitments have expired or terminated) advise the
Administrative Agent that the London Interbank Offered Rate as determined by the
Administrative Agent will not adequately and fairly reflect the cost to such
Lenders of funding their Eurodollar Loans for such Interest Period;
the Administrative Agent shall forthwith give notice thereof to the Borrower and
the relevant Lenders, whereupon, until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
(i) the obligations of the Lenders to make Eurodollar Loans, or to continue or
convert outstanding Loans as or into Eurodollar Loans, shall be suspended and
(ii) each outstanding Eurodollar Loan shall be converted into a Base Rate Loan
on the last day of the then current Interest Period applicable thereto. Unless
the Borrower notifies the Administrative Agent at least two Business Days before
the date of any Eurodollar Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, such Borrowing
shall instead be made as a Base Rate Borrowing in the same aggregate amount as
the requested Borrowing and shall bear interest for each day from and including
the first day to but excluding the last day of the Interest Period applicable
thereto at the rate applicable to Base Rate Loans of the relevant Class for such
day.
Section 3.04 Increased Costs and Reduced Return.
(a) If on or after the date hereof, the adoption of or any change in any
applicable Law or in the interpretation or application thereof applicable to any
Lender (or its Applicable Lending Office), or compliance by any Lender (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of Law) from any central bank or other Governmental Authority, in each
case made subsequent to the Effective Date (or, if later, the date on which such
Lender becomes a Lender):
(i) shall subject such Lender (or its Applicable Lending Office) to any tax of
any kind whatsoever with respect to any Letter of Credit, any Eurodollar Loans
made by it or any of its Notes or its obligation to make Eurodollar Loans or to
participate in Letters of Credit, or change the basis of taxation of payments to
such Lender (or its Applicable Lending Office) in respect thereof (except for
(A) Taxes and Other Taxes covered by Section 3.01 (including Taxes imposed
solely by reason of any failure of such Lender to comply with its obligations
under Section 3.01(d)) and (B) Excluded Taxes);
(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender (or
its Applicable Lending Office) which is not otherwise included in the
determination of the Eurodollar Rate hereunder; or
(iii) shall impose on such Lender (or its Applicable Lending Office) any other
condition (excluding any tax of any kind whatsoever);
and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, converting into, continuing or
maintaining any Eurodollar Loans or issuing or participating in Letters of
Credit or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, upon notice to the Borrower from such Lender, through the
Administrative Agent, in accordance herewith, the Borrower shall be obligated to
pay such Lender, within 10 Business Days of its demand, any additional amounts
necessary to compensate such Lender on an after-tax basis (after taking

 

- 78 -



--------------------------------------------------------------------------------



 



into account applicable deductions and credits in respect of the amount
indemnified) for such increased cost or reduced amount receivable.
(b) If any Lender shall have determined that the adoption or the becoming
effective of, or any change in, or any change by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof in the interpretation or administration of, any
applicable Law regarding capital adequacy, or compliance by such Lender, or its
parent corporation, with any request or directive regarding capital adequacy
(whether or not having the force of Law) of any such Governmental Authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s (or parent corporation’s) capital or assets as a
consequence of its commitments or obligations hereunder to a level below that
which such Lender, or its parent corporation, could have achieved but for such
adoption, effectiveness, change or compliance (taking into consideration such
Lender’s (or parent corporation’s) policies with respect to capital adequacy),
then, upon notice from such Lender to the Borrower, the Borrower shall be
obligated to pay to such Lender such additional amount or amounts as will
compensate such Lender on an after-tax basis (after taking into account
applicable deductions and credits in respect of the amount indemnified) for such
reduction; provided, that the Borrower shall not be required to compensate any
Lender pursuant to subsection (a) above or this subsection (b) for any
additional costs or reductions suffered more than 180 days prior to the date
such Lender notifies the Borrower of the circumstances giving rise to such
additional costs or reductions and of such Lender’s intentions to claim
compensation therefor, and provided, further, that, if the Change in Law or in
the interpretation or administration thereof giving rise to such additional
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof. Each
determination by any such Lender of amounts owing under this Section 3.04 shall,
absent manifest error, be conclusive and binding on the parties hereto.
(c) A certificate in reasonable detail of each Lender setting forth such amount
or amounts as shall be necessary to compensate such Lender or its holding
company as specified in subsection (a) or (b) above, as the case may be, shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay each Lender or the Issuing Lender the amount shown as due on
any such certificate delivered by it within 10 Business Days after receipt of
the same.
(d) Promptly after any Lender becomes aware of any circumstance that will, in
its reasonable judgment, result in a request for increased compensation pursuant
to this Section 3.04, such Lender shall notify the Borrower thereof. Failure on
the part of any Lender so to notify the Borrower or to demand compensation for
any increased costs or reduction in amounts received or receivable or reduction
in return on capital with respect to any period shall not constitute a waiver of
such Lender’s right to demand compensation with respect to such period or any
other period, except as expressly otherwise provided above. The protection of
this Section 3.04 shall be available to each Lender regardless of any possible
contention of the invalidity or inapplicability of the law, rule, regulation,
guideline or other change or condition which shall have occurred or been
imposed.
Section 3.05 Funding Losses. The Borrower shall indemnify each Lender against
any loss or expense (but excluding in any event loss of anticipated profit)
which such Lender may sustain or incur as a consequence of (i) any failure by
the Borrower to fulfill on the date of any Borrowing hereunder the applicable
conditions set forth in Article IV or Section 2.01(d), as applicable, (ii) any
failure by the Borrower to borrow or to refinance, convert or continue any Loan
hereunder after irrevocable notice of such Borrowing, refinancing, conversion or
continuation has been given pursuant to Section 2.01(d), 2.02 or 2.07, (iii) any
payment, prepayment or conversion of a Eurodollar Loan, whether voluntary or
involuntary, pursuant to any other provision of this Agreement or otherwise made
on a date other than the last day of the Interest Period applicable thereto, or
(iv) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the

 

- 79 -



--------------------------------------------------------------------------------



 



Borrower pursuant to Section 2.10(d), including, in each such case, any loss or
reasonable expense sustained or incurred or to be sustained or incurred in
liquidating or employing deposits from third parties acquired to effect or
maintain such Loan or any part thereof as a Eurodollar Loan. Such loss or
reasonable expense (other than loss of anticipated profits) shall include an
amount equal to the excess, if any, as reasonably determined by such Lender, of
(i) its cost of obtaining the funds for the Loan being paid, prepaid, converted,
not borrowed or assigned (based on the applicable London Interbank Offered
Rate), for the period from the date of such payment, prepayment, conversion,
failure to borrow, convert or continue to the last day of the Interest Period
for such Loan (or, in the case of a failure to borrow, the Interest Period for
such Loan which would have commenced on the date of such failure to borrow,
convert or continue) or assignment over (ii) the amount of interest (as
reasonably determined by such Lender) that would be realized by such Lender in
reemploying the funds so paid, prepaid, converted, not borrowed, converted or
continued for such period or Interest Period or assignment, as the case may be.
A certificate of any Lender setting forth any amount or amounts which such
Lender is entitled to receive pursuant to this Section 3.05 shall be delivered
to the Borrower and shall be conclusive absent manifest error.
Section 3.06 Base Rate Loans Substituted for Affected Eurodollar Loans. If
(i) the obligation of any Lender to make, or to continue or convert outstanding
Loans as or to, Eurodollar Loans has been suspended pursuant to Section 3.02 or
(ii) any Lender has demanded compensation under Section 3.01 or 3.04 with
respect to its Eurodollar Loans, and in any such case the Borrower shall, by at
least five Business Days’ prior notice to such Lender through the Administrative
Agent, have elected that the provisions of this Section 3.06 shall apply to such
Lender, then, unless and until such Lender notifies the Borrower that the
circumstances giving rise to such suspension or demand for compensation no
longer exist, all Loans which would otherwise be made by such Lender as (or
continued as or converted to) Eurodollar Loans shall instead be Base Rate Loans
(on which interest and principal shall be payable contemporaneously with the
related Eurodollar Loans of the other Lenders). If such Lender notifies the
Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist, the principal amount of each such Base Rate Loan
shall be converted into a Eurodollar Loan on the first day of the next
succeeding Interest Period applicable to the related Eurodollar Loans of the
other Lenders.
ARTICLE IV
CONDITIONS
Section 4.01 Conditions to Closing. The obligation of each lender under the
Existing Credit Agreement to make an Existing Term B Loan (as defined in this
Agreement immediately prior to the First Amendment Effective Date), a Revolving
Loan or issue a Letter of Credit on the Closing Date was subject to the
satisfaction of the following conditions (and each reference in this
Section 4.01 to “this Agreement” shall mean the Existing Credit Agreement):
(a) Executed Senior Finance Documents. Receipt by the Administrative Agent of
duly executed copies of: (i) this Agreement; (ii) the notes; (iii) the Guaranty;
(iv) the Collateral Documents and (v) all other Senior Finance Documents, each
in form and substance satisfactory to the Lead Arrangers and the Required
Lenders in their sole discretion.
(b) Legal Matters. All legal matters incident to this Agreement and the
borrowings hereunder shall be reasonably satisfactory to the Lead Arrangers and
to Fried, Frank, Harris, Shriver & Jacobson LLP, counsel for the Lead Arrangers.
(c) Organizational Documents. After giving effect to the transactions
contemplated by the Transaction Documents, the ownership, capital, corporate,
organizational and legal structure of

 

- 80 -



--------------------------------------------------------------------------------



 



each Credit Party shall be reasonably satisfactory to the Lead Arrangers, and
the Administrative Agent shall have received: (i) a copy of the certificate or
articles of incorporation or other organizational documents, as applicable,
including all amendments thereto, of each Credit Party, certified as of a recent
date by the Secretary of State or other applicable authority of its respective
jurisdiction of organization; (ii) a certificate as to the good standing of each
Credit Party, as of a recent date, from the Secretary of State or other
applicable authority of its respective jurisdiction of organization and, to the
extent reasonably available, from each other state in which such Credit Party is
qualified or is required to be qualified to do business, together in each case,
to the extent generally available, with a certificate or other evidence of good
standing as to payment of any applicable franchise or similar taxes from the
appropriate taxing authority of each such jurisdiction; (iii) a certificate of
the Secretary or Assistant Secretary of each Credit Party dated the Closing Date
substantially in the form of Exhibit L hereto; (iv) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (iii) above;
and (v) such other corporate or other constitutive or organizational documents
as the Lead Arrangers or Fried, Frank, Harris, Shriver & Jacobson LLP, counsel
for the Lead Arrangers, may reasonably request.
(d) Officer’s Certificates. The Administrative Agent shall have received (i) a
certificate, dated the Closing Date and signed by a Responsible Officer of each
of Holdings, Intermediate Holdings and the Borrower, confirming compliance with
the conditions precedent set forth in paragraphs (b) and (c) of Section 4.02 and
(ii) a certificate, dated the Closing Date and signed by a Responsible Officer
of each other Credit Party, confirming compliance with the condition precedent
set forth in paragraph (b) of Section 4.02.
(e) Opinions of Counsel. On the Closing Date, the Administrative Agent shall
have received:
(i) a written opinion of Kirkland & Ellis LLP, special counsel to the Credit
Parties, addressed to the Agents and each Lender, dated the Closing Date,
substantially in the form of Exhibit D-1 hereto;
(ii) from Kirkland & Ellis LLP, special counsel to the Credit Parties, or
special local counsel to the Borrower and the other Credit Parties (which
counsel shall be reasonably satisfactory to the Lead Arrangers) for each State
in which any Credit Party is located (within the meaning of Section 9-301 of the
Uniform Commercial Code as in effect in the State of New York), an opinion
addressed to the Agents and each Lender, dated the Closing Date, substantially
in the form of Exhibit D-2 hereto and covering such additional matters incident
to the transactions contemplated hereby as the Lead Arrangers or the Required
Lenders may reasonably request;
(iii) from special local counsel to the Borrower and the other Credit Parties
(which counsel shall be reasonably satisfactory to the Lead Arrangers) for each
jurisdiction in which a Mortgaged Property is located, an opinion addressed to
the Agents and each Lender, dated the Closing Date, substantially in the form of
Exhibit D-3 hereto, with respect to the enforceability of the form of Mortgage
and sufficiency of the form of UCC-1 financing statements or similar notices to
be recorded or filed in such jurisdiction, if applicable, and such other matters
as the Lead Arrangers or the Required Lenders may reasonably request;
(iv) from special counsel to the Target in respect of the Acquisition, copies of
each opinion delivered by them in connection with the Acquisition, accompanied
in each case by a letter from such counsel stating that the Agents and the
Lenders are entitled to rely on such opinions as if they were addressed to the
Agents and the Lenders; and

 

- 81 -



--------------------------------------------------------------------------------



 



(v) from Kirkland & Ellis LLP, special counsel to the Borrower, copies of the
opinions delivered by them under the purchase agreement for the Subordinated
Debentures, accompanied in each case by a letter from such special counsel
stating that the Agents and the Lenders are entitled to rely on such opinions as
if they were addressed to the Agents and the Lenders.
(f) Capitalization. On or prior to the Closing Date, (i) AcquisitionCo shall
have received gross cash proceeds of not less than $95,000,000 (less the amount
of Rollover Stock (as defined in the Acquisition Agreement)) in connection with
the purchase by the Investor Group of common and preferred equity of
AcquisitionCo (the “Investor Equity Issuance”), (ii) Intermediate Holdings shall
have received gross cash proceeds of not less than $60,000,000 in connection
with the Investor Preferred Equity Issuance (less the amount of Rollover Stock
as defined in the Acquisition Agreement), (iii) without the express written
consent of the Lead Arrangers, no common or preferred stock of Holdings,
Intermediate Holdings or the Borrower shall be subject to any redemption, put,
call, repurchase or similar provisions prior to the Maturity Date with respect
to any Loan (except in connection with the Management Put Rights and preemptive
rights), (iv) the proceeds of the Investor Equity Issuance and the Investor
Preferred Equity Issuance, when aggregated with the Subordinated Debentures and
the Term B Loan incurred by the Borrower on the Closing Date, shall be used, and
shall be sufficient, to pay the purchase price required to be paid on the
Closing Date to consummate the Acquisition and to pay all fees and expenses
owing in connection therewith on the Closing Date, and (v) the Administrative
Agent shall have received true and correct copies, certified as such by an
appropriate officer of Holdings, of all subscription agreements, registration
rights agreements, shareholder agreements and other documents and instruments
delivered in connection therewith (collectively, the “Capitalization
Documents”), each of which shall be in full force and effect and shall be in
form and substance reasonably satisfactory to the Lead Arrangers.
(g) Issuance of Subordinated Debentures. On or prior to the Closing Date, the
Borrower shall have (A) entered into the Subordinated Debentures Documents on
terms that are reasonably satisfactory to the Lead Arrangers, (B) executed and
delivered the Subordinated Debentures, (C) delivered to the Administrative Agent
true and correct copies, certified as such by an appropriate officer of the
Borrower, of the Subordinated Debentures Indenture, each of the Subordinated
Debentures as originally executed and delivered and each of the other
Subordinated Debentures Documents (on terms that are reasonably satisfactory to
the Lead Arrangers), each of which shall be in full force and effect, and
(D) utilized the full amount of such cash proceeds to make payments owing in
connection with the Transaction prior to or concurrently with the utilization of
any proceeds of the Loans for such purpose.
(h) Consummation of the Acquisition. On or prior to the Closing Date, there
shall have been delivered to the Administrative Agent true and correct copies of
all Acquisition Documents, certified as such by an appropriate officer of the
Borrower, and all terms and conditions of the Acquisition Documents shall be in
form and substance reasonably satisfactory to the Lead Arrangers. The
Acquisition, including all of the terms and conditions thereof and including,
without limitation, the Merger, shall have been duly approved by the board of
directors and (if required by applicable law) the shareholders of each of the
Borrower (prior to the consummation of the Merger), the Target and each other
Group Company party thereto, and all Acquisition Documents shall have been duly
executed and delivered by the parties thereto and shall be in full force and
effect. The representations and warranties set forth in the Acquisition
Documents shall be true and correct in all material respects as if made on and
as of the Closing Date (except to the extent such representations and warranties
expressly refer to a prior date, in which case such representations and
warranties shall have been true and correct as of such prior date), and each of
the parties to the Acquisition Documents shall have complied in all material
respects with all covenants set forth in the Acquisition Documents to be
complied with by it on or prior to the Closing Date (without giving effect to
any modification, amendment, supplement or waiver of any of the

 

- 82 -



--------------------------------------------------------------------------------



 



material terms thereof unless consented to by the Lead Arrangers, which consent
shall not be unreasonably withheld or delayed). Each of the material conditions
precedent to the Group Companies’ obligations to consummate the Acquisition as
set forth in the Acquisition Documents shall have been satisfied to the
reasonable satisfaction of the Lead Arrangers or waived with the consent of the
Lead Arrangers, and, on or prior to the Closing Date and prior to the borrowing
of the initial Loans, the Acquisition shall have been consummated for aggregate
consideration not in excess of $510,000,000 (excluding purchase price
adjustments) (excluding related transaction fees and expenses not exceeding
$20,000,000) in accordance with all applicable laws and the Acquisition
Documents (without giving effect to any material amendment or modification
thereof or material waiver with respect thereto including, but not limited to,
any material modification, amendment, supplement or waiver relating to any
disclosure schedule or exhibit, unless such modification, amendment, supplement
or waiver could not reasonably be expected to be materially adverse in any
respect to the Lenders or unless consented to by the Lead Arrangers). On the
Closing Date, the certificate of merger with respect to the Merger shall have
been filed with the appropriate Governmental Authority having primary
jurisdiction over affairs of corporations in Delaware.
(i) Refinancing of Certain Existing Debt; Other Debt. On the Closing Date, the
commitments under all Refinanced Agreements shall have been terminated, all
loans outstanding thereunder shall have been repaid in full (other than
contingent indemnification obligations not due and payable), together with
accrued interest thereon (including, without limitation, any prepayment
premium), all letters of credit issued thereunder shall have been terminated or
backstopped through the issuance of Letters of Credit hereunder or shall have
become Letters of Credit hereunder and all other amounts owing pursuant to each
Refinanced Agreement shall have been repaid in full, and the Administrative
Agent shall have received evidence in form, scope and substance reasonably
satisfactory to the Lead Arrangers that the matters set forth in this subsection
(i) have been satisfied at such time. In addition, on the Closing Date, the
creditors under each Refinanced Agreement shall have terminated and released all
applicable Liens on the capital stock of and assets owned by the Borrower and
its Subsidiaries (including, without limitation, all capital stock and assets of
Holdings and its Subsidiaries), and the Lead Arrangers shall have received all
such releases as may have been requested by the Lead Arrangers, which releases
shall be in form and substance satisfactory to the Lead Arrangers. After the
consummation of the transactions contemplated by the Acquisition Agreement on
the Closing Date, the Group Companies shall have no material liabilities (actual
or contingent) required to be disclosed in its financial statements or Preferred
Stock, except (i) as disclosed in the most recent interim balance sheet included
in the financial statements delivered pursuant to subsection (q) below or the
footnotes thereto, (ii) for current obligations and contractual obligations
incurred in the ordinary course of business, (iii) Debt under the Senior Finance
Documents and the Subordinated Debentures, (iv) the Junior Debentures and the
preferred stock issued in connection with the Investor Preferred Equity Issuance
and (v) contingent indemnification obligations not due and payable.
(j) Perfection of Personal Property Security Interests and Pledges; Search
Reports. On or prior to the Closing Date, the Collateral Agent shall have
received or have completed or arrangements satisfactory to the Collateral Agent
shall have been provided for:
(i) a Perfection Certificate from each Credit Party;
(ii) appropriate financing statements (Form UCC-1 or such other financing
statements or similar notices as shall be required by local law) authenticated
and authorized for filing under the Uniform Commercial Code or other applicable
local law of each jurisdiction in which the filing of a financing statement or
giving of notice may be required, or reasonably requested by the Collateral
Agent, to perfect the security interests created by the Collateral Documents;

 

- 83 -



--------------------------------------------------------------------------------



 



(iii) copies of reports from CT Corporation or another independent search
service reasonably satisfactory to the Collateral Agent listing all effective
financing statements, notices of tax, PBGC or judgment liens or similar notices
that name the Borrower or any other Credit Party, as such (under its present
name and any previous name and, if requested by the Collateral Agent, under any
trade names), as debtor or seller that are filed in the jurisdictions referred
to in clause (ii) above or in any other jurisdiction having files which must be
searched in order to determine fully the existence of Uniform Commercial Code
security interests, notices of the filing of federal tax Liens (filed pursuant
to Section 6323 of the Code), Liens of the PBGC (filed pursuant to Section 4068
of ERISA) or judgment Liens on any Collateral, together with copies of such
financing statements, notices of tax, PBGC or judgment Liens or similar notices
(none of which shall cover the Collateral except to the extent evidencing
Permitted Liens or for which the Collateral Agent shall have received
termination statements (Form UCC-3 or such other termination statements as shall
be required by local law) authenticated and authorized for filing);
(iv) searches of ownership of intellectual property in the appropriate
governmental offices and such patent, trademark and/or copyright filings as may
be requested by the Collateral Agent to the extent necessary or reasonably
advisable to perfect the Collateral Agent’s security interest in intellectual
property Collateral;
(v) all of the Pledged Collateral, which Pledged Collateral shall be in suitable
form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, with signatures appropriately
guaranteed, accompanied in each case by any required transfer tax stamps, all in
form and substance reasonably satisfactory to the Collateral Agent; and
(vi) evidence of the completion of all other filings and recordings of or with
respect to the Collateral Documents and of all other actions as may be necessary
or, in the opinion of the Collateral Agent, desirable to perfect the security
interests intended to be created by the Collateral Documents.
(k) Real Property Collateral. The Collateral Agent shall have received (in form
and substance satisfactory to the Lead Arrangers):
(i) fully executed and notarized mortgages, deeds of trust or deeds to secure
debt (each a “Mortgage” and, collectively, the “Mortgages”) encumbering the fee
interest of the Credit Parties in each real property asset owned by a Credit
Party set forth on Schedule 4.01(k)(i) (each an “Owned Mortgaged Property” and
collectively, the “Owned Mortgaged Properties”) and the leasehold interest of
the Credit Parties in each real property asset leased by a Credit Party set
forth on Schedule 4.01(k)(i) (each a “Leased Mortgaged Property” and,
collectively, the “Leased Mortgaged Properties” and, together with the Owned
Mortgaged Property, each a “Mortgaged Property” and, collectively, the
“Mortgaged Properties”), together with such UCC-1 financing statements or
similar notices as the Collateral Agent shall reasonably deem appropriate with
respect to each such Mortgaged Property;
(ii) the Borrower shall have obtained a fully executed Landlord Consent and
Estoppel with respect to each Leased Mortgaged Property, together with evidence
that such Leased Mortgaged Property is a Recorded Leasehold Interest;
(iii) ALTA or other appropriate form mortgagee title insurance policies (the
“Mortgage Policies”) issued by Chicago Title Insurance Company (the “Title
Insurance

 

- 84 -



--------------------------------------------------------------------------------



 



Company”), in an amount reasonably satisfactory to the Lead Arrangers with
respect to each Mortgaged Property, which amount shall not exceed the fair
market value for each such Mortgaged Property, assuring the Lead Arrangers that
the applicable Mortgages create valid and enforceable first priority mortgage
liens on the respective Mortgaged Property, free and clear of all defects and
encumbrances except Permitted Encumbrances, which Mortgage Policies shall
contain such endorsements as shall be reasonably satisfactory to the Lead
Arrangers and for any other matters that the Lead Arrangers may request, and
providing affirmative insurance and such reinsurance as the Lead Arrangers may
request, all of the foregoing in form and substance reasonably satisfactory to
the Lead Arrangers;
(iv) if requested by the Lead Arrangers, copies of all recorded documents listed
as exceptions to title or otherwise referred to in the Mortgage Policies; and
(v) such evidence satisfactory to the Lead Arrangers as the Lead Arrangers
reasonably may request to the effect that each of the Mortgaged Properties, and
the uses of the Mortgaged Properties, are in compliance in all material respects
with all applicable Laws.
(l) Evidence of Insurance. Receipt by the Collateral Agent of copies of
insurance policies or certificates of insurance of the Credit Parties and their
Subsidiaries evidencing liability and casualty insurance meeting the
requirements set forth in the Senior Finance Documents, including, but not
limited to, naming the Collateral Agent as additional insured and loss payee on
behalf of the Lenders.
(m) Consents and Approvals. On the Closing Date, all governmental (domestic or
foreign), regulatory and third party approvals (including, without limitation,
with respect to real property leases and license agreements relating to
intellectual property) required and material in connection with the transactions
contemplated by the Acquisition Agreement and the other Transaction Documents
and otherwise referred to herein or therein shall have been obtained and remain
in full force and effect, and all applicable waiting periods (including any
applicable waiting period under the Hart-Scott-Rodino Antitrust Improvements Act
of 1976) and appeal periods shall have expired, in each case without any action
being taken or threatened by any competent authority which has or could have a
reasonable likelihood of restraining, preventing or imposing materially
burdensome conditions on such transactions or impose, in the sole judgment of
the Lead Arrangers, materially burdensome conditions or qualifications upon the
consummation of such transactions.
(n) Litigation; Judgments. On the Closing Date, there shall be no actions,
suits, proceedings, counterclaims or investigations pending or overtly
threatened (i) challenging the consummation of any portion of the Transaction or
which in the judgment of the Lead Arrangers or the Required Lenders could
restrain, prevent or impose burdensome conditions on the Transaction, in the
aggregate, or any other transaction contemplated hereunder, (ii) seeking to
prohibit the ownership or operation by Holdings, the Borrower, or any of their
respective Subsidiaries of all or any material portion of any of their
respective businesses or assets or (iii) seeking to obtain, or which could
result or has resulted in the entry of, any judgment, order or injunction that
(A) would restrain, prohibit or impose adverse or burdensome conditions on the
ability of the Lenders to make the Loans, (B) in the judgment of the Lead
Arrangers and the Required Lenders could reasonably be expected to result in a
Material Adverse Effect with respect to Holdings, the Borrower and their
Subsidiaries taken as a whole (after giving effect to the Transaction) or (C)
could purport to affect the legality, validity or enforceability of any Senior
Finance Document or could have a material adverse effect on the ability of any
Credit Party to fully and timely perform their payment and security obligations
under the Senior Finance Documents or the rights and remedies of the Lenders.
Additionally, there shall not exist any judgment, order, injunction or other
restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified

 

- 85 -



--------------------------------------------------------------------------------



 



prohibiting or imposing materially adverse conditions upon the consummation of
the transactions contemplated by the Transaction Documents and otherwise
referred to herein or therein.
(o) Solvency Certificate. On or prior to the Closing Date, the Borrower shall
have delivered or caused to be delivered to the Administrative Agent a solvency
certificate from the chief financial or chief accounting officer of the
Borrower, substantially in the form of Exhibit K hereto and otherwise in form
and substance reasonably satisfactory to the Lead Arrangers, setting forth the
conclusions that, after giving effect to the Acquisition and the consummation of
all financings contemplated herein, Holdings and its Subsidiaries (on a
consolidated basis) and the Borrower and its Subsidiaries (on a consolidated
basis) are solvent.
(p) Environmental Reports. On or prior to the Closing Date, if requested by the
Lead Arrangers in their reasonable discretion, the Borrower shall have delivered
or caused to be delivered to the Administrative Agent the environmental
assessment reports with respect to the Tempe, AZ and Goodlettsville, TN
facilities) in scope, form and substance and prepared by Gaiatech, Incorporated
or another environmental consultant, in each case satisfactory to the Lead
Arrangers, together with reliance letters with respect thereto as reasonably
requested by the Lead Arrangers.
(q) Financial Information. The Administrative Agent and the Lead Arrangers shall
each be reasonably satisfied that the financial statements referred to in
Section 5.05, including the pro-forma balance sheet referenced to in
Section 5.05(b), are not materially inconsistent with the information,
projections, sources and uses of funds or financial model delivered to the Lead
Arrangers prior to the Closing Date.
(r) Material Adverse Effect. There shall not have occurred or become known any
condition, fact, event or development that has resulted or could reasonably be
expected to result in a material adverse change in the business, assets,
operations, condition (financial or otherwise), liabilities (contingent or
otherwise) or prospects of Holdings and its Subsidiaries (including the Borrower
and its Subsidiaries), taken as a whole (both before and after giving effect to
the Transaction) since December 31, 2003.
(s) Management Employment Agreements and Arrangements. On or prior to the
Closing Date, there shall have been delivered to the Administrative Agent copies
of management employment agreements or arrangements, including management equity
incentive agreements, and all terms and conditions of such management employment
agreements or arrangements shall be, as of the Closing Date, in form and
substance reasonably satisfactory to the Lead Arrangers.
(t) Minimum EBITDA; Maximum Pro-Forma Leverage Ratio. The Lead Arrangers shall
have received reasonably satisfactory evidence (including satisfactory
supporting schedules and other data) that: (i) pro-forma EBITDA of Holdings and
its subsidiaries after giving effect to the Transactions for the trailing four
quarters ended December 31, 2003, calculated in a manner reasonably acceptable
to the Lead Arrangers was not less than $60.0 million and (ii) the ratio of pro
forma consolidated debt (not including undrawn letters of credit) to pro forma
EBITDA of Holdings, Borrower and its subsidiaries after giving effect to the
Transaction for the trailing four quarters ended December 31, 2003, calculated
in a manner reasonably acceptable to the Lead Arrangers, was not greater than
6.22x (based on an average outstanding revolver balance necessary to meet
average working capital needs over a 12 month period). At the Closing Date, the
maximum aggregate outstandings under all Letters of Credit shall not exceed
$4,648,431.

 

- 86 -



--------------------------------------------------------------------------------



 



(u) OFAC/Anti-Terrorism Compliance Certificate. The Administrative Agent shall
have received a certificate substantially in the form of Exhibit J hereto, dated
the Closing Date and signed by a Responsible Officer of Holdings, certifying as
to the matters set forth in Exhibit J.
(v) Payment of Fees. All costs, fees and expenses due to the Lead Arrangers, the
Agents and the Lenders on or before the Closing Date shall have been paid to the
extent invoiced to the Borrower (together with reasonable detail therefor).
(w) Counsel Fees. The Lead Arrangers shall have received full payment from the
Borrower of the fees and expenses of Fried, Frank, Harris, Shriver & Jacobson
LLP described in Section 10.04 which are billed through the Closing Date.
All corporate and legal proceedings and instruments and agreements relating to
the transactions contemplated by this Agreement and the other Transaction
Documents or in any other document delivered in connection herewith or therewith
shall be reasonably satisfactory in form and substance to the Lead Arrangers and
their counsel, and the Lead Arrangers shall have received all information and
copies of all documents and papers, including records of corporate proceedings,
governmental approvals, good standing certificates and bring-down facsimiles, if
any, which the Lead Arrangers reasonably may have requested in connection
therewith, such documents and papers where appropriate to be certified by proper
corporate or Governmental Authorities. The documents referred to in this
Section 4.01 shall be delivered to the Administrative Agent or Lead Arrangers,
as applicable, no later than the Closing Date. The certificates and opinions
referred to in this Section 4.01 shall be dated the Closing Date.
The requirement that any document, agreement, certificate or other writing be
reasonably satisfactory to the Required Lenders shall be deemed to be satisfied
if (i) such document, agreement, certificate or other writing was delivered to
the Lenders not less than two Business Days prior to the Closing Date, (ii) such
document, agreement, certificate or other writing is satisfactory to the Lead
Arrangers and (iii) Lenders holding at least 50% of the Commitments have not
objected in writing to such document, agreement, certificate or other writing to
the Lead Arrangers prior to the Closing Date.
Section 4.02 Conditions to All Credit Extensions. The obligation of any Lender
to make a Loan on the occasion of any Borrowing (other than Term B-3 Loans) and
the obligation of any Issuing Lender to issue (or renew or extend the term of)
any Letter of Credit is subject to the satisfaction of the following conditions:
(a) Notice. The Borrower shall have delivered (i) in the case of any Revolving
Loan, to the Administrative Agent, an appropriate Notice of Borrowing, duly
executed and completed, by the time specified in, and otherwise as permitted by,
Section 2.02 and (ii) in the case of any Letter of Credit, to the Issuing
Lender, an appropriate Letter of Credit Request duly executed and completed in
accordance with the provisions of Section 2.05.
(b) Representations and Warranties. The representations and warranties made by
the Credit Parties in any Senior Finance Document are true and correct in all
material respects at and as if made as of such date except to the extent they
expressly relate to an earlier date.
(c) No Default. No Default or Event of Default shall exist or be continuing
either prior to or after giving effect thereto.
(d) Availability. Immediately after giving effect to the making of a Loan (and
the application of the proceeds thereof) or to the issuance of a Letter of
Credit, as the case may be, (i) the sum

 

- 87 -



--------------------------------------------------------------------------------



 



of the Revolving Loans outstanding plus the amount of all LC Obligations
outstanding plus all Swingline Loans outstanding shall not exceed the lesser of
the Revolving Committed Amount and $20,000,000, (ii) the amount of all LC
Obligations outstanding shall not exceed the LC Committed Amount and (iii) the
sum of all Swingline Loans outstanding shall not exceed the Swingline Committed
Amount.
The delivery of each Notice of Borrowing, Swingline Loan Request and each
request for a Letter of Credit shall constitute a representation and warranty by
the Credit Parties of the correctness of the matters specified in subsections
(b), (c) and (d) above.
Section 4.03 Effective Date. The effectiveness of the amendments set forth
herein and the obligation of each Incremental Term B Lender (as defined in this
Agreement immediately prior to the effectiveness of the First Amendment) to make
an Additional Term B Loan (as defined in this Agreement immediately prior to the
effectiveness of the First Amendment) on the Effective Date are subject to the
satisfaction of:
(a) The Administrative Agent shall have received copies of executed signature
pages to (i) this Agreement from (x) each Credit Party and (y) each Incremental
Term B Lender (ii) the Lender Consent by the Lenders holding 100% of the Loans
and Revolving Committed Amount under the Existing Credit Agreement and (iii) the
Acknowledgment and Agreement from each of the Guarantors.
(b) The Borrower shall have paid all fees, costs, and expenses owing to the
Administrative Agent and its counsel invoiced to the Borrower on or before the
Effective Date and reimbursable by the Borrower under the terms of the Amended
and Restated Fee Letter and the Finance Documents. The Administrative Agent
shall have received, for its own account or for the account of each Lender (as
defined in the Existing Credit Agreement) all interest and fees accrued under
the Existing Credit Agreement through the Effective Date.
(c) The Collateral Agent shall have received evidence that each Credit Party
shall have taken or caused to be taken any other action, executed and delivered
or caused to be executed and delivered any other agreement, document and
instrument (including, without limitation, UCC financing statements, date-down
title policies with respect to Mortgaged Properties, originals of securities,
instruments and chattel paper and any agreements governing deposit and/or
securities accounts as provided therein) and made or caused to be made any other
filing and recording (other than as set forth herein) reasonably required by the
Collateral Agent.
(d) Each of the Credit Parties shall have delivered to the Administrative Agent
an originally executed (i) Effective Date Certificate, together with all
attachments thereto, and certificate of the Secretary of such Credit Party,
together with the attachments thereto, to the extent as was required under
Section 4.01(c).
(e) On or prior to the Effective Date, the Borrower shall have delivered or
caused to be delivered to the Administrative Agent a solvency certificate from
the chief financial or chief accounting officer of the Borrower, substantially
in the form of Exhibit K hereto and otherwise in form and substance reasonably
satisfactory to the Administrative Agent, setting forth the conclusions that,
after giving effect to the consummation of all transactions contemplated by this
Agreement, Holdings and its Subsidiaries (on a consolidated basis) and the
Borrower and its Subsidiaries (on a consolidated basis) are solvent.
(f) [Reserved]

 

- 88 -



--------------------------------------------------------------------------------



 



(g) On the Effective Date, the Administrative Agent shall have received (i) a
written opinion of Kirkland & Ellis, LLP, special counsel to the Credit Parties,
(ii) a written opinion of Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C.,
special Tennessee local counsel to the Credit Parties, (iii) a written opinion
of Porter Wright Morris & Arthur LLP, special Ohio local counsel to the Credit
Parties and (iv) a written opinion of Ellis & Baker, P.C., special Arizona local
counsel to the Credit Parties, each in form and substance reasonably
satisfactory to the Administrative Agent.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Each of Holdings, Intermediate Holdings and the Borrower represents and warrants
that:
Section 5.01 Organization and Good Standing. Each of the Group Companies is a
corporation, partnership or limited liability company duly organized or formed,
validly existing and in good standing under the laws of the jurisdiction of its
formation, has all corporate, partnership or limited liability company powers
and all material governmental licenses, franchises, permits, certificates,
authorizations, qualifications, accreditations, easements, rights of way and
other rights, consents and approvals required to own its property and carry on
its business as now conducted and is duly qualified as a foreign corporation,
licensed and in good standing in each jurisdiction where qualification or
licensing is required by the nature of its business or the character and
location of its property, business or customers, except to the extent the
failure to so qualify or be licensed, as the case may be, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
Section 5.02 Power; Authorization; Enforceable Obligations. Each of the Credit
Parties has the corporate, partnership, limited liability company or other
necessary power and authority, and the legal right, to execute, deliver and
perform the Transaction Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit hereunder, and has taken all necessary
corporate, partnership or limited liability action to authorize the borrowings
and other extensions of credit on the terms and conditions of this Agreement and
to authorize the execution, delivery and performance of the Transaction
Documents to which it is a party. No consent or authorization of, filing with,
notice to or other similar act by or in respect of, any Governmental Authority
or any other Person is required to be obtained or made by or on behalf of any
Credit Party in connection with the borrowings or other extensions of credit
hereunder or with the execution, delivery, performance, validity or
enforceability of the Transaction Documents, except for (i) consents,
authorizations, notices and filings disclosed in Schedule 5.02, all of which
have been obtained or made, and (ii) filings to perfect the Liens created by the
Collateral Documents. This Agreement has been, and each other Transaction
Document to which Holdings or any of its Subsidiaries is a party will be, duly
executed and delivered on behalf of such Person. This Agreement constitutes, and
each other Transaction Document to which any Credit Party or Holdings is a party
when executed and delivered will constitute, a legal, valid and binding
obligation of each Credit Party thereto and, to the knowledge of Holdings and
the Borrower enforceable against each such Person in accordance with its terms,
except (i) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and (ii) that rights of acceleration and the
availability of equitable remedies may be limited by equitable principles of
general applicability (regardless of whether enforcement is sought by
proceedings in equity or at law).
Section 5.03 No Conflicts. Neither the execution and delivery by any Credit
Party of the Transaction Documents to which it is a party, nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by such Person, nor the exercise of remedies by
the Agents and the Lenders under the Senior Finance Documents, will (i) violate
or conflict with any provision of the articles or certificate of incorporation,
bylaws, partnership

 

- 89 -



--------------------------------------------------------------------------------



 



agreement, operating agreement or other organizational or governing documents of
such Person, (ii) violate, contravene or conflict with any Law applicable to it
or its properties, (iii) violate, contravene or conflict with contractual
provisions of, cause an event of default under, or give rise to material
increased, additional, accelerated or guaranteed, rights of any Person under,
any indenture, loan agreement, mortgage, deed of trust or other instrument,
material contract or material lease to which it is a party or by which it may be
bound or (iv) result in or require the creation of any Lien (other than the Lien
of the Collateral Documents) upon or with respect to its properties, except in
the case of clause (iii) for such violations as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
Section 5.04 No Default. Except as disclosed on Schedule 5.04, none of the Group
Companies is in default in any respect under (i) any loan agreement, indenture,
mortgage, security agreement or other agreement relating to Debt or any other
contract, lease, agreement or obligation to which it is a party or by which any
of its properties is bound which default could reasonably be expected to have a
Material Adverse Effect, (ii) the Subordinated Debentures Indenture or (iii) the
Junior Debentures Indenture. No Default or Event of Default has occurred or
exists.
Section 5.05 Financial Condition.
(a) Audited Financial Statements. The consolidated balance sheets of Holdings
and its Consolidated Subsidiaries as of December 31, 2003, December 31, 2004 and
December 31, 2005 and the related consolidated and consolidating statements of
income and cash flows for the respective fiscal years then ended, reported on by
PricewaterhouseCoopers LLP, copies of each of which have been delivered to each
of the Lenders, fairly present in all material respects, in accordance with GAAP
(except as disclosed therein), the consolidated financial position of Holdings
and its Consolidated Subsidiaries as of each such date and their consolidated
results of operations and cash flows for such fiscal year.
(b) Pro-Forma Financial Statements. The consolidated balance sheet of Holdings
and its Consolidated Subsidiaries as of the end of the most recent fiscal
quarter prior to the Closing Date for which financial information is available,
prepared on a pro-forma basis in accordance with Regulation S-X giving effect to
the consummation of the Transactions, has heretofore been furnished to each
Lender as part of the Pre-Commitment Information. Such pro-forma balance sheet
has been prepared in good faith by the Borrower, based on the assumptions used
to prepare the pro-forma financial information contained in the Pre-Commitment
Information (which assumptions are believed by the Borrower on the date hereof
and on the Closing Date to be reasonable and fair in light of current conditions
and facts known to the Borrower), is based on the best information available to
the Borrower as of the date of delivery thereof, accurately reflects all
material adjustments required to be made to give effect to the Transactions and
presents fairly on a pro-forma basis the estimated consolidated financial
position of Holdings and its Consolidated Subsidiaries as of December 31, 2003,
assuming that the Transactions had actually occurred on that date. None of
Holdings or any of its Subsidiaries has any reason to believe that such
pro-forma balance sheet is misleading in any material respect in light of the
circumstances existing at the time of the preparation thereof.
(c) Projections. The projections prepared as part of, and included in, the
Pre-Commitment Information (which include projected balance sheets, income and
cash flow statements on a quarterly basis for the period from the Closing Date
through December 31, 2008 and on an annual basis for each of the following three
fiscal years) have been prepared on a basis consistent with the financial
statements referred to in subsection (a) above and are based on good faith
estimates and assumptions believed by management of the Borrower to be
reasonable and fair in light of current conditions and facts known to the
Borrower at the time delivered. On the Closing Date, such management believes
that such projections are reasonable and attainable, it being recognized by the
Lenders, however, that projections as

 

- 90 -



--------------------------------------------------------------------------------



 



to future events are not to be viewed as facts or guaranties of future
performance, that actual results during the period or periods covered by such
projections may differ from the projected results and that such differences may
be material and that the Credit Parties make no representation that such
projections will be in fact be realized. There is no fact known to Holdings or
the Borrower or any of their Subsidiaries which could reasonably be expected to
have a Material Adverse Effect which has not been disclosed herein or in the
Pre-Commitment Information.
(d) Post-Closing Financial Statements. The financial statements delivered to the
Lenders pursuant to Section 6.01(a) and (b), if any, (i) have been prepared in
accordance with GAAP (except as may otherwise be permitted under Section 6.01(a)
and (b)) and (ii) present fairly in all material respects (on the basis
disclosed in the footnotes to such financial statements, if any) the
consolidated and consolidating financial condition, results of operations and
cash flows of Holdings and its Consolidated Subsidiaries as of the respective
dates thereof and for the respective periods covered thereby.
(e) No Undisclosed Liabilities. Except as disclosed on Schedule 5.05 hereto or
as fully reflected in the financial statements described in subsection (a) and
(b) above and the Debt incurred under this Agreement, the Subordinated
Debentures Documents and the Junior Debentures Documents, (i) there were as of
the Effective Date (and after giving effect to any Loans made and Letters of
Credit issued on such date), no liabilities or obligations (excluding current
obligations and contractual obligations incurred in the ordinary course of
business) with respect to any Group Company of any nature whatsoever (whether
absolute, accrued, contingent or otherwise and whether or not due and including
obligations or liabilities for taxes, long-term leases and unusual forward or
other long-term commitments), and (ii) neither Holdings nor the Borrower knows
of any basis for the assertion against any Group Company of any such liability
or obligation in each case which, either individually or in the aggregate, are
or could reasonably be expected to have, a Material Adverse Effect.
(f) Sarbanes-Oxley Act Compliance. To the extent applicable to each Group
Company subject thereto, each required form, report and document containing
financial statements that has been filed with or submitted to the United States
Securities and Exchange Commission since July 31, 2002, was accompanied by the
certifications required to be filed or submitted by the chief executive officer
and chief financial officer of any Group Company pursuant to the Sarbanes-Oxley
Act of 2002 (the “Sarbanes-Oxley Act”), and at the time of filing or submission
of each such certification, such certification was true and accurate and
complied in all material respects with the Sarbanes-Oxley Act and the rules and
regulations promulgated thereunder, except to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect. No Group
Company nor, to the knowledge of Holdings or the Borrower, any director, senior
officer, employee, auditor, accountant or authorized representative of any Group
Company has received or otherwise had or obtained knowledge of any complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of any
Group Company or their respective internal accounting controls, including any
complaint, allegation, assertion or claim that any Group Company has engaged in
questionable accounting or auditing practices, in each case which if determined
to be valid could reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 5.05, to the knowledge of Holdings and the
Borrower, no attorney representing any Group Company, whether or not employed by
any Group Company, has reported evidence of a material violation of securities
laws, breach of fiduciary duty or similar violation by any Group Company or any
of its officers, directors, employees or agents to the board of directors of any
Group Company or any committee thereof or to any director or officer of any
Group Company, in each case which if determined to have occurred could
reasonably be expected to have a Material Adverse Effect.

 

- 91 -



--------------------------------------------------------------------------------



 



Section 5.06 No Material Change. Since December 31, 2005 there has been no
Material Adverse Effect, and no event or development has occurred which could
reasonably be expected to result in a Material Adverse Effect.
Section 5.07 Title to Properties; Possession Under Leases. Each Group Company
has good insurable and legal fee title to (in the case of owned Real Property),
or valid leasehold interests in (in the case of Leaseholds), all its material
properties and assets, except for minor defects in title that do not interfere
with its ability to conduct its business as currently conducted. All such
material properties and assets are free and clear of Liens other than Permitted
Liens. Each Group Company has complied with all obligations under all leases to
which it is a party, other than leases that, individually or in the aggregate,
are not material to the Group Companies, taken as a whole, and the violation of
which will not result in a Material Adverse Effect, and all such leases are in
full force and effect, other than leases that, individually or in the aggregate,
are not material to the Group Companies, taken as a whole, and in respect of
which the failure to be in full force and effect will not result in a Material
Adverse Effect. Each Group Company enjoys peaceful and undisturbed possession
under all such leases with respect to which it is the lessee, other than leases
that, individually or in the aggregate, are not material to the Group Companies,
taken as a whole, and in respect of which the failure to enjoy peaceful and
undisturbed possession will not result in a Material Adverse Effect.
Section 5.08 Litigation. Except as disclosed in Schedule 5.08, there are no
actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings pending or, to the knowledge of any Credit Party,
threatened against or affecting any Group Company in which there is a reasonable
possibility of an adverse decision that (i) involve any Senior Finance Document
or any of the Transactions or (ii) if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.
Section 5.09 Taxes. Except as disclosed in Schedule 5.09 or otherwise permitted
by Section 6.05, each Group Company has filed, or caused to be filed, all
federal and all material state, local and foreign tax returns) required to be
filed and paid (i) all amounts of taxes shown thereon to be due (including
interest and penalties) and (ii) all other taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangible taxes) owing by it. No Credit Party knows of any pending
investigation of such party by any taxing authority or proposed tax assessments
against any Group Company.
Section 5.10 Compliance with Law. Except as disclosed in Schedule 5.10, each
Group Company is in compliance with all requirements of Law (including
Environmental Laws) applicable to it or to its properties, except for any such
failure to comply which could not reasonably be expected to cause a Material
Adverse Effect. Except as disclosed in Schedule 5.10, to the knowledge of the
Credit Parties, none of the Group Companies or any of their respective material
properties or assets is subject to or in default with respect to any judgment,
writ, injunction, decree or order of any court or other Governmental Authority
which, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. Except as disclosed in Schedule 5.10, none of the
Group Companies has received any written communication from any Governmental
Authority that alleges that any of the Group Companies is not in compliance in
any material respect with any Law, except for allegations that have been
satisfactorily resolved and are no longer outstanding or which, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
Section 5.11 Employee Benefit Arrangements.
(a) ERISA. Except as disclosed in Schedule 5.11:

 

- 92 -



--------------------------------------------------------------------------------



 



(i) Except as could not reasonably be expected to have a Material Adverse
Effect, there are no Unfunded Liabilities (A) with respect to any member of the
Group Companies and (B) with respect to any ERISA Affiliates; provided that for
purposes of this Section 5.11(a)(i)(B) only, Unfunded Liabilities shall mean the
amount (if any) by which the projected benefit obligation exceeds the value of
the plan’s assets as of its last valuation date.
(ii) Each Plan complies in all respects with the applicable requirements of
ERISA and the Code, and each Group Company complies in all respects with the
applicable requirements of ERISA and the Code with respect to all Multiemployer
Plans to which it contributes, except to the extent that the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.
(iii) Except to the extent that such ERISA Event could not reasonably be
expected to have a Material Adverse Effect, no ERISA Event has occurred or,
subject to the passage of time, is reasonably expected to occur with respect to
any Plan and, except to the extent that such ERISA Event would not reasonably be
expected to have a Material Adverse Effect, no ERISA Event has occurred or,
subject to the passage of time, is reasonably expected to occur with respect to
any Plan maintained or formerly maintained by an ERISA Affiliate.
(iv) No Group Company: (A) is or has been within the last six years a party to
any Multiemployer Plan; or (B) has completely or partially withdrawn from any
Multiemployer Plan, except to the extent that the participation in or withdrawal
from such Multiemployer Plan could not reasonably be expected to have a Material
Adverse Effect.
(v) If any Group Company or any ERISA Affiliate incurred or were to incur a
complete or partial withdrawal (as described in Section 4203 of ERISA) from any
Multiemployer Plan as of the Effective Date, the aggregate withdrawal liability,
as determined under Section 4201 of ERISA, with respect to all such
Multiemployer Plans would not exceed an amount that could reasonably be expected
to have a Material Adverse Effect.
(vi) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code, for
which an exemption under ERISA does not apply.
(vii) Except as could not reasonably be expected to have a Material Adverse
Effect, no Group Company or, to the knowledge of any Group Company, any ERISA
Affiliate has any contingent liability with respect to any post-retirement
benefit under a Welfare Plan, other than liability for continuation coverage
described in Part 6 of Title I of ERISA.
(viii) No Group Company has any material liability in connection with or arising
from a Foreign Pension Plan.
(b) Employee Benefit Arrangements.
(i) All liabilities under the Employee Benefit Arrangements are (A) funded to at
least the minimum level required by law or, if higher, to the level required by
the terms governing the Employee Benefit Arrangements, (B) insured with a
reputable insurance company, (C) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent pursuant to
Section 6.01(c) hereof or (D) estimated in the formal notes to

 

- 93 -



--------------------------------------------------------------------------------



 



the financial statements most recently delivered to the Administrative Agent
pursuant to Section 6.01(a) hereof where such failure to fund, insure, provide
for, recognize or estimate the liabilities arising under such arrangements could
reasonably be expected to have a Material Adverse Effect.
(ii) There are no circumstances which may give rise to a liability in relation
to the Employee Benefit Arrangements which are not funded, insured, provided
for, recognized or estimated in the manner described in clause (i) above and
which could reasonably be expected to have a Material Adverse Effect.
(iii) Each Group Company is in material compliance with all applicable Laws,
trust documentation and contracts relating to the Employee Benefit Arrangements.
(iv) Except as set forth on Schedule 5.11, the execution and delivery of the
Acquisition Agreement and the consummation of the transactions contemplated
thereby (i) does not require any Group Company to make any contributions
(including accelerating the timing of contributions) in respect of the Hillman
Companies Inc. Non-Qualified Deferred Compensation Plan and (ii) does not
otherwise increase the liability of any Group Company under such plan.
Section 5.12 Subsidiaries. Schedule 5.12 sets forth a complete and accurate list
as of the Effective Date of all Subsidiaries of Holdings. Schedule 5.12 sets
forth as of the Effective Date the jurisdiction of formation of each such
Subsidiary, whether each such Subsidiary is a Subsidiary Guarantor, the number
of authorized shares of each class of Equity Interests of each such Subsidiary,
the number of outstanding shares of each class of Equity Interests, the number
and percentage of outstanding shares of each class of Equity Interests of each
such Subsidiary owned (directly or indirectly) by any Person and the number and
effect, if exercised, of all Equity Equivalents with respect to Capital Stock of
each such Subsidiary. All the outstanding Equity Interests of each Subsidiary of
Holdings are validly issued, fully paid and non-assessable and were not issued
in violation of the preemptive rights of any shareholder and, as of the
Effective Date, are owned by Holdings, directly or indirectly, free and clear of
all Liens (other than those arising under the Collateral Documents). Other than
as set forth on Schedule 5.12, as of the Effective Date, no such Subsidiary has
outstanding any Equity Equivalents nor does any such Person have outstanding any
rights to subscribe for or to purchase or any options for the purchase of, or
any agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to, its Equity Interests.
Holdings has no Subsidiaries, other than Intermediate Holdings, the Borrower and
its Subsidiaries.
Section 5.13 Governmental Regulations, Etc.
(a) None of Holdings and its Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying “margin stock” within the meaning of Regulation U. No
part of the Letters of Credit or proceeds of the Loans will be used, directly or
indirectly, for the purpose of purchasing or carrying any “margin stock” within
the meaning of Regulation U. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form U-1 referred to in Regulation U. No indebtedness being reduced or retired
out of the proceeds of the Loans was or will be incurred for the purpose of
purchasing or carrying any margin stock within the meaning of Regulation U or
any “margin security” within the meaning of Regulation T. “Margin stock” within
the meaning of Regulation U does not constitute more than 25% of the value of
the consolidated assets of Holdings and its Consolidated Subsidiaries. None of
the transactions contemplated by this Agreement (including the direct or
indirect use of the proceeds of the Loans) will violate or result in a violation
of the Securities Act, the Exchange Act, or Regulation T, U or X.

 

- 94 -



--------------------------------------------------------------------------------



 



(b) None of the Group Companies is subject to regulation under the Public
Utility Holding Company Act of 1935, the Federal Power Act or the Investment
Company Act of 1940, each as amended. In addition, none of the Group Companies
is (i) an “investment company” registered or required to be registered under the
Investment Company Act of 1940, as amended, (ii) controlled by such a company,
or (iii) a “holding company”, a “subsidiary company” of a “holding company”, or
an “affiliate” of a “holding company” or of a “subsidiary” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1934,
as amended.
Section 5.14 Purpose of Loans and Letters of Credit. The proceeds of the
Additional Term B Loans made on the Effective Date shall be used by the Borrower
to (i) repay any Revolving Loans outstanding on the Effective Date and (ii) pay
any fees and expenses paid in connection with the Transactions contemplated by
this Agreement. The proceeds of the Revolving Loans and Swingline Loans made on
and after the Effective Date will be used solely to provide for the working
capital requirements of the Borrower and its Subsidiaries and for the general
corporate purposes of the Borrower and its Subsidiaries. The Letters of Credit
shall be used only for or in connection with appeal bonds, reimbursement
obligations arising in connection with surety and reclamation bonds,
reinsurance, domestic or international trade transactions and other obligations
relating to transactions entered into by the Borrower and its Subsidiaries in
the ordinary course of business and for the general corporate purposes of the
Borrower and its Subsidiaries. The proceeds of Term B-3 Loans shall be used
solely for the purposes permitted under Section 2.01(d).
Section 5.15 Labor Matters. There are no strikes against Holdings or any of its
Subsidiaries, other than any strikes that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. The
hours worked and payments made to employees of Holdings and its Subsidiaries
have not been in violation in any material respect of the Fair Labor Standards
Act or any other applicable Law dealing with such matters, except to the extent
any such violation or violations, could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. All payments due
from Holdings or any of its Subsidiaries, or for which any claim may be made
against Holdings or any of its Subsidiaries, on account of wages and employee
health and welfare insurance and other benefits have been paid or accrued as a
liability on the books of the Borrower and its Subsidiaries, as applicable. The
consummation of the Transactions will not give rise to a right of termination or
right of renegotiation on the part of any union under any collective bargaining
agreement to which Holdings or any of its Subsidiaries is a party or by which
Holdings or any of its Subsidiaries (or any predecessor) is bound, other than
collective bargaining agreements which, individually or in the aggregate, are
not material to Holdings and its Subsidiaries taken as a whole.
Section 5.16 Environmental Matters. Except as disclosed on Schedule 5.16, no
Group Company has failed to comply with any Environmental Law or to obtain,
maintain, or comply with any permit, license or other approval required under
any Environmental Law or is subject to any Environmental Liability which, in any
of the foregoing cases, individually or collectively, could reasonably be
expected to result in a Material Adverse Effect, or has received notice of any
claim with respect to any Environmental Liability, or knows of any basis for any
Environmental Liability against any Group Company, in either case which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
Section 5.17 Intellectual Property. (a) Part A of Schedule 5.17 (as such
schedule may be amended or supplemented from time to time) sets forth a true and
complete list of (i) all United States and foreign registrations of and
applications for Patents, Trademarks, domain names and Copyrights owned by
Holdings and its domestic Subsidiaries and all material United States and
foreign registrations of and applications for Patents, Trademarks, domain names
and Copyrights owned by

 

- 95 -



--------------------------------------------------------------------------------



 



Foreign Subsidiaries of Holdings, and (ii) all Licenses material to the business
of the Borrower and its Subsidiaries.
(b) Holdings and its Subsidiaries own, or possess the right to use, all of the
Trademarks, service marks, trade names, Copyrights, Patents, Patent rights,
franchises, Licenses and other rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person, except to the extent the failure to own or possess the right
to use any such Intellectual Property could not reasonably be expected to have a
Material Adverse Effect.
(c) To the best knowledge of Holdings and the Borrower, no Trademark, slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Borrower or
any Subsidiary infringes upon any rights held by any other Person, except to the
extent any such infringement, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
(d) Holdings, the Borrower and their Subsidiaries have taken all action to
maintain and preserve their rights in the Intellectual Property owned by
Holdings, the Borrower and their Subsidiaries, including without limitation
paying all renewal, maintenance, and other fees and taxes required to maintain
each and every registration and application of Intellectual Property in full
force and effect, except to the extent such action or proceeding would not have
a Material Adverse Effect.
(e) The Intellectual Property material to the business of Holdings, the Borrower
and their Subsidiaries is valid and enforceable in all material respects, and no
holding, decision, or judgment has been rendered in any action or proceeding
before any court or administrative authority challenging the validity of
Holdings or the Borrower’s or their Subsidiaries’ right to register, or Holdings
or the Borrower’s or their Subsidiaries’ rights to own or use any Intellectual
Property, and no such action or proceeding is pending or, to Holdings or the
Borrower’s and their Subsidiaries’ knowledge, threatened, except as disclosed in
Part E of Schedule 5.17 or except to the extent the failure to do so would not
have a Material Adverse Effect.
(f) All registrations and applications for Copyrights, Patents and Trademarks
are standing in the name of the Borrower or one of its Subsidiaries, and no
material Intellectual Property has been licensed by Holdings, the Borrower or
their Subsidiaries to any third party, except in the ordinary course of business
(such Licenses in effect on the Effective Date being as disclosed in Part F of
Schedule 5.17).
Section 5.18 Solvency. Each of Holdings and its Consolidated Subsidiaries (on a
consolidated basis) and the Borrower and its Consolidated Subsidiaries (on a
consolidated basis) is and, after consummation of the Transactions, will be
Solvent.
Section 5.19 Disclosure. No information, or data (excluding financial
projections, budgets, estimates and general market data) made by any Credit
Party in any Senior Finance Document or furnished to the Administrative Agent or
any Lender by or on behalf of any Credit Party in connection with any Senior
Finance Document, when taken as a whole as of the date furnished contains any
untrue statement of a material fact or omits any material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not materially misleading in light of the circumstances under which such
statements were made; provided that (i) to the extent any such statement,
information or report therein was based upon or constitutes a forecast or
projection, the Borrower represents only that it acted in good faith and
utilized assumptions believed by it to be reasonable at the time made (it being
understood and agreed that projections as to future events are not to be viewed
as facts or guaranties of future performance, that actual results during the
period or periods covered by such projections may differ

 

- 96 -



--------------------------------------------------------------------------------



 



from the projects results and that such differences may be material and that the
Credit Parties make no representation that such representations will in fact be
realized) and (ii) as to statements, information and reports specified as having
been supplied by third parties, other than Affiliates of the Borrower or any of
its Subsidiaries, the Borrower represents only that it is not aware of any
material misstatement or omission therein.
Section 5.20 Collateral Documents.
(a) Article 9 Collateral. Each of the Security Agreement and the Pledge
Agreement is effective to create in favor of the Collateral Agent, for the
ratable benefit of the Finance Parties, a valid and enforceable security
interest in the Collateral described therein and, taking into account the
financing statements that were filed on or about the Closing Date in the offices
specified on Schedule 4.01 to the Security Agreement and assuming that the
Pledged Collateral that was delivered to the Collateral Agent on the Closing
Date remains under the control of the Collateral Agent, each of the Security
Agreement and the Pledge Agreement constitutes a fully perfected Lien on, and
security interest in, all right, title and interest of the grantors thereunder
in such of the Collateral in which a security interest can be perfected under
Article 9 of the Uniform Commercial Code, in each case securing the Finance
Documents prior in right to any other Person, other than with respect to
Permitted Liens.
(b) Intellectual Property. When financing statements in appropriate form are
filed in the offices specified on Schedule 4.01 to the Security Agreement, the
Assignment of Patents and Trademarks, substantially in the form of Exhibit A to
the Security Agreement, is filed in the United States Patent and Trademark
Office and the Assignment of Copyrights, substantially in the form of Exhibit B
to the Security Agreement, is filed in the United States Copyright Office, the
Security Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the grantors thereunder in the
United States trademarks, copyrights, patents, licenses and other intellectual
property rights covered in such Assignments, in each case prior in right to any
other Person (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a lien on registered trademarks, trademark applications and
copyrights acquired by the Credit Parties after the Effective Date).
(c) Real Property Mortgages. The Mortgages are effective to create in favor of
the Collateral Agent, for the ratable benefit of the Finance Parties, a legal,
valid and enforceable Lien on all of the right, title and interest of the Credit
Parties in and to the Mortgaged Properties thereunder and the proceeds thereof,
and when the Mortgages are filed in the offices specified on Schedule 5.20(c),
the Mortgages shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Credit Parties in such Mortgaged
Properties and the proceeds thereof, in each case prior in right to any other
Person, other than with respect to Permitted Liens.
(d) Status of Liens. The Collateral Agent, for the ratable benefit of the
Finance Parties, will at all times have the Liens provided for in the Collateral
Documents and, subject to the filing by the Collateral Agent of continuation
statements to the extent required by the Uniform Commercial Code, the Collateral
Documents will at all times constitute valid and continuing liens of record and
first priority perfected security interests in all the Collateral referred to
therein, except as priority may be affected by Permitted Liens. As of the
Effective Date, no filings or recordings are required in order to perfect or
maintain the perfection of the security interests created under the Collateral
Documents.
Section 5.21 Ownership.
(a) Securities of the Borrower. Intermediate Holdings owns good, valid and
insurable legal title to all the outstanding common stock of the Borrower, free
and clear of all Liens of

 

- 97 -



--------------------------------------------------------------------------------



 



every kind, whether absolute, matured, contingent or otherwise, other than those
arising under the Collateral Documents. Except as set forth on Schedule 5.21,
there are no shareholder agreements or other agreements pertaining to
Intermediate Holdings’ beneficial ownership of the common stock of the Borrower,
including any agreement that would restrict Intermediate Holdings’ right to
dispose of such common stock and/or its right to vote such common stock.
(b) Holdings Equity Interests. Schedule 5.21 sets forth a true and accurate list
as of the Effective Date of each holder of any Equity Interest or Equity
Equivalent of Holdings, indicating the name of each such holder and the Equity
Interest or Equity Equivalent held by each such Person. Except as set forth on
Schedule 5.21, as of the Effective Date there are no shareholders agreements or
other agreements pertaining to the Investor Group’s beneficial ownership of the
common stock of Holdings, including any agreement that would restrict the
Investor Group’s right to dispose of such common Equity Interests and/or its
right to vote such common Equity Interests.
Section 5.22 Certain Transactions.
(a) Acquisition Agreement. On the Closing Date, (i) the Acquisition Agreement
had not been amended or modified, nor had any material condition thereof been
waived by Holdings or the Borrower, (ii) all conditions to the obligations of
Holdings and the Borrower to consummate the transactions contemplated by the
Acquisition Agreement were satisfied or waived in accordance with
Section 4.01(h), (iii) all funds advanced on the Closing Date by the Lenders
have been used in accordance with Section 5.14 of the Existing Credit Agreement
and (iv) the transactions contemplated by the Acquisition Agreement were
consummated in accordance with the Acquisition Agreement in all material
respects and all applicable requirements of Law.
(b) Subordinated Debentures and Junior Debentures. On the Effective Date,
(i) neither the Subordinated Debentures Documents nor the Junior Debentures
Documents have been amended or modified, (ii) nor has any condition thereof been
waived by the Borrower in a manner adverse in any material respect to the rights
or interests of the Lenders, and (iii) all funds advanced by the Subordinated
Debentures Holder on the Closing Date were used to consummate the transactions
contemplated by the Acquisition Agreement.
(c) No Broker’s Fees. Except as disclosed on Schedule 5.22, no broker’s or
finder’s fee or commission will be payable with respect to this Agreement or any
of the transactions contemplated hereby as a result of any action by or on
behalf of the Borrower or their Affiliates, and each of Holdings and the
Borrower hereby indemnifies each Agent and each Lender against, and agrees that
it will hold each Agent and each Lender harmless from, any claim, demand or
liability for any such broker’s or finder’s fees alleged to have been incurred
in connection herewith or therewith and any expenses (including reasonable fees,
expenses and disbursements of counsel) arising in connection with any such
claim, demand or liability.
ARTICLE VI
AFFIRMATIVE COVENANTS
Each of Holdings, Intermediate Holdings and the Borrower agrees that so long as
any Lender has any Commitment hereunder, any Senior Obligation or other amount
payable hereunder or under any Note or other Senior Finance Document or any LC
Obligation (in each case other than contingent indemnification obligations)
remains unpaid or any Letter of Credit remains in effect:
Section 6.01 Information. The Borrower will furnish, or cause to be furnished,
to the Administrative Agent for delivery to each of the Lenders:

 

- 98 -



--------------------------------------------------------------------------------



 



(a) Annual Financial Statements. As soon as available, and in any event within
120 days after the end of each fiscal year of the Borrower, a consolidated
balance sheet and income statement of Holdings and its Consolidated
Subsidiaries, as of the end of such fiscal year, and the related consolidated
statement of operations and retained earnings and consolidated statement of cash
flows for such fiscal year, setting forth in comparative form consolidated
figures for the preceding fiscal year and corresponding figures from the annual
forecast, all such financial statements to be in reasonable form and detail and
(in the case of such consolidated financial statements) audited by independent
certified public accountants of recognized national standing reasonably
acceptable to the Lead Arrangers and accompanied by an opinion of such
accountants (which shall not be qualified or limited in any material respect;
provided, a qualification or exception may be included in any audit report for
any period ending within the twelve (12) month period preceding the latest Term
B Maturity Date to the extent such qualification is made solely as a result of
such Term B Loan being reported as short term indebtedness) to the effect that
such consolidated financial statements have been prepared in accordance with
GAAP and present fairly in all material respects the consolidated financial
position and consolidated results of operations and cash flows of Holdings and
its Consolidated Subsidiaries in accordance with GAAP consistently applied
(except for changes with which such accountants concur) and accompanied by a
written statement by the accountants reporting on compliance with this Agreement
to the effect that in the course of the audit upon which their opinion on such
financial statements was based (but without any special or additional audit
procedures for the purpose), they obtained knowledge of no condition or event
relating to financial matters which constitutes a Default or an Event of Default
or, if such accountants shall have obtained in the course of such audit
knowledge of any such Default or Event of Default, disclosing in such written
statement the nature and period of existence thereof, it being understood that
such accountants shall be under no liability, directly or indirectly, to the
Lenders for failure to obtain knowledge of any such condition or event.
(b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three fiscal quarters in each
fiscal year of the Borrower (or within 60 days after the end of the fiscal
quarter ended June 30, 2009), a consolidated balance sheet of Holdings and its
Consolidated Subsidiaries as of the end of such fiscal quarter, together with
related consolidated statement of operations and retained earnings and
consolidated statement of cash flows for such fiscal quarter and the then
elapsed portion of such fiscal year, setting forth in comparative form
consolidated figures for the corresponding periods of the preceding fiscal year
and the annual forecast, all such financial statements to be in form and detail
and reasonably acceptable to the Administrative Agent, and accompanied by a
certificate of the chief financial officer of the Borrower to the effect that
such quarterly financial statements have been prepared in accordance with GAAP
and present fairly in all material respects the consolidated financial position
and consolidated results of operations and cash flows of Holdings and its
Consolidated Subsidiaries in accordance with GAAP consistently applied, subject
to changes resulting from normal year-end audit adjustments and the absence of
footnotes required by GAAP.
(c) Monthly Financial Statements. As soon as available, and in any event within
30 days after the end of each month in each fiscal year of the Borrower, a
consolidated balance sheet of Holdings and its Consolidated Subsidiaries as of
the end of such month, together with related consolidated statement of
operations and retained earnings and consolidated statement of cash flows for
such month and the then elapsed portion of such fiscal year, setting forth in
comparative form consolidated figures for the corresponding periods of the
preceding fiscal year and the annual forecast, all such financial statements to
be in form and detail and reasonably acceptable to the Lenders, and accompanied
by a certificate of the chief financial officer of the Borrower to the effect
that such monthly financial statements have been prepared in accordance with
GAAP and present fairly in all material respects the consolidated financial
position and consolidated results of operations and cash flows of Holdings and
its Consolidated Subsidiaries in accordance with GAAP consistently applied,
subject to

 

- 99 -



--------------------------------------------------------------------------------



 



changes resulting from normal year-end audit adjustments and the absence of
footnotes required by GAAP.
(d) Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 6.01(a) and 6.01(b) above, a certificate of the chief
financial officer or other appropriate Responsible Officer of the Borrower
(i) demonstrating compliance with the financial covenants contained in
Section 7.17 by calculation thereof as of the end of the fiscal period covered
by such financial statements, (ii) stating that no Default or Event of Default
exists, or if any Default or Event of Default does exist, specifying the nature
and extent thereof and what action the Borrower and the other Credit Parties
propose to take with respect thereto and (iii) stating whether, since the date
of the most recent financial statements delivered hereunder, there has been any
material change in the GAAP applied in the preparation of the financial
statements of Holdings and its Consolidated Subsidiaries, and, if so, describing
such change. At the time such certificate is required to be delivered, the
Borrower shall promptly deliver to the Administrative Agent, at the
Administrative Office, information regarding any change in the Leverage Ratio
that would change the then existing Applicable Margin.
(e) Annual Business Plan and Budgets. At least 90 days after the end of each
fiscal year of the Borrower, an annual business plan and budget of Holdings and
its Consolidated Subsidiaries containing, among other things, projected
financial statements for the then-current fiscal year.
(f) Excess Cash Flow. Within 120 days after the end of each fiscal year of the
Borrower, a certificate of the chief financial officer of the Borrower
containing information regarding the calculation of Excess Cash Flow for such
fiscal year.
(g) Auditor’s Reports. Within five Business Days of receipt thereof, a copy of
any other final report or “management letter” submitted by independent
accountants to Holdings, the Borrower or any of their respective Subsidiaries in
connection with any annual, interim or special audit of the books of Holdings,
the Borrower or any of their respective Subsidiaries.
(h) Reports. Promptly upon transmission or receipt thereof, copies of all
filings and registrations with, and reports to or from, the Securities and
Exchange Commission, or any successor agency, and copies of all financial
statements, proxy statements, notices and reports any Group Company shall send
to its shareholders generally or to a holder of the Subordinated Debentures or
the Junior Debentures or holders of any other Debt (excluding Capital Leases)
owed by any Group Company where the outstanding amount of principal and interest
in respect of such other Debt exceeds $5,000,000, in their capacity as such a
holder.
(i) Notices. Prompt notice of: (i) the occurrence of any Default or Event of
Default; (ii) any matter that has resulted or may result in a Material Adverse
Effect, including (A) breach or non-performance of, or any default under, any
material agreement of Holdings or any of its Subsidiaries; (B) any dispute,
litigation, investigation, proceeding or suspension between Holdings or any of
its Subsidiaries and any Governmental Authority; (C) the commencement of, or any
material adverse development in, any litigation or proceeding affecting Holdings
or any of its Subsidiaries, including pursuant to any applicable Environmental
Law; (D) any litigation, investigation or proceeding affecting any Credit Party
in which the amount involved exceeds $5,000,000, or in which injunctive relief
or similar relief is sought, which relief, if granted, could be reasonably
expected to have a Material Adverse Effect; and (E) any material change in
accounting policies or financial reporting practice by Holdings or any of its
Subsidiaries. Each notice pursuant to this Section 6.01(h) shall (i) be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower or any other Credit Party has taken and proposes to take with

 

- 100 -



--------------------------------------------------------------------------------



 



respect thereto and (ii) describe with particularity any and all provisions of
this Agreement or the other Senior Finance Documents that have been breached.
(j) Employee Benefits Arrangements. (i) The Borrower will give written notice to
the Administrative Agent promptly (and in any event within five Business Days
after any officer of any Group Company obtains knowledge thereof) of: (A) any
event or condition that constitutes, or is reasonably likely to lead to, an
ERISA Event; (B) any change in the funding status of any Plan that could
reasonably be expected to have a Material Adverse Effect, together with a
description of any such event or condition or a copy of any such notice and a
statement by the chief financial officer of the Borrower briefly setting forth
the details regarding such event, condition or notice and the action, if any,
which has been or is being taken or is proposed to be taken by the Borrower and
the other Credit Parties with respect thereto; or (C) any event or condition
that constitutes, or is reasonably likely to lead to, an event described in
Section 8.01(h)(iii)-(viii). Promptly upon request, the Borrower shall furnish
the Administrative Agent and the Lenders with such additional information
concerning any Plan or Employee Benefit Arrangement as may be reasonably
requested, including, but not limited to, with respect to any Plans, copies of
each annual report/return (Form 5500 series), as well as all schedules and
attachments thereto required to be filed with the Department of Labor and/or the
Internal Revenue Service pursuant to ERISA and the Code, respectively, for each
“plan year” (within the meaning of Section 3(39) of ERISA) of each Plan; and
(ii) the Borrower will promptly deliver to the Administrative Agent the most
recently prepared actuarial reports in relation to the Employee Benefit
Arrangements for the time being operated by Group Companies which are prepared
in order to comply with the then current statutory or auditing requirements
within the relevant jurisdiction.
(k) Domestication in Other Jurisdiction. Not less than 20 days prior to any
change in the jurisdiction of organization of any Credit Party, a copy of all
documents and certificates intended to be filed or otherwise executed to effect
such change.
(l) Other Information. With reasonable promptness upon request therefor, such
other information regarding the business, properties or financial condition of
any Group Company as the Administrative Agent or any other Finance Party may
reasonably request, which may include such information as any Senior Finance
Party may reasonably determine is necessary or advisable to enable it either
(i) to comply with the policies and procedures adopted by it and its Affiliates
to comply with the Bank Secrecy Act, the U.S. Patriot Act and all applicable
regulations thereunder or (ii) to respond to requests for information concerning
Holdings and its Subsidiaries from any government, self-regulatory organization
or financial institution in connection with its anti-money laundering and
anti-terrorism regulatory requirements or its compliance procedures under the
U.S. Patriot Act, including in each case information concerning the Borrower’s
direct and indirect shareholders and its use of the proceeds of the Credit
Extensions hereunder.
Section 6.02 Preservation of Existence and Franchises. Except as a result of or
in connection with a dissolution, merger or disposition of a Subsidiary of the
Borrower permitted under Section 7.04 or Section 7.05, each Group Company will
do all things necessary to preserve and keep in full force and effect its legal
existence and do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business and to maintain and operate such
business in substantially the manner in which it is presently conducted and
operated; provided, however, that neither Holdings nor any of its Subsidiaries
shall be required to preserve any such rights, licenses, permits, franchises,
authorizations or Intellectual Property if the preservation thereof is no longer
desirable in the conduct of the business of the Borrower and its Subsidiaries or
the loss thereof could not reasonably be expected to result in a Material
Adverse Effect.

 

- 101 -



--------------------------------------------------------------------------------



 



Section 6.03 Books and Records; Lender Meeting. Each of the Group Companies will
keep complete and accurate books and records of its transactions in accordance
with good accounting practices on the basis of GAAP (including the establishment
and maintenance of appropriate reserves). At the request of the Administrative
Agent, within 110 days after the end of each fiscal year of the Borrower, the
Borrower will conduct a meeting (which may be by telephone) of the Lenders to
discuss such fiscal year’s results and the financial condition of Holdings and
its Consolidated Subsidiaries. Such meetings shall be held at times and places
convenient to the Lenders and to the Borrower.
Section 6.04 Compliance with Law; Employee Benefit Arrangements. Each of the
Group Companies will comply with all requirements of Law applicable to it and
its properties to the extent that noncompliance with any such requirement of Law
could reasonably be expected to have a Material Adverse Effect. Without limiting
the generality of the foregoing, each of the Group Companies will do each of the
following as it relates to any Plan, Foreign Pension Plan or Employee Benefit
Arrangement, except to the extent that failure to do any of the following could
not reasonably be expected to have a Material Adverse Effect: (i) maintain each
Plan, Foreign Pension Plan and Employee Benefit Arrangement in compliance in all
material respects with the applicable provisions of ERISA, the Code or other
Federal, state or foreign law; (ii) cause each Plan which is qualified under
Section 401(a) of the Code to maintain such qualifications; (iii) make all
required contributions to any Plan subject to Section 412 of the Code and make
all required contributions to Multiemployer Plans; (iv) ensure that there are no
Unfunded Liabilities in excess of an amount that could reasonably be expected to
have a Material Adverse Effect; (v) except for the obligations set forth on
Schedule 5.11, not become a party to any Multiemployer Plan; (vi) make all
contributions (including any special payments to amortize any Unfunded
Liabilities) required to be made in accordance with all applicable laws and the
terms of each Foreign Pension Plan in a timely manner; (vii) ensure that all
liabilities under the Employee Benefit Arrangements are either (A) funded to at
least the minimum level required by Law or, if higher, to the level required by
the terms governing the Employee Benefit Arrangements; (B) insured with a
reputable insurance company; (C) provided for or recognized in the accounts most
recently delivered to the Administrative Agent under Section 6.01(c); or
(D) estimated in the formal notes to the accounts most recently delivered to the
Administrative Agent under Section 6.01(a); (viii) ensure that the contributions
or premium payments to or in respect of all Employee Benefit Arrangements are
and continue to be promptly paid at no less than the rates required under the
rules of such arrangements and in accordance with the most recent actuarial
advice received in relation to the Employee Benefit Arrangement and generally in
accordance with applicable law; and (ix) shall use its reasonable efforts to
cause each ERISA Affiliate to do each of the items listed in clauses (i) through
(iv) above as it relates to Plans maintained by or contributed to by such ERISA
Affiliate.
Section 6.05 Payment of Taxes. Each of the Group Companies will pay and
discharge (i) all taxes, assessments and other governmental charges or levies
imposed upon it, or upon its income or profits, or upon any of its properties,
before they shall become delinquent and (ii) all lawful claims (including claims
for labor, materials and supplies) which, if unpaid, might give rise to a Lien
(other than a Permitted Lien) upon any of its properties; provided, however,
that no Group Company shall be required to pay any such tax, assessment, charge,
levy or claim (i) which is being contested in good faith by appropriate
proceedings diligently pursued and as to which adequate reserves have been
established in accordance with GAAP, (ii) in respect of immaterial, state, local
or foreign taxes, or (iii) unless the failure to make any such payment (A) could
give rise to an immediate right to foreclose on a Lien securing such amounts
(unless proceedings thereto conclusively operate to stay such foreclosure) or
(B) could reasonably be expected to have a Material Adverse Effect.

 

- 102 -



--------------------------------------------------------------------------------



 



Section 6.06 Insurance; Certain Proceeds.
(a) Insurance Policies. Each of the Group Companies will at all times maintain
in full force and effect insurance (including worker’s compensation insurance,
liability insurance or casualty insurance) in such amounts, covering such risk
and liabilities and with such deductibles or self-insurance retentions as are in
accordance with normal industry practice or otherwise consistent with past
practice of the Group Companies or prudent in the reasonable business judgment
of the senior management of the Borrower. The Collateral Agent shall be named as
loss payee or mortgagee, as its interest may appear, with respect to all such
property and casualty policies and additional insured with respect to all such
other policies (other than workers’ compensation, employee health and directors
and officers policies), and each provider of any such insurance shall agree, by
endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Collateral Agent, that if the insurance carrier
shall have received written notice from the Collateral Agent of the occurrence
and continuance of an Event of Default, the insurance carrier shall pay all
proceeds otherwise payable to Holdings or one or more of its Subsidiaries under
such policies directly to the Collateral Agent (which agreement shall be
evidenced by a “standard” or “New York” lender’s loss payable endorsement in the
name of the Collateral Agent on Accord Form 27) and that it will give the
Collateral Agent 30 days’ prior written notice before any such policy or
policies shall be altered or canceled, and that no act or default of any Group
Company or any other Person shall affect the rights of the Collateral Agent or
the Lenders under such policy or policies.
(b) Loss Events. In case of any Casualty or Condemnation with respect to any
property of any Group Company or any part thereof in excess of $1,000,000, the
Borrower shall promptly give written notice thereof to the Administrative Agent
generally describing the nature and extent of such damage, destruction or
taking. The Borrower shall, or shall cause such Group Company to, repair,
restore or replace the property of such Person (or part thereof) which was
subject to such Casualty or Condemnation, at such Person’s cost and expense,
whether or not the Insurance Proceeds or Condemnation Award, if any, received on
account of such event shall be sufficient for that purpose; provided, however,
that such property need not be repaired, restored or replaced to the extent the
failure to make such repair, restoration or replacement (i) is desirable to the
proper conduct of the business of such Person in the ordinary course and
otherwise in the best interest of such Person or (ii) the failure to repair,
restore or replace the property is attributable to the contemplated application
of the Insurance Proceeds from such Casualty or the Condemnation Award from such
Condemnation to the acquisition of other tangible assets used or useful in the
business of the Borrower and its Subsidiaries as contemplated in the definition
of “Reinvestment Funds” in Section 1.01 or to payment of the Senior Obligations
in accordance with the provisions of Section 2.09(b)(iv).
(c) Certain Rights of the Lenders. In connection with the covenants set forth in
this Section 6.06, it is understood and agreed that none of the Agents, the
Lenders or their respective agents or employees shall be liable for any loss or
damage insured by the insurance policies required to be maintained under this
Section 6.06, it being understood that the Group Companies shall look solely to
their insurance companies or any other parties other than the aforesaid parties
for the recovery of such loss or damage.
Section 6.07 Maintenance of Property. Each of the Group Companies will maintain
and preserve its properties and equipment material to the conduct of its
business in good repair, working order and condition, normal wear and tear and
Casualty and Condemnation excepted, and will make, or cause to be made, as to
such properties and equipment from time to time all repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto as may
be needed or proper in the reasonable good faith business judgment of the
Responsible Officers of such Group Companies.

 

- 103 -



--------------------------------------------------------------------------------



 



Section 6.08 Use of Proceeds. The Borrower will use the proceeds of the Loans
and will use the Letters of Credit solely for the purposes set forth in
Section 5.14.
Section 6.09 Audits/Inspections. Upon reasonable notice and during normal
business hours, each of the Group Companies will permit representatives
appointed by the Agents or the Required Lenders to visit and inspect its
executive offices and/or manufacturing facilities and, following the occurrence
and during the continuance of any Event of Default, any of its properties, to
review and inspect its books and records, accounts receivable and inventory, and
to make photocopies or photographs thereof and to write down and record any
information such representatives obtain and shall permit the Agents or such
representatives to investigate and verify the accuracy of information provided
to the Lenders and to discuss all such matters with the officers, employees,
independent accountants and representatives of the Group Companies, in each case
so long as a Responsible Officer has been given the opportunity to be present;
provided, however, that prior to the occurrence and continuance of an Event of
Default, such visits shall be limited to one per year per location, and the
Group Companies shall not be obligated to reimburse the expenses of more than
two representatives of the Administrative Agent and the Lenders in the
aggregate.
Section 6.10 Additional Credit Parties; Additional Security.
(a) Additional Subsidiary Guarantors. Each of Holdings and the Borrower will
take, and will cause each of its Subsidiaries (other than Foreign Subsidiaries,
except to the extent provided in subsection (d) below) to take, such actions
from time to time as shall be necessary to ensure that all Subsidiaries of
Holdings (other than the Borrower and Foreign Subsidiaries, except to the extent
provided in subsection (d) below) are Subsidiary Guarantors. Without limiting
the generality of the foregoing, if any Group Company shall form or acquire any
new Subsidiary, the Borrower, as soon as practicable and in any event within
30 days after such formation or acquisition, will provide the Collateral Agent
with notice of such formation or acquisition setting forth in reasonable detail
a description of all of the assets of such new Subsidiary and will cause such
new Subsidiary (other than a Foreign Subsidiary, except to the extent provided
in subsection (d) below) to:
(i) within 30 days after such formation or acquisition, execute an Accession
Agreement pursuant to which such new Subsidiary shall agree to become a
“Guarantor” under the Guaranty, an “Obligor” under the Security Agreement, an
“Obligor” under the U.S. Pledge Agreement and/or an obligor under such other
Collateral Documents as may be applicable to such new Subsidiary; and
(ii) deliver such proof of organizational authority, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
each Credit Party pursuant to Section 4.01 on the Closing Date or as the
Administrative Agent, the Collateral Agent or the Required Lenders reasonably
shall have requested.
(b) Additional Security. Each of Holdings and the Borrower will cause, and will
cause each of its Subsidiaries (other than a Foreign Subsidiary, except to the
extent provided in subsection (d) below) to cause, (i) all of its owned Real
Properties and personal property located in the United States, other that those
owned Real Properties set forth on Schedule 6.10(b) and other than owned Real
Properties which are subject to a Permitted Lien the terms of which prohibit the
granting of a Lien thereon in favor of the Finance Parties and (ii) to the
extent deemed to be material by the Administrative Agent or the Required Lenders
in its or their sole reasonable discretion, (A) all of its personal property
located in the United States (except to the extent expressly excluded from the
Collateral Documents), (B) all of its leased Real Properties located in the
United States (other than leaseholds the terms of which prohibit the granting of
a Lien thereon in favor of the Finance Parties) and (C) all other assets and
properties of

 

- 104 -



--------------------------------------------------------------------------------



 



Holdings and its Domestic Subsidiaries located in the United States as are not
covered by the original Collateral Documents (or specifically excluded
therefrom) and as may be requested by the Collateral Agent or the Required
Lenders in their sole reasonable discretion to be subject at all times to first
priority (subject only to Permitted Liens), perfected and, in the case of Real
Property (whether leased or owned), title insured Liens in favor of the
Collateral Agent pursuant to the Collateral Documents or such other security
agreements, pledge agreements, mortgages or similar collateral documents as the
Collateral Agent shall request in its sole and reasonable discretion
(collectively, the “Additional Collateral Documents”). With respect to any Real
Property (whether leased or owned) located in the United States acquired or
leased by any Credit Party subsequent to the Effective Date for which the
Collateral Agent is entitled to a Lien pursuant to the preceding sentence, such
Person will cause to be delivered to the Collateral Agent with respect to such
Real Property (other than immaterial leased properties or except for properties
with respect to which landlord consent for such Mortgage cannot be obtained
after commercially reasonable efforts by the Borrower, to do so or as otherwise
approved by the Administrative Agent) documents, instruments and other items of
the types required to be delivered pursuant to Section 4.01(k), all in form,
content and scope reasonably satisfactory to the Collateral Agent. In
furtherance of the foregoing terms of this Section 6.10, the Borrower agrees to
promptly provide the Administrative Agent with written notice of the acquisition
by Holdings or any of its Subsidiaries of any Real Property located in the
United States having a market value greater than $500,000 or the entering into a
lease by Holdings or any of its Subsidiaries of any Real Property located in the
United States for annual rent of $150,000 or more, setting forth in each case in
reasonable detail the location and a description of the asset(s) so acquired or
leased. Without limiting the generality of the foregoing, Holdings and the
Borrower will cause, and will cause each of their respective Subsidiaries to
cause, 100% of the Equity Interests of each of their respective direct and
indirect Subsidiaries (or 65% of such Equity Interests, if such Subsidiary is a
direct Foreign Subsidiary, except as provided in subsection (d) below) to be
subject at all times to a first priority, perfected Lien in favor of the
Collateral Agent pursuant to the terms and conditions of the Collateral
Documents, subject only to Permitted Liens described in paragraph (ii) and/or
(iv) of Section 7.02.
If, subsequent to the Effective Date, a Credit Party shall acquire any
Intellectual Property, securities, instruments, chattel paper or other personal
property required to be delivered to the Collateral Agent as Collateral under
any of the Collateral Documents, the Borrower shall promptly (and in any event
within 10 Business Days after any Responsible Officer of any Credit Party
acquires knowledge of the same) notify the Collateral Agent of the same. Each of
the Credit Parties shall adhere to the covenants regarding the location of
personal property as set forth in the Collateral Documents.
All such security interests and mortgages shall be granted pursuant to
documentation consistent with the Collateral Documents executed on the Closing
Date and otherwise reasonably satisfactory in form and substance to the
Collateral Agent and shall constitute valid and enforceable perfected security
interests and mortgages prior to the rights of all third Persons and subject to
no other Liens except for Permitted Liens. The Additional Collateral Documents
or instruments related thereto shall have been duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Additional Collateral Documents, and all taxes, fees and other
charges payable in connection therewith shall have been paid in full. The
Borrower shall cause to be delivered to the Collateral Agent such opinions of
counsel, title insurance and other related documents as may be reasonably
requested by the Collateral Agent to assure itself that this Section 6.10(b) has
been complied with.
(c) Real Property Appraisals. If the Collateral Agent or the Required Lenders
determine that they are required by law or regulation to have appraisals
prepared in respect of the Real Property of any Group Company constituting
Collateral, the Borrower shall provide to the Collateral

 

- 105 -



--------------------------------------------------------------------------------



 



Agent appraisals which satisfy the applicable requirements set forth in 12
C.F.R., Part 34 — Subpart C or any successor or similar statute, rule,
regulation, guideline or order, and which shall be in scope, form and substance,
and from appraisers, reasonably satisfactory to the Required Lenders and shall
be accompanied by a certification of the appraisal firm providing such
appraisals that the appraisals comply with such requirements.
(d) Foreign Subsidiaries Security. If, following a change that is reasonably
determined to be relevant by the Administrative Agent in the relevant sections
of the Code or the regulations, rules, rulings, notices or other official
pronouncements issued or promulgated thereunder, counsel for the Borrower
reasonably acceptable to the Collateral Agent and the Required Lenders fails
within 90 days after a reasonable request from the Collateral Agent and the
Required Lenders to deliver evidence, in form and substance mutually
satisfactory to the Collateral Agent and the Borrower, with respect to any
Foreign Subsidiary of Holdings which has not already had all of the Equity
Interests issued by it pledged pursuant to the Pledge Agreement that (i) a
pledge (A) of two-thirds or more of the total combined voting power of all
classes of capital stock of such Foreign Subsidiary entitled to vote, and (B) of
any promissory note issued by such Foreign Subsidiary to the Borrower or any of
its Domestic Subsidiaries, (ii) the entering into by such Foreign Subsidiary of
a guaranty in form and substance substantially similar to the Guaranty, (iii)
the entering into by such Foreign Subsidiary of a security agreement in form and
substance substantially similar to the Security Agreement, and (iv) the entering
into by such Foreign Subsidiary of a pledge agreement substantially similar to
the Pledge Agreement, in any such case would reasonably be expected to be
restricted by applicable Law of the jurisdiction of organization of such Foreign
Subsidiary or would reasonably be expected to cause the undistributed earnings
or future earnings, if any, of such Foreign Subsidiary as determined for United
States federal income tax purposes to be included as gross income of such
Foreign Subsidiary’s United States parent (or other domestic Affiliate) for
United States federal income tax purposes, then, (A) in the case of a failure to
deliver the evidence described in clause (i) above, that portion of such Foreign
Subsidiary’s outstanding capital stock or any promissory notes so issued by such
Foreign Subsidiary, in each case not theretofore pledged pursuant to the Pledge
Agreement, shall be pledged to the Collateral Agent for the benefit of the
Finance Parties pursuant to the Pledge Agreement (or another pledge agreement in
substantially similar form, if needed), in each case only to the extent that
such pledge would not reasonably be expected to cause the undistributed earnings
or future earnings, if any, of such Foreign Subsidiary as determined for United
States federal income tax purposes to be included in gross income of such
Foreign Subsidiary’s United States parent (or other domestic Affiliate) for
United States federal income tax purposes or would not reasonably be expected to
be restricted by Applicable Law of the jurisdiction of organization of such
Foreign Subsidiary; (B) in the case of a failure to deliver the evidence
described in clause (ii) above, such Foreign Subsidiary shall execute and
deliver the Guaranty (or another guaranty in substantially similar form, if
needed), guaranteeing the Finance Obligations; (C) in the case of a failure to
deliver the evidence described in clause (iii) above, such Foreign Subsidiary
shall execute and deliver the Security Agreement (or another security agreement
in substantially similar form, if needed), granting to the Collateral Agent, for
the benefit of the Finance Parties, a security interest in all of such Foreign
Subsidiary’s assets and securing the Finance Obligations; and (D) in the case of
a failure to deliver the evidence described in clause (iv) above, such Foreign
Subsidiary shall execute and deliver the Pledge Agreement (or another pledge
agreement in substantially similar form, if needed), pledging to the Collateral
Agent, for the benefit of the Finance Parties, all of the capital stock and
promissory notes owned by such Foreign Subsidiary, in each case to the extent
that entering into the Guaranty, Security Agreement or Pledge Agreement is
permitted by the Laws of the respective foreign jurisdiction and with all
documents delivered pursuant to this Section 6.10(d) to be in form, scope and
substance reasonably satisfactory to the Collateral Agent and the Required
Lenders.
(e) Each of Holdings and the Borrower agrees that, except as otherwise provided
in this Section 6.10, each action required by this Section 6.10 shall be
completed as soon as reasonably

 

- 106 -



--------------------------------------------------------------------------------



 



possible, but in no event later than 90 days after such action is either
requested to be taken by the Collateral Agent or the Required Lenders or
required to be taken by Holdings or any of its Subsidiaries pursuant to the
terms of this Section 6.10.
Section 6.11 Interest Rate Protection Agreements. Within 90 days after the
Closing Date, the Borrower will have entered into and thereafter maintained in
full force and effect interest rate swaps, rate caps, collars or other similar
agreements or arrangements designed to hedge the position of the Borrower with
respect to interest rates at rates and on terms reasonably satisfactory to the
Lead Arrangers, taking into account current market conditions, the effect of
which is that at least 50% of the Consolidated Debt of Holdings and its
Consolidated Subsidiaries will bear interest at a fixed or capped rate or the
interest cost in respect of which will be fixed or capped for a period expiring
no earlier than 24 months after the Closing Date. The Borrower shall have
promptly delivered evidence of the execution and delivery of such agreements to
the Administrative Agent.
Section 6.12 Contributions. Within three Business Days following its receipt
thereof, Holdings will contribute as a common equity contribution to the capital
of Intermediate Holdings which will then contribute an equal amount to the
capital of the Borrower, any cash proceeds received by Holdings after the
Effective Date from any Asset Disposition, Casualty, Condemnation, Debt Issuance
or Equity Issuance or any cash capital contributions received by Holdings after
the Effective Date (less any Restricted Payments permitted under Section 7.07
and made in connection with such Asset Disposition, Casualty, Condemnation, Debt
Issuance, Equity Issuance or cash capital contribution).
ARTICLE VII
NEGATIVE COVENANTS
Each of Holdings, Intermediate Holdings and the Borrower agrees that so long as
any Lender has any Commitment hereunder, any Senior Obligations or other amount
payable hereunder or under any Note or other Senior Finance Document or any LC
Obligation (in each case other than contingent indemnification obligations)
remains unpaid or any Letter of Credit remains unexpired:
Section 7.01 Limitation on Debt. None of the Group Companies will incur, create,
assume or permit to exist any Debt, Derivatives Obligations or Synthetic Lease
Obligations except:
(i) Debt of the Credit Parties under this Agreement and the other Senior Finance
Documents;
(ii) Debt arising under (A) the Subordinated Debentures Indenture and the
Subordinated Debentures and (B) the Junior Debentures Indenture and the Junior
Debentures (but with respect to this clause (B) not including any renewal,
refinancing or extension thereof);
(iii) Capital Lease Obligations and Purchase Money Debt of the Borrower and its
Subsidiaries incurred after the Closing Date to finance Capital Expenditures
permitted by Section 7.14; provided that (A) the aggregate amount of all such
Debt (together with refinancing thereof permitted by clause (v) below) does not
exceed $10,000,000 at any time outstanding, (B) the aggregate amount of all such
Debt consisting of Capital Lease Obligations (together with refinancing thereof
permitted by clause (v) below) does not exceed $7,500,000 at any time
outstanding, (C) the Debt when incurred shall not be less than 80% or more than
100% of the lesser of the cost or fair market value as of the time of
acquisition of the asset financed, (D) such Debt is issued and any Liens
securing such Debt are created concurrently with, or within 120 days after, the
acquisition of the asset financed and (E) no Lien securing such Debt shall
extend to or cover any property or asset of any Group Company other than the
asset so financed;

 

- 107 -



--------------------------------------------------------------------------------



 



(iv) Debt of the Borrower or its Subsidiaries secured by Liens permitted by
clauses (xi), (xii) and (xiii) of Section 7.02 or any other Debt acquired or
assumed in a Permitted Business Acquisition or in connection with the
acquisition of assets; provided that (A) the aggregate principal amount of all
Debt incurred or assumed pursuant to this clause (iv) (together with
refinancings thereof permitted by clause (v) below) shall not exceed (x) in the
aggregate, together with all Debt incurred pursuant to clause (xi) below,
$40,000,000 at any time outstanding and (y) in the case of any such Debt that
does not constitute unsecured Subordinated Debt (together with all Debt incurred
pursuant to subclause (B) of the proviso to clause (xi) below), $20,000,000 at
any time outstanding, and (B) such Debt was not incurred in connection with, or
in anticipation of, the events described in such clauses;
(v) Debt (A) of the Borrower representing a refinancing, replacement or
refunding of the Subordinated Debentures and Subordinated Debentures Indenture,
(B) of Holdings representing a refinancing, replacement or refunding of the
Junior Debentures and Junior Debentures Indenture permitted by clause (ii)
above, provided that the Required Lenders shall have given their prior written
consent to such refinancing, replacement or refunding, which consent shall not
be unreasonably withheld or delayed, or (C) of the Borrower or its Subsidiaries
representing a refinancing, replacement or refunding of Debt permitted by clause
(iii) or (iv) above, provided in each case that (A) such Debt (the “Refinancing
Debt”) is an original aggregate principal amount not greater than the aggregate
principal amount of, and unpaid interest on, the Debt being refinanced, replaced
or refunded plus the amount of any premiums required to be paid thereon and fees
and expense associated therewith, (B) such Refinancing Debt has a later or equal
final maturity and a larger or equal weighted average life than the Debt being
refinanced, replaced or refunded, (C) if the Debt being refinanced, replaced or
refunded is subordinated to the Senior Obligations, such Refinancing Debt is
subordinated to the Senior Obligations on terms no less favorable to the Lenders
than the terms of the Debt being refinanced, replaced or refunded, (D) the
covenants, events of default and any Guaranty Obligations in respect thereof
shall be no less favorable to the Lenders than those contained in the Debt being
refinanced, replaced or refunded and (E) at the time of, and after giving effect
to, such refinancing, replacement or refunding, no Default or Event of Default
shall have occurred and be continuing;
(vi) Derivatives Obligations of the Borrower or any Subsidiary under Derivatives
Agreements to the extent entered into after the Closing Date in compliance with
Section 6.11 or to manage interest rate or foreign currency exchange rate risks
and not for speculative purposes;
(vii) Debt owed to any Person providing property, casualty, liability or other
insurance to the Borrower or any Subsidiary of the Borrower, so long as such
Debt shall not be in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance for the year in which such
Debt is incurred and such Debt shall be outstanding only during such year;
(viii) Debt consisting of Guaranty Obligations (A) by Holdings and Intermediate
Holdings in respect of Debt incurred by the Borrower under the Subordinated
Debentures or otherwise permitted to be incurred by the Borrower or any of its
subsidiaries, provided, however, that all such Guaranty Obligations by Holdings
and Intermediate Holdings shall be unsecured, (B) by Holdings in respect of Debt
incurred by Hillman Group Capital Trust under the Trust Preferred Securities,
(C) by the Borrower in respect of Debt permitted to be incurred by the
Subsidiaries of the Borrower and (D) by Subsidiaries of the Borrower of Debt
permitted to be incurred by the Borrower or Subsidiaries of the Borrower;

 

- 108 -



--------------------------------------------------------------------------------



 



(ix) (A) Debt owing to the Borrower or a Subsidiary of the Borrower to the
extent permitted by Section 7.06(a)(ix), (x), (xi) or (xxi) and (B) Debt owing
by the Borrower to Holdings or Intermediate Holdings to the extent permitted by
(x) Section 7.06(a)(xi) or (y) incurred in connection with tax planning,
provided that in the case of (y) the Administrative Agent shall have given its
prior consent such consent not to be unreasonably withheld;
(x) contingent liabilities in respect of any indemnification, adjustment of
purchase price, earn-out, incentive, non-compete, consulting, deferred
compensation and similar obligations of Holdings and its Subsidiaries incurred
in connection with the Acquisition and Permitted Business Acquisitions;
(xi) Debt of the Borrower or any of its Subsidiaries that is issued to a seller
of assets or a Person the subject of a Permitted Business Acquisition or that is
otherwise incurred to fund consideration payable in a Permitted Business
Acquisition (and for no other purpose) in a transaction permitted by this
Agreement in an aggregate principal amount at any one time outstanding not
exceeding $40,000,000; provided that (A) any such Debt that constitutes
Subordinated Debt shall be unsecured and (B) any such Debt other than
Subordinated Debt shall not (together with all Debt assumed pursuant to
subclause (A)(y) of the proviso to clause (iv) above) exceed $20,000,000 at any
one time outstanding;
(xii) unsecured Debt of Holdings or Intermediate Holdings representing the
obligation of Holdings or Intermediate Holdings to make payments with respect to
the cancellation or repurchase of certain Equity Interests of officers,
employees or directors (or their estates) of Holdings and its Subsidiaries, to
the extent permitted by Section 7.07(iii);
(xiii) contingent liabilities in respect of any indemnification, adjustment of
purchase price, earn-out, incentive, non-compete, consulting, deferred
compensation and similar obligations of Holdings and its Subsidiaries incurred
or assumed in connection with the disposition of any business, assets or a
Subsidiary, other than Guaranty Obligations in respect of Debt of any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition;
(xiv) Debt in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and completion guarantees and similar obligations, in each case provided
in the ordinary course of business, including those incurred to secure health,
safety and environmental obligations in the ordinary course of business;
(xv) Debt arising from the honoring by a bank or other financial institution of
a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business; provided that (A) such Debt (other than credit or
purchase cards) is extinguished within three Business Days of its incurrence and
(B) such Debt in respect of credit or purchase cards in extinguished within
60 days from its incurrence;
(xvi) accrual of interest on Debt otherwise permitted under this Section 7.01,
accretion or amortization of original issue discount with respect to Debt
otherwise permitted under this Section 7.01 and/or Debt incurred as a result of
payment of interest in kind on Debt otherwise permitted under this Section 7.01;
(xvii) Debt or Synthetic Lease Obligations of the Borrower and its Subsidiaries
not otherwise permitted by this Section 7.01 incurred after the Closing Date in
an aggregate principal amount not to exceed $10,000,000 at any time outstanding;
provided that no Default or

 

- 109 -



--------------------------------------------------------------------------------



 



Event of Default shall have occurred and be continuing immediately before and
immediately after giving effect to such incurrence; and
(xviii) Debt of Foreign Subsidiaries of the Borrower organized and operating in
Canada or Mexico incurred after the Closing Date in an aggregate principal
amount not to exceed $1,000,000 at any time outstanding.
Section 7.02 Restriction on Liens. None of the Group Companies will create,
incur, assume or permit to exist any Lien on any property or assets (including
Equity Interests or other securities of any Person, including any Subsidiary of
Holdings) now owned or hereafter acquired by it or on any income or rights in
respect of any thereof, except Liens described in any of the following clauses
(collectively, “Permitted Liens”):
(i) Liens created by the Collateral Documents;
(ii) Liens (other than any Liens imposed by ERISA or pursuant to any
Environmental Law) for taxes (including outstanding Chapter 11 taxes),
assessments or governmental charges or levies not yet more than 30 days overdue
or not required to be paid pursuant to Section 6.05;
(iii) Liens securing the charges, claims, demands or levies of landlords,
carriers, warehousemen, mechanics, sellers of goods, carriers and other like
persons which were incurred in the ordinary course of business and which
(A) secure charges, claims, demands, or levies which are not more than 30 days
overdue or not required to be paid pursuant to Section 6.05 or (B) do not,
individually or in the aggregate, materially detract from the value of the
property or assets which are the subject of such Lien or materially impair the
use thereof in the operation of the business of the Borrower or any of its
Subsidiaries or (C) which are being contested in good faith by appropriate
proceedings diligently pursued, which proceedings have the effect of preventing
the forfeiture or sale of the property or assets subject to such Lien;
(iv) Liens arising from judgments, decrees or attachments (or securing of appeal
bonds with respect thereto) in circumstances not constituting an Event of
Default under Section 8.01; provided that no cash or other property (other than
proceeds of insurance payable by reason of such judgments, decrees or
attachments) the fair value of which exceeds $5,000,000 is deposited or
delivered to secure any such judgment, decree or award, or any appeal bond in
respect thereof;
(v) Liens (other than any Liens imposed by ERISA or pursuant to any
Environmental Law) not securing Debt or Derivatives Obligations incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security and
other similar obligations incurred in the ordinary course of business;
(vi) Liens (including pledges or deposits) securing obligations in respect of
surety bonds (other than appeal bonds), bids, trade contracts, public or
statutory obligations, leases, government contracts, performance and
return-of-money bonds and other similar obligations incurred in the ordinary
course of business;
(vii) pledges or deposits of cash and Cash Equivalents securing deductibles,
self-insurance, co-payment, co-insurance, retentions and similar obligations to
providers of insurance on the ordinary cause of business;

 

- 110 -



--------------------------------------------------------------------------------



 



(viii) zoning restrictions, building codes, easements, rights of way, licenses,
reservations, covenants, conditions, waivers, restrictions on the use of
property or other minor encumbrances or irregularities of title not securing
Debt or Derivatives Obligations which do not, individually or in the aggregate,
materially impair the use of any property in the operation or business of
Holdings or any of its Subsidiaries or the value of such property for the
purpose of such business;
(ix) Permitted Encumbrances;
(x) Liens securing Capital Lease Obligations and Purchase Money Debt permitted
to be incurred under Section 7.01(iii) and Liens securing Debt of Foreign
Subsidiaries permitted under Section 7.01 (xviii);
(xi) any Lien existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Borrower and not created in contemplation of such
event;
(xii) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or a Subsidiary of the Borrower
and not created in contemplation of such event;
(xiii) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary of the Borrower and not created in contemplation of
such acquisition;
(xiv) any Lien securing Refinancing Debt in respect of any Debt of the Borrower
or any Subsidiary of the Borrower secured by any Lien permitted by clauses (xi),
(xii), (xiii) or (xxi) of this Section 7.02; provided that such Debt is not
secured by any additional assets;
(xv) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights, in each case
incurred in the ordinary course of business;
(xvi) licenses, sublicenses, leases or subleases granted by a Group Company as
lessor to third Persons in the ordinary course of business not interfering in
any material respect with the business of any Group Company;
(xvii) Liens on (A) incurred premiums, dividends and rebates which may become
payable under insurance policies and loss payments which reduce the incurred
premiums on such insurance policies and (B) rights which may arise under State
insurance guarantee funds relating to any such insurance policy, in each case
securing Debt permitted to be incurred pursuant to Section 7.01(vii);
(xviii) any (A) Lien not securing any Debt, Derivatives Obligations or Synthetic
Lease Obligations constituting an interest or title of a licensor, lessor or
sublicensor or sublessor under any Operating Lease or license entered into by
the Borrower or any of its Subsidiaries in compliance with this Agreement or
(B) Lien resulting from the subordination by any such lessor or sublessor of its
interest or title under such Operating Lease to any Lien described in
subparagraph (viii) above; provided that the holder of such Lien or restriction
agrees in writing to recognize the rights of such lessee or sublessee under such
Operating Lease;
(xix) Liens in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods;

 

- 111 -



--------------------------------------------------------------------------------



 



(xx) Liens securing obligations (other than Debt or Derivatives Obligations)
under operating, reciprocal easement or similar agreements entered into in the
ordinary course of business of the Borrower and its Subsidiaries;
(xxi) Liens existing on the Closing Date and listed on Schedule 7.02 hereto;
provided that such Liens shall secure only those obligations which they secure
on the date hereof (and permitted extensions, renewals and refinancings of such
obligations) and shall not subsequently apply to any other property or assets of
Holdings and its Subsidiaries (other than accessions to and the proceeds of the
property or assets subject to such Liens to the extent provided by the terms
thereof on the date hereof);
(xxii) Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Business Acquisition;
(xxiii) Liens upon specific items or inventory or other goods and proceeds of
the Borrower or any of its Subsidiaries securing such Person’s obligations in
respect of bankers’ acceptances or documentary letters of credit issued or
created for the account of such Person to facilitate the shipment or storage of
such inventory or other goods; and
(xxiv) Liens deemed to exist in the ordinary course in connection with Cash
Equivalents; and
(xxv) other Liens incurred by the Borrower and its Subsidiaries if the aggregate
amount of the obligations secured thereby do not exceed $10,000,000.
Section 7.03 Nature of Business. None of the Group Companies will alter in any
material respect the character of the business conducted by such Person as of
the Closing Date except that the Borrower and its Subsidiaries may engage in
reasonable extensions thereof and in business reasonably related, ancillary or
complementary thereto.
Section 7.04 Consolidation, Merger and Dissolution. Except in connection with an
Asset Disposition permitted by the terms of Section 7.05, none of the Group
Companies will enter into any transaction of merger or consolidation or
liquidate, wind up or dissolve itself or its affairs (or suffer any liquidations
or dissolutions); provided that:
(i) the Merger shall be permitted;
(ii) any Domestic Subsidiary of the Borrower may merge with and into, or be
voluntarily dissolved or liquidated into, the Borrower, so long as (A) the
Borrower is the surviving corporation of such merger, dissolution or
liquidation, (B) the security interests granted to the Collateral Agent for the
benefit of the Finance Parties pursuant to the Collateral Documents in the
assets of the Borrower and such Domestic Subsidiary so merged, dissolved or
liquidated shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such merger, dissolution or
liquidation), (C) no Default or Event of Default shall have occurred and be
continuing immediately before or immediately after giving effect to such
transaction and (D) no Person other than the Borrower or a Subsidiary Guarantor
receives any consideration in respect or as a result of such transaction;
(iii) any Domestic Subsidiary of the Borrower may merge with and into, or be
voluntarily dissolved or liquidated into, any other Domestic Subsidiary of the
Borrower, so

 

- 112 -



--------------------------------------------------------------------------------



 



long as (A) in the case of any such merger, dissolution or liquidation involving
one or more Subsidiary Guarantors, (y) a Subsidiary Guarantor is the surviving
corporation of such merger, dissolution or liquidation, (z) no Person other than
the Borrower or a Subsidiary Guarantor receives any consideration in respect of
or as a result of such transaction, (B) the security interests granted to the
Collateral Agent for the benefit of the Finance Parties pursuant to the
Collateral Documents in the assets of each Domestic Subsidiary so merged,
dissolved or liquidated and in the Equity Interests of the surviving entity of
such merger dissolution or liquidation shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
merger, dissolution or liquidation) and (C) no Default or Event of Default shall
have occurred and be continuing immediately before or immediately after giving
effect to such transaction;
(iv) any Foreign Subsidiary of the Borrower may be merged with and into, or be
voluntarily dissolved or liquidated into, the Borrower or any Subsidiary of the
Borrower, so long as (A) in the case of any such merger, dissolution or
liquidation involving one or more Subsidiary Guarantors, (y) the Borrower or a
Subsidiary Guarantor, as the case may be, is the surviving corporation of any
such merger, dissolution or liquidation and (z) no Person other than the
Borrower or a Subsidiary Guarantor receives any consideration in respect of or
as a result of such transaction, (B) the security interests granted to the
Collateral Agent for the benefit of the Finance Parties pursuant to the
Collateral Documents in the assets of such Foreign Subsidiary, if any, and the
Borrower or such other Subsidiary, as the case may be, and in Equity Interests
of the surviving entity of such merger, dissolution or liquidation shall remain
in full force and effect and perfected (to at least the same extent as in effect
immediately prior to such merger, dissolution or liquidation) and (C) no Default
or Event of Default shall have occurred and be continuing immediately before or
immediately after giving effect to such transaction; and
(v) the Borrower or any Subsidiary of the Borrower may merge with any Person
(other than Holdings) in connection with a Permitted Business Acquisition if
(A) in the case of any such merger involving the Borrower, the Borrower shall be
the continuing or surviving corporation in such merger, (B) in the case of any
such merger involving a Subsidiary Guarantor, such Subsidiary Guarantor, as the
case may be, shall be the continuing or surviving corporation in such merger or
the continuing or surviving corporation in such merger shall, simultaneously
with the consummation of such merger, become a Subsidiary Guarantor having all
the responsibilities and obligations of the Subsidiary Guarantor so merged, or
(C) the Credit Parties shall cause to be executed and delivered such documents,
instruments and certificates as the Lead Arrangers may reasonably request so as
to cause the Credit Parties to be in compliance with the terms of Section 6.10
after giving effect to such transactions.
In the case of any merger or consolidation permitted by this Section 7.04 of any
Subsidiary of Holdings which is not a Credit Party into a Credit Party, the
Credit Parties shall cause to be executed and delivered such documents,
instruments and certificates as the Administrative Agent may reasonably request
so as to cause the Credit Parties to be in compliance with the terms of
Section 6.10 after giving effect to such transaction. Notwithstanding anything
to the contrary contained above in this Section 7.04, no action shall be
permitted which results in a Change of Control.
Section 7.05 Asset Dispositions. None of the Group Companies will make any Asset
Disposition; provided that:
(i) any Group Company may sell inventory in the ordinary course of business on
an arms’-length basis;

 

- 113 -



--------------------------------------------------------------------------------



 



(ii) the Borrower may make any Asset Disposition to any of the Subsidiary
Guarantors if (A) the Credit Parties shall cause to be executed and delivered
such documents, instruments and certificates as the Administrative Agent or the
Collateral Agent may request so as to cause the Credit Parties to be in
compliance with the terms of Section 6.10 after giving effect to such Asset
Disposition and (B) after giving effect to such Asset Disposition, no Default or
Event of Default exists;
(iii) the Borrower and its Subsidiaries may liquidate or sell Cash Equivalents;
(iv) the Borrower or any of its Subsidiaries may sell, lease, transfer, assign
or otherwise dispose of assets (other than in connection with any Casualty or
Condemnation) to any other Person provided that the aggregate fair market value
of all property disposed of pursuant to this clause (iv) does not exceed
$3,000,000 in the aggregate in any fiscal year of the Borrower or $10,000,000 in
the aggregate from and after the Closing Date;
(v) the Borrower or any of its Subsidiaries may dispose of machinery or
equipment which will be replaced or upgraded with machinery or equipment put to
a similar use and owned, or otherwise used or useful in the ordinary course of
business of and owned by such Person; provided that (A) such replacement or
upgraded machinery and equipment is acquired within 120 days after such
disposition, and (B) upon their acquisition, such replacement assets become
subject to the Lien of the Collateral Agent under the Collateral Documents (to
the extent in effect immediately prior to such disposition);
(vi) the Borrower or any of its Subsidiaries may in the ordinary course of
business and in a commercially reasonable manner, dispose of obsolete, worn-out
or surplus tangible assets and other excess property no longer used or useful in
the ordinary course of business;
(vii) any Group Company may enter into any Sale/Leaseback Transaction not
prohibited by Section 7.13;
(viii) any Subsidiary of the Borrower may sell, lease or otherwise transfer
(x) any or all or substantially all of its assets (including any such
transaction effected by way of merger or consolidation) to the Borrower or any
Wholly-Owned Domestic Subsidiary of the Borrower, so long as (A) the security
interests granted to the Collateral Agent for the benefit of the Finance Parties
pursuant to the Collateral Documents in such assets shall remain in full force
and effect and perfected (to at least the same extent as in effect immediately
prior to such sale, lease or other transfer) and (B) after giving effect to such
Asset Disposition, no Default or Event of Default exists, and (y) assets to
Foreign Subsidiaries or non-Wholly-Owned Domestic Subsidiaries to the extent
permitted by Section 7.06(x);
(ix) any non-Wholly-Owned Domestic Subsidiary or Foreign Subsidiary of the
Borrower may sell, lease or otherwise transfer any or all or substantially all
of its assets (including any such transactions effected by way of merger or
consolidation) to any other non-Wholly-Owned Domestic Subsidiary or Foreign
Subsidiary of the Borrower, so long as the security interests granted to the
Collateral Agent for the benefit of the Finance Parties pursuant to the
Collateral Documents in such assets shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
sale, lease or other transfer);
(x) any Group Company may (A) lease, as lessor or sublessor, or license, as
licensor or sublicensor, real or personal property (including Intellectual
Property) in the ordinary

 

- 114 -



--------------------------------------------------------------------------------



 



course of business and consistent with past practices and (B) grant options to
purchase, lease or acquire real or personal property in the ordinary course of
business, so long as the Asset Disposition resulting from the exercise of such
option would otherwise be permitted under this Section 7.05;
(xi) any Group Company may dispose of defaulted receivables and similar
obligations in the ordinary course of business and not as part of an accounts
receivable financing transaction;
(xii) any Group Company may dispose of non-core assets acquired in connection
with Permitted Business Acquisitions;
(xiii) any Group Company may make one or more Asset Dispositions involving any
or all of the assets described in Schedule 7.05;
(xiv) any Group Company may make one or more Asset Dispositions in connection
with a like-kind exchange pursuant to Section 1031 of the Code; provided that
the Borrower shall have delivered to the Administrative Agent a Pro-Forma
Compliance Certificate demonstrating that upon giving effect on a Pro-Forma
Basis to such transaction, the Credit Parties will be in compliance with all of
the financial covenants set forth in Section 7.17(a) as of the last day of the
most recent period of four consecutive fiscal quarters of Holdings which
precedes or ends on the date of such transaction and with respect to which the
Administrative Agent has received the consolidated financial information
required under Section 6.01(a) or (b) and the officer’s certificate required
under Section 6.01(c);
(xv) any Group Company may sell or dispose of Equity Interests in its
Subsidiaries to qualify directors where required by applicable law or to satisfy
other requirements of applicable law with respect to the ownership of Equity
Interests of Foreign Subsidiaries; and
(xvi) any Group Company may make any other Asset Disposition; provided that (A)
at least 75% of the consideration therefor is cash or Cash Equivalents; (B) if
such transaction is a Sale/Leaseback Transaction, such transaction is permitted
by Section 7.01 and Section 7.13; (C) such transaction does not involve the sale
or other disposition of a minority Equity Interest in any Group Company; (D) the
aggregate fair market value of all assets sold or otherwise disposed of by the
Group Companies in all such transactions in reliance on this clause (xvi) shall
not exceed $10,000,000 in the aggregate from and after the Closing Date; and
(E) no Default or Event of Default shall have occurred and be continuing
immediately before or immediately after giving effect to such transaction.
Upon consummation of an Asset Disposition permitted under this Section 7.05, the
Lien therein created (but not the Lien on any proceeds thereof) under the
Collateral Documents shall be automatically released and the Administrative
Agent shall (or shall cause the Collateral Agent to) (to the extent applicable)
deliver to the Borrower, upon the Borrower’s request and at the Borrower’s
expense, such documentation as is reasonably necessary to evidence the release
of the Collateral Agent’s security interests, if any, in the assets being
disposed of, including amendments or terminations of Uniform Commercial Code
Financing Statements, if any, the return of stock certificates, if any, and the
release of any Subsidiary being disposed of in its entirety from all of its
obligations, if any, under the Senior Finance Documents.

 

- 115 -



--------------------------------------------------------------------------------



 



Section 7.06 Investments.
(a) Investments. None of the Group Companies will hold, make or acquire, any
Investment in any Person, except the following:
(i) Investments existing on the date hereof in Persons which are Subsidiaries on
the date hereof;
(ii) Holdings, the Borrower, Intermediate Holdings or any Subsidiary of the
Borrower may invest in cash and Cash Equivalents;
(iii) Holdings or Intermediate Holdings may acquire and hold obligations of one
or more officers or other employees of Holdings or any of its Subsidiaries in
connection with such officers’ or employees’ acquisition of Equity Interests of
Holdings or Intermediate Holdings, so long as no cash is paid by Holdings or any
of its Subsidiaries to such officers or employees in connection with the
acquisition of any such obligations or such cash is immediately reinvested in
such Equity Interests;
(iv) the Borrower and any Subsidiary of the Borrower may acquire and hold
receivables not constituting Debt owing to them, if created or acquired in the
ordinary course of business;
(v) the Borrower and each Subsidiary of the Borrower may acquire and own
Investments (including Debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
(vi) deposits by the Borrower or any Subsidiary of the Borrower made in the
ordinary course of business consistent with past practices to secure the
performance of leases shall be permitted;
(vii) Holdings may make equity contributions to the capital of Intermediate
Holdings which may make equity contributions to the capital of the Borrower and
both Holdings and Intermediate Holdings may incur Guaranty Obligations permitted
under Section 7.01(viii);
(viii) Holdings and Intermediate Holdings may hold (i) the Trust Common
Securities and (ii) promissory notes issued by Borrower and Intermediate
Holdings (as applicable);
(ix) the Borrower may make Investments in any of its Wholly-Owned Domestic
Subsidiaries and any Subsidiary of the Borrower may make Investments in the
Borrower or any Wholly-Owned Domestic Subsidiary of the Borrower; provided that
(A) each item of intercompany Debt evidencing intercompany loans and advances
made by a Foreign Subsidiary or a non-Wholly-Owned Domestic Subsidiary to the
Borrower or a Wholly-Owned Domestic Subsidiary of the Borrower shall be
evidenced by a promissory note in the form of Exhibit G hereto containing the
subordination provisions set forth in Exhibit H hereto and (B) each promissory
note evidencing intercompany loans and advances payable to a Credit Party shall
be pledged to the Collateral Agent pursuant to the Collateral Documents;
(x) the Borrower and its Subsidiaries may make Investments in any Foreign
Subsidiary organized and operating in Canada and Mexico or any non-Wholly-Owned
Domestic

 

- 116 -



--------------------------------------------------------------------------------



 



Subsidiary of the Borrower (A) in the case of Investments by the Borrower or any
Wholly-Owned Domestic Subsidiary of the Borrower, in an aggregate amount
(determined without regard to any write-downs or write-offs of any such
Investments constituting Debt) and together with the fair market value of all
assets transferred pursuant to Section 7.05(viii) at any one time outstanding
not exceeding $5,000,000 and (B) to the extent such Investments arise from the
sale of inventory in the ordinary course of business by the Borrower or such
Subsidiary to such Foreign Subsidiary or non-Wholly-Owned Domestic Subsidiary
for resale by such Foreign Subsidiary or non-Wholly-Owned Domestic Subsidiary
(including any such Investments resulting from the extension of the payment
terms with respect to such sales); provided that each promissory note evidencing
intercompany loans and advances (other than promissory notes (A) issued by
Foreign Subsidiaries of the Borrower to the Borrower or any of its Domestic
Subsidiaries or (B) held by Foreign Subsidiaries of the Borrower, in each case
except to the extent provided in Section 6.10(d)) or non-Wholly-Owned
Subsidiaries of the Borrower who are not and are not required to be Credit
Parties) shall be pledged to the Collateral Agent pursuant to the Collateral
Documents;
(xi) so long as no Default or Event of Default is then in existence or would
otherwise arise therefrom, the Borrower may make Investments in Holdings and
Intermediate Holdings provided that (A) all proceeds thereof are applied by
Holdings or passed on by Intermediate Holdings to Holdings solely for the
purposes of Section 7.08(d); (B) no such Investment shall be made if an interest
payment in respect of the Junior Debentures could not, but for such Investment,
be made in accordance with Section 7.08(d); and (C) each item of intercompany
Debt evidencing intercompany loans and advances made by the Borrower to Holdings
or Intermediate Holdings shall be evidenced by a promissory note in the form of
Exhibit G hereto containing the subordination provisions set forth in Exhibit H
hereto;
(xii) the Borrower and its Subsidiaries may make transfers of assets to the
Borrower and its Subsidiaries in accordance with Section 7.05(viii) and (ix) and
in connection with mergers and consolidations permitted under Section 7.04;
(xiii) the Borrower and its Subsidiaries may purchase inventory, machinery,
equipment and other assets in the ordinary course of business;
(xiv) the Borrower and its Subsidiaries may make expenditures in respect of
Permitted Business Acquisitions;
(xv) the Borrower or any of its Subsidiaries may make loans and advances to
employees of Holdings and its Subsidiaries for moving and travel and other
similar expenses, in each case in the ordinary course of business, in an
aggregate principal amount not to exceed $250,000 at any one time outstanding
(determined without regard to any write-downs or write-offs of such loans and
advances);
(xvi) the Borrower or any of its Subsidiaries may make loans and advances to
Holdings and Intermediate Holdings and Intermediate Holdings may make loans to
Holdings for the purposes and in the amounts necessary to make payments
described in Section 7.07;
(xvii) Holdings and Intermediate Holdings may redeem or repurchase Equity
Interests to the extent permitted by Section 7.07;
(xviii) the Borrower and its Subsidiaries may make Investments in Permitted
Joint Ventures in an aggregate amount (determined without regard to any
write-downs or write-

 

- 117 -



--------------------------------------------------------------------------------



 



offs of any such Investments constituting Debt) at any one time outstanding not
exceeding $5,000,000;
(xix) Investments existing on the date hereof and identified on Schedule 7.06;
(xx) Investments arising out of the receipt by the Borrower or any of its
Subsidiaries of noncash consideration for the sale of assets permitted under
Section 7.05;
(xxi) Investments resulting from pledges and deposits specifically referred to
in Section 7.02; and
(xxii) other Investments not otherwise permitted by this Section 7.06 in an
aggregate amount (determined without regard to any write-downs or write-offs of
any such Investments constituting Debt but excluding any portion thereof funded
with proceeds of an Qualifying Equity Issuance) at any time outstanding not
exceeding the sum of (A) $5,000,000 plus (B) an amount, not exceeding $5,000,000
in the aggregate, equal to that portion of Excess Cash Flow for the fiscal years
ended after the Closing Date, if any, not required to be used to prepay the
Loans or Cash Collateralize LC Obligations in accordance with Section 2.09;
provided that no Group Company may make or own any Investment in Margin Stock.
(b) Limitation on the Creation of Subsidiaries. No Group Company will establish,
create or acquire after the Closing Date any Subsidiary; provided that the
Borrower and its Subsidiaries shall be permitted to establish, create or acquire
Subsidiaries so long as (i) at least 5 days’ prior written notice thereof is
given to the Administrative Agent, (ii) the Investment resulting from such
establishment, creation or acquisition is permitted pursuant to Section 7.06(a)
above, (iii) the capital stock or other equity interests of such new Subsidiary
(other than a Foreign Subsidiary, except to the extent otherwise required
pursuant to Section 6.10(d)) is pledged pursuant to, and to the extent required
by, the Pledge Agreement and the certificates representing such interests,
together with transfer powers duly executed in blank, are delivered to the
Collateral Agent, (iv) such new Subsidiary (other than a Foreign Subsidiary,
except to the extent otherwise required pursuant to Section 6.10(d)) executes a
counterpart of the Accession Agreement, the Guaranty, the Security Agreement and
the Pledge Agreement to the extent required by Section 6.10(b), and (v) such new
Subsidiary, to the extent requested by the Administrative Agent, takes all other
actions required pursuant to Section 6.10.
Section 7.07 Restricted Payments, etc. None of the Group Companies will declare
or pay any Restricted Payments (other than Restricted Payments payable solely in
Equity Interests (exclusive of Debt Equivalents) of such Person), except that:
(i) any Wholly-Owned Subsidiary of the Borrower may make Restricted Payments to
the Borrower or to any Wholly-Owned Subsidiary of the Borrower;
(ii) any non-Wholly-Owned Subsidiary of the Borrower may make Restricted
Payments to the Borrower or to any Wholly-Owned Subsidiary of the Borrower or
ratably to all holders of its outstanding Equity Interests;
(iii) Holdings and Intermediate Holdings may redeem or repurchase Equity
Interests (or Equity Equivalents) or to make payments on notes issued in
connection with the prior redemption or purchase of such Equity Interests and
permitted pursuant to Section 7.01(xii) from (A) officers, employees and
directors of any Group Company (or their estates, spouses or former spouses)
upon the death, permanent disability, retirement or termination of employment of

 

- 118 -



--------------------------------------------------------------------------------



 



any such Person or otherwise or (B) other holders of Equity Interests or Equity
Equivalents in Holdings and Intermediate Holdings, so long as the purpose of
such purchase is to acquire stock for reissuance to new officers, employees and
directors (or their estates) of any Group Company, to the extent so reissued
within 12 months of any such purchase; provided that in all such cases (A) no
Default or Event of Default is then in existence or would otherwise arise
therefrom, (B) the aggregate amount of all cash distributed by the Borrower
directly or indirectly to Holdings and Intermediate Holdings in respect of all
such shares so redeemed or repurchased (or otherwise spent by Holdings and
Intermediate Holdings) does not exceed $2,000,000 in any fiscal year of Holdings
(with unused amounts being carried forward to succeeding fiscal years) or
$10,000,000 in the aggregate from and after the Closing Date, and provided
further that Holdings and Intermediate Holdings may purchase, redeem or
otherwise acquire Equity Interests and Equity Equivalents of Holdings and
Intermediate Holdings pursuant to this clause (iii) without regard to the
restrictions set forth in the first proviso above for consideration consisting
of the proceeds of key man life insurance obtained for the purposes described in
this clause (iii);
(iv) so long as no Default or Event of Default is then in existence or would
otherwise arise therefrom, the Borrower may make cash Restricted Payments,
directly or indirectly, to Holdings and Intermediate Holdings, if Holdings and
Intermediate Holdings promptly use such proceeds for the purposes described in
clause (iii) above;
(v) the Borrower and Intermediate Holdings may make cash Restricted Payments,
directly or indirectly, to Intermediate Holdings or Holdings (as the case may
be) for the purpose of paying, and in amounts not to exceed the amount necessary
to pay, (A) the then currently due fees and expenses of Holdings’ counsel,
accountants and other advisors and consultants, and other operating and
administrative expenses of Holdings (including employee and compensation
expenditures and other similar costs and expenses) incurred in the ordinary
course of business that are for the benefit of, or are attributable to, or are
related to, including the financing or refinancing of, Holdings’ Investment in
the Borrower and its Subsidiaries, (B) the then currently due fees and expenses
of Holdings’ independent directors and observers and (C) the then currently due
taxes payable by Holdings solely on account of the income of Holdings related to
its Investment in the Borrower and its Subsidiaries and the reasonable expenses
of preparing returns reflecting such taxes; provided that Holdings agrees to be
obligated to contribute to the Borrower any refund Holdings receives relating to
any such taxes and (D) so long as no Default or Event of Default is then in
existence or would arise therefrom, other fees and expenses permitted under
Section 7.09;
(vi) the Borrower may pay directly or indirectly to Intermediate Holdings or
Holdings the amount that Holdings is required to pay for franchise, federal,
state, local or other taxes as the common parent of an affiliated group (within
the meaning of Section 1504 of the Code) and quarterly or annually for other
taxes incurred by Intermediate Holdings or Holdings; provided that (A) such
payments with respect to income taxes may be made only in respect of the period
during which the Borrower is consolidated with Holdings for purposes of the
payment of such taxes and (B) no such payment by the Borrower may be paid until
receipt by the Administrative Agent of a certificate of the chief financial
officer or chief accounting officer of the Borrower in form and substance
acceptable to the Administrative Agent demonstrating compliance with the
foregoing provisions (such payments being herein referred to as (“Permitted Tax
Dividends”).
(vii) so long as no Default or Event of Default is then in existence or would
otherwise arise therefrom, the Borrower may make Restricted Payments to
Holdings, directly or indirectly, provided that (A) all proceeds thereof are
applied by Holdings solely for the purposes

 

- 119 -



--------------------------------------------------------------------------------



 



of Section 7.08(d); and (B) no such Restricted Payment shall be made if an
interest payment in respect of the Junior Debentures could not, but for such
Restricted Payment, be made in accordance with Section 7.08(d);
(viii) Holdings and its Subsidiaries may make Restricted Payments made with Net
Cash Proceeds of one or more Qualifying Equity Issuances within three Business
Days following the receipt thereof; provided that, after giving effect to such
Restricted Payment, no Change of Control shall have occurred;
(ix) Holdings and Intermediate Holdings may make noncash repurchases of Equity
Interests deemed to occur upon exercise of stock options if such Equity
Interests represent a portion of the exercise price of such options; and
(x) cash payments by Holdings and Intermediate Holdings in lieu of the issuance
of fractional shares upon exercise or conversion of Equity Equivalents.
Section 7.08 Prepayments of Debt, etc.
(a) Amendments of Agreements. None of the Group Companies will, or will permit
any of their respective Subsidiaries to, after the issuance thereof, amend,
waive or modify (or permit the amendment, waiver or modification of) any of the
terms, agreements, covenants or conditions of or applicable to (i) the
Subordinated Debentures Documents or the Junior Debentures or (ii) any other
Subordinated Debt issued by such Group Company if such amendment, waiver or
modification would add or change any terms, agreements, covenants or conditions
in any manner adverse to any Group Company, or shorten the final maturity or
average life to maturity or require any payment to be made sooner than
originally scheduled or increase the interest rate applicable thereto or change
any subordination provision thereof.
(b) Prohibition Against Certain Payments of Principal and Interest of Other
Debt. Except as provided in subsection (c) or (d) below, none of the Group
Companies will (i) directly or indirectly, redeem, purchase, prepay, retire,
defease or otherwise acquire for value, prior to scheduled maturity, scheduled
repayment or scheduled sinking fund payment, any Subordinated Debt, or set aside
any funds for such purpose, whether such redemption, purchase, prepayment,
retirement or acquisition is made at the option of the maker or at the option of
the holder thereof, and whether or not any such redemption, purchase,
prepayment, retirement or acquisition is required under the terms and conditions
applicable to such Debt or (ii) make any interest or other payment in respect of
Subordinated Debentures, the Junior Debentures or any other Subordinated Debt.
(c) Certain Allowed Payments in Respect of Subordinated Debt. Holdings, the
Borrower and any of its Subsidiaries may (i) make interest payments as and when
due in respect of the Subordinated Debentures and any other Subordinated Debt
(other than the Junior Debentures) of the Borrower entered into in compliance
with Section 7.01; and other fees, costs and expenses in connection with the
Subordinated Debentures as permitted by the Subordination Agreement; (ii)
refinance Subordinated Debt to the extent expressly permitted under
Section 7.01, in each case other than any such payments prohibited by the
subordination provisions thereof; (iii) exchange Subordinated Debt of Holdings
or any of its Subsidiaries for Equity Interests issued by Holdings or
Intermediate Holdings (provided that Subordinated Debt of Holdings may be
exchanged for Equity Interests of Holdings only); and (iv) permit the
cancellation or forgiveness of Subordinated Debt of Holdings or any of its
Subsidiaries.
(d) Allowed Payments in Respect of the Junior Debentures.

 

- 120 -



--------------------------------------------------------------------------------



 



(i) Holdings may make (A) interest payments as and when due, and (B) payments of
deferred interest (or a portion thereof), in respect of the Junior Debentures,
in each case, if (x) there is no Event of Default existing under Section 8.01(a)
of the Subordinated Debenture continuing unremedied or unwaived, and
(y) Holdings shall have delivered to the Administrative Agent a Pro-Forma
Compliance Certificate demonstrating that upon giving effect to such payments on
a Pro-Forma Basis, including as if such payments under clause (A) and (B) were
made in the prior period of calculation (with pro-forma adjustments satisfactory
to the Administrative Agent), the Fixed Charge Coverage Ratio, as of the last
day of the period of four consecutive fiscal quarters of Holdings, taken as a
single accounting period, most recent period of four consecutive fiscal quarters
of Holdings which precedes or ends on the date of such payment, will not be less
than the ratio set forth below opposite the period during which such day occurs:

          Fiscal Quarters Ended During   Ratio  
Effective Date through 12/31/06
    1.20 to 1.0  
1/01/07 through 12/31/07
    1.25 to 1.0  
1/01/08 through 12/31/08
    1.30 to 1.0  
1/01/09 through 12/31/09
    1.35 to 1.0  
1/01/10 through 3/31/12
    1.40 to 1.0  

(ii) In the event that Holdings cannot make a payment pursuant to the terms of
paragraph (i) above, Holdings will within 5 Business Days after the calculation
under clause (i) above prior to the relevant scheduled interest payment date
under the Junior Debentures serve a notice on the Junior Debenture Holders of an
Extension Period for a period of not less than six months (as such term is
defined in the Junior Debentures Indenture) (an “Extension Notice”), with a copy
of such notice, certified as true and correct, to be simultaneously delivered to
the Administrative Agent; and
(iii) Holdings hereby irrevocably appoints the Administrative Agent as its
attorney-in-fact (with full power of substitution and delegation) in its name
and on its behalf to serve an Extension Notice on the Junior Debentures Holders,
in the event that Holdings does not deliver an Extension Notice to the Junior
Debentures Holders and the Administrative Agent within the applicable period as
prescribed in paragraph (ii) above.
Section 7.09 Transactions with Affiliates. None of the Group Companies will
engage in any transaction or series of transactions with any Affiliate of
Holdings other than:
(i) the payment of management and other fees when due, pursuant to the
Management Agreement and OTPP Side Letters, in each case, as in effect, on the
date hereof; provided that no such payment may be made if the Administrative
Agent shall have notified the Borrower (which notice may be provided by
electronic mail) that a Default or Event of Default shall have occurred and be
continuing immediately before or immediately after giving effect to such payment
(it being understood and agreed that any payment which cannot be made when due
as a result of a Default or an Event of Default shall continue to accrue and may
be made upon the cure or waiver of such Default or Event of Default or otherwise
with the consent of the Required Lenders);
(ii) reimbursement of reasonable out-of-pocket expenses and indemnities pursuant
to the Management Agreement and OTPP Side Letters;
(iii) transfers of assets to any Credit Party other than Holdings permitted by
Section 7.05;

 

- 121 -



--------------------------------------------------------------------------------



 



(iv) transactions expressly permitted by Section 7.01, Section 7.04,
Section 7.05, Section 7.06 or Section 7.07;
(v) normal compensation, indemnities and reimbursement of reasonable expenses of
officers, directors and board observers;
(vi) other transactions in existence on the Closing Date to the extent disclosed
in Schedule 7.09;
(vii) any transaction entered into among the Borrower and its Wholly-Owned
Subsidiaries or among such Wholly-Owned Subsidiaries;
(viii) preemptive rights held by the Investor Group in respect of the Equity
Interests of Holdings or Intermediate Holdings; and
(ix) so long as no Default or Event of Default has occurred and is continuing,
other transactions which are engaged in by the Borrower or any of its
Subsidiaries in the ordinary course of its business on terms and conditions as
favorable to such Person as would be obtainable by it in a comparable
arms’-length transaction with an independent, unrelated third party.
Notwithstanding the foregoing, none of Holdings or any of its Subsidiaries will
enter into any management, consulting or similar agreement or arrangement other
than the Management Agreement with, or otherwise pay any professional,
consulting, management or similar fees to or for the benefit of, the Sponsor
Group or its successors or transferees, except for payments pursuant to the
Management Agreement permitted under clause (i), (ii), (vi) or (viii) above.
Section 7.10 Fiscal Year; Organizational and Other Documents. None of the Group
Companies will (i) change its fiscal year or (ii) consent to any amendment,
modification or supplement that is adverse in any respect to the Lenders to its
articles or certificate of incorporation, bylaws (or analogous organizational
documents), the Acquisition Documents, the Management Agreement or any agreement
entered into by it with respect to its Equity Interests (including the
Capitalization Documents and the Stockholder Agreements), in each case as in
effect on the Closing Date. The Borrower will cause the Group Companies to
promptly provide the Lenders with copies of all amendments to the foregoing
documents and instruments as in effect as of the Closing Date.
Section 7.11 Restrictions with Respect to Intercorporate Transfers. None of the
Group Companies will create or otherwise cause or permit to exist any consensual
encumbrance or restriction which prohibits or otherwise restricts (i) the
ability of any such Subsidiary to (A) make Restricted Payments or pay any Debt
owed to the Borrower or any Subsidiary of the Borrower, (B) pay Debt or other
obligations owed to any Credit Party, (C) make loans or advances to the Borrower
or any Subsidiary of the Borrower, (D) transfer any of its properties or assets
to the Borrower or any Subsidiary of the Borrower or (E) act as a Subsidiary
Guarantor and pledge its assets pursuant to the Senior Finance Documents or any
renewals, refinancings, exchanges, refundings or extensions thereof or (ii) the
ability of Holdings or any Subsidiary of Holdings to create, incur, assume or
permit to exist any Lien upon its property or assets whether now owned or
hereafter acquired to secure the Senior Obligations, except in each case for
prohibitions or restrictions existing under or by reason of:
(i) this Agreement and the other Senior Finance Documents;
(ii) restrictions in effect on the date of this Agreement contained in the
Subordinated Debentures Documents or the Junior Debentures Documents, all as in
effect on the

 

- 122 -



--------------------------------------------------------------------------------



 



date of this Agreement, and, if such Debt is renewed, extended or refinanced,
restrictions in the agreements governing the renewed, extended or refinancing
Debt (and successive renewals, extensions and refinancings thereof) if such
restrictions are no more restrictive than those contained in the agreements
governing the Debt being renewed, extended or refinanced;
(iii) customary non-assignment provisions with respect to contracts, leases or
licensing agreements entered into by the Borrower or any of its Subsidiaries, in
each case entered into in the ordinary course of business and consistent with
past practices;
(iv) any restriction or encumbrance with respect to any asset of the Borrower or
any of its Subsidiaries or a Subsidiary of the Borrower imposed pursuant to an
agreement which has been entered into for the sale or disposition of such assets
or all or substantially all of the capital stock or assets of such Subsidiary,
so long as such sale or disposition is permitted under this Agreement;
(v) customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business in connection with
Permitted Joint Ventures;
(vi) restrictions on cash and other deposits or net worth imposed by customers
or suppliers in the ordinary course of business and consistent with past
practice;
(vii) any restriction applicable to an acquired Subsidiary of the Borrower
pursuant to agreements in effect on the date such Subsidiary became a Subsidiary
of the Borrower and otherwise permitted to remain in effect hereunder; provided
that such restrictions apply only to such Subsidiary;
(viii) Liens permitted under Section 7.02 and any documents or instruments
governing the terms of any Debt or other obligations secured by any such Liens;
provided that such prohibitions or restrictions apply only to the assets subject
to such Liens; and
(ix) documents evidencing indebtedness incurred by Foreign Subsidiaries to the
extent permitted under Section 7.01.
Section 7.12 Ownership of Subsidiaries; Limitations on Holdings and the
Borrower.
(a) Holdings and the Borrower will not (i) permit any Subsidiary of the Borrower
to issue Equity Interests to any Person, except (A) the Borrower or any
Wholly-Owned Subsidiary of the Borrower, (B) to qualify directors where required
by applicable Law or to satisfy other requirements of applicable Law with
respect to the ownership of Equity Interests of Foreign Subsidiaries or (C) in
the case of non-Wholly-Owned Subsidiaries of the Borrower, ratably to all
holders of its outstanding Equity Interests or (ii) permit any non Wholly Owned
Subsidiary of the Borrower to issue any shares of Preferred Stock.
(b) Each of Holdings and Intermediate Holdings will not (i) hold any material
assets other than the Trust Common Securities, the Equity Interests of
Intermediate Holdings and the Borrower respectively and cash or Cash Equivalents
expressly permitted to be received and held by it from time to time in
accordance with this Agreement, (ii) have any material liabilities other than
(A) liabilities under the Senior Finance Documents, the Subordinated Debentures,
the Junior Debentures or the Management Put Rights and other obligations or
liabilities expressly permitted to be incurred by it pursuant to Section 7.01
and (B) tax and accrued liabilities and expenses in the ordinary course of
business or (iii) engage in

 

- 123 -



--------------------------------------------------------------------------------



 



any business activity other than (A) owning the Trust Common Securities, the
common stock of Intermediate Holdings and the Borrower, respectively (including
purchasing additional shares of common stock after the Closing Date), and
activities incidental or related thereto or to the maintenance of the corporate
existence of Holdings and Intermediate Holdings, respectively, or compliance
with applicable law, (B) acting as a Guarantor under its Guaranty and pledging
its assets to the Collateral Agent, for the benefit of the Lenders, pursuant to
the Collateral Documents to which it is a party, (C) acting as a guarantor in
respect of the Debt arising under (x) the Subordinated Debentures Indenture and
the Subordinated Debentures, and (y) the Trust Preferred Securities, and other
Guaranty Obligations expressly permitted to be incurred by it pursuant to
Section 7.01 and (D) issuing its own Capital Stock (other than Debt
Equivalents).
(c) Holdings and Intermediate Holdings will not permit any Person other than
(i) Holdings to hold any Equity Interests comprising of common stock of
Intermediate Holdings and (ii) Intermediate Holdings to hold Equity Interests or
Equity Equivalents of the Borrower.
Section 7.13 Sale and Leaseback Transactions. None of the Group Companies will
directly or indirectly become or remain liable as lessee or as guarantor or
other surety with respect to any lease (whether an Operating Lease or a Capital
Lease) of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (i) which such Group Company has sold or transferred or is
to sell or transfer to any other Person which is not a Group Company or (ii)
which such Group Company intends to use for substantially the same purpose as
any other property which has been sold or is to be sold or transferred by such
Group Company to another Person which is not a Group Company in connection with
such lease; provided, however, that the Group Companies may enter into any
Sale/Leaseback Transaction if (i) after giving effect on a Pro-Forma Basis to
such Sale/Leaseback Transaction, the aggregate outstanding Attributable Debt in
respect of all Sale/Leaseback Transactions does not exceed $5,000,000 and the
Borrower shall be in compliance with all other provisions of this Agreement,
including Section 7.01 and Section 7.02, (B) the gross cash proceeds of any such
Sale/Leaseback Transaction are at least equal to the fair market value of such
property (as determined by the Board of Directors, whose determination shall be
conclusive if made in good faith) and (C) the Net Cash Proceeds are applied as
set forth in Section 2.09(b)(iv) to the extent required therein.
Section 7.14 Capital Expenditures.
(a) None of the Group Companies will make any Consolidated Capital Expenditures,
except that during any of the fiscal years set forth below, the Borrower and its
Subsidiaries may make Consolidated Capital Expenditures so long as the aggregate
amount of such Consolidated Capital Expenditures (other than Consolidated
Capital Expenditures made with the Net Cash Proceeds of one or more Qualified
Equity Issuances) does not exceed the amount indicated opposite such period:

          Period   Amount  
2006
  $ 15,000,000  
2007
  $ 16,000,000  
2008
  $ 16,000,000  
2009
  $ 17,000,000  
2010
  $ 17,000,000  
2011
  $ 18,000,000  
2012
  $ 18,000,000  

(b) To the extent that Consolidated Capital Expenditures permitted under
subsection (a) above for any period set forth above are less than the applicable
amount specified in the

 

- 124 -



--------------------------------------------------------------------------------



 



table in subsection (a) above, the difference may be carried forward and
utilized to make Consolidated Capital Expenditures during succeeding fiscal
years so long as the aggregate amount of Consolidated Capital Expenditures made
during any fiscal year does not exceed 120% of the applicable amount set forth
for such year in the table above.
(c) Notwithstanding the foregoing, the Borrower and its Subsidiaries may make
Consolidated Capital Expenditures (which Consolidated Capital Expenditures will
not be included in any determination under subsection (a) above) with the Net
Cash Proceeds of Asset Dispositions, to the extent such Net Cash Proceeds are
not required to be applied to repay Loans or Cash Collateralize Letter of Credit
Liabilities pursuant to Section 2.09(b)(iii).
Section 7.15 Additional Negative Pledges. None of the Group Companies will enter
into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for an obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Senior Finance Documents,
the Subordinated Debentures Indenture and any Debt consisting of Refinancing
Debt issued to refinance all or any portion of the foregoing, (ii) pursuant to
any document or instrument governing Capital Lease Obligations or Purchase Money
Debt incurred pursuant to Section 7.01 if any such restriction contained therein
relates only to the assets or assets acquired in connection therewith,
(iii) pursuant to any Derivatives Agreement entered into pursuant to Section
7.01(vi), (iv) pursuant to any document or instrument governing Debt incurred by
Foreign Subsidiaries and permitted by Section 7.01, (v) pursuant to any
documents or agreements creating any Lien referred to in Section 7.02(xvii) if
such restriction contained therein relates only to the incurred premiums,
dividends, rebates and other rights permitted to be subject to such Lien in
accordance with Section 7.02(xvii), (vi) any documents or agreements creating
any Lien referred to in Section 7.02(vi) if such restriction contained therein
relates only to the property of assets subject to the surety bond or similar
obligation permitted to be secured thereby pursuant to Section 7.02(vi),
(vii) pursuant to an agreement which has been entered into by the Borrower or
any of its Subsidiaries for the sale or disposition of any assets of the
Borrower or such Subsidiary or of any Subsidiary of the Borrower if such
restriction contained therein relates only to the Subsidiary or its assets which
is the subject of the sale provided for therein, and (viii) pursuant to a joint
venture or other similar agreement entered into in the ordinary course of
business in connection with Permitted Joint Ventures so long as any such
restriction contained therein relates only to the assets of, or the interest of
the Borrower and its Subsidiaries in, such Permitted Joint Venture.
Section 7.16 Impairment of Security Interests. None of the Group Companies will
(i) take or omit to take any action which action or omission could reasonably be
expected to materially impair the security interests in favor of the Collateral
Agent with respect to the Collateral or (ii) grant to any Person (other than the
Collateral Agent pursuant to the Collateral Documents) any interest whatsoever
in the Collateral, except for Permitted Liens.
Section 7.17 Financial Covenants.
(a) Leverage Ratio. The Leverage Ratio as of the last day of the most recently
ended fiscal quarter of Holdings ending on the last day of any calendar quarter
ending during any period described below will not be greater than the ratio set
forth below opposite the period during which such calendar quarter ends:

 

- 125 -



--------------------------------------------------------------------------------



 



      Calendar Quarters Ended During   Ratio
Effective Date through 9/30/06
  4.50 to 1.0
10/01/06 through 6/30/07
  4.25 to 1.0
7/01/07 through 6/30/08
  4.00 to 1.0
7/01/08 through 9/30/08
  3.75 to 1.0
10/01/08 through 12/31/08
  3.50 to 1.0
1/01/09 through 12/31/09
  3.25 to 1.0
1/01/10 through 12/31/10
  3.00 to 1.0
1/01/11 through 3/31/11
  2.75 to 1.0
4/01/11 through 3/31/12
  2.50 to 1.0

(b) Interest Coverage Ratio. The Interest Coverage Ratio as of the last day of
the most recently ended fiscal quarter of Holdings and its Consolidated
Subsidiaries ending on or about the last day of any calendar quarter ending
during any period described below, in each case for the period of four
consecutive fiscal quarters of the Borrower and its Consolidated Subsidiaries
then ended, taken as a single accounting period, will not be less than the ratio
set forth below opposite the period during which such calendar quarter ends:

      Calendar Quarters Ended During   Ratio
Effective Date through 3/31/12
  2.50 to 1.0

(c) Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio as of the last
day of the most recently ended fiscal quarter of Holdings ending on or about the
last day of any calendar quarter ending during any period described below, in
each case for the period of four consecutive fiscal quarters of Holdings then
ended, taken as a single accounting period will not be less than the ratio set
forth below opposite the period during which such calendar quarter ends:

      Calendar Quarters Ended During   Ratio
Effective Date through 3/31/12
  1.15 to 1.0

Section 7.18 No Other “Designated Senior Debt”. None of Holdings or the Borrower
shall designate, or permit the designation of, any Debt (other than under this
Agreement and the other Finance Documents) as “Designated Senior Debt” or any
other similar term as such term is commonly used for the purpose of the
definition of the same or the subordination provisions contained in the
Subordinated Debentures Indenture, the Junior Debentures Indenture or any
indenture governing any Subordinated Debt permitted under Section 7.01.
Section 7.19 Independence of Covenants. All covenants contained herein shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that such action or condition would
be permitted by an exception to, or otherwise be within the limitations of,
another covenant shall not avoid the occurrence of a Default if such action is
taken or condition exists.

 

- 126 -



--------------------------------------------------------------------------------



 



ARTICLE VIII
DEFAULTS
Section 8.01 Events of Default. An Event of Default shall exist upon the
occurrence of any of the following specified events or conditions (each an
“Event of Default”):
(a) Payment. Any Credit Party shall:
(i) default in the payment when due (whether by scheduled maturity, acceleration
or otherwise) of any principal of any of the Loans or any LC Disbursements; or
(ii) default, and such default shall continue for five or more Business Days,
(A) in the payment when due of any interest on the Loans, or (B) after receipt
of a notice of a default with respect thereto, in the payment of any fees or
other amounts owing hereunder, under any of the other Senior Finance Documents
or in connection herewith.
(b) Representations. Any representation, warranty or statement made or deemed to
be made by any Credit Party herein, in any of the other Senior Finance
Documents, or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was made or deemed to have been made.
(c) Covenants. Any Credit Party shall:
(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 6.01(a), (e) or (j), 6.08, 6.11 or Article VII;
(ii) default in the due performance or observance of any term, covenant or
agreement contained in Sections 6.01(b) or (c) and such default shall continue
unremedied for a period of five Business Days after the earlier of an executive
officer of a Credit Party becoming aware of such default or notice thereof given
by the Administrative Agent; or
(iii) default in the due performance or observance by it of any term, covenant
or agreement contained in Section 6.01(d), (f), (g), (h) or (i) and such default
shall continue unremedied for a period of ten Business Days after the earlier of
an executive officer of a Credit Party becoming aware of such default or notice
thereof given by the Administrative Agent; or
(iv) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in subsections (a), (b), (c)(i), (c)(ii)
or (c)(iii) of this Section 8.01) contained in this Agreement and such default
shall continue unremedied for a period of 30 days after the earlier of an
executive officer of a Credit Party becoming aware of such default or notice
thereof given by the Administrative Agent.
(d) Other Senior Finance Documents. (i) Any Credit Party shall default in the
due performance or observance of any term, covenant or agreement in any of the
other Senior Finance Documents and such default shall continue unremedied for a
period of 30 days after the earlier of an executive officer of a Credit Party
becoming aware of such default or notice thereof given by the Administrative
Agent or (ii) except pursuant to the terms thereof, any Senior Finance Document
shall fail to be in full force and effect or any Credit Party shall so assert.
(e) Cross-Default.

 

- 127 -



--------------------------------------------------------------------------------



 



(i) any Group Company (A) fails to make payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise but after
giving effect to all applicable grace periods), regardless of amount, in respect
of any Debt, Guaranty Obligation or Synthetic Lease Obligations (other than in
respect of (x) Debt outstanding under the Senior Finance Documents and
(y) Derivatives Agreements) having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$5,000,000, (B) fails to perform or observe any other condition or covenant, or
any other event shall occur or condition shall exist, under any agreement or
instrument relating to any such Debt, Guaranty Obligation or Synthetic Lease
Obligations, if the effect of such failure, event or condition is to cause, or
to permit the holder or holders or beneficiary or beneficiaries of such Debt,
Guaranty Obligation or Synthetic Lease Obligations (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, such
Debt or Synthetic Lease Obligations to be declared to be due and payable prior
to its stated maturity or such Guaranty Obligation to become payable, or cash
collateral in respect thereof to be demanded or (C) shall be required by the
terms of such Debt, Guaranty Obligation or Synthetic Lease Obligation to offer
to prepay or repurchase such Debt or Synthetic Lease Obligation or the primary
Debt underlying such Guaranty Obligation (or any portion thereof) prior to the
stated maturity thereof; or
(ii) there occurs under any Derivatives Agreement or Derivatives Obligation an
Early Termination Date (as defined in such Derivatives Agreement) resulting from
(A) any event of default under such Derivatives Agreement as to which any Group
Company is the Defaulting Party (as defined in such Derivatives Agreement) or
(B) any Termination Event (as so defined) as to which any Group Company is an
Affected Party (as so defined), and, in either event, the Derivatives
Termination Value owed and not paid within 10 Business Days of when due by a
Group Company as a result thereof is greater than $5,000,000.
(f) Insolvency Events. (i) Any Group Company (other than an Insignificant
Subsidiary) shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing or (ii) an involuntary case or other
proceeding shall be commenced against any Group Company (other than an
Insignificant Subsidiary) seeking liquidation, reorganization or other relief
with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days, or any order for
relief shall be entered against any Group Company (other than an Insignificant
Subsidiary) under the federal bankruptcy laws as now or hereafter in effect.
(g) Judgments. One or more judgments, orders, decrees or arbitration awards is
entered against any Group Company involving in the aggregate a liability (to the
extent not covered by independent third-party insurance or an indemnity from a
creditworthy third party as to which the insurer or indemnitor, as applicable,
does not dispute coverage), as to any single or related series of transactions,
incidents or conditions, of $5,000,000 or more, and the same shall not have been
discharged, vacated or stayed pending appeal within 30 days after the entry
thereof.

 

- 128 -



--------------------------------------------------------------------------------



 



(h) Employee Benefit Plans. (i) An ERISA Event occurs which has resulted or
could reasonably be expected to result in liability of any Group Company in an
amount that could reasonably be expected to have a Material Adverse Effect.
(i) Guaranties. Any Guaranty given by any Credit Parties or any provision
thereof shall, except pursuant to the terms thereof, cease to be in full force
and effect, or any Guarantor thereunder or any Person acting by or on behalf of
such guarantor shall deny or disaffirm such Guarantor’s obligations under such
Guaranty.
(j) Impairment of Collateral. Any security interest purported to be created by
any Collateral Document shall cease to be, or shall be asserted by any Group
Company not to be, a valid, perfected, first-priority (except as otherwise
expressly provided in such Collateral Document) security interest in the
securities, assets or properties covered thereby, other than in respect of
assets and properties which, individually and in the aggregate, are not material
to the Group Companies taken as a whole;
(k) Ownership. A Change of Control shall occur.
(l) Subordinated Debt. (i) Any Governmental Authority with applicable
jurisdiction determines that the Lenders are not holders of Senior Indebtedness
(as defined in the Senior Subordinated Debentures Indenture and the Junior
Debentures Indenture and any other Subordinated Debt) or (ii) the subordination
provisions creating the Subordinated Debt shall, in whole or in part terminate,
cease to be effective or cease to be legally valid, binding and enforceable as
to any holder of the Subordinated Debt.
Section 8.02 Acceleration; Remedies. Upon the occurrence of an Event of Default,
and at any time thereafter unless and until such Event of Default has been
waived in writing by the Required Lenders (or the Lenders as may be required
pursuant to Section 10.03), the Administrative Agent (or the Collateral Agent,
as applicable) shall, upon the request and direction of the Required Lenders, by
written notice to the Borrower, take any of the following actions without
prejudice to the rights of the Agents or any Lender to enforce its claims
against the Credit Parties except as otherwise specifically provided for herein:
(a) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.
(b) Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans, any reimbursement obligations arising from
drawings under Letters of Credit and any and all other indebtedness or
obligations of any and every kind owing by a Credit Party to any of the Lenders
hereunder to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Credit Parties.
(c) Cash Collateral. Direct the Borrower to pay (and the Borrower agrees that
upon receipt of such notice, or upon the occurrence of an Event of Default under
Section 8.01(f), it will immediately pay) to the Collateral Agent additional
cash, to be held by the Collateral Agent, for the benefit of the Lenders, in a
cash collateral account as additional security for the LC Obligations in respect
of subsequent drawings under all then outstanding Letters of Credit in an amount
equal to 105% of the maximum aggregate amount which may be drawn under all
Letters of Credits then outstanding.
(d) Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Senior Finance Documents, including, without limitation, all
rights and remedies

 

- 129 -



--------------------------------------------------------------------------------



 



existing under the Collateral Documents, all rights and remedies against a
Guarantor and all rights of set-off.
Notwithstanding the foregoing, if an Event of Default specified in
Section 8.01(f) shall occur, then the Commitments shall automatically terminate
and all Loans, all reimbursement obligations under Letters of Credit, all
accrued interest in respect thereof and all accrued and unpaid fees and other
indebtedness or obligations owing to the Lenders hereunder and under the other
Senior Finance Documents shall immediately become due and payable without the
giving of any notice or other action by the Administrative Agent or the Lenders,
which notice or other action is expressly waived by the Credit Parties.
Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.
In case any one or more of the covenants and/or agreements set forth in this
Agreement or any other Senior Finance Document shall have been breached by any
Credit Party, then the Administrative Agent may proceed to protect and enforce
the Lenders’ rights either by suit in equity and/or by action at law, including
an action for damages as a result of any such breach and/or an action for
specific performance of any such covenant or agreement contained in this
Agreement or such other Senior Finance Document. Without limitation of the
foregoing, the Borrower agrees that failure to comply with any of the covenants
contained herein will cause irreparable harm and that specific performance shall
be available in the event of any breach thereof. The Administrative Agent acting
pursuant to this paragraph shall be indemnified by the Borrower against all
liability, loss or damage, together with all reasonable costs and expenses
related thereto (including reasonable legal and accounting fees and expenses) in
accordance with Section 10.05.
Section 8.03 Allocation of Payments After Event of Default.
(a) Priority of Distributions. The Borrower hereby irrevocably waives the right
to direct the application of any and all payments in respect of its Finance
Obligations and any proceeds of Collateral after the occurrence and during the
continuance of an Event of Default and agrees that, notwithstanding the
provisions of Sections 2.09(b) and 2.14, after the occurrence and during the
continuance of an Event of Default, all amounts collected or received by the
Administrative Agent, the Collateral Agent or any Finance Party on account of
amounts then due and outstanding under any of the Senior Finance Documents or
any Derivative Agreement or in respect of the Collateral shall be paid over or
delivered in respect of its Finance Obligations as follows:
FIRST, to pay interest on and then principal of any portion of the Revolving
Loans that the Administrative Agent may have advanced on behalf of any Lender
for which the Administrative Agent has not then been reimbursed by such Lender
or the Borrower;
SECOND, to pay interest on and then principal of any Swingline Loan;
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Administrative Agent or the
Collateral Agent in connection with enforcing the rights of the Finance Parties
under the Finance Documents, including all expenses of sale or other realization
of or in respect of the Collateral, including reasonable compensation to the
agents and counsel for the Collateral Agent, and all expenses, liabilities and
advances incurred or made by the Collateral Agent in connection therewith, and

 

- 130 -



--------------------------------------------------------------------------------



 



any other obligations owing to the Collateral Agent in respect of sums advanced
by the Collateral Agent to preserve the Collateral or to preserve its security
interest in the Collateral;
FOURTH, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of (i) each of the Lenders (including any
Issuing Lender in its capacity as such) in connection with enforcing its rights
under the Senior Finance Documents or otherwise with respect to the Senior
Obligations owing to such Lender and (ii) each Derivatives Creditor in
connection with enforcing any of its rights under the Derivatives Agreements or
otherwise with respect to the Derivatives Obligations owing to such Derivatives
Creditor;
FIFTH, to the payment of all of the Senior Obligations consisting of accrued
fees and interest;
SIXTH, except as set forth in clauses FIRST through FIFTH above, to the payment
of the outstanding Senior Obligations and Derivatives Obligations owing to any
Finance Party, pro-rata, as set forth below, with (i) an amount equal to the
Senior Obligations being paid to the Collateral Agent (in the case of Senior
Obligations owing to the Collateral Agent) or to the Administrative Agent (in
the case of all other Senior Obligations) for the account of the Lenders or any
Agent, with the Collateral Agent, each Lender and the Agents receiving an amount
equal to its outstanding Senior Obligations, or, if the proceeds are
insufficient to pay in full all Senior Obligations, its Pro-Rata Share of the
amount remaining to be distributed, and (ii) an amount equal to the Derivatives
Obligations being paid to the trustee, paying agent or other similar
representative (each a “Representative”) for the Derivatives Creditors, with
each Derivatives Creditor receiving an amount equal to the outstanding
Derivatives Obligations owed to it by the Credit Parties or, if the proceeds are
insufficient to pay in full all such Derivatives Obligations, its Pro-Rata Share
of the amount remaining to be distributed;
SEVENTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Finance Parties shall receive an amount
equal to its Pro-Rata Share of amounts available to be applied pursuant to
clauses “FOURTH”, “FIFTH”, and “SIXTH” above; and (iii) to the extent that any
amounts available for distribution pursuant to clause “SIXTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Collateral Agent in a cash collateral account
and applied (x) first, to reimburse the Issuing Lender from time to time for any
drawings under such Letters of Credit and (y) then, following the expiration of
all Letters of Credit, to all other obligations of the types described in clause
“SIXTH” above in the manner provided in this Section 8.03.
(b) Pro-Rata Treatment. For purposes of this Section, “Pro-Rata Share” means,
when calculating a Finance Party’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Finance Party’s Senior Obligations or Derivatives
Obligations, as the case may be, and the denominator of which is the then
outstanding amount of all Senior Obligations or Derivatives Obligations, as the
case may be. When payments to the Finance Parties are based upon their
respective Pro-Rata Shares, the amounts received by such Finance Parties
hereunder shall be applied (for purposes of making determinations under this
Section 8.03 only) (i) first, to their Senior Obligations and (ii) second, to
their Derivatives Obligations. If any payment to any Finance Party of its
Pro-Rata Share of any distribution would result in overpayment to such Finance
Party, such excess amount shall instead be distributed in respect of the unpaid
Senior

 

- 131 -



--------------------------------------------------------------------------------



 



Obligations or Derivatives Obligations, as the case may be, of the other Finance
Parties, with each Finance Party whose Senior Obligations or Derivatives
Obligations, as the case may be, have not been paid in full to receive an amount
equal to such excess amount multiplied by a fraction the numerator of which is
the unpaid Senior Obligations or Derivatives Obligations, as the case may be, of
such Finance Party and the denominator of which is the unpaid Senior Obligations
or Derivatives Obligations, as the case may be, of all Finance Parties entitled
to such distribution.
(c) Distributions with Respect to Letters of Credit. Each of the Finance Parties
agrees and acknowledges that if (after all outstanding Loans and Reimbursement
Obligations with respect to Letters of Credit have been paid in full) the
Lenders are to receive a distribution on account of undrawn amounts with respect
to Letters of Credit issued (or deemed issued) under the Credit Agreement, such
amounts shall be deposited in the LC Cash Collateral Account as cash security
for the repayment of Senior Obligations owing to the Lenders as such. Upon
termination of all outstanding Letters of Credit, all of such cash security
shall be applied to the remaining Senior Obligations of the Lenders. If there
remains any excess cash security, such excess cash shall be withdrawn by the
Collateral Agent from the LC Cash Collateral Account and distributed in
accordance with Section 8.03(a) hereof.
(d) Distributions of Funds on Deposit in a Prepayment Account. Notwithstanding
the foregoing provisions of this Section 8.03, amounts on deposit in a
Prepayment Account for any Class of Loans shall be applied upon the occurrence
of any Event of Default, first, to pay Loans of such Class and, second, after
all the Loans of such Class have been paid in full, to the other Senior
Obligations in the manner provided in this Section 8.03.
(e) Reliance by Collateral Agent. For purposes of applying payments received in
accordance with this Section 8.03, the Collateral Agent shall be entitled to
rely upon (i) the Administrative Agent under the Credit Agreement and (ii) the
Representative, if any, for the Derivatives Creditors for a determination (which
the Administrative Agent, each Representative for any Derivatives Creditor and
the Finance Parties agree (or shall agree) to provide upon request of the
Collateral Agent) of the outstanding Senior Obligations or Derivatives
Obligations owed to the Agents, the Lenders or the Derivatives Creditors, as the
case may be. Unless it has actual knowledge (including by way of written notice
from a Derivatives Creditor or any Representatives thereof) to the contrary, the
Collateral Agent, in acting hereunder, shall be entitled to assume that no
Derivatives Agreements are in existence.
ARTICLE IX
AGENCY PROVISIONS
Section 9.01 Appointment; Authorization.
(a) Appointment. Each Lender hereby designates and appoints GE Business
Financial Services Inc. (f/k/a Merrill Lynch Business Financial Services Inc.)
as Administrative Agent and as Collateral Agent and JPMorgan Chase Bank as
Syndication Agent for such Lender to act as specified herein and in the other
Senior Finance Documents, and each such Lender hereby authorizes the Agents, as
the agents for such Lender, to take such action on its behalf under the
provisions of this Agreement and the other Senior Finance Documents and to
exercise such powers and perform such duties as are expressly delegated by the
terms hereof and of the other Senior Finance Documents, together with such other
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary elsewhere herein and in the other Senior Finance Documents, the
Agents shall not have any duties or responsibilities, except those expressly set
forth herein and therein, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any of the other Senior Finance
Documents, or shall otherwise exist against the Agents. In performing its
functions and duties under this Agreement and the other Senior Finance

 

- 132 -



--------------------------------------------------------------------------------



 



Documents, each Agent shall act solely as an agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation or relationship of
agency or trust with or for any Credit Party. Without limiting the generality of
the foregoing two sentences, the use of the term “agent” herein and in the other
Senior Finance Documents with reference to any Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. The provisions of this
Article IX (other than Section 9.10) are solely for the benefit of the Agents
and the Lenders, and none of the Credit Parties shall have any rights as a third
party beneficiary of the provisions hereof (other than Section 9.10).
(b) Release of Collateral. The Lenders irrevocably authorize the Collateral
Agent, at the Collateral Agent’s option and in its discretion, to release any
security interest in or Lien on any Collateral granted to or held by the
Collateral Agent (i) upon termination of this Agreement and the other Senior
Finance Documents, termination of the Commitments and all Letters of Credit and
payment in full of all Senior Obligations, including all fees and indemnified
costs and expenses that are payable pursuant to the terms of the Senior Finance
Documents, (ii) if such Collateral constitutes property sold or to be sold or
disposed of as part of or in connection with any disposition permitted pursuant
to the terms of this Agreement or (iii) if approved by the Required Lenders or
Lenders, as applicable, pursuant to the terms of Section 10.03. Upon the request
of the Collateral Agent, the Lenders will confirm in writing the Collateral
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 9.01(b).
(c) Release of Guarantors. The Lenders irrevocably authorize the Administrative
Agent, at the Administrative Agent’s option and in its discretion, to release
any Guarantor from its obligations hereunder if (i) such Guarantor is no longer
required to be a Guarantor pursuant to the terms of this Agreement or (ii) if
approved by the Required Lenders or Lenders, as applicable, pursuant to the
terms of Section 10.03. Upon the request of the Administrative Agent, the
Lenders will confirm in writing the Administrative Agent’s authority to release
a particular Guarantor pursuant to this Section 9.01(c).
(d) HLT Classification. Each Lender recognizes that applicable Laws may require
the Administrative Agent to determine whether the transactions contemplated
hereby should be classified as “highly leveraged” or assigned any similar or
successor classification, and that such determination may be binding upon the
other Lenders. Each Lender understands that any such determination shall be made
solely by the Administrative Agent based upon such factors (which may include
the Administrative Agent’s internal policies and prevailing market practices) as
the Administrative Agent shall deem relevant and agrees that the Administrative
Agent shall have no liability for the consequences of any such determination.
Section 9.02 Delegation of Duties. An Agent may execute any of its duties
hereunder or under the other Senior Finance Documents by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
An Agent shall not be responsible for the negligence or misconduct of any agents
or attorneys-in-fact selected by it in the absence of bad faith, gross
negligence or willful misconduct.
Section 9.03 Exculpatory Provisions. No Agent nor any of its or their directors,
officers, employees or agents shall be (i) liable for any action lawfully taken
or omitted to be taken by any of them under or in connection herewith or in
connection with any of the other Senior Finance Documents or the transactions
contemplated hereby or thereby (except for its own bad faith, gross negligence
or willful misconduct in connection with its duties expressly set forth herein)
or (ii) responsible in any manner to any of the Lenders or participants for any
recitals, statements, representations or warranties

 

- 133 -



--------------------------------------------------------------------------------



 



made by any of the Credit Parties contained herein or in any of the other Senior
Finance Documents or in any certificate, report, document, financial statement
or other written or oral statement referred to or provided for in, or received
by an Agent under or in connection herewith or in connection with the other
Senior Finance Documents, or enforceability or sufficiency therefor of any of
the other Senior Finance Documents, or for any failure of any Credit Party to
perform its obligations hereunder or thereunder or be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained herein or therein or as to the use
of the proceeds of the Loans or the use of the Letters of Credit or of the
existence or possible existence of any Default or Event of Default or to inspect
the properties, books or records of the Credit Parties.
Section 9.04 Reliance on Communications. The Agents shall be entitled to rely,
and shall be fully protected in relying, upon any note, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex, teletype or e-mail message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to any of the Credit
Parties, independent accountants and other experts selected by the Agents). The
Agents may deem and treat each Lender as the owner of its interests hereunder
for all purposes unless a written notice of assignment, negotiation or transfer
thereof shall have been filed with the Administrative Agent in accordance with
Section 10.06(b). The Agents shall be fully justified in failing or refusing to
take any action under this Agreement or under any of the other Senior Finance
Documents unless it shall first receive such advice or concurrence of the
Required Lenders (or the Required Term B-3 Lenders in the case of
Section 2.01(d)) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Agents shall in all cases be fully protected in acting, or in refraining from
acting, hereunder or under any of the other Senior Finance Documents in
accordance with a request of the Required Lenders (or to the extent specifically
provided in Section 10.03, all the Lenders, or to the extent involving
Section 2.01(d), Required Term B-3 Lenders) and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
(including their successors and assigns). Where this Agreement expressly permits
or prohibits an action unless the Required Lenders or Required Term B-3 Lenders
otherwise determine, any Agent shall, and in all other instances an Agent may,
but shall not be required to, initiate any solicitation for the consent or vote
of the Lenders.
Section 9.05 Notice of Default. An Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default hereunder, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to such Agent for the accounts of the Lenders, unless such Agent has
received notice from a Lender or the Borrower referring to the Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. If an Agent receives such a notice, such Agent shall give
prompt notice thereof to each other Agent and the Lenders. The Administrative
Agent and the Collateral Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided, however, that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default or it shall deem advisable or in the best
interest of the Lenders.
Section 9.06 Credit Decision; Disclosure of Information by Administrative Agent.
Each Lender expressly acknowledges that no Agent has made any representations or
warranties to it and that no act by any Agent hereinafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any
Credit Party or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Agent to any Lender as to any matter,
including whether any Agent has

 

- 134 -



--------------------------------------------------------------------------------



 



disclosed material information in its possession. Each Lender represents to the
Agents that it has, independently and without reliance upon any Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
assets, operations, property, financial and other condition, prospects and
creditworthiness of the Credit Parties, and all requirements of Law pertaining
to the Transaction, and made its own decision to make its Loans hereunder and
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Senior Finance Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, assets, operations, property, financial and other conditions,
prospects and creditworthiness of the Borrower and the other Credit Parties.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, the Agents shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, assets, property,
financial or other conditions, prospects or creditworthiness of any Credit Party
or their respective Affiliates which may come into the possession of any Agent.
Section 9.07 No Reliance on Arranger’s or Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender nor any of
its Affiliates, participants or assignees may rely on either Lead Arranger or
any Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the U.S. Patriot Act or the regulations thereunder, including the
regulations contained in 31 C.F.R. 103.121 (as hereafter amended or replaced,
the “CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Credit Parties, their Affiliates or agents, the Senior Finance Documents or
the transactions hereunder or contemplated hereby: (i) any identification
procedures; (ii) and recordkeeping; (iii) comparisons with government lists,
(iv) customer notices; or (v) other procedures required under the CIP
Regulations or such other Laws.
Section 9.08 Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Lenders agree to indemnify each Agent (to the extent
not reimbursed by the Borrower or any other Credit Party and without limiting
the obligation of the Borrower or any other Credit Party to do so), ratably
according to their respective Commitments and outstanding principal balances of
Term B Loans (or if the Commitments have expired or been terminated, in
accordance with the respective principal amounts of outstanding Loans and
Participation Interests of the Lenders), from and against any and all
Indemnified Liabilities which may at any time (including without limitation at
any time following payment in full of the Senior Obligations) be imposed on,
incurred by or asserted against an Agent in its capacity as such in any way
relating to or arising out of this Agreement or the other Senior Finance
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by an Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment to any Agent of any portion of such
Indemnified Liabilities resulting from such Person’s gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the Required Lenders (or Required Term B-3 Lenders in accordance
with Section 2.01(d)) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.08. If any indemnity furnished to an
Agent for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including fees and disbursements of counsel) incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether

 

- 135 -



--------------------------------------------------------------------------------



 



through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Senior
Finance Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of the Borrower or any other Credit Party. The agreements in this
Section 9.08 shall survive the payment of the Senior Obligations and all other
obligations and amounts payable hereunder and under the other Senior Finance
Documents.
Section 9.09 Agents in Their Individual Capacity. Each Agent and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire Equity Interests in, and generally engage in any kind of banking,
trust, financial advisory, underwriting and other business with the Borrower or
any other Credit Party as though such Agent were not an Agent hereunder or under
another Senior Finance Document. The Lenders acknowledge that, pursuant to any
such activities, an Agent or its Affiliates may receive information regarding
any Credit Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Credit Party or such Affiliate) and
acknowledge that no Agent shall be under any obligation to provide such
information to them. With respect to the Loans made by and Letters of Credit
issued by and all obligations owing to it, an Agent shall have the same rights
and powers under this Agreement as any Lender and may exercise the same as
though it was not an Agent, and the terms “Lender” and “Lenders” shall include
each Agent in its individual capacity.
Section 9.10 Successor Agents. Any Agent may, at any time, resign upon 30 days’
written notice to the Lenders. If an Agent resigns under a Senior Finance
Document, the Required Lenders shall appoint from among the Lenders a successor
Agent, which successor Agent shall be consented to by the Borrower at all times
other than during the existence of an Event of Default (which consent of the
Borrower shall not be unreasonably withheld or delayed). If no successor Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment prior to the effective date of the resignation of the resigning
Agent, then the resigning Agent shall have the right, after consulting with the
Lenders and the Borrower, to appoint a successor Agent; provided such successor
is a Lender hereunder or an Eligible Assignee. If no successor Agent is
appointed prior to the effective date of the resignation of the resigning Agent,
the Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor Agent from among the Lenders. Upon the acceptance of any
appointment as an Agent hereunder by a successor, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations as an Agent, as appropriate, under this
Agreement and the other Senior Finance Documents and the provisions of this
Section 9.10 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was an Agent under this Agreement. If no successor
Administrative Agent has accepted appointment as Administrative Agent within
60 days after the retiring Administrative Agent’s giving notice of resignation,
the retiring Administrative Agent’s resignation shall nevertheless become
effective and the Lenders shall perform all duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Likewise, if no successor Collateral
Agent has accepted appointment as Collateral Agent within 60 days after the
retiring Collateral Agent’s giving notice of resignation, the retiring
Collateral Agent’s resignation shall nevertheless become effective and the
Lenders shall perform all duties of the Collateral Agent under the Collateral
Documents until such time, if any, as the Required Lenders appoint a successor
Collateral Agent as provided for above.
Section 9.11 Certain Other Agents. None of the Lenders identified on the facing
page or signature pages of this Agreement as a “syndication agent”,
“documentation agent”, “co-agent”, “bookrunner”, “lead manager” or “arranger”
shall have any right, power, obligation, liability, responsibility or duty under
the Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders or any such Person so identified
shall have or be deemed to

 

- 136 -



--------------------------------------------------------------------------------



 



have any fiduciary relationship to any Lender or Credit Party. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.
Section 9.12 Agents’ Fees; Arranger Fee. The Borrower shall pay to the
Administrative Agent or its Affiliates for such Person’s own account, to the
Collateral Agent for its own account and to the Lead Arrangers, in their
capacity as Lead Arrangers, for their own account, fees in the amounts and at
the times agreed upon from time to time between the Borrower and the
Administrative Agent or its Affiliates, the Collateral Agent and the Lead
Arrangers, respectively, in each case with respect to this Agreement, the other
Senior Finance Documents and the transactions contemplated hereby and thereby.
ARTICLE X
MISCELLANEOUS
Section 10.01 Notices and Other Communications.
(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number or (subject to subsection (c) below) electronic mail address
specified for notices: (i) in the case of Holdings, Intermediate Holdings, the
Borrower, the Administrative Agent, or the Swingline Lender, as set forth on the
signature pages hereof, (ii) in the case of any Issuing Lender, as set forth on
the signature pages hereto, or in any applicable agreement pursuant to which
such Issuing Lender was designated as an Issuing Lender hereunder, (iii) in the
case of any Lender, as set forth in Schedule 1.01E hereto or in any applicable
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder, and (iv) in the case of any party, at such other address as shall be
designated by such party in a notice to the Borrower, the Administrative Agent,
any Issuing Lender and the Swingline Lender. All such notices and other
communications shall be deemed to be given or made upon the earlier to occur of
(i) actual receipt by the intended recipient and (ii) (A) if delivered by hand
or by courier, when signed for by the intended recipient; (B) if delivered by
mail, four Business Days after deposit in the mails, postage prepaid; (C) if
delivered by facsimile, when sent and receipt has been confirmed by telephone;
and (D) if delivered by electronic mail (which form of delivery is subject to
the provisions of subsection (c) below), when delivered; provided, however, that
notices and other communications to the Administrative Agent, any Issuing Lender
and the Swingline Lender pursuant to Article II shall not be effective until
actually received by such Person. Any notice or other communication permitted to
be given, made or confirmed by telephone hereunder shall be given, made or
confirmed by means of a telephone call to the intended recipient at the number
specified pursuant to this Section 10.01, it being understood and agreed that a
voicemail message shall in no event be effective as a notice, communication or
confirmation hereunder.
(b) Effectiveness of Facsimile Documents and Signatures. Senior Finance
Documents may be transmitted and/or signed by facsimile or signed and delivered
by electronic mail in an Adobe PDF document. The effectiveness of any such
documents and signatures shall, subject to requirements of Law, have the same
force and effect as manually-signed originals and shall be binding on all Credit
Parties, the Agents and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document, Adobe PDF
document or signature.
(c) Limited Use of Electronic Mail. Except as expressly provided herein or as
may be agreed by the Administrative Agent in its sole discretion, electronic
mail and internet and intranet

 

- 137 -



--------------------------------------------------------------------------------



 



websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Senior Finance
Documents for execution by the parties thereto, to distribute executed Senior
Finance Documents in Adobe PDF format and may not be used for any other purpose.
(d) Reliance by Agents and Lenders. The Agents and the Lenders shall be entitled
to rely and act upon any notices purportedly given by or on behalf of the
Borrower or any other Credit Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify each Agent and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
Section 10.02 No Waiver; Cumulative Remedies. No failure or delay on the part of
an Agent or any Lender in exercising any right, power or privilege hereunder or
under any other Senior Finance Document and no course of dealing between the
Agents or any Lender and any of the Credit Parties shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Senior Finance Document preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder. The rights and remedies provided herein are
cumulative and not exclusive of any rights or remedies which the Agents or any
Lender would otherwise have. No notice to or demand on any Credit Party in any
case shall entitle the Credit Parties to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the rights of the
Agents or the Lenders to any other or further action in any circumstances
without notice or demand.
Section 10.03 Amendments, Waivers and Consents. Neither this Agreement nor any
other Senior Finance Document nor any of the terms hereof or thereof may be
amended, changed, waived, discharged or terminated except, in the case of this
Agreement pursuant to an agreement or agreements in writing entered into by
Holdings, the Borrower, and the Required Lenders or, in the case of any other
Senior Finance Document, pursuant to an agreement or agreements in writing
entered into by Holdings, the Borrower, any other Credit Parties party thereto
and the Administrative Agent and/or the Collateral Agent, as applicable, party
thereto; provided that (i) the foregoing shall not restrict the ability of the
Required Lenders to waive any Event of Default prior to the time the
Administrative Agent shall have declared, or the Required Lenders shall have
requested the Administrative Agent to declare, the Loans immediately due and
payable pursuant to Article VIII and (ii) the Administrative Agent and the
Borrower may, with the consent of the other, amend, modify or supplement this
Agreement and any other Senior Finance Document to cure any ambiguity,
typographical error, defect or inconsistency if such amendment, modification or
supplement does not adversely affect the rights of any Agent, any Lender or any
Issuing Lender; provided, however, that:
(i) no such amendment, change, waiver, discharge or termination shall, without
the consent of each Lender directly affected thereby:
(A) extend the final maturity of any Loan or the time of payment of any
reimbursement obligation, or any portion thereof, arising from drawings under
Letters of Credit, or extend or waive any Principal Amortization Payment or any
portion thereof (it being understood that only Required Lenders are necessary to
consent to the amendment or waiver of any prepayment required under Section
2.09(b)); provided that this clause (A) shall not restrict the ability of the
Required Lenders to waive any Event of Default (other than an Event of Default
the waiver of which would effectively result in

 

- 138 -



--------------------------------------------------------------------------------



 



any such extension or waiver), prior to the time the Administrative Agent shall
have declared, or the Required Lenders shall have requested the Administrative
Agent to declare, the Loans immediately due and payable pursuant to
Article VIII;
(B) reduce the rate, or extend the time of payment, of interest on any Loan
(other than as a result of waiving the applicability of any post-default
increase in interest rates) thereon or fees hereunder;
(C) reduce or waive the principal amount of any Loan or any LC Disbursement;
(D) change the Commitment of a Lender from the amount thereof in effect (it
being understood and agreed that a waiver of any Default or Event of Default or
a mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender);
(E) release all or substantially all of the Collateral securing the Senior
Obligations hereunder (provided that the Collateral Agent may, without consent
from any other Lender, release any Collateral that is sold or transferred by a
Credit Party in compliance with Section 7.05 or released in compliance with
Section 9.01(b));
(F) release the Borrower or substantially all of the other Credit Parties from
its or their obligations under the Senior Finance Documents (provided that the
Administrative Agent may, without the consent of any other Lender, release any
Guarantor that is sold or transferred in compliance with Section 7.05);
(G) amend, modify or waive any provision of this Section 10.03, or reduce any
percentage specified in, or otherwise modify, the definition of Required
Lenders;
(H) consent to the assignment or transfer by the Borrower or all or
substantially all of the other Credit Parties of any of its or their rights and
obligations under (or in respect of) the Senior Finance Documents, except as
permitted thereby; or
(I) amend the priority of distributions to made pursuant to Section 8.03 (a);
(ii) no provision of Article IX may be amended without the consent of the
Administrative Agent and the Collateral Agent, no provision of Section 2.05 may
be amended without the consent of each Issuing Lender and no provision of
Section 2.01(c) may be amended without the consent of the Swingline Lender.
Notwithstanding the above, the right to deliver a Senior Default Notice (as
defined in the Subordination Agreement and a notice of an Extension Period as
defined in the Junior Debentures Indenture and the equivalent of a payment
blockage notice under any other Subordinated Debt), shall reside solely with the
Administrative Agent, and the Administrative Agent shall deliver such notice,
only upon the direction of the Required Lenders.
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (i) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans or the Letters of Credit, and each Lender

 

- 139 -



--------------------------------------------------------------------------------



 



acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersede the unanimous consent provisions set forth herein and (ii) the
Required Lenders may consent to allow a Credit Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding.
The various requirements of this Section 10.03 are cumulative. Each Lender and
each holder of a Note shall be bound by any waiver, amendment or modification
authorized by this Section 10.03 regardless of whether its Note shall have been
marked to make reference therein, and any consent by any Lender or holder of a
Note pursuant to this Section 10.03 shall bind any Person subsequently acquiring
a Note from it, whether or not such Note shall have been so marked.
Section 10.04 Expenses. Holdings and the Borrower, jointly and severally, agree
(i) to pay or reimburse the Administrative Agent for all reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of this Agreement and the other Senior Finance
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation of the transactions
contemplated hereby and thereby, including all reasonable fees, disbursements
and other charges of Fried, Frank, Harris, Shriver & Jacobson, LLP and/or Katten
Muchin Rosenman LLP, counsel for the Lead Arrangers and the Administrative
Agent, and (ii) to pay or reimburse (without duplication of any amount paid
pursuant to Section 10.05) each Agent and each Lender for all reasonable costs
and expenses incurred in connection with the enforcement, attempted enforcement
or preservation of any rights or remedies under this Agreement or the other
Senior Finance Documents (including all such costs and expenses incurred during
any “workout” or restructuring in respect of the Senior Obligations and during
any legal proceeding, including any proceeding under any bankruptcy or
insolvency proceeding), including all reasonable fees and disbursements of
counsel (including the allocated charges of internal counsel), provided that the
Borrower shall not be required to reimburse the legal fees and expenses of more
than one outside counsel (in addition to up to one local counsel in each
applicable local jurisdiction) for all Persons indemnified under this clause
(ii) unless, in the written opinion of outside counsel reasonably satisfactory
to the Borrower, representation of all such indemnified persons would be
inappropriate due to the existence of an actual or potential conflict of
interest. The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by any Agent and the cost of
independent public accountants and other outside experts retained by or on
behalf of the Agents and the Lender. The agreements in this Section 10.04 shall
survive the termination of the Commitments and repayment of all Senior
Obligations.
Section 10.05 Indemnification. Whether or not the transactions contemplated
hereby are consummated, Holdings and the Borrower jointly and severally agree to
indemnify, save and hold harmless each Agent, each Lender and their respective
Affiliates, directors, officers, employees, counsel, agents, trustees,
investment advisors and attorneys-in-fact and their respective successors and
assignors (collectively, the “Indemnitees”) from and against: (i) any and all
claims, demands, actions or causes of action that are asserted against any
Indemnitee by any Person (other than the Administrative Agent or any Lender)
relating directly or indirectly to a claim, demand, action or cause of action
that such Person asserts or may assert against any Credit Party, any Affiliate
of any Credit Party or any of their respective officers or directors; (ii) any
and all claims, demands, actions or causes of action that may at any time
(including at any time following repayment of the Senior Obligations and the
resignation or removal of any Agent or the replacement of any Lender) be
asserted or imposed against any Indemnitee, arising out of or relating to, the
Senior Finance Documents, any predecessor Senior Finance Documents, the
Commitments, the use of or contemplated use of the proceeds of any Credit
Extension, or the relationship of any Credit Party, any Agent and the Lenders
under this Agreement or any other Senior Finance Document or from any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Group Company, or any Environmental Liability related in any
way

 

- 140 -



--------------------------------------------------------------------------------



 



to any Group Company; (iii) any administrative or investigative proceeding by
any Governmental Authority arising out of or related to a claim, demand, action
or cause of action described in clause (i) or (ii) above; and (iv) any and all
liabilities (including liabilities under indemnities), losses, costs or expenses
(including fees and disbursements of counsel) that any Indemnitee suffers or
incurs as a result of the assertion of any foregoing claim, demand, action,
cause of action or proceeding, or as a result of the preparation of any defense
in connection with any foregoing claim, demand, action, cause of action or
proceeding, in all cases, and whether or not an Indemnitee is a party to such
claim, demand, action, cause of action, or proceeding (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that no Indemnitee shall
be entitled to indemnification for any claim to the extent such claim is
determined by a court of competent jurisdiction is a final and nonappealable
judgment to have been caused by its own gross negligence, bad faith or willful
misconduct and provided further that Holdings and the Borrower shall not be
required to reimburse the legal fees and expenses of more than one outside
counsel (in addition to up to one local counsel in each applicable local
jurisdiction) for all Indemnities unless, in the written opinion of outside
counsel reasonably satisfactory to the Borrower, representation of all such
Indemnitees would be inappropriate due to the existence of an actual or
potential conflict of interest. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Credit Party, its directors, shareholders or
creditors or an Indemnitee or any other Person or any Indemnitee is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated. Each of Holdings and the Borrower agrees not to assert or permit
any of their respective Subsidiaries to assert any claim against any Agent, any
Lender, any of their Affiliates or any of their respective directors, officers,
employees, attorneys, agents and advisers, and each of the Agents and the
Lenders agrees not to assert or permit any of their respective Subsidiaries to
assert any claim against Holdings, the Borrower or any of their respective
Subsidiaries or any of their respective directors, officers, employees,
attorneys, agents, trustees or advisors, on any theory of liability, for
special, indirect, consequential or punitive damages arising out of or otherwise
relating to the Senior Finance Documents, any of the transactions contemplated
herein or therein or the actual or proposed use of the proceeds of the Loans or
the Letters of Credit. Without prejudice to the survival of any other agreement
of the Credit Parties hereunder and under the other Senior Finance Documents,
the agreements and obligations of the Credit Parties contained in this Section
10.05 shall survive the repayment of the Loans, LC Obligations and other
obligations under the Senior Finance Documents and the termination of the
Commitments hereunder.
Section 10.06 Successors and Assigns.
(a) Generally. This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the respective successors and assigns of the parties
hereto; provided that none of the Credit Parties may assign or transfer any of
its interests and obligations without the prior written consent of either the
Required Lenders or the Lenders, as the terms set forth in Section 10.03 may
require;
(b) Assignments. Any Lender may assign all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Loans, its Notes, its Commitments and any Participation Interest
in Letters of Credit and Swingline Loans held by it); provided, however, that
(i) each such assignment shall be to an Eligible Assignee;
(ii) except in the case of an assignment to another Lender, an Affiliate of an
existing Lender or any Approved Fund (A) the aggregate amount of the Revolving
Commitment, Delayed Draw Term B Commitment or Term B Loans of an assigning
Lender subject to each such assignments (determined as of the date the
Assignment and Acceptance with respect to such

 

- 141 -



--------------------------------------------------------------------------------



 



assignment is delivered to the Administrative Agent or, if a “Trade Date” is
specified in the Assignment and Acceptance, as of the Trade Date) shall not,
without the consent of the Lead Arrangers and, if no Default or Event of Default
has occurred and is continuing, the Borrower, be less (with respect to any such
Commitment or Loan) than $1,000,000, and an integral multiple of $1,000,000 (or
such lesser amount as shall equal the assigning Lender’s entire Revolving
Commitment, Delayed Draw Term B Commitment or Term B Loans) and (B) after giving
effect to such assignment, unless otherwise consented to by the Borrower if no
Default or Event of Default has occurred and is continuing, the aggregate amount
of the Revolving Commitment, Delayed Draw Term B Commitment and Term B Loans at
the time owing to, the assigning Lender shall not be less than $1,000,000
(unless the assigning Lender shall have assigned its entire Revolving
Commitment, Delayed Draw Term B Commitment and Term B Loans at the time owing it
pursuant to such assignment or assignments otherwise complying with this
Section 10.06 executed substantially simultaneously with such assignment);
(iii) each such assignment by a Lender shall be of a constant, and not varying,
percentage of all rights and obligations in respect of a particular Class of
Commitments or Loans under this Agreement and the other Senior Finance
Documents;
(iv) the parties to such assignment shall execute and deliver to the
Administrative Agent and, only with respect to any assignment of all or a
portion of the Revolving Committed Amount, the Issuing Lenders for their
acceptance an Assignment and Acceptance in the form of Exhibit C, together with
any Note subject to such assignment and a processing fee of $3,500 (the
“Assignment Fee”), payable or agreed between the assigning Lender and the
assignee (and which shall not be required to be paid by the Borrower); provided
however, if the parties of such assignment shall electronically execute and
deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system acceptable to the Administrative Agent in its sole
discretion (which initially shall be Clearpar, LLC) the Assignment Fee shall be
$500. No Assignment Fee shall be payable in connection with any assignment to
which Merrill Lynch, Pierce, Fenner & Smith, Inc., Merrill Lynch Capital
Corporation, GE Business Financial Services Inc. or any of their affiliates are
a party; and
(v) while assignments may be made by Consenting Lenders to Non-Consenting
Lenders and vice versa, in no event shall the terms and provisions of this
Agreement relating to any particular Class of Loans or Commitments, or the
tenor, interest rate or other attributes of such Loan or Commitment, change
solely by reason of the change of ownership of the applicable Loan or
Commitment.
(c) Assignment and Acceptance. By executing and delivering an Assignment and
Acceptance in accordance with this Section 10.06, the assigning Lender
thereunder and the assignee thereunder shall be deemed to confirm to and agree
with each other and the other parties hereto as follows: (i) such assigning
Lender warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and the assignee warrants
that it is an Eligible Assignee; (ii) except as set forth in clause (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, any of the other Senior Finance
Documents or any other instrument or document furnished pursuant hereto or
thereto, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any of the other Senior Finance
Documents or any other instrument or document furnished pursuant hereto or
thereto or the financial condition of the Credit Parties or the performance or
observance by any Credit Party of any of its obligations under this Agreement,
any of the other Senior Finance Documents or any other instrument or document
furnished pursuant hereto or thereto; (iii) such assignee represents and
warrants that it is legally

 

- 142 -



--------------------------------------------------------------------------------



 



authorized to enter into such assignment agreement; (iv) such assignee confirms
that it has received a copy of this Agreement, the other Senior Finance
Documents, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (v) such assignee will independently and
without reliance upon the Administrative Agent, any Issuing Lender, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Senior Finance Documents; (vi) such assignee appoints and authorizes each
of the Administrative Agent and the Collateral Agent to take such action on its
behalf and to exercise such powers under this Agreement or any other Senior
Finance Document as are delegated to such Persons by the terms hereof or
thereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement and the other Senior
Finance Documents are required to be performed by it as a Lender. Upon
execution, delivery, and acceptance of such Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Agreement. Upon the
consummation of any assignment pursuant to this Section 10.06(c), the assignor,
the Administrative Agent and the Credit Parties shall make appropriate
arrangements so that, if required, new Notes are issued to the assignor and the
assignee. If the assignee is not a United States person under Section
7701(a)(30) of the Code, it shall deliver to the Credit Parties and the
Administrative Agent certification as to exemption from deduction or withholding
of Taxes in accordance with Section 3.01. In addition, if applicable, the
assignee shall deliver to the Administrative Agent the information referred to
in Section 10.20.
(d) Register. The Borrower hereby designates the Administrative Agent to serve
as its agent, solely for purposes of this subsection 10.06(d), to (i) maintain a
register (the “Register”) on which the Administrative Agent will record the
Commitments from time to time of each Lender, the Loans made by each Lender and
each repayment in respect of the principal amount of the Loans of each Lender
and to (ii) retain a copy of each Assignment and Acceptance delivered to the
Administrative Agent pursuant to this Section 10.06. Failure to make any such
recordation, or any error in such recordation, shall not affect the Borrower’s
obligation in respect of such Loans. The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent, the Issuing Lenders and the Lenders shall treat each
Person in whose name a Loan and the Note evidencing the same is registered as
the owner thereof for all purposes of this Agreement, notwithstanding notice or
any provision herein to the contrary. With respect to any Lender, the assignment
or other transfer of the Commitments of such Lender and the rights to the
principal of, and interest on, any Loan made and any Note issued pursuant to
this Agreement shall not be effective until such assignment or other transfer is
recorded on the Register and, except to the extent provided in this subsection
10.06(d), otherwise complies with Section 10.06, and prior to such recordation
all amounts owing to the transferring Lender with respect to such Commitments,
Loans and Notes shall remain owing to the transferring Lender. The registration
of assignment or other transfer of all or part of any Commitments, Loans and
Notes for a Lender shall be recorded by the Administrative Agent on the Register
only upon the acceptance by the Administrative Agent of a properly executed and
delivered Assignment and Acceptance and payment of the administrative fee
referred to in Section 10.06(b)(iv). The Register shall be available at the
offices where kept by the Administrative Agent for inspection by the Borrower
and any Lender at any reasonable time upon reasonable prior notice to the
Administrative Agent. The Borrower may not replace any Lender pursuant to
Section 2.10(d), unless, with respect to any Notes held by such Lender, the
requirements of subsection 10.06(b) and this subsection 10.06(d) have been
satisfied. The Administrative Agent shall update the Register on the First
Amendment Effective Date to reflect the Revolving Commitments (including R-1
Revolving Commitments and R-2 Revolving Commitments), the

 

- 143 -



--------------------------------------------------------------------------------



 



Term B Loans (including Term B-1 Loans and Term B-2 Loans) and the Delayed Draw
Term B Loan Commitments, in each case, of the Lenders after giving effect to the
First Amendment and the amendments to this Agreement effectuated thereby.
(e) Participations. Each Lender may, without the consent of the Borrower, the
Issuing Lenders, the Swingline Lender or any Agent, sell participations to one
or more Persons in all or a portion of its rights, obligations or rights and
obligations under this Agreement (including all or a portion of its Loans, its
Notes, its Commitments and any Participation Interest in Letters of Credit and
Swingline Loans held by it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participant shall be entitled to the benefit of the
right of setoff contained in Section 10.08 and the yield protection provisions
contained in Sections 3.01, 3.04 and 3.05 and to the same extent that the Lender
from which such participant acquired its participation would be entitled to the
benefits of such yield protection provisions; provided that the Borrower shall
not be required to reimburse any participant pursuant to Sections 3.01, 3.04 or
3.05 in an amount which exceeds the amount that would have been payable
thereunder to such Lender had such Lender not sold such participation and
(iv) the Credit Parties, the Agents, the Issuing Lenders, the Swingline Lender
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Credit Parties relating to the Senior Obligations owing to
such Lender and to approve any amendment, modification or waiver of any
provision of this Agreement (other than amendments, modifications or waivers
decreasing the amount of principal of or the rate at which interest is payable
on such Loans or Notes, extending any scheduled principal payment date or date
fixed for the payment of interest on such Loans or Notes or extending its
Commitment).
(f) Other Assignments. Any Lender may at any time (i) assign all or any portion
of its rights under this Agreement and any Notes to a Federal Reserve Bank,
(ii) pledge or assign a security interest in all or any portion of its interest
and rights under this Agreement (including all or any portion of its Notes, if
any) to secure obligations of such Lender (including, without limitation, any
pledge or assignment to any holders of obligations owed, or securities issued,
by such Lender as collateral security for such obligations or securities, or to
any trustee for, or any other representative of such holders) and (iii) grant to
an SPC referred to in subsection (h) below identified as such in writing from
time to time by such Lender to the Administrative Agent and the Borrower the
option to provide to the Borrower all or any part of any Loans that such Lender
would otherwise be obligated to make to the Borrower pursuant to this Agreement;
provided that no such assignment, option, pledge or security interest shall
release a Lender from any of its obligations hereunder or substitute any such
Federal Reserve Bank or other Person to which such option, pledge or assignment
has been made for such Lender as a party hereto.
(g) Information. Any Lender may furnish any information concerning any Credit
Party or any of their respective Subsidiaries in the possession of such Lender
from time to time to assignees and participants (including prospective assignees
and participants), subject, however, to the provisions of Section 10.07.
(h) Other Funding Vehicles. Notwithstanding anything to the contrary contained
herein, any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (an “SPC”) the option to fund all or any part of any Loan that such
Granting Lender would otherwise be obligated to fund pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
fund any Loan, (ii) if an SPC elects not to exercise such option or otherwise
fails to fund all or any part of such Loan, the Granting Lender shall be
obligated to fund such Loan pursuant to the terms hereof, (iii) no SPC shall
have any voting rights pursuant to Section 10.01 and (iv) with respect to
notices, payments and other matters hereunder, the Borrower, the Administrative
Agent and the Lenders shall not be obligated to

 

- 144 -



--------------------------------------------------------------------------------



 



deal with an SPC, but may limit their communications and other dealings relevant
to such SPC to the applicable Granting Lender. The funding of a Loan by an SPC
hereunder shall utilize the applicable Commitment of the Granting Lender to the
same extent that, and as if, such Loan were funded by such Granting Lender. Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
payment under this Agreement for which a Lender would otherwise be liable for so
long as, and to the extent, the Granting Lender provides such indemnity or makes
such payment. Notwithstanding anything to the contrary contained in this
Agreement, any SPC may disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee to such SPC. This subsection
(h) may not be amended without the prior written consent of each Granting
Lender, all or any part of whose Loan is being funded by an SPC at the time of
such amendment.
Section 10.07 Confidentiality and Disclosure. (a) Each of the Administrative
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees, trustees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (ii) to the extent requested by any regulatory authority (in
which case the Administrative Agent or such Lender, as applicable, shall use
reasonable efforts to notify the “Borrower prior to such disclosure); (iii) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process; (iv) to any other party to this Agreement; (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder;
(vi) subject to an agreement containing provisions substantially the same as
those of this Section 10.07, to (A) any Eligible Assignee of or participant in,
or any prospective Eligible Assignee of or participant in, any of its rights or
obligations under this Agreement or (B) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Borrower; (vii) with the consent of
the Borrower; (viii) to the extent such information (A) becomes publicly
available other than as a result of a breach of this Section 10.07 or
(B) becomes available to an Agent or any Lender on a nonconfidential basis from
a source other than the Borrower; or (ix) to the National Association of
Insurance Commissioners or any other similar organization or any nationally
recognized rating agency that requires access to information about a Lender’s or
its Affiliates’ investment portfolio in connection with ratings issued with
respect to such Lender or its Affiliates. For the purposes of this
Section 10.07, “Information” means all information received from the Borrower or
any of its Affiliates relating to the Borrower or any of its Affiliates or their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any of its Affiliates; provided that, in the case
of information received from the Borrower after the date hereof, such
information is clearly identified in writing at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 10.07 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Notwithstanding the foregoing, any Agent and
any Lender may place advertisements in financial and other newspapers and
periodicals or on a home page or similar place for dissemination of information
on the Internet or worldwide web as it may choose, and circulate similar
promotional materials, after the closing of the transactions contemplated by
this Agreement in the form of a “tombstone” or otherwise describing the names of
the Credit Parties, or any of them, and the amount, type and closing date of
such transactions, all at their sole expense.
(b) Notwithstanding the foregoing or any other contrary provision in this
Agreement or any other Senior Finance Documents, the parties hereto hereby agree
that, from the commencement of

 

- 145 -



--------------------------------------------------------------------------------



 



discussions with respect to the Transactions and the Senior Finance Documents,
each of the parties hereto and each of their respective employees,
representatives and other agents may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure (as such terms are
used in Sections 6011, 6111 and 6112 of the Code and the Treasury Regulations
promulgated thereunder) of the Senior Finance Documents and the Transaction and
all materials of any kind (including opinions or other tax analyses) that are
provided to any of the parties hereto relating to such tax treatment and tax
structure, other than any information for which nondisclosure is reasonably
necessary in order to comply with applicable securities laws; provided, however,
that for this purpose the U.S. federal income tax treatment and U.S. federal
income tax structure shall not include (i) the identity of any existing or
future party (or affiliate of such party) to this Agreement or (ii) any specific
market pricing information, including the amount of any fees, expenses, rates or
payments, arising in connection with this Agreement or the transactions
contemplated hereby.
Section 10.08 Set-off. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, each
Lender (and each of its Affiliates) is authorized at any time and from time to
time, without presentment, demand, protest or other notice of any kind (all of
such rights being hereby expressly waived), to set-off and to appropriate and
apply any and all deposits (general or specific, but excluding Exempt Deposit
Accounts as defined in the Security Agreement) and any other indebtedness at any
time held or owing by such Lender (including, without limitation, branches,
agencies or Affiliates of such Lender wherever located) to or for the credit or
the account of any Credit Party against obligations and liabilities of such
Credit Party then due to the Lenders hereunder, under the Notes, under the other
Senior Finance Documents or otherwise, and any such set-off shall be deemed to
have been made immediately upon the occurrence of an Event of Default even
though such charge is made or entered on the books of such Lender subsequent
thereto. The Credit Parties hereby agree that to the extent permitted by law any
Person purchasing a participation in the Loans, Commitments and LC Obligations
hereunder pursuant to Section 2.01(c), 2.05(a) or (e), 2.13 or 10.06(e) may
exercise all rights of set-off with respect to its participation interest as
fully as if such Person were a Lender hereunder and any such set-off shall
reduce the amount owed by such Credit Party to the Lender.
Section 10.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be charged or contracted for, charged
or otherwise received by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 10.09, shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such Lender shall have received
such cumulated amount, together with interest thereon at the Federal Funds Rate
to the date of payment.
Section 10.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.
Section 10.11 Integration. This Agreement, together with the other Senior
Finance Documents, comprises the complete and integrated agreement of the
parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter. In the event of

 

- 146 -



--------------------------------------------------------------------------------



 



any conflict between the provisions of this Agreement and those of any other
Senior Finance Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Senior Finance Document shall
not be deemed a conflict with this Agreement. Each Senior Finance Document was
drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.
Section 10.12 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Senior Finance Document or other
document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agents
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Senior Obligation shall remain unpaid or unsatisfied or any Letter of
Credit shall remain outstanding.
Section 10.13 Severability. Any provision of this Agreement and the other Senior
Finance Documents to which any Credit Party is a party that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.
Section 10.14 Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.
Section 10.15 Defaulting Lenders. Each Lender understands and agrees that if
such Lender is a Defaulting Lender then, notwithstanding the provisions of
Section 10.03, it shall not be entitled to vote on any matter requiring the
consent of the Required Lenders or Required Term B-3 Lenders or to object to any
matter requiring the consent of all the Lenders adversely affected thereby;
provided, however, that all other benefits and obligations under the Senior
Finance Documents shall apply to such Defaulting Lender, except as provided in
Section 2.03(e).
Section 10.16 Governing Law; Submission to Jurisdiction.
(a) THIS AGREEMENT AND THE OTHER SENIOR FINANCE DOCUMENTS (OTHER THAN LETTERS OF
CREDIT AND OTHER THAN AS EXPRESSLY SET FORTH IN SUCH OTHER SENIOR FINANCE
DOCUMENTS) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH LETTER OF CREDIT SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN
SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM
CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISION), INTERNATIONAL
CHAMBER OF COMMERCE, PUBLICATION NO. 500 AND, AS TO MATTERS NOT GOVERNED BY SUCH
UNIFORM CUSTOMS, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE GENERAL

 

- 147 -



--------------------------------------------------------------------------------



 



OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES. Any legal action or proceeding with respect to this Agreement or any
other Senior Finance Document may be brought in the courts of the State of New
York in New York County, or of the United States for the Southern District of
New York and, by execution and delivery of this Agreement, each of Holdings and
the Borrower hereby irrevocably accepts for itself and in respect of its
property, generally and unconditional, the nonexclusive jurisdiction of such
courts. Each of Holdings and the Borrower irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such court and any claim
that any such proceeding brought in any such court has been brought in an
inconvenient forum.
(b) Each of Holdings and the Borrower hereby irrevocably consents and agrees
that any and all process which may be served in any suit, action or proceeding
of the nature referred to in this Section 10.16 may be served by the mailing of
a copy thereof by registered or certified mail, postage prepaid, return receipt
requested, to Holdings’ or the Borrower’s address referred to in Section 10.03,
as the case may be. Each of Holdings and the Borrower agrees that such service
(i) shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding and (ii) shall, to the fullest extent permitted
by law, be taken and held to be valid personal service upon and personal
delivery to it. Nothing in this Section 10.16 shall affect the right of any
Lender to serve process in any manner permitted by law or limit the right of any
Lender to bring proceedings against Holdings or the Borrower in the courts of
any jurisdiction or jurisdictions.
Section 10.17 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY SENIOR FINANCE DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY SENIOR FINANCE DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY. EACH PARTY HERETO CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 10.18 Binding Effect. This Agreement shall become effective at such time
when it shall have been executed by Holdings, Intermediate Holdings, the
Borrower, and the Administrative Agent shall have received copies hereof
(telefaxed or otherwise) which, when taken together, bear the signatures of each
Lender, and thereafter this Agreement shall be binding upon and inure to the
benefit of Holdings, Intermediate Holdings, the Borrower, each Agent and each
Lender and their respective successors and assigns; provided, however, unless
the conditions set forth in Section 4.03 have been satisfied by the Credit
Parties or waived by the Lenders on or before July 21, 2006, none of Holdings,
the Borrower, the Agents or the Lenders shall have any obligations under this
Agreement.
Section 10.19 Lenders’ U.S. Patriot Act Compliance Certification. Each Lender or
assignee or participant of a Lender that is not incorporated under the Laws of
the United States or a State

 

- 148 -



--------------------------------------------------------------------------------



 



thereof (and is not excepted from the certification requirement contained in
Section 313 of the U.S. Patriot Act and the applicable regulations because it is
both (i) an Affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country and (ii) subject to
supervision by a banking regulatory authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Administrative
Agent the certification or, if applicable, recertification, certifying that such
Lender is not a “shell” and certifying to other matters as required by
Section 313 of the U.S. Patriot Act and the applicable regulations thereunder:
(i) within 10 days after the Effective Date or, if later, the date such Lender,
assignee or participant of a Lender becomes a Lender, assignee or participant of
a Lender hereunder and (ii) at such other times as are required under the U.S.
Patriot Act.
Section 10.20 U.S. Patriot Act Notice. Each Senior Finance Party (for itself and
not on behalf of any other Senior Finance Party) hereby notifies each of
Holdings and the Borrower that, pursuant to the requirements of the U.S. Patriot
Act, such Senior Finance Party is required to obtain, verify and record
information that identifies each of Holdings and each other Credit Party, which
information includes the name and address of each such Credit Party and other
information that will allow such Senior Finance Party to identify each such
Credit Party in accordance with the U.S. Patriot Act.
Section 10.21 Amendment and Restatement. It is the intention of each of the
parties hereto that the Existing Credit Agreement be amended and restated so as
to preserve the perfection and priority of all security interests securing
indebtedness and obligations under the Existing Credit Agreement and that all
Indebtedness and obligations of the Borrower hereunder and thereunder shall be
supported by the Guaranty and secured by the Collateral Documents and that this
Agreement does not constitute a novation of the obligations and liabilities
existing under the Existing Credit Agreement. The parties hereto further
acknowledge and agree that this Agreement constitutes an amendment of the
Existing Credit Agreement made under and in accordance with the terms of
Section 10.03 of the Existing Credit Agreement. In addition, unless specifically
amended or updated hereby, each of the Credit Documents, the Exhibits and
Schedules to the Existing Credit Agreement shall continue in full force and
effect and that, from and after the Effective Date, all references to the
“Credit Agreement” contained therein shall be deemed to refer to this Agreement.
Section 10.22 Reaffirmation and Grant of Security Interests.
(a) Each Credit Party (other than the Borrower) has guaranteed the Finance
Obligations and each Credit Party has created Liens in favor of Lenders on all
Collateral to secure its obligations hereunder, under the Guaranty, the Security
Agreement and the Pledge Agreement, respectively. Each Credit Party hereby
acknowledges that it has reviewed the terms and provisions of this Agreement and
consents to the amendment and restatement of the Existing Credit Agreement
effected pursuant to this Agreement. Each Credit Party hereby (i) confirms that
each Credit Document to which it is a party or is otherwise bound and all
Collateral encumbered thereby will continue to guarantee or secure, as the case
may be, to the fullest extent possible in accordance with the Credit Documents,
the payment and performance of the obligations under the Credit Documents, as
the case may be, including without limitation, the payment and performance of
all such obligations which are joint and several obligations of each Credit
Party now or hereafter existing, and (ii) grants to the Administrative Agent for
the benefit of the Lenders a continuing lien on and security interest in and to
such Credit Party’s right, title and interest in, to and under all Collateral as
collateral security for the prompt payment and performance in full when due of
the obligations of the Credit Parties under the Credit Documents (whether at
stated maturity, by acceleration or otherwise).
(b) Each Credit Party acknowledges and agrees that any of the Credit Documents
to which it is a party or otherwise bound shall continue in full force and
effect and that all of its obligations thereunder shall be valid and enforceable
and shall not be impaired or limited by the execution or

 

- 149 -



--------------------------------------------------------------------------------



 



effectiveness of the amendment and restatement of the Existing Credit Agreement,
except (i) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and (ii) that rights of acceleration and the
availability of equitable remedies may be limited by equitable principles of
general applicability (regardless of whether enforcement is sought by
proceedings in equity or at law). Each Credit Party represents and warrants that
all representations and warranties contained in the Credit Documents to which it
is a party or otherwise bound are true, correct and complete on and as of the
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true, correct and complete on and as of
such earlier date.
[Signature Pages Follow]

 

- 150 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

            THE HILLMAN GROUP, INC.
      By:           Name:           Title:           10590 Hamilton Avenue
Cincinnati, Ohio 45231-0012

THE HILLMAN COMPANIES, INC.
      By:           Name:           Title:           10590 Hamilton Avenue
Cincinnati, Ohio 45231-0012

HILLMAN INVESTMENT COMPANY
      By:           Name:           Title:           10590 Hamilton Avenue
Cincinnati, Ohio 45231-0012    

 

 



--------------------------------------------------------------------------------



 



            GE BUSINESS FINANCIAL SERVICES INC.,
as Issuing Lender
      By:           Name:           Title:           500 West Monroe Street
Chicago, IL 60661    

 

- 2 -



--------------------------------------------------------------------------------



 



            GE BUSINESS FINANCIAL SERVICES INC.,
as Swingline Lender
      By:           Name:           Title:           500 West Monroe Street
Chicago, IL 60661    

 

- 3 -



--------------------------------------------------------------------------------



 



            GE BUSINESS FINANCIAL SERVICES INC.,
as Administrative Agent
      By:           Name:           Title:           500 West Monroe Street
Chicago, IL 60661    

 

- 4 -



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK,
as Syndication Agent
      By:           Name:           Title:           270 Park Avenue
New York, NY 10017    

 

- 5 -



--------------------------------------------------------------------------------



 



            GE CAPITAL MARKETS, INC.,
as Joint Lead Arranger and Joint Bookrunner
      By:           Name:           Title:      

 

- 6 -



--------------------------------------------------------------------------------



 



            J.P. MORGAN SECURITIES INC.,
as Joint Lead Arranger and Joint Bookrunner
      By:           Name:           Title:      

 

- 7 -